

Title 54
USCTitle
54
Online@117-49
yes
OLRC
2021-07-02T08:14:45
USCConverter 1.7.2

Title 54—NATIONAL PARK SERVICE AND RELATED PROGRAMS
This title was enacted by Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3094
Current through 117-49




Subtitle I—National Park System



DIVISION A—ESTABLISHMENT AND GENERAL ADMINISTRATION


Chap.

Sec.

1001.General Provisions100101

1003.Establishment, Directors, and Other Employees100301

1005.Areas of National Park System100501

1007.Resource Management100701

1008.Education and Interpretation100801

1009.Administration100901

1011.Donations101101

1013.Employees101301

1015.Transportation101501

1017.Financial Agreements101701

1019.Concessions and Commercial Use Authorizations101901

1021.Privileges and Leases102101

1023.Programs and Organizations102301

1025.Museums102501

1027.Law Enforcement and Emergency Assistance102701

1029.Land Transfers102901

1031.Appropriations and Accounting103101

1033.National Military Parks103301

1035.National Park Centennial Challenge Fund103501

1035 11 Item for chapter 1035 added by Pub. L. 114–289 without corresponding amendment of item for reserved chapters. through 1047. reserved

1049.Miscellaneous104901


DIVISION B—SYSTEM UNITS AND RELATED AREAS—RESERVED



Subtitle II—Outdoor Recreation Programs


2001.Coordination of Programs200101

2003.Land and Water Conservation Fund200301

2004.National Parks and Public Land Legacy Restoration Fund200401

2005.Urban Park and Recreation Recovery Program200501


Subtitle III—National Preservation Programs



DIVISION A—HISTORIC PRESERVATION



Subdivision 1—General Provisions


3001.Policy300101

3003.Definitions300301


Subdivision 2—Historic Preservation Program


3021.National Register of Historic Places302101

3023.State Historic Preservation Programs302301

3025.Certification of Local Governments302501

3027.Historic Preservation Programs and Authorities for Indian Tribes and Native Hawaiian Organizations302701

3029.Grants302901

3031.Historic Preservation Fund303101

3033 through 3037. reserved

3039.Miscellaneous303901


Subdivision 3—Advisory Council on Historic Preservation


3041.Advisory Council on Historic Preservation304101


Subdivision 4—Other Organizations and Programs


3051.Historic Light Station Preservation305101

3053.National Center for Preservation Technology and Training305301

3055.National Building Museum305501


Subdivision 5—Federal Agency Historic Preservation Responsibilities


3061.Program Responsibilities and Authorities306101


Subdivision 6—Miscellaneous


3071.Miscellaneous307101


DIVISION B—ORGANIZATIONS AND PROGRAMS



Subdivision 1—Administered by National Park Service


3081.American Battlefield Protection Program308101

3083.National Underground Railroad Network to Freedom308301

3084 22 So in original. Probably should be followed by a period.African American Civil Rights Network308401

3085.National Women’s Rights History Project308501

3087.National Maritime Heritage308701

3089.Save America’s Treasures Program308901

3091.Commemoration of Former Presidents309101


Subdivision 2—Administered Jointly With National Park Service


3111.Preserve America Program311101


Subdivision 3—Administered by Other Than National Park Service


3121.National Trust for Historic Preservation in the United States312101

3123.Commission for the Preservation of America’s Heritage Abroad312301

3125.Preservation of Historical and Archeological Data312501


DIVISION C—AMERICAN ANTIQUITIES


3201.Policy and Administrative Provisions320101

3203.Monuments, Ruins, Sites, and Objects of Antiquity320301



Editorial Notes
Amendments2020—Pub. L. 116–152, § 2(b), Aug. 4, 2020, 134 Stat. 685, which directed amendment of the analysis for subtitle II of this title by adding item for chapter 2004, was executed to this analysis to reflect the probable intent of Congress.
2019—Pub. L. 116–9, title II, § 2407(b), Mar. 12, 2019, 133 Stat. 750, substituted “African American Civil Rights Network” for “U.S. Civil Rights Network” in item for chapter 3084.
2018—Pub. L. 115–104, § 3(b), Jan. 8, 2018, 131 Stat. 2261, added item for chapter 3084.
2016—Pub. L. 114–289, title I, § 101(b), title III, § 301(b), Dec. 16, 2016, 130 Stat. 1484, 1487, added items for chapters 1008 and 1035.








Disposition Table


Former United States Code SectionDisposition


16 U.S.C. 1 (1st sentence words before 1st comma)54 U.S.C. 100301
16 U.S.C. 1 (1st sentence words after 1st comma, 2d through 5th sentences)54 U.S.C. 100302
16 U.S.C. 1 (last sentence)54 U.S.C. 100101
16 U.S.C. 1aPreviously repealed.
16 U.S.C. 1a–154 U.S.C. 100101
16 U.S.C. 1a–2 (matter before (a))54 U.S.C. 100751, 100901, 100906, 101302, 101702, 101703, 102102
16 U.S.C. 1a–2(a)54 U.S.C. 101302
16 U.S.C. 1a–2(b)54 U.S.C. 101302
16 U.S.C. 1a–2(c)54 U.S.C. 100906
16 U.S.C. 1a–2(d)54 U.S.C. 101302
16 U.S.C. 1a–2(e)54 U.S.C. 100901
16 U.S.C. 1a–2(f)54 U.S.C. 100901
16 U.S.C. 1a–2(g)54 U.S.C. 101702
16 U.S.C. 1a–2(h)54 U.S.C. 100751
16 U.S.C. 1a–2(i)54 U.S.C. 101302
16 U.S.C. 1a–2(j)54 U.S.C. 101702
16 U.S.C. 1a–2(k)54 U.S.C. 102102
16 U.S.C. 1a–2(l )54 U.S.C. 101703
16 U.S.C. 1a–354 U.S.C. 100754
16 U.S.C. 1a–4Repealed as obsolete. Provided that the uniform allowance for uniformed employees of the National Park Service may be up to $400 annually. Superseded by 5 U.S.C. 5901(a), which provides a uniform allowance of $400 for employees of each agency.
16 U.S.C. 1a–554 U.S.C. 100507
16 U.S.C. 1a–654 U.S.C. 102701
16 U.S.C. 1a–7(a)Repealed as obsolete. Required the Secretary of the Interior to transmit to the Committee on Energy and National Resources of the Senate and the Committee on Natural Resources of the House of Representatives a detailed program for the development of facilities, structures, or buildings for each unit of the National Park System consistent with general management plans. Repealed as obsolete because of the termination of the reporting requirement with respect to Congress, effective May 15, 2000. See section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (Pub. L. 104–66, 31 U.S.C. 1113 note) and page 110 of House Document No. 103–7.
16 U.S.C. 1a–7(b)54 U.S.C. 100502
16 U.S.C. 1a–7a54 U.S.C. 102702
16 U.S.C. 1a–7b (relating to National Park System)54 U.S.C. 104906
16 U.S.C. 1a–7b (relating to National Wildlife Refuge System)See § 4(d) of bill.
16 U.S.C. 1a–8(a)54 U.S.C. 101301
16 U.S.C. 1a–8(b)Previously repealed.
16 U.S.C. 1a–9 through 1a–1154 U.S.C. 100505
16 U.S.C. 1a–12, 1a–1354 U.S.C. 100506
16 U.S.C. 1a–1454 U.S.C. 100906
16 U.S.C. 1b (matter before (1))54 U.S.C. 100901, 101901, 102711
16 U.S.C. 1b(1)54 U.S.C. 102711
16 U.S.C. 1b(2)54 U.S.C. 100901
16 U.S.C. 1b(3)Not repealed but omitted from the text of title 54. Provides for transportation of employees of Carlsbad Caverns National Park.
16 U.S.C. 1b(4)54 U.S.C. 101901
16 U.S.C. 1b(5) through (8)54 U.S.C. 100901
16 U.S.C. 1c(a)54 U.S.C. 100501
16 U.S.C. 1c(b)54 U.S.C. 100755
16 U.S.C. 1d54 U.S.C. 103102
16 U.S.C. 1e54 U.S.C. 102302
16 U.S.C. 1f54 U.S.C. 101701
16 U.S.C. 1g54 U.S.C. 101702
16 U.S.C. 1h54 U.S.C. 103103
16 U.S.C. 1i54 U.S.C. 101704
16 U.S.C. 1j(a) through (c)54 U.S.C. 101702
16 U.S.C. 1j(d)Repealed as unnecessary. Authorized to be appropriated sums necessary to carry out this section.
16 U.S.C. 254 U.S.C. 100302
16 U.S.C. 3 (1st sentence words before “and any violation”)54 U.S.C. 100751
16 U.S.C. 3 (1st sentence words after “National Park Service”)See § 4(a)(1) of bill.
16 U.S.C. 3 (2d sentence)54 U.S.C. 100753
16 U.S.C. 3 (3d sentence)54 U.S.C. 100752
16 U.S.C. 3 (last sentence)54 U.S.C. 102101
16 U.S.C. 3a54 U.S.C. 103104
16 U.S.C. 3bRepealed as obsolete. Provided that privileges, leases, and permits granted by the Secretary to use land to accommodate park visitors could have provided for the maintenance and repair of Government improvements by the grantee. The grant authority was repealed in 1998.
16 U.S.C. 454 U.S.C. 100303
16 U.S.C. 5100902
16 U.S.C. 654 U.S.C. 101101
16 U.S.C. 6aPreviously repealed.
16 U.S.C. 7Previously repealed.
16 U.S.C. 7a through 7e54 U.S.C. 101501
16 U.S.C. 854 U.S.C. 101511
16 U.S.C. 8–1Previously repealed.
16 U.S.C. 8a through 8c54 U.S.C. 101511
16 U.S.C. 8dRepealed as unnecessary. National monuments are included in the term “System unit”.
16 U.S.C. 8e, 8f54 U.S.C. 101512
16 U.S.C. 9Previously repealed.
16 U.S.C. 9aRepealed as unnecessary. Under 16 U.S.C. 3 (1st sentence), restated as section 100751(a) of the new title, the Secretary of the Interior may make such regulations as the Secretary considers necessary or proper for the use and management of System units and a criminal penalty is provided for a violation of those regulations.
16 U.S.C. 10Previously repealed.
16 U.S.C. 10aPreviously repealed.
16 U.S.C. 1154 U.S.C. 101303
16 U.S.C. 1254 U.S.C. 102712
16 U.S.C. 1354 U.S.C. 101303
16 U.S.C. 14Previously repealed.
16 U.S.C. 14aRepealed as obsolete and unnecessary. Made appropriations available for the printing of cloth information and directional signs.
16 U.S.C. 14b through 14e54 U.S.C. 103101
16 U.S.C. 1554 U.S.C. 103101
16 U.S.C. 1654 U.S.C. 104901
16 U.S.C. 1754 U.S.C. 101304
16 U.S.C. 17aPreviously repealed.
16 U.S.C. 17b54 U.S.C. 104902
16 U.S.C. 17b–1Previously repealed.
16 U.S.C. 17c54 U.S.C. 102712
16 U.S.C. 17dRepealed as obsolete. Provided that section 543 of former title 31 should not be construed to prohibit the acceptance of traveler’s checks and other forms of money equivalent in payment of automobile license fees, etc. charged at national parks. Section 543 was repealed by section 5(b) of Public Law 97–258.
16 U.S.C. 17e54 U.S.C. 104903
16 U.S.C. 17f through 17h54 U.S.C. 101304
16 U.S.C. 17i54 U.S.C. 104904
16 U.S.C. 17j54 U.S.C. 101305
16 U.S.C. 17j–1Repealed as obsolete. Provision relating to travel expenses for attendance of National Park Service field employees at authorized meetings was last enacted as section 1 (proviso in paragraph headed “General expenses” under heading “NATIONAL PARK SERVICE”) of the Interior Department Appropriations Act, 1941 (ch. 395, 54 Stat. 445) and was not repeated in subsequent appropriation acts.
16 U.S.C. 17j–2(a)Not repealed but omitted from the text of title 54. Authorizes appropriations for necessary protection of various system units.
16 U.S.C. 17j–2(b) through (g)54 U.S.C. 103102
16 U.S.C. 17j–2(h)Not repealed but omitted from the text of title 54. Authorizes appropriations for acquisition of rights-of-way and maintenance of a water supply line outside the boundaries of Mesa Verde National Park.
16 U.S.C. 17j–2(i), (j)54 U.S.C. 103102
16 U.S.C. 17k through 17n54 U.S.C. 100504
16 U.S.C. 17o (1)Not repealed but omitted from the text of title 54. Provides purposes of this section.
16 U.S.C. 17o (2)54 U.S.C. 101332
16 U.S.C. 17o (3)54 U.S.C. 101333
16 U.S.C. 17o (4)Repealed as obsolete. Required that a report detailing the results of revisions of housing criteria be submitted to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate not later than 180 days after November 12, 1996.
16 U.S.C. 17o (5)Repealed as obsolete. Provided that the Secretary undertake a review of existing Government-owned housing provided to employees of the National Park Service.
16 U.S.C. 17o (6)54 U.S.C. 101334
16 U.S.C. 17o (7), (8)54 U.S.C. 101335
16 U.S.C. 17o (9)54 U.S.C. 101332
16 U.S.C. 17o (10)54 U.S.C. 101336
16 U.S.C. 17o (11)54 U.S.C. 101337
16 U.S.C. 17o (12)54 U.S.C. 101339
16 U.S.C. 17o (13), (14)54 U.S.C. 101340
16 U.S.C. 17o (15)Repealed as obsolete. Provided that within 12 months after November 12, 1996, the Secretary shall conduct a study to determine the feasibility of providing eligible employees of the National Park Service with housing allowances rather than Government housing.
16 U.S.C. 17o (16)Repealed as obsolete. Provided that within 18 months after November 12, 1996, the Secretary complete a study of the sale of Government quarters to a cooperative consisting of field employees.
16 U.S.C. 17o (17)(A), (B)54 U.S.C. 101332
16 U.S.C. 17o (17)(C)54 U.S.C. 101338
16 U.S.C. 17o (18)54 U.S.C. 101338
16 U.S.C. 17o (19)54 U.S.C. 101331
16 U.S.C. 18Transfer to 15 U.S.C. 1544
16 U.S.C. 18aTransfer to 15 U.S.C. 1545
16 U.S.C. 18bTransfer to 15 U.S.C. 1546
16 U.S.C. 18cTransfer to 15 U.S.C. 1547
16 U.S.C. 18dTransfer to 15 U.S.C. 1548
16 U.S.C. 18ePreviously repealed.
16 U.S.C. 18f (1st sentence)54 U.S.C. 102501
16 U.S.C. 18f (less 1st sentence)54 U.S.C. 102503
16 U.S.C. 18f–1Not repealed but omitted from text of title 54. Provides that the Secretary may exercise the authorities granted in 16 U.S.C. 18f in administration of the Department of the Interior Museum and may dispose of unnecessary or duplicate museum objects.
16 U.S.C. 18f–2(a)54 U.S.C. 102503
16 U.S.C. 18f–2(b)54 U.S.C. 102504
16 U.S.C. 18f–3(a)Repealed as obsolete. Provided that authorities were available to the Secretary with regard to museum objects and collections under the administrative jurisdiction of the Secretary before November 12, 1996, as well as those acquired on or after November 12, 1996.
16 U.S.C. 18f–3(b)54 U.S.C. 102502
16 U.S.C. 18g through 18j54 U.S.C. 102301
16 U.S.C. 19 through 19cPreviously repealed.
16 U.S.C. 19dPreviously repealed.
16 U.S.C. 19e54 U.S.C. 101111
16 U.S.C. 19f54 U.S.C. 101112
16 U.S.C. 19g54 U.S.C. 101113
16 U.S.C. 19h54 U.S.C. 101114
16 U.S.C. 19i54 U.S.C. 101115
16 U.S.C. 19j54 U.S.C. 101116
16 U.S.C. 19k54 U.S.C. 101117
16 U.S.C. 19l54 U.S.C. 101118
16 U.S.C. 19m54 U.S.C. 101119
16 U.S.C. 19nRepealed as obsolete. Required the National Park Foundation to transmit to Congress an annual report of its proceedings and activities. Repealed as obsolete because of the termination of the reporting requirement with respect to Congress, effective May 15, 2000. See section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (Pub. L. 104–66, 31 U.S.C. 1113 note) and page 204 of House Document No. 103–7.
16 U.S.C. 19o54 U.S.C. 101120
16 U.S.C. 19aa through 19ggPreviously repealed.
16 U.S.C. 19jj54 U.S.C. 100721
16 U.S.C. 19jj–154 U.S.C. 100722
16 U.S.C. 19jj–254 U.S.C. 100723
16 U.S.C. 19jj–354 U.S.C. 100724
16 U.S.C. 19jj–454 U.S.C. 100725
16 U.S.C. 20 through 20gPreviously repealed.
16 U.S.C. 7954 U.S.C. 100902
16 U.S.C. 41154 U.S.C. 103301
16 U.S.C. 41254 U.S.C. 103302
16 U.S.C. 413See § 4(a)(1) of bill.
16 U.S.C. 414See § 4(a)(1) of bill.
16 U.S.C. 415Previously repealed.
16 U.S.C. 41654 U.S.C. 103304
16 U.S.C. 417Repealed as obsolete. Authorized acceptance of donations of land for road or other purposes. It is considered obsolete by the Judge Advocate General. See J.A.G. 601.1, June 27, 1935.
16 U.S.C. 418Previously repealed.
16 U.S.C. 419Previously transferred to 16 U.S.C. 79.
16 U.S.C. 420Not repealed but omitted from the text of title 54.
16 U.S.C. 42154 U.S.C. 103303
16 U.S.C. 43154 U.S.C. 320301
16 U.S.C. 431a54 U.S.C. 320301
16 U.S.C. 432 (1st sentence)54 U.S.C. 320302
16 U.S.C. 432 (last sentence)54 U.S.C. 320303
16 U.S.C. 433See § 4(a)(1) of bill.
16 U.S.C. 451Previously repealed.
16 U.S.C. 451a54 U.S.C. 104907
16 U.S.C. 452Repealed as unnecessary. Provided that all revenues of the national parks be covered into the Treasury to the credit of miscellaneous receipts. Unnecessary because 31 U.S.C. 3302(b) provides that an official or agent of the Government receiving money for the Government shall deposit the money in the Treasury.
16 U.S.C. 452a54 U.S.C. 101102
16 U.S.C. 453Not repealed but omitted from the text of title 54. Provides for the acceptance for park purposes of land and rights-of-way near or adjacent to the Government national forest in western North Carolina.
16 U.S.C. 454Previously repealed.
16 U.S.C. 455 through 455c54 U.S.C. 103306
16 U.S.C. 456Repealed as unnecessary because appropriations made for the administration, protection, and maintenance of national parks and national monuments include the authority that the appropriations shall be available for the expense of depositing public money, as required under 31 U.S.C. 3302(b).
16 U.S.C. 456a54 U.S.C. 103101
16 U.S.C. 457See § 4(b)(1) of bill.
16 U.S.C. 45854 U.S.C. 103305
16 U.S.C. 458a54 U.S.C. 104908
16 U.S.C. 460l54 U.S.C. 200101
16 U.S.C. 460l–154 U.S.C. 200103
16 U.S.C. 460l–254 U.S.C. 200104
16 U.S.C. 460l–354 U.S.C. 200102
16 U.S.C. 460l–4Not repealed but omitted from the text of title 54. Provides purposes of this part.
16 U.S.C. 460l–554 U.S.C. 200302
16 U.S.C. 460l–5aPreviously repealed.
16 U.S.C. 460l–654 U.S.C. 200303
16 U.S.C. 460l–6a(a) through (g)Previously repealed.
16 U.S.C. 460l–6a(h)Previously repealed.
16 U.S.C. 460l–6a(i)(1)(A), (B)Previously repealed.
16 U.S.C. 460l–6a(i)(1)(C)54 U.S.C. 100904
16 U.S.C. 460l–6a(i)(2) through (4)Previously repealed.
16 U.S.C. 460l–6a(j) through (n)54 U.S.C. 100904
16 U.S.C. 460l–6bPreviously repealed.
16 U.S.C. 460l–6cOutside scope of this codification. Authorizes the Secretary of Agriculture to charge admission or entrance fees at national monuments, national volcanic monuments, national scenic areas, and areas of concentrated public use administered by the Secretary and recreation fees at land administered by the Secretary in connection with the use of specialized outdoor recreation sites, equipment, services, and facilities.
16 U.S.C. 460l–6d (relating to the National Park Service)54 U.S.C. 100905
16 U.S.C. 460l–6d (less National Park Service)See §4(c) of bill.
16 U.S.C. 460l–754 U.S.C. 200304
16 U.S.C. 460l–8(b)(5) (last sentence)54 U.S.C. 200301
16 U.S.C. 460l–8 (less (b)(5) (last sentence))54 U.S.C. 200305
16 U.S.C. 460l–9(a), (b)54 U.S.C. 200306
16 U.S.C. 460l–9(c)54 U.S.C. 100506
16 U.S.C. 460l–1054 U.S.C. 200307
16 U.S.C. 460l–10a54 U.S.C. 200308
16 U.S.C. 460l–10b54 U.S.C. 200309
16 U.S.C. 460l–10cRepealed as obsolete. Repealed provisions of law that prohibited collection of recreation fees or user charges or that restricted the expenditure of funds if the fees or charges were collected.
16 U.S.C. 460l–10dRepealed as obsolete. Required the Secretary, within 1 year after September 28, 1976, to submit a report to the Committees on Interior and Insular Affairs of the Senate and House of Representatives on the needs, problems, and opportunities associated with urban recreation in highly populated areas.
16 U.S.C. 460l–10eRepealed as obsolete. Created an advisory committee to review the opportunities for enhanced opportunities for water-based recreation, which was to submit a report to the President, the Committee on Energy and Natural Resources of the Senate, and the Committee on Transportation and Infrastructure and the Committee on Resources of the House of Representatives within 1 year from November 12, 1996.
16 U.S.C. 460l–1154 U.S.C. 200310
16 U.S.C. 460l–22(a), (b)54 U.S.C. 102901
16 U.S.C. 460l–22(c)54 U.S.C. 100903
16 U.S.C. 460l–22(d)54 U.S.C. 102901
16 U.S.C. 46154 U.S.C. 320101
16 U.S.C. 462(a) through (k) (1st sentence)54 U.S.C. 320102
16 U.S.C. 462(k) (last sentence)See § 4(a)(1) of bill.
16 U.S.C. 463(a) through (f)54 U.S.C. 102303
16 U.S.C. 463(g)54 U.S.C. 102304
16 U.S.C. 46454 U.S.C. 320103
16 U.S.C. 46554 U.S.C. 320104
16 U.S.C. 466(a)54 U.S.C. 320106
16 U.S.C. 466(b)Repealed as obsolete. Provided that nothing in 16 U.S.C. 466 prohibited or limited the expenditure or obligation of funds appropriated prior to January 1, 1993.
16 U.S.C. 466(c)Repealed as unnecessary. Authorized to be appropriated sums necessary to carry out sections 461 to 467.
16 U.S.C. 467Repealed as obsolete and unnecessary. Provided that the provisions of 16 U.S.C. 461 to 467 control if there is a conflict with another Act. The section only applied to laws enacted before August 21, 1935. In addition, it is a general rule that a later enacted law controls if there is a conflict.
16 U.S.C. 467a, 467a–1Previously repealed.
16 U.S.C. 467b(a) through (c)54 U.S.C. 309101
16 U.S.C. 467b(d)Repealed as unnecessary. Authorized to be appropriated sums necessary to carry out this section.
16 U.S.C. 46854 U.S.C. 312102
16 U.S.C. 468a54 U.S.C. 312103
16 U.S.C. 468b54 U.S.C. 312104
16 U.S.C. 468c54 U.S.C. 312105
16 U.S.C. 468d54 U.S.C. 312106.
16 U.S.C. 468ePreviously repealed.
16 U.S.C. 469Not repealed but omitted from the text of title 54. Provides purpose of 16 U.S.C. 469 to 469c–1.
16 U.S.C. 469a54 U.S.C. 312505
16 U.S.C. 469a–154 U.S.C. 312502
16 U.S.C. 469a–254 U.S.C. 312503
16 U.S.C. 469a–354 U.S.C. 312504
16 U.S.C. 469b54 U.S.C. 312506
16 U.S.C. 469c54 U.S.C. 312507
16 U.S.C. 469c–154 U.S.C. 312501
16 U.S.C. 469c–254 U.S.C. 312508
16 U.S.C. 469j(a)54 U.S.C. 312302
16 U.S.C. 469j(b)54 U.S.C. 312303
16 U.S.C. 469j(c)54 U.S.C. 312304
16 U.S.C. 469j(d) through (f)54 U.S.C. 312303
16 U.S.C. 469j(g)54 U.S.C. 312304
16 U.S.C. 469j(h)54 U.S.C. 312305
16 U.S.C. 469kPreviously repealed.
16 U.S.C. 469k–1(a)Not repealed but omitted from the text of title 54. Provides purpose of this section.
16 U.S.C. 469k–1(b)54 U.S.C. 308102
16 U.S.C. 469k–1(c)(1)(A) through (C)54 U.S.C. 308103
16 U.S.C. 469k–1(c)(1)(D)54 U.S.C. 308101
16 U.S.C. 469k–1(c)(2) through (6)54 U.S.C. 308103
16 U.S.C. 469l (a)Not repealed but omitted from the text of title 54. Provides findings for 16 U.S.C. 469l to 469l–3.
16 U.S.C. 469l (b)Not repealed but omitted from the text of title 54. Provides purposes of 16 U.S.C. 469l to 469l–3.
16 U.S.C. 469l–154 U.S.C. 308302
16 U.S.C. 469l–254 U.S.C. 308303
16 U.S.C. 469l–354 U.S.C. 308304
16 U.S.C. 469m(a)Outside the scope of this codification. Section 7111(a) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11, 123 Stat. 1199), which established the Votes for Women’s History Trail Route, is classified to 16 U.S.C. 410ll–1.
16 U.S.C. 469m(b)54 U.S.C. 308501
16 U.S.C. 469m(c)54 U.S.C. 308502
16 U.S.C. 469n(a)Not repealed but omitted from the text of title 54. Provides purpose of this section.
16 U.S.C. 469n(b)54 U.S.C. 311101
16 U.S.C. 469n(c)54 U.S.C. 311102
16 U.S.C. 469n(d)54 U.S.C. 311103
16 U.S.C. 469n(e)54 U.S.C. 311104
16 U.S.C. 469n(f)54 U.S.C. 311105
16 U.S.C. 469o (a)54 U.S.C. 308902
16 U.S.C. 469o (b)54 U.S.C. 308901
16 U.S.C. 469o (c)(1)54 U.S.C. 308902
16 U.S.C. 469o (c)(2) through (7)54 U.S.C. 308903
16 U.S.C. 469o (d)54 U.S.C. 308904
16 U.S.C. 469o (e)54 U.S.C. 308905
16 U.S.C. 470(a)Not repealed but omitted from the text of title 54. Provides short title of this subchapter.
16 U.S.C. 470(b)Not repealed but omitted from the text of title 54. Provides findings for this subchapter.
16 U.S.C. 470–154 U.S.C. 300101
16 U.S.C. 470a(a)(1)(A) (1st sentence)54 U.S.C. 302101
16 U.S.C. 470a(a)(1)(A) (last sentence)54 U.S.C. 302106
16 U.S.C. 470a(a)(1)(B)54 U.S.C. 302102
16 U.S.C. 470a(a)(2)54 U.S.C. 302103
16 U.S.C. 470a(a)(3) through (5)54 U.S.C. 302104
16 U.S.C. 470a(a)(6)54 U.S.C. 302105
16 U.S.C. 470a(a)(7)54 U.S.C. 302107
16 U.S.C. 470a(a)(8)54 U.S.C. 302108
16 U.S.C. 470a(b)(1)54 U.S.C. 302301
16 U.S.C. 470a(b)(2)54 U.S.C. 302302
16 U.S.C. 470a(b)(3)54 U.S.C. 302303
16 U.S.C. 470a(b)(4)54 U.S.C. 302304
16 U.S.C. 470a(b)(5)Repealed as obsolete. Provided that any State historic preservation program in effect under prior authority of law could be treated as an approved program for purposes of 16 U.S.C. 470a(b) until the earlier of the date on which the Secretary approved a program submitted by the State under 16 U.S.C. 470a(b) or 3 years after December 12, 1992.
16 U.S.C. 470a(b)(6)54 U.S.C. 302304
16 U.S.C. 470a(c)(1) (1st sentence)54 U.S.C. 302502
16 U.S.C. 470a(c)(1) (2d, last sentences)54 U.S.C. 302503
16 U.S.C. 470a(c)(2)54 U.S.C. 302504
16 U.S.C. 470a(c)(3)54 U.S.C. 302505
16 U.S.C. 470a(c)(4)54 U.S.C. 302501
16 U.S.C. 470a(d)(1)54 U.S.C. 302701
16 U.S.C. 470a(d)(2)54 U.S.C. 302702
16 U.S.C. 470a(d)(3)54 U.S.C. 302703
16 U.S.C. 470a(d)(4)54 U.S.C. 302704
16 U.S.C. 470a(d)(5)54 U.S.C. 302705
16 U.S.C. 470a(d)(6)54 U.S.C. 302706
16 U.S.C. 470a(e)(1)54 U.S.C. 302902
16 U.S.C. 470a(e)(2)54 U.S.C. 302903
16 U.S.C. 470a(e)(3)(A)54 U.S.C. 302904
16 U.S.C. 470a(e)(3)(B)54 U.S.C. 302906
16 U.S.C. 470a(e)(3)(C)54 U.S.C. 302904
16 U.S.C. 470a(e)(4)54 U.S.C. 302905
16 U.S.C. 470a(e)(5)54 U.S.C. 302907
16 U.S.C. 470a(e)(6)54 U.S.C. 302908
16 U.S.C. 470a(f)54 U.S.C. 302909
16 U.S.C. 470a(g), (h)54 U.S.C. 306101
16 U.S.C. 470a(i)54 U.S.C. 303902
16 U.S.C. 470a(j)54 U.S.C. 303903
16 U.S.C. 470a–154 U.S.C. 307101
16 U.S.C. 470a–254 U.S.C. 307101
16 U.S.C. 470b(a) (1st sentence paragraph (1))54 U.S.C. 302901
16 U.S.C. 470b(a) (1st sentence paragraphs (2) through (6))54 U.S.C. 302902
16 U.S.C. 470b(a) (2d sentence)54 U.S.C. 302902
16 U.S.C. 470b(a) (last sentence)54 U.S.C. 302901
16 U.S.C. 470b(b)54 U.S.C. 302902
16 U.S.C. 470b(c)Previously repealed.
16 U.S.C. 470b(d) (relating to remaining cost of project)54 U.S.C. 302902
16 U.S.C. 470b(d) (relating to availability)54 U.S.C. 302901
16 U.S.C. 470b(e)54 U.S.C. 302902
16 U.S.C. 470b–154 U.S.C. 302903
16 U.S.C. 470c54 U.S.C. 302902
16 U.S.C. 470d54 U.S.C. 303901
16 U.S.C. 470e54 U.S.C. 302910
16 U.S.C. 470f54 U.S.C. 306108
16 U.S.C. 470g54 U.S.C. 307104
16 U.S.C. 470h (1st paragraph)54 U.S.C. 303101
16 U.S.C. 470h (last paragraph 1st sentence)54 U.S.C. 303102
16 U.S.C. 470h (last paragraph last sentence)54 U.S.C. 303103
16 U.S.C. 470h–154 U.S.C. 307108
16 U.S.C. 470h–2(a)(1)54 U.S.C. 306101
16 U.S.C. 470h–2(a)(2)54 U.S.C. 306102
16 U.S.C. 470h–2(b)54 U.S.C. 306103
16 U.S.C. 470h–2(c)54 U.S.C. 306104
16 U.S.C. 470h–2(d)54 U.S.C. 306105
16 U.S.C. 470h–2(e)54 U.S.C. 306106
16 U.S.C. 470h–2(f)54 U.S.C. 306107
16 U.S.C. 470h–2(g)54 U.S.C. 306109
16 U.S.C. 470h–2(h)54 U.S.C. 306110
16 U.S.C. 470h–2(i)54 U.S.C. 306111
16 U.S.C. 470h–2(j)54 U.S.C. 306112
16 U.S.C. 470h–2(k)54 U.S.C. 306113
16 U.S.C. 470h–2(l )54 U.S.C. 306114
16 U.S.C. 470h–3(a), (b)54 U.S.C. 306121
16 U.S.C. 470h–3(c)54 U.S.C. 306122
16 U.S.C. 470h–454 U.S.C. 306131
16 U.S.C. 470h–5Repealed as obsolete. Provided that the Secretary study the suitability and feasibility of alternatives for controlling illegal interstate and international traffic in antiquities and not later than 18 months after October 30, 1992, submit to Congress a report detailing the Secretary’s findings and recommendations from the study.
16 U.S.C. 470i54 U.S.C. 304101
16 U.S.C. 470j54 U.S.C. 304102
16 U.S.C. 470k54 U.S.C. 304103
16 U.S.C. 470l54 U.S.C. 304104
16 U.S.C. 470m54 U.S.C. 304105
16 U.S.C. 470n54 U.S.C. 304106
16 U.S.C. 470oRepealed as obsolete. Provided that personnel, property, records, and unexpended balances of funds be transferred by the Department of the Interior to the Advisory Council on Historic Preservation within 60 days of the effective date of Public Law 94–422, which was approved on September 28, 1976.
16 U.S.C. 470p54 U.S.C. 304105
16 U.S.C. 470q54 U.S.C. 304105
16 U.S.C. 470r54 U.S.C. 304107
16 U.S.C. 470s54 U.S.C. 304108
16 U.S.C. 470t(a) (1st sentence)54 U.S.C. 304109
16 U.S.C. 470t(a) (last sentence)Repealed as unnecessary. Authorized to be appropriated amounts necessary to carry out this part.
16 U.S.C. 470t(b)54 U.S.C. 304109
16 U.S.C. 470u54 U.S.C. 304110
16 U.S.C. 470v54 U.S.C. 304108
16 U.S.C. 470v–154 U.S.C. 304111
16 U.S.C. 470v–254 U.S.C. 304112
16 U.S.C. 470w(1)54 U.S.C. 300301
16 U.S.C. 470w(2)54 U.S.C. 300317
16 U.S.C. 470w(3)54 U.S.C. 300310
16 U.S.C. 470w(4)54 U.S.C. 300309
16 U.S.C. 470w(5)54 U.S.C. 300308
16 U.S.C. 470w(6)54 U.S.C. 300311
16 U.S.C. 470w(7)54 U.S.C. 300320
16 U.S.C. 470w(8)54 U.S.C. 300315
16 U.S.C. 470w(9)54 U.S.C. 300304
16 U.S.C. 470w(10)54 U.S.C. 300305
16 U.S.C. 470w(11)54 U.S.C. 300316
16 U.S.C. 470w(12)54 U.S.C. 300318
16 U.S.C. 470w(13)54 U.S.C. 300307
16 U.S.C. 470w(14)54 U.S.C. 300319
16 U.S.C. 470w(15)54 U.S.C. 300302
16 U.S.C. 470w(16)54 U.S.C. 300303
16 U.S.C. 470w(17)54 U.S.C. 300313
16 U.S.C. 470w(18)54 U.S.C. 300314
16 U.S.C. 470w–154 U.S.C. 307106
16 U.S.C. 470w–254 U.S.C. 307107
16 U.S.C. 470w–354 U.S.C. 307103
16 U.S.C. 470w–454 U.S.C. 307105
16 U.S.C. 470w–5(a) (1st sentence)54 U.S.C. 305502
16 U.S.C. 470w–5(a) (last sentence)54 U.S.C. 305503
16 U.S.C. 470w–5(b)54 U.S.C. 305502
16 U.S.C. 470w–5(c)54 U.S.C. 305504
16 U.S.C. 470w–5(d)Repealed as obsolete. Provided for the renovation of the site on which the National Museum for the Building Arts is located.
16 U.S.C. 470w–5(e)54 U.S.C. 305505
16 U.S.C. 470w–5(f)54 U.S.C. 305501
16 U.S.C. 470w–654 U.S.C. 307102
16 U.S.C. 470w–7(a)54 U.S.C. 305102
16 U.S.C. 470w–7(b)54 U.S.C. 305103
16 U.S.C. 470w–7(c)54 U.S.C. 305104
16 U.S.C. 470w–7(d)54 U.S.C. 305105
16 U.S.C. 470w–7(e)54 U.S.C. 305101
16 U.S.C. 470w–854 U.S.C. 305106
16 U.S.C. 470xNot repealed but omitted from the text of title 54. Provides findings for this part.
16 U.S.C. 470x–154 U.S.C. 305301
16 U.S.C. 470x–254 U.S.C. 305302
16 U.S.C. 470x–354 U.S.C. 305303
16 U.S.C. 470x–454 U.S.C. 305304
16 U.S.C. 470x–554 U.S.C. 305305
16 U.S.C. 470x–654 U.S.C. 305306
16 U.S.C. 523Not repealed but omitted from the text of title 54.
16 U.S.C. 190154 U.S.C. 100731
16 U.S.C. 190254 U.S.C. 100732
16 U.S.C. 1903Repealed as obsolete. Provided for a 4-year cessation of certain mining operations within the boundaries of Death Valley National Monument, Mount McKinley National Park, and Organ Pipe Cactus National Monument, subject to exceptions.
16 U.S.C. 1904Repealed as obsolete. Provided for the inapplicability of requirements for annual expenditures on mining claims to mining operations during the 4-year period under 16 U.S.C. 1903.
16 U.S.C. 1905Repealed as obsolete. Provided that within 2 years the Secretary of the Interior determine the validity of unpatented mining claims within Glacier Bay National Monument, Death Valley and Organ Pipe Cactus National Monuments, and Mount McKinley National Park, submit to Congress recommendations for acquisition of valid claims, and study and submit to Congress recommendations for modifications of the existing boundaries of Death Valley National Monument and Glacier Bay National Monument.
16 U.S.C. 1906Repealed as obsolete. Provided that within 4 years the Secretary determine the validity of unpatented mining claims within Crater Lake National Park, Coronado National Memorial, and Glacier Bay National Monument and submit to Congress recommendations for acquisition of valid claims.
16 U.S.C. 190754 U.S.C. 100733
16 U.S.C. 1908(a)54 U.S.C. 100734
16 U.S.C. 1908(b)Repealed as obsolete. Provided that within 2 years the Advisory Council on Historic Preservation report to Congress on effects of surface mining activities on natural and historical landmarks, including recommendations for protective legislation.
16 U.S.C. 1909Repealed as unnecessary. Provisions are severable unless otherwise stated.
16 U.S.C. 191054 U.S.C. 100735
16 U.S.C. 191154 U.S.C. 100736
16 U.S.C. 1912(a) through (c)54 U.S.C. 100737
16 U.S.C. 1912(d)See § 4(a)(1) of bill.
16 U.S.C. 2301Not repealed but omitted from the text of title 54. Provides findings for and purposes of this chapter.
16 U.S.C. 230254 U.S.C. 101521
16 U.S.C. 230354 U.S.C. 101522
16 U.S.C. 230454 U.S.C. 101523
16 U.S.C. 2305Repealed as obsolete. Required the Secretary to submit to Congress, within 3 years after August 15, 1978, a report on the preservation of natural resource values within units of the National Park System through access alternatives and on transportation projects for units of the System.
16 U.S.C. 2306Repealed as obsolete. Authorized appropriations for fiscal years 1979 to 1981.
16 U.S.C. 2501Not repealed but omitted from the text of title 54. Provides findings for this chapter.
16 U.S.C. 2502Not repealed but omitted from the text of title 54. Provides purpose of this chapter.
16 U.S.C. 250354 U.S.C. 200501
16 U.S.C. 250454 U.S.C. 200502
16 U.S.C. 250554 U.S.C. 200503
16 U.S.C. 250654 U.S.C. 200504
16 U.S.C. 250754 U.S.C. 200505
16 U.S.C. 250854 U.S.C. 200506
16 U.S.C. 250954 U.S.C. 200507
16 U.S.C. 251054 U.S.C. 200508
16 U.S.C. 251154 U.S.C. 200509
16 U.S.C. 2512(a) (1st paragraph)54 U.S.C. 200511
16 U.S.C. 2512(a) (last paragraph)54 U.S.C. 200510
16 U.S.C. 2512(b)54 U.S.C. 200511
16 U.S.C. 251354 U.S.C. 200511
16 U.S.C. 2514Repealed as obsolete. Provided that within 90 days of the expiration of this authority, the Secretary report to Congress on the overall impact of the program. The program originally was to run for 5 years and be a short-term project but the limitations were removed in 1994.
16 U.S.C. 5401Not repealed but omitted from the text of title 54. Provides findings for the National Maritime Heritage Act of 1994 (Pub. L. 103–451, 108 Stat. 4769).
16 U.S.C. 540254 U.S.C. 308701
16 U.S.C. 540354 U.S.C. 308703
16 U.S.C. 5404Repealed as obsolete. Established a National Maritime Heritage Grants Advisory Committee. The Committee terminated on September 30, 2000.
16 U.S.C. 540554 U.S.C. 308704
16 U.S.C. 540654 U.S.C. 308702
16 U.S.C. 540754 U.S.C. 308706
16 U.S.C. 540854 U.S.C. 308707
16 U.S.C. 540954 U.S.C. 308705
16 U.S.C. 5901Repealed as unnecessary. Provided definition of “Secretary”. Unnecessary because of the definition of “Secretary” in section 100102 of the new title.
16 U.S.C. 591154 U.S.C. 100701
16 U.S.C. 591254 U.S.C. 101321
16 U.S.C. 591354 U.S.C. 101322
16 U.S.C. 591454 U.S.C. 100503
16 U.S.C. 5931Not repealed but omitted from the text of title 54. Provides purposes of this subchapter.
16 U.S.C. 593254 U.S.C. 100702
16 U.S.C. 5933(a)54 U.S.C. 100703
16 U.S.C. 5953(b)Repealed as obsolete. Provided that within one year after November 13, 1998, the Secretary report on progress in the establishment of a comprehensive network of such college- and university-based cooperative study units as will provide full geographic and topical coverage for research on the resources contained in System units and their larger regions.
16 U.S.C. 593454 U.S.C. 100704
16 U.S.C. 593554 U.S.C. 100705
16 U.S.C. 593654 U.S.C. 100706
16 U.S.C. 593754 U.S.C. 100707
16 U.S.C. 595154 U.S.C. 101912
16 U.S.C. 5952(1) through (7)(B)54 U.S.C. 101913
16 U.S.C. 5952(7)(C)54 U.S.C. 101911
16 U.S.C. 5952(7)(D) through (11)54 U.S.C. 101913
16 U.S.C. 595354 U.S.C. 101914
16 U.S.C. 5954(a) through (e)54 U.S.C. 101915
16 U.S.C. 5954(f)Repealed as obsolete. Provided that not later than 7 years after November 13, 1998, the Secretary submit a report on the concession program.
16 U.S.C. 5954 note54 U.S.C. 101915
16 U.S.C. 595554 U.S.C. 101916
16 U.S.C. 595654 U.S.C. 101917
16 U.S.C. 595754 U.S.C. 101918
16 U.S.C. 595854 U.S.C. 101919
16 U.S.C. 595954 U.S.C. 101920
16 U.S.C. 596054 U.S.C. 101921
16 U.S.C. 5961(a)54 U.S.C. 101524
16 U.S.C. 5961(b)Repealed as obsolete. Provided that with respect to a service contract for the provision solely of transportation services at Zion National Park, the Secretary could obligate the expenditure of fees received in fiscal year 2002 under 16 U.S.C. 5981 before the fees were received.
16 U.S.C. 596254 U.S.C. 101922
16 U.S.C. 596354 U.S.C. 101923
16 U.S.C. 596454 U.S.C. 101924
16 U.S.C. 596554 U.S.C. 101926
16 U.S.C. 596654 U.S.C. 101925
16 U.S.C. 598154 U.S.C. 101531
16 U.S.C. 5982Previously repealed.
16 U.S.C. 5991 through 5995Previously repealed.
16 U.S.C. 6011Repealed as obsolete. Required the Secretary to submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Resources and Appropriations of the House of Representatives, not later than one year after November 13, 1998, a report on law enforcement programs of the National Park Service.



Statutory Notes and Related Subsidiaries
Enactment of TitlePub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3094, provided in part that: “Title 54, United States Code, ‘National Park Service and Related Programs’, is enacted as follows”.


Purpose; Conformity With Original IntentPub. L. 113–287, § 2, Dec. 19, 2014, 128 Stat. 3094, provided that:
“(a) Purpose.—The purpose of this Act [see Tables for classification] is to codify certain existing laws relating to the National Park System as title 54, United States Code, ‘National Park Service and Related Programs’.

“(b) Conformity With Original Intent.—In the codification of laws by this Act, the intent is to conform to the understood policy, intent, and purpose of Congress in the original enactments, with such amendments and corrections as will remove ambiguities, contradictions, and other imperfections, in accordance with section 205(c)(1) of House Resolution No. 988, 93d Congress, as enacted into law by Public Law 93–554 (2 U.S.C. 285b(1)).”




Transitional and Savings ProvisionsPub. L. 113–287, § 6, Dec. 19, 2014, 128 Stat. 3272, provided that:
“(a) Definitions.—In this section:“(1) Source provision.—The term ‘source provision’ means a provision of law that is replaced by a title 54 provision.

“(2) Title 54 provision.—The term ‘title 54 provision’ means a provision of title 54, United States Code, that is enacted by section 3.


“(b) Cutoff Date.—The title 54 provisions replace certain provisions of law enacted on or before January 15, 2013. If a law enacted after that date amends or repeals a source provision, that law is deemed to amend or repeal, as the case may be, the corresponding title 54 provision. If a law enacted after that date is otherwise inconsistent with a title 54 provision or a provision of this Act [see Tables for classification], that law supersedes the title 54 provision or provision of this Act to the extent of the inconsistency.

“(c) Original Date of Enactment Unchanged.—For purposes of determining whether one provision of law supersedes another based on enactment later in time, a title 54 provision is deemed to have been enacted on the date of enactment of the source provision that the title 54 provision replaces.

“(d) References to Title 54 Provisions.—A reference to a title 54 provision is deemed to refer to the corresponding source provision.

“(e) References to Source Provisions.—A reference to a source provision, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding title 54 provision.

“(f) Regulations, Orders, and Other Administrative Actions.—A regulation, order, or other administrative action in effect under a source provision continues in effect under the corresponding title 54 provision.

“(g) Actions Taken and Offenses Committed.—An action taken or an offense committed under a source provision is deemed to have been taken or committed under the corresponding title 54 provision.”




RepealsPub. L. 113–287, § 7, Dec. 19, 2014, 128 Stat. 3272, repealed specified laws relating to the National Park System, except with respect to rights and duties that matured, penalties that were incurred, or proceedings that were begun before Dec. 19, 2014.


Subtitle I—National Park System
DIVISION A—ESTABLISHMENT AND GENERAL ADMINISTRATION
CHAPTER 1001—GENERAL PROVISIONS



Sec.


100101.Promotion and regulation.


100102.Definitions.



§ 100101. Promotion and regulation(a) In General.—The Secretary, acting through the Director of the National Park Service, shall promote and regulate the use of the National Park System by means and measures that conform to the fundamental purpose of the System units, which purpose is to conserve the scenery, natural and historic objects, and wild life in the System units and to provide for the enjoyment of the scenery, natural and historic objects, and wild life in such manner and by such means as will leave them unimpaired for the enjoyment of future generations.

(b) Declarations.—(1) 1970 declarations.—Congress declares that—(A) the National Park System, which began with establishment of Yellowstone National Park in 1872, has since grown to include superlative natural, historic, and recreation areas in every major region of the United States and its territories and possessions;

(B) these areas, though distinct in character, are united through their interrelated purposes and resources into one National Park System as cumulative expressions of a single national heritage;

(C) individually and collectively, these areas derive increased national dignity and recognition of their superb environmental quality through their inclusion jointly with each other in one System preserved and managed for the benefit and inspiration of all the people of the United States; and

(D) it is the purpose of this division to include all these areas in the System and to clarify the authorities applicable to the System.


(2) 1978 reaffirmation.—Congress reaffirms, declares, and directs that the promotion and regulation of the various System units shall be consistent with and founded in the purpose established by subsection (a), to the common benefit of all the people of the United States. The authorization of activities shall be construed and the protection, management, and administration of the System units shall be conducted in light of the high public value and integrity of the System and shall not be exercised in derogation of the values and purposes for which the System units have been established, except as directly and specifically provided by Congress.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3096.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100101(a)16 U.S.C. 1 (last sentence).Aug. 25, 1916, ch. 408, § 1 (last sentence), 39 Stat. 535.
100101(b)(1)16 U.S.C. 1a–1 (1st sentence).Pub. L. 91–383, § 1, Aug. 18, 1970, 84 Stat. 825; Pub. L. 95–250, title I, § 101(b), Mar. 27, 1978, 92 Stat. 166.
100101(b)(2)16 U.S.C. 1a–1 (2d, last sentences).


In subsection (a), the words “Secretary, acting through the Director of the National Park Service” are substituted for “service thus established” to reflect the transfer of functions of other officers, employees, and agencies of the Department of the Interior to the Secretary by sections 1 and 2 of Reorganization Plan No. 3 of 1950 (5 U.S.C. App.) while keeping the responsibility for promoting and regulating the use of the National Park System with the Director of the National Park Service.
In subsection (b)(1)(D), the words “this division” are substituted for “this Act” for clarity. The purpose of the Act of August 18, 1970 (known as the National Park System General Authorities Act) (Public Law 91–383, 84 Stat. 825), was to update and clarify the law with respect to the various units of the National Park System by enlarging the application of existing general statutes so that they apply uniformly to the administration of the various types of parklands within the national park system. See H. Rept. 91–1265 (91st Cong., 2d Sess.). However, section 2(b) of that Act, rather than being enacted as a new provision of law, amended section 2 of the Act of August 8, 1953 (ch. 384, 67 Stat. 496), and would not be included in the reference to “this Act” in section 1 of the Act of August 18, 1970. The revised subsection translates the reference to “this Act” to carry out the intent of the Act of August 18, 1970.

Statutory Notes and Related Subsidiaries
Short Title of 2020 AmendmentPub. L. 116–152, § 1, Aug. 4, 2020, 134 Stat. 682, provided that: “This Act [enacting chapter 2004 of this title and amending sections 200302, 200303, and 200306 of this title] may be cited as the ‘Great American Outdoors Act’.”


Short Title of 2019 AmendmentPub. L. 116–94, div. P, title VII, § 701, Dec. 20, 2019, 133 Stat. 3195, provided that: “This title [enacting sections 308104 and 308105 of this title and amending section 308103 of this title] may be cited as the ‘Preserving America’s Battlefields Act’.”


Short Title of 2018 AmendmentPub. L. 115–104, § 1, Jan. 8, 2018, 131 Stat. 2260, provided that: “This Act [enacting chapter 3084 of this title and provisions set out as a note under section 308401 of this title] may be cited as the ‘African American Civil Rights Network Act of 2017’.”


Short Title of 2016 AmendmentPub. L. 114–289, § 1(a), Dec. 16, 2016, 130 Stat. 1482, provided that: “This Act [see Tables for classification] may be cited as the ‘National Park Service Centennial Act’.”

Pub. L. 114–289, title II, § 201, Dec. 16, 2016, 130 Stat. 1485, provided that: “This title [enacting section 101121 of this title] may be cited as the ‘National Park Foundation Endowment Act’.”

Pub. L. 114–289, title VIII, § 801, Dec. 16, 2016, 130 Stat. 1494, provided that: “This title [amending sections 302104 and 303102 of this title] may be cited as the ‘National Historic Preservation Amendments Act’.”


Short Title of 2009 ActPub. L. 111–11, § 1(a), Mar. 30, 2009, 123 Stat. 991, provided that: “This Act [see Tables for classification] may be cited as the ‘Omnibus Public Land Management Act of 2009’.”


Short Title of 2006 ActPub. L. 109–453, § 1(a), Dec. 22, 2006, 120 Stat. 3367, provided that: “This Act [see Tables for classification] may be cited as the ‘National Historic Preservation Act Amendments Act of 2006’.”

Pub. L. 109–338, § 1(a), Oct. 12, 2006, 120 Stat. 1783, provided that: “This Act [see Tables for classification] may be cited as the ‘National Heritage Areas Act of 2006’.”


Short Title of 2005 ActPub. L. 109–156, § 1, Dec. 30, 2005, 119 Stat. 2946, provided that: “This Act [see Tables for classification] may be cited as the ‘Delaware Water Gap National Recreation Area Improvement Act’.”


Short Title of 2000 ActPub. L. 106–355, § 1, Oct. 24, 2000, 114 Stat. 1385, provided that: “This Act [see Tables for classification] may be cited as the ‘National Historic Lighthouse Preservation Act of 2000’.”

Pub. L. 106–291, title I, § 150(a), Oct. 11, 2000, 114 Stat. 956, provided that: “This section [see Tables for classification] may be cited as the ‘National Underground Railroad Freedom Center Act’.”

Pub. L. 106–208, § 1, May 26, 2000, 114 Stat. 318, provided that: “This Act [see Tables for classification] may be cited as the ‘National Historic Preservation Act Amendments of 2000’.”

Pub. L. 106–176, § 1(a), Mar. 10, 2000, 114 Stat. 23, provided that: “This Act [see Tables for classification] may be cited as the ‘Omnibus Parks Technical Corrections Act of 2000’.”


Short Title of 1998 ActPub. L. 105–391, § 1(a), Nov. 13, 1998, 112 Stat. 3497, provided that: “This Act [see Tables for classification] may be cited as the ‘National Parks Omnibus Management Act of 1998’.”

Pub. L. 105–391, title III, § 301, Nov. 13, 1998, 112 Stat. 3501, provided that: “This title [see Tables for classification] may be cited as the ‘National Park System New Areas Studies Act’.”

Pub. L. 105–391, title IV, § 401, Nov. 13, 1998, 112 Stat. 3503, provided that: “This title [see Tables for classification] may be cited as the ‘National Park Service Concessions Management Improvement Act of 1998’.”

Pub. L. 105–203, § 1, July 21, 1998, 112 Stat. 678, provided that: “This Act [see Tables for classification] may be cited as the ‘National Underground Railroad Network to Freedom Act of 1998’.”


Short Title of 1996 ActPub. L. 104–333, § 1, Nov. 12, 1996, 110 Stat. 4093, provided that: “This Act [see Tables for classification] may be cited as the ‘Omnibus Parks and Public Lands Management Act of 1996’.”


Short Title of 1994 ActPub. L. 103–451, § 1, Nov. 2, 1994, 108 Stat. 4769, provided that: “This Act [see Tables for classification] may be cited as the ‘National Maritime Heritage Act of 1994’.”


Short Title of 1992 ActPub. L. 102–575, title XL, § 4001, Oct. 30, 1992, 106 Stat. 4753, provided that: “This title [see Tables for classification] may be cited as the ‘National Historic Preservation Act Amendments of 1992’.”


Short Title of 1980 ActPub. L. 96–515, § 1, Dec. 12, 1980, 94 Stat. 2987, provided: “That this Act [see Tables for classification] may be cited as the ‘National Historic Preservation Act Amendments of 1980’.”


Short Title of 1978 ActPub. L. 95–625, § 1, Nov. 10, 1978, 92 Stat. 3467, provided that: “This Act [see Tables for classification] may be cited as the ‘National Parks and Recreation Act of 1978’.”

Pub. L. 95–625, title X, § 1001, Nov. 10, 1978, 92 Stat. 3538, provided that: “This title [see Tables for classification] may be cited as the ‘Urban Park and Recreation Recovery Act of 1978’.”


Short Title of 1970 ActPub. L. 91–383, § 14, as added by Pub. L. 108–352, § 10(b), Oct. 21, 2004, 118 Stat. 1397, provided that: “This Act [see Tables for classification] may be cited as the ‘National Park System General Authorities Act’.”

Pub. L. 91–357, § 5, July 29, 1970, 84 Stat. 472, provided that: “This Act [see Tables for classification] may be cited as the ‘Volunteers in the Parks Act of 1969’.”


Short Title of 1966 ActPub. L. 89–665, § 1(a), Oct. 15, 1966, 80 Stat. 915; Pub. L. 96–515, title I, § 101(a), Dec. 12, 1980, 94 Stat. 2987, provided that: “This Act [see Tables for classification] may be cited as the ‘National Historic Preservation Act’.”


Short Title of 1964 ActPub. L. 88–578, title I, § 1(a), Sept. 3, 1964, 78 Stat. 897, provided in part that: “This Act [see Tables for classification] may be cited as the ‘Land and Water Conservation Fund Act of 1965’.”


Short Title of 1916 ActAct Aug. 25, 1916, ch. 408, § 5, as added by Pub. L. 108–352, § 10(a), Oct. 21, 2004, 118 Stat. 1397, provided that: “This Act [see Tables for classification] may be cited as the ‘National Park Service Organic Act’.”


Special Events at National MallPub. L. 108–108, title I, § 145, Nov. 10, 2003, 117 Stat. 1280, provided that: “None of the funds appropriated or otherwise made available by this or any other Act, hereafter enacted, may be used to permit the use of the National Mall for a special event, unless the permit expressly prohibits the erection, placement, or use of structures and signs bearing commercial advertising. The Secretary may allow for recognition of sponsors of special events: Provided, That the size and form of the recognition shall be consistent with the special nature and sanctity of the Mall and any lettering or design identifying the sponsor shall be no larger than one-third the size of the lettering or design identifying the special event. In approving special events, the Secretary shall ensure, to the maximum extent practicable, that public use of, and access to the Mall is not restricted. For purposes of this section, the term ‘special event’ shall have the meaning given to it by section 7.96(g)(1)(ii) of title 36, Code of Federal Regulations.”


National Park Police Drug Enforcement Supplemental Authority ActPub. L. 99–570, title V, subtitle B (§§ 5051, 5052), Oct. 27, 1986, 100 Stat. 3207–156, as amended by Pub. L. 100–690, title VI, § 6254(d)(2), Nov. 18, 1988, 102 Stat. 4365, provided that:
“SEC. 5051. SHORT TITLE.“This subtitle may be cited as the ‘National Park Police Drug Enforcement Supplemental Authority Act’.


“SEC. 5052. NATIONAL PARK AUTHORIZATION.“In order to improve Federal law enforcement activities relating to the use and production of narcotics and controlled substances in National Park System units, from amounts appropriated there shall be made available to the Secretary of the Interior, in addition to sums made available under other authority of law, $3,000,000 for fiscal year 1989, and for each fiscal year thereafter, to be used for the employment and training of officers or employees of the Department of the Interior designated pursuant to section 10(b) of the Act of August 18, 1970 ([former] 16 U.S.C. 1a–6 [see 54 U.S.C. 102701]), for equipment and facilities to be used by such personnel, and for expenses related to such employment, training, equipment, and facilities.”





Purposes of Pub. L. 88–578Pub. L. 88–578, title I, § 1(b), Sept. 3, 1964, 78 Stat. 897, provided that: “The purposes of this Act [see Tables for classification] are to assist in preserving, developing, and assuring accessibility to all citizens of the United States of America of present and future generations and visitors who are lawfully present within the boundaries of the United States of America such quality and quantity of outdoor recreation resources as may be available and are necessary and desirable for individual active participation in such recreation and to strengthen the health and vitality of the citizens of the United States by (1) providing funds for and authorizing Federal assistance to the States in planning, acquisition, and development of needed land and water areas and facilities and (2) providing funds for the Federal acquisition and development of certain lands and other areas.”




§ 100102. Definitions
In this title:(1) Director.—The term “Director” means the Director of the National Park Service.

(2) National park system.—The term “National Park System” means the areas of land and water described in section 100501 of this title.

(3) Secretary.—The term “Secretary” means the Secretary of the Interior.

(4) Service.—The term “Service” means the National Park Service.

(5) System.—The term “System” means the National Park System.

(6) System unit.—The term “System unit” means one of the areas described in section 100501 of this title.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3096.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100102no source.


The term “System unit” is added because various laws relating to the National Park Service apply to any area of land or water administered by the Secretary through the Service regardless of the terms used in those laws. See section 100501 of the revised title.

Statutory Notes and Related Subsidiaries

Definitions
Pub. L. 114–289, § 2, Dec. 16, 2016, 130 Stat. 1482, provided that: 
“In this Act [see Short Title of 2016 Amendment note set out under section 100101 of this title]:
“(1) Challenge fund.—The term ‘Challenge Fund’ means the National Park Centennial Challenge Fund established in title I [enacting chapter 1035 of this title and amending section 6804 of Title 16, Conservation].

“(2) Director.—The term ‘Director’ means the Director of the National Park Service.

“(3) Endowment.—The term ‘Endowment’ means the Second Century Endowment for the National Park Service established by title II [see Short Title of 2016 Amendment note set out under section 100101 of this title].

“(4) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.

“(5) Signature project or program.—The term ‘signature project or program’ means any project or program identified by the Secretary as one that will help prepare the national parks for another century of conservation, preservation, and visitor enjoyment.”







CHAPTER 1003—ESTABLISHMENT, DIRECTORS, AND OTHER EMPLOYEES



Sec.


100301.Establishment.


100302.Directors and other employees.


100303.Effect on other laws.



§ 100301. Establishment
There is in the Department of the Interior a service called the National Park Service.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3097.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10030116 U.S.C. 1 (1st sentence words before 1st comma).Aug. 25, 1916, ch. 408, § 1 (1st sentence words before 1st comma), 39 Stat. 535.





§ 100302. Directors and other employees(a) Director.—(1) Appointment.—The Service shall be under the charge of a director who shall be appointed by the President, by and with the advice and consent of the Senate.

(2) Qualifications.—The Director shall have substantial experience and demonstrated competence in land management and natural or cultural resource conservation.

(3) Authority.—Under the direction of the Secretary, the Director shall have the supervision, management, and control of System units. In the supervision, management, and control of System units contiguous to national forests the Secretary of Agriculture may cooperate with the Service to such extent as may be requested by the Secretary.


(b) Deputy Directors.—The Director shall select 2 Deputy Directors. One Deputy Director shall have responsibility for Service operations, and the other Deputy Director shall have responsibility for other programs assigned to the Service.

(c) Other Employees.—The Service shall have such subordinate officers and employees as may be appropriated for by Congress.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3097.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100302(a)(1)16 U.S.C. 1 (1st sentence words after 1st comma). Aug. 25, 1916, ch. 408, § 1 (1st sentence words after 1st comma, 2d to 4th sentences), 39 Stat. 535; Pub. L. 104–333, div. I, title VIII, § 814(e)(1), Nov. 12, 1996, 110 Stat. 4196.
100302(a)(2)16 U.S.C. 1 (2d sentence).
100302(a)(3)16 U.S.C. 2.Aug. 25, 1916, ch. 408, § 2, 39 Stat. 535.
100302(b)16 U.S.C. 1 (3d, 4th sentences).
100302(c)16 U.S.C. 1 (5th sentence).Aug. 25, 1916, ch. 408, § 1 (5th sentence), 39 Stat. 535.


In subsection (a)(3), the words “of the Hot Springs Reservation in the State of Arkansas” [changed to “Hot Springs National Park” because of section 1 of the Act of March 4, 1921 (ch. 161, 41 Stat. 1407)] in section 2 of the Act of August 25, 1916 (known as the National Park Service Organic Act) (ch. 408, 39 Stat. 535) are omitted as unnecessary.
Subsection (c) is substituted for the 5th sentence of section 1 of the Act of August 25, 1916 (known as the National Park Service Organic Act) (ch. 408, 39 Stat. 535), to eliminate unnecessary words and because the pay of employees is fixed pursuant to chapter 51 and subchapter III of chapter 53 of title 5.



§ 100303. Effect on other laws
This chapter and sections 100101(a), 100751(a), 100752, 100753, and 102101 of this title do not affect or modify section 100902(a) of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3097.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10030316 U.S.C. 4.Aug. 25, 1916, ch. 408, § 4, 39 Stat. 536.






CHAPTER 1005—AREAS OF NATIONAL PARK SYSTEM



Sec.


100501.Areas included in System.


100502.General management plans.


100503.Five-year strategic plans.


100504.Study and planning of park, parkway, and recreational-area facilities.


100505.Periodic review of System.


100506.Boundary changes to System units.


100507.Additional areas for System.



§ 100501. Areas included in System
The System shall include any area of land and water administered by the Secretary, acting through the Director, for park, monument, historic, parkway, recreational, or other purposes.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3098.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10050116 U.S.C. 1c(a).Aug. 8, 1953, ch. 384, § 2(a), 67 Stat. 496; Pub. L. 91–383, § 2(b), Aug. 18, 1970, 84 Stat. 826.


The words “now or hereafter” are omitted as obsolete.



§ 100502. General management plans
General management plans for the preservation and use of each System unit, including areas within the national capital area, shall be prepared and revised in a timely manner by the Director. On January 1 of each year, the Secretary shall submit to Congress a list indicating the current status of completion or revision of general management plans for each System unit. General management plans for each System unit shall include—(1) measures for the preservation of the area’s resources;

(2) indications of types and general intensities of development (including visitor circulation and transportation patterns, systems, and modes) associated with public enjoyment and use of the area, including general locations, timing of implementation, and anticipated costs;

(3) identification of and implementation commitments for visitor carrying capacities for all areas of the System unit; and

(4) indications of potential modifications to the external boundaries of the System unit, and the reasons for the modifications.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3098.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10050216 U.S.C. 1a–7(b).Pub. L. 91–383, § 12, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 95–625, title VI, § 604(3), (4), Nov. 10, 1978, 92 Stat. 3518, 3519; Pub. L. 103–437, § 6(c), Nov. 2, 1994, 108 Stat. 4583; Pub. L. 105–391, title IV, § 415(b)(2), Nov. 13, 1998, 112 Stat. 3515.





§ 100503. Five-year strategic plans(a) Strategic and Performance Plans.—Each System unit shall prepare and make available to the public a 5-year strategic plan and an annual performance plan. The plans shall reflect the Service policies, goals, and outcomes represented in the Service-wide strategic plan prepared pursuant to section 306 of title 5.

(b) Annual Budget.—(1) In general.—As a part of the annual performance plan for a System unit prepared pursuant to subsection (a), following receipt of the appropriation for the unit from the Operations of the National Park System account (but not later than January 1 of each year), the superintendent of the System unit shall develop and make available to the public the budget for the current fiscal year for that System unit.

(2) Contents.—The budget shall include—(A) funding allocations for resource preservation (including resource management), visitor services (including maintenance, interpretation, law enforcement, and search and rescue), and administration; and

(B) allocations into each of the categories in subparagraph (A) of all funds retained from fees collected for that year, including special use permits, concession franchise fees, and recreation use and entrance fees.



(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3098.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10050316 U.S.C. 5914.Pub. L. 105–391, title I, § 104, Nov. 13, 1998, 112 Stat. 3499.





§ 100504. Study and planning of park, parkway, and recreational-area facilities(a) In General.—(1) Definition.—In this subsection, the term “State” means a State, the District of Columbia, Puerto Rico, Guam, and the Virgin Islands.

(2) Study.—The Secretary shall cause the Service to make a comprehensive study, other than on land under the jurisdiction of the Secretary of Agriculture, of the public park, parkway, and recreational area programs of the United States, States, and political subdivisions of States and of areas of land throughout the United States that are or may be chiefly valuable as public park, parkway, or recreational areas. A study shall not be made in any State without the consent and approval of the State officials, boards, or departments having jurisdiction over the land. The study shall be such as, in the judgment of the Secretary, will provide data helpful in developing a plan for coordinated and adequate public park, parkway, and recreational-area facilities for the people of the United States.

(3) Cooperation and agreements with other entities.—In making the study and to accomplish the purposes of this section, the Secretary, acting through the Director—(A) shall seek and accept the cooperation and assistance of Federal departments or agencies having jurisdiction of land belonging to the United States; and

(B) may cooperate and make agreements with and seek and accept the assistance of—(i) other Federal agencies and instrumentalities; and

(ii) States, political subdivisions of States, and agencies and instrumentalities of either of them.



(4) State planning.—For the purpose of developing coordinated and adequate public park, parkway, and recreational-area facilities for the people of the United States, the Secretary may aid States and political subdivisions of States in planning public park, parkway, and recreational areas and in cooperating with one another to accomplish these ends. Aid shall be made available through the Service acting in cooperation with such State agencies or agencies of political subdivisions of States as the Secretary considers best.


(b) Consent of Congress to Agreements Between States.—The consent of Congress is given to any 2 or more States to negotiate and enter into compacts or agreements with one another with reference to planning, establishing, developing, improving, and maintaining any park, parkway, or recreational area. No compact or agreement shall be effective until approved by the legislatures of the States that are parties to the compact or agreement and by Congress.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3099.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100504(a)(1)16 U.S.C. 17n.June 23, 1936, ch. 735, 49 Stat. 1894; Aug. 1, 1956, ch. 852, § 6, 70 Stat. 908.
100504(a)(2), (3)16 U.S.C. 17k.
100504(a)(4)16 U.S.C. 17l.
100504(b)16 U.S.C. 17m.





§ 100505. Periodic review of System(a) Authority of Secretary To Conduct Review.—The Secretary shall conduct a systematic and comprehensive review of certain aspects of the System and on a periodic basis (but not less often than every 3 years) submit to the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate a report on the findings of the review, together with recommendations as the Secretary determines to be necessary.

(b) Consultation.—In conducting and preparing the report, the Secretary shall consult with appropriate officials of affected Federal, State, and local agencies and national, regional, and local organizations. The consultation shall include holding public hearings that the Secretary determines to be appropriate to provide a full opportunity for public comment.

(c) Contents of report.—The report shall contain the following:(1) A comprehensive listing of all authorized but unacquired parcels of land within the exterior boundaries of each System unit as of November 28, 1990.

(2) A priority listing of all those unacquired parcels by System unit and for the System as a whole. The list shall describe the acreage and ownership of each parcel, the estimated cost of acquisition for each parcel (subject to any statutory acquisition limitations for the land), and the basis for the estimate.

(3) An analysis and evaluation of the current and future needs of each System unit for resource management, interpretation, construction, operation and maintenance, personnel, and housing, together with an estimate of the costs.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3099.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100505(a)16 U.S.C. 1a–9.Pub. L. 101–628, title XII, §§ 1213–1215, Nov. 28, 1990, 104 Stat. 4507; Pub. L. 103–437, § 6(d)(2), Nov. 2, 1994, 108 Stat. 4583.
100505(b)16 U.S.C. 1a–10.
100505(c)16 U.S.C. 1a–11.


In subsection (a), the text of 16 U.S.C. 1a–9 (last sentence) is omitted as obsolete.



§ 100506. Boundary changes to System units(a) Criteria for Evaluation.—The Secretary shall maintain criteria to evaluate any proposed changes to the boundaries of System units, including—(1) analysis of whether or not an existing boundary provides for the adequate protection and preservation of the natural, historic, cultural, scenic and recreational resources integral to the System unit;

(2) an evaluation of each parcel proposed for addition or deletion to a System unit based on the analysis under paragraph (1); and

(3) an assessment of the impact of potential boundary adjustments taking into consideration the factors in section 100505(c)(3) of this title and the effect of the adjustments on the local communities and surrounding area.


(b) Proposal of Secretary.—In proposing a boundary change to a System unit, the Secretary shall—(1) consult with affected agencies of State and local governments, surrounding communities, affected landowners, and private national, regional, and local organizations;

(2) apply the criteria developed pursuant to subsection (a) and accompany the proposal with a statement reflecting the results of the application of the criteria; and

(3) include with the proposal an estimate of the cost for acquiring any parcels proposed for acquisition, the basis for the estimate, and a statement on the relative priority for the acquisition of each parcel within the priorities for acquisition of other parcels for the System unit and for the System.


(c) Minor Boundary Changes.—(1) In general.—When the Secretary determines that to do so will contribute to, and is necessary for, the proper preservation, protection, interpretation, or management of a System unit, the Secretary may, following timely notice in writing to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate of the Secretary’s intention to do so, and by publication of a revised boundary map or other description in the Federal Register—(A) make minor changes to the boundary of the System unit, and amounts appropriated from the Fund shall be available for acquisition of any land, water, and interests in land or water added to the System unit by the boundary change subject to such statutory limitations, if any, on methods of acquisition and appropriations thereof as may be specifically applicable to the System unit; and

(B) acquire by donation, purchase with donated funds, transfer from any other Federal agency, or exchange, land, water, or interests in land or water adjacent to the System unit, except that in exercising the Secretary’s authority under this subparagraph the Secretary—(i) shall not alienate property administered as part of the System to acquire land by exchange;

(ii) shall not acquire property without the consent of the owner; and

(iii) may acquire property owned by a State or political subdivision of a State only by donation.



(2) Consultation.—Prior to making a determination under this subsection, the Secretary shall consult with the governing body of the county, city, town, or other jurisdiction or jurisdictions having primary taxing authority over the land or interest to be acquired as to the impacts of the proposed action.

(3) Action to advance local public awareness.—The Secretary shall take such steps as the Secretary considers appropriate to advance local public awareness of the proposed action.

(4) Administration of acquisitions.—Land, water, and interests in land or water acquired in accordance with this subsection shall be administered as part of the System unit to which they are added, subject to the laws and regulations applicable to the System unit.

(5) When authority applies.—For the purposes of paragraph (1)(A), in all cases except the case of technical boundary changes (resulting from such causes as survey error or changed road alignments), the authority of the Secretary under paragraph (1)(A) shall apply only if each of the following conditions is met:(A) The sum of the total acreage of the land, water, and interests in land or water to be added to the System unit and the total acreage of the land, water, and interests in land or water to be deleted from the System unit is not more than 5 percent of the total Federal acreage authorized to be included in the System unit and is less than 200 acres.

(B) The acquisition, if any, is not a major Federal action significantly affecting the quality of the human environment, as determined by the Secretary.

(C) The sum of the total appraised value of the land, water, and interests in land or water to be added to the System unit and the total appraised value of the land, water, and interests in land or water to be deleted from the System unit does not exceed $750,000.

(D) The proposed boundary change is not an element of a more comprehensive boundary change proposal.

(E) The proposed boundary has been subject to a public review and comment period.

(F) The Director obtains written consent for the boundary change from all property owners whose land, water, or interests in land or water, or a portion of whose land, water, or interests in land or water, will be added to or deleted from the System unit by the boundary change.

(G) The land abuts other Federal land administered by the Director.


(6) Act of congress required.—Minor boundary changes involving only deletions of acreage owned by the Federal Government and administered by the Service may be made only by Act of Congress.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3100.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100506(a)16 U.S.C. 1a–12.Pub. L. 101–628, title XII, §§ 1216, 1217, Nov. 28, 1990, 104 Stat. 4508.
100506(b)16 U.S.C. 1a–13.
100506(c)16 U.S.C. 460l–9(c).Pub. L. 88–578, title I, § 7(c), formerly § 6(c), as added Pub. L. 95–42, § 1(5), June 10, 1977, 91 Stat. 211; Pub. L. 96–203, § 2(2), Mar. 10, 1980, 94 Stat. 81; Pub. L. 103–437, § 6(p)(3), Nov. 2, 1994, 108 Stat. 4586; Pub. L. 104–333, div. I, title VIII, § 814(b), Nov. 12, 1996, 110 Stat. 4194; Pub. L. 106–176, title I, §§ 120(b), 129, Mar. 10, 2000, 114 Stat. 28, 30.


In subsection (a), before paragraph (1), the word “maintain” is substituted for “Within one year after November 28, 1990 . . . develop” to eliminate obsolete words. In paragraph (3), the reference to paragraph (c) in 16 U.S.C. 1a–12 is treated as a reference to 16 U.S.C. 1a–11(c) for clarity.
In subsection (b), before paragraph (1), the words “after November 28, 1990” are omitted as obsolete.



§ 100507. Additional areas for System(a) Monitoring Areas for Inclusion in System.—The Secretary shall investigate, study, and continually monitor the welfare of areas whose resources exhibit qualities of national significance and that may have potential for inclusion in the System.

(b) Submission of List of Areas Recommended for Study for Potential Inclusion.—(1) When list is to be submitted.—At the beginning of each calendar year, with the annual budget submission, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a list of areas recommended for study for potential inclusion in the System.

(2) Factors to be considered.—In developing the list to be submitted under this subsection, the Secretary shall consider—(A) the areas that have the greatest potential to meet the established criteria of national significance, suitability, and feasibility;

(B) themes, sites, and resources not already adequately represented in the System; and

(C) public petitions and Congressional resolutions.


(3) Accompanying synopsis.—Accompanying the annual listing of areas shall be a synopsis, for each report previously submitted, of the current and changed condition of the resource integrity of the area and other relevant factors, compiled as a result of continual periodic monitoring and embracing the period since the previous submission or initial report submission one year earlier.

(4) Congressional authorization required.—No study of the potential of an area for inclusion in the System may be initiated except as provided by specific authorization of an Act of Congress.

(5) Authority to conduct certain activities not limited.—This section and sections 100901(b), 101702(b) and (c), and 102102 of this title do not limit the authority of the Service to conduct preliminary resource assessments, gather data on potential study areas, provide technical and planning assistance, prepare or process nominations for administrative designations, update previous studies, or complete reconnaissance surveys of individual areas requiring a total expenditure of less than $25,000.

(6) Study of rivers or trails not affected.—This section does not apply to or affect or alter the study of—(A) any river segment for potential addition to the national wild and scenic rivers system; or

(B) any trail for potential addition to the national trails system.



(c) Study of Areas for Potential Inclusion.—(1) Study to be completed within 3 years.—The Secretary shall complete the study for each area for potential inclusion in the System within 3 complete fiscal years following the date on which funds are first made available for that purpose.

(2) Opportunity for public involvement required.—Each study under this section shall be prepared with appropriate opportunity for public involvement, including at least one public meeting in the vicinity of the area under study, and after reasonable efforts to notify potentially affected landowners and State and local governments.

(3) Considerations.—In conducting the study, the Secretary shall consider whether the area under study—(A) possesses nationally significant natural or cultural resources and represents one of the most important examples of a particular resource type in the country; and

(B) is a suitable and feasible addition to the System.


(4) Scope of study.—Each study—(A) with regard to the area being studied, shall consider—(i) the rarity and integrity of the resources;

(ii) the threats to those resources;

(iii) whether similar resources are already protected in the System or in other public or private ownership;

(iv) the public use potential;

(v) the interpretive and educational potential;

(vi) costs associated with acquisition, development, and operation;

(vii) the socioeconomic impacts of any designation;

(viii) the level of local and general public support; and

(ix) whether the area is of appropriate configuration to ensure long-term resource protection and visitor use;


(B) shall consider whether direct Service management or alternative protection by other public agencies or the private sector is appropriate for the area;

(C) shall identify what alternative or combination of alternatives would in the professional judgment of the Director be most effective and efficient in protecting significant resources and providing for public enjoyment; and

(D) may include any other information that the Secretary considers to be relevant.


(5) Compliance with national environmental policy act of 1969.—Each study shall be completed in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).

(6) Recommendation of preferred management option.—The letter transmitting each completed study to Congress shall contain a recommendation regarding the Secretary’s preferred management option for the area.


(d) List of Areas Previously Studied.—(1) Submission of list.—At the beginning of each calendar year, with the annual budget submission, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, in numerical order of priority for addition to the System—(A) a list of areas that have been previously studied that contain primarily historical resources; and

(B) a list of areas that have been previously studied that contain primarily natural resources.


(2) Considerations.—In developing the lists, the Secretary should consider threats to resource values, cost escalation factors, and other factors listed in subsection (c).

(3) Areas eligible for inclusion.—The Secretary should include on the lists only areas for which the supporting data are current and accurate.


(e) List of Areas That Exhibit Danger or Threats to the Integrity of Their Resources.—At the beginning of each fiscal year, the Secretary shall submit to the Speaker of the House of Representatives and the President of the Senate a complete and current list of all areas listed on the Registry of Natural Landmarks, and areas of national significance listed on the National Register of Historic places, that exhibit known or anticipated damage or threats to the integrity of their resources, with notations as to the nature and severity of the damage or threats.

(f) Reports and Listings Printed as House Documents.—Each report and annual listing described in this section shall be printed as a House document. If adequate supplies of previously printed identical reports remain available, newly submitted identical reports shall be omitted from printing on receipt by the Speaker of the House of Representatives of a joint letter from the chairman of the Committee on Natural Resources of the House of Representatives and the chairman of the Committee on Energy and Natural Resources of Senate indicating that to be the case.

(g) Designation of Office.—The Secretary shall designate a single office to prepare all new area studies and to implement other functions under this section.

(h) Authorization of Appropriations.—(1) Studies of potential new system units and monitoring the welfare of system unit resources.—To carry out studies for potential new System units and for monitoring the welfare of historical and natural resources referred to in subparagraphs (A) and (B) of subsection (d)(1), there is authorized to be appropriated not more than $1,000,000 for each fiscal year.

(2) Monitoring welfare and integrity of national landmarks.—To monitor the welfare and integrity of the national landmarks, there is authorized to be appropriated not more than $1,500,000 for each fiscal year.

(3) Carrying out subsections (b), (c), and 11 So in original. Probably should be “and”. (g).—To carry out subsections (b), (c), and (g), there is authorized to be appropriated $2,000,000 for each fiscal year.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3102.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100507(a)16 U.S.C. 1a–5(a) (1st sentence). Pub. L. 91–383, § 8, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1940; Pub. L. 95–625, title VI, § 604(1), Nov. 10, 1978, 92 Stat. 3518; Pub. L. 96–199, title I, § 104, Mar. 5, 1980, 94 Stat. 68; Pub. L. 96–344, § 8, Sept. 8, 1980, 94 Stat. 1135; Pub. L. 103–437, § 6(b), Nov. 2, 1994, 108 Stat. 4583; Pub. L. 104–333, div. I, title VIII, § 814(d)(1)(I), Nov. 12, 1996, 110 Stat. 4196; Pub. L. 105–391, title III, § 303, Nov. 13, 1998, 112 Stat. 3501.
100507(b)(1), (2)16 U.S.C. 1a–5(b)(1), (2).
100507(b)(3)16 U.S.C. 1a–5(a) (2d sentence).
100507(b)(4) through (6)16 U.S.C. 1a–5(b)(3) through (5).
100507(c)16 U.S.C. 1a–5(c).
100507(d)16 U.S.C. 1a–5(e).
100507(e), (f)16 U.S.C. 1a–5(a) (3d, last sentences).
100507(g)16 U.S.C. 1a–5(d).
100507(h)16 U.S.C. 1a–5(f).


In subsection (b)(3), the words “after November 13, 1998” are omitted as obsolete.
In subsection (b)(5), the cross-reference is limited to the applicable provisions of Public Law 91–383 as restated in the revised title.

Editorial Notes

References in TextThe National Environmental Policy Act of 1969, referred to in subsec. (c)(5), is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.




CHAPTER 1007—RESOURCE MANAGEMENT




SUBCHAPTER I—SYSTEM RESOURCE INVENTORY AND MANAGEMENT


Sec.


100701.Protection, interpretation, and research in System.


100702.Research mandate.


100703.Cooperative study units.


100704.Inventory and monitoring program.


100705.Availability of System units for scientific study.


100706.Integration of study results into management decisions.


100707.Confidentiality of information.



SUBCHAPTER II—SYSTEM UNIT RESOURCE PROTECTION


100721.Definitions.


100722.Liability.


100723.Actions.


100724.Use of recovered amounts.


100725.Donations.



SUBCHAPTER III—MINING ACTIVITY WITHIN SYSTEM UNITS


100731.Findings and declaration.


100732.Preservation and management of System units by Secretary; promulgation of regulations.


100733.Recordation of mining claims; publication of notice.


100734.Report on finding or notification of potential damage to natural and historical landmarks.


100735.Civil actions for just compensation by mining claim holders.


100736.Acquisition of land by Secretary.


100737.Financial disclosure by officer or employee of Secretary.



SUBCHAPTER IV—ADMINISTRATION


100751.Regulations.


100752.Destruction of animals and plant life.


100753.Disposal of timber.


100754.Relinquishment of legislative jurisdiction.


100755.Applicability of other laws.



SUBCHAPTER I—SYSTEM RESOURCE INVENTORY AND MANAGEMENT
§ 100701. Protection, interpretation, and research in System
Recognizing the ever increasing societal pressures being placed upon America’s unique natural and cultural resources contained in the System, the Secretary shall continually improve the ability of the Service to provide state-of-the-art management, protection, and interpretation of, and research on, the resources of the System.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3105.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10070116 U.S.C. 5911.Pub. L. 105–391, title I, § 101, Nov. 13, 1998, 112 Stat. 3498.





§ 100702. Research mandate
The Secretary shall ensure that management of System units is enhanced by the availability and utilization of a broad program of the highest quality science and information.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3105.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10070216 U.S.C. 5932.Pub. L. 105–391, title II, § 202, Nov. 13, 1998, 112 Stat. 3499.





§ 100703. Cooperative study units
The Secretary shall enter into cooperative agreements with colleges and universities, including land grant schools, in partnership with other Federal and State agencies, to establish cooperative study units to conduct multi-disciplinary research and develop integrated information products on the resources of the System, or the larger region of which System units are a part.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3105.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10070316 U.S.C. 5933(a).Pub. L. 105–391, title II, § 203(a), Nov. 13, 1998, 112 Stat. 3500.





§ 100704. Inventory and monitoring program
The Secretary shall undertake a program of inventory and monitoring of System resources to establish baseline information and to provide information on the long-term trends in the condition of System resources. The monitoring program shall be developed in cooperation with other Federal monitoring and information collection efforts to ensure a cost-effective approach.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3105.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10070416 U.S.C. 5934.Pub. L. 105–391, title II, § 204, Nov. 13, 1998, 112 Stat. 3500.





§ 100705. Availability of System units for scientific study(a) In General.—The Secretary may solicit, receive, and consider requests from Federal or non-Federal public or private agencies, organizations, individuals, or other entities for the use of any System unit for purposes of scientific study.

(b) Criteria.—A request for use of a System unit under subsection (a) may be approved only if the Secretary determines that the proposed study—(1) is consistent with applicable laws and Service management policies; and

(2) will be conducted in a manner that poses no threat to the System unit resources or public enjoyment derived from System unit resources.


(c) Fee Waiver.—The Secretary may waive any System unit admission or recreational use fee in order to facilitate the conduct of scientific study under this section.

(d) Benefit-Sharing Arrangements.—The Secretary may negotiate for and enter into equitable, efficient benefit-sharing arrangements with the research community and private industry.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3106.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10070516 U.S.C. 5935.Pub. L. 105–391, title II, § 205, Nov. 13, 1998, 112 Stat. 3500.





§ 100706. Integration of study results into management decisions
The Secretary shall take such measures as are necessary to ensure the full and proper utilization of the results of scientific study for System unit management decisions. In each case in which an action undertaken by the Service may cause a significant adverse effect on a System unit resource, the administrative record shall reflect the manner in which System unit resource studies have been considered. The trend in the condition of resources of the System shall be a significant factor in the annual performance evaluation of each superintendent of a System unit.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3106.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10070616 U.S.C. 5936.Pub. L. 105–391, title II, § 206, Nov. 13, 1998, 112 Stat. 3500.





§ 100707. Confidentiality of information
Information concerning the nature and specific location of a System resource that is endangered, threatened, rare, or commercially valuable, of mineral or paleontological objects within System units, or of objects of cultural patrimony within System units, may be withheld from the public in response to a request under section 552 of title 5 unless the Secretary determines that—(1) disclosure of the information would further the purposes of the System unit in which the resource or object is located and would not create an unreasonable risk of harm, theft, or destruction of the resource or object, including individual organic or inorganic specimens; and

(2) disclosure is consistent with other laws protecting the resource or object.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3106.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10070716 U.S.C. 5937.Pub. L. 105–391, title II, § 207, Nov. 13, 1998, 112 Stat. 3501.






SUBCHAPTER II—SYSTEM UNIT RESOURCE PROTECTION
§ 100721. Definitions
In this subchapter:(1) Damages.—The term “damages” includes—(A) compensation for—(i)(I) the cost of replacing, restoring, or acquiring the equivalent of a System unit resource; and

(II) the value of any significant loss of use of a System unit resource pending its restoration or replacement or the acquisition of an equivalent resource; or


(ii) the value of the System unit resource if the System unit resource cannot be replaced or restored; and


(B) the cost of a damage assessment under section 100723(b) of this title.


(2) Response costs.—The term “response costs” means the costs of actions taken by the Secretary to—(A) prevent or minimize destruction or loss of or injury to a System unit resource;

(B) abate or minimize the imminent risk of the destruction, loss, or injury; or

(C) monitor ongoing effects of incidents causing the destruction, loss, or injury.


(3) System unit resource.—(A) In general.—The term “System unit resource” means any living or non-living resource that is located within the boundaries of a System unit.

(B) Exclusion.—The term “System unit resource” does not include a resource owned by a non-Federal entity.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3106.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10072116 U.S.C. 19jj.Pub. L. 101–337, § 1, July 27, 1990, 104 Stat. 379; Pub. L. 104–333, div. I, title VIII, § 814(h)(1), (2), Nov. 12, 1996, 110 Stat. 4199.


In this section, the text of 16 U.S.C. 19jj(a) is omitted as unnecessary. The text of 16 U.S.C. 19jj(e) is omitted because the term “regimen” is not used in the revised title. The text of 16 U.S.C. 19jj(g) is omitted because a marine or aquatic park system resource is a kind of park system resource.



§ 100722. Liability(a) In General.—Subject to subsection (c), any person that destroys, causes the loss of, or injures any System unit resource is liable to the United States for response costs and damages resulting from the destruction, loss, or injury.

(b) Liability In Rem.—Any instrumentality, including a vessel, vehicle, aircraft, or other equipment, that destroys, causes the loss of, or injures any System unit resource shall be liable in rem to the United States for response costs and damages resulting from the destruction, loss, or injury to the same extent as a person is liable under subsection (a).

(c) Defenses.—A person is not liable under this section if the person establishes that—(1) the destruction, loss of, or injury to the System unit resource was caused solely by an act of God or an act of war;

(2) the person acted with due care, and the destruction, loss of, or injury to the System unit resource was caused solely by an act or omission of a 3d party, other than an employee or agent of the person; or

(3) the destruction, loss, or injury to the System unit resource was caused by an activity authorized by Federal or State law.


(d) Scope.—Liability under this section is in addition to any other liability that may arise under Federal or State law.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3107.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10072216 U.S.C. 19jj–1.Pub. L. 101–337, § 2, July 27, 1990, 104 Stat. 379; Pub. L. 104–333, div. I, title VIII, § 814(h)(3), Nov. 12, 1996, 110 Stat. 4199; Pub. L. 106–176, title I, § 120(c), Mar. 10, 2000, 114 Stat. 29.





§ 100723. Actions(a) Civil Action for Response Costs and Damages.—The Attorney General, on request of the Secretary after a finding by the Secretary of destruction, loss, or injury to a System unit resource or a finding that absent the undertaking of a response action, destruction, loss, or injury to a System unit resource would have occurred, may bring a civil action in United States district court against any person or instrumentality that may be liable under section 100722 of this title for response costs and damages. The Secretary shall submit a request for the civil action to the Attorney General whenever a person may be liable or an instrumentality may be liable in rem for those costs and damages under section 100722 of this title.

(b) Response Actions and Assessment of Destruction, Loss, or Injury.—(1) Actions to prevent or minimize destruction, loss, or injury.—The Secretary shall undertake all necessary actions to—(A) prevent or minimize the destruction, loss of, or injury to System unit resources; or

(B) minimize the imminent risk of destruction, loss, or injury to System unit resources.


(2) Assessment and monitoring.—The Secretary shall assess and monitor destruction, loss, or injury to System unit resources.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3107.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10072316 U.S.C. 19jj–2.Pub. L. 101–337, § 3, July 27, 1990, 104 Stat. 380.


In this section, the words “destruction, loss, or injury” are substituted for “damage” in subsection (a) and for “damages” in subsection (b) for consistency in the new chapter and to distinguish destruction, loss, or injury from damages recovered in a civil action.
In subsection (a), the words “response action” are substituted for “response costs” the 1st time the words appear for clarity and consistency in the new chapter.



§ 100724. Use of recovered amounts(a) Limitation on Use.—Response costs and damages recovered by the Secretary under this subchapter or amounts recovered by the Federal Government under any Federal, State, or local law or regulation or otherwise as a result of destruction, loss of, or injury to any System unit resource shall be available to the Secretary and without further Congressional action may be used only as follows:(1) Reimbursement.—To reimburse response costs and damage assessments by the Secretary or other Federal agencies as the Secretary considers appropriate.

(2) Restoration and replacement.—To restore, replace, or acquire the equivalent of System unit resources that were the subject of the action and to monitor and study those System unit resources. The funds may not be used to acquire any land or water, interest in land or water, or right to land or water unless the acquisition is specifically approved in advance in appropriations Acts. The acquisition shall be subject to any limitations contained in the legislation establishing the System unit.


(b) Excess Amounts.—Any amounts remaining after expenditures pursuant to paragraphs (1) and (2) of subsection (a) shall be deposited in the Treasury.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3108.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10072416 U.S.C. 19jj–3.Pub. L. 101–337, § 4, July 27, 1990, 104 Stat. 380; Pub. L. 103–437, § 6(d)(3), Nov. 12, 1994, 108 Stat. 4583.


Section 4(d) of the Act of July 27, 1990 (Public Law 101–337, 104 Stat. 380), is omitted as obsolete. See section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (Public Land 104–66, 31 U.S.C. 1113 note) and page 111 of House Document No. 103–7.
In subsection (a), before paragraph (1), the words “destruction, loss, or injury to” are substituted for “damage to” for consistency in the new chapter and to distinguish destruction, loss, or injury from damages recovered in a civil action.
In subsection (b), the words “the General Fund of the United States” are omitted as unnecessary.



§ 100725. Donations
The Secretary may accept donations of money or services for expenditure or employment to meet expected, immediate, or ongoing response costs. The donations may be expended or employed at any time after their acceptance, without further Congressional action.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3108.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10072516 U.S.C. 19jj–4.Pub. L. 101–337, § 5, July 27, 1990, 104 Stat. 381.






SUBCHAPTER III—MINING ACTIVITY WITHIN SYSTEM UNITS
§ 100731. Findings and declaration
Congress finds and declares that—(1) the level of technology of mineral exploration and development has changed radically, and continued application of the mining laws of the United States to System units to which the mining laws apply conflicts with the purposes for which the System units were established; and

(2) all mining operations in System units should be conducted so as to prevent or minimize damage to the environment and other resource values.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3109.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10073116 U.S.C. 1901.Pub. L. 94–429, § 1, Sept. 28, 1976, 90 Stat. 1342.


In paragraph (1), the words “in recent years” are omitted as obsolete.
In paragraph (2), the words “in certain areas of the National Park System, surface disturbances from mineral development should be temporarily halted while Congress determines whether or not to acquire any valid mineral rights which may exist in such areas” are omitted as obsolete.



§ 100732. Preservation and management of System units by Secretary; promulgation of regulations
To preserve for the benefit of present and future generations the pristine beauty of System units, and to further the purposes of section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of this title and the individual organic Acts for the System units, all activities resulting from the exercise of mineral rights on patented or unpatented mining claims within any System unit shall be subject to such regulations prescribed by the Secretary as the Secretary considers necessary or desirable for the preservation and management of the System units.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3109.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10073216 U.S.C. 1902.Pub. L. 94–429, § 2, Sept. 28, 1976, 90 Stat. 1342.


The word “valid” is omitted for clarity because regulations apply to the exercise of mining claim rights before they are determined to be valid. The word “existing” is omitted as obsolete.



§ 100733. Recordation of mining claims; publication of notice
All mining claims under the Mining Law of 1872 (30 U.S.C. chapter 2, sections 161 and 162, and chapters 12A and 16) that lie within the boundaries of System units in existence on September 28, 1976, that were not recorded with the Secretary within one year after September 28, 1976, shall be conclusively presumed to be abandoned and shall be void. The recordation does not render valid any claim that was not valid on September 28, 1976, or that becomes invalid after that date.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3109.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10073316 U.S.C. 1907.Pub. L. 94–429, § 8, Sept. 28, 1976, 90 Stat. 1343.


The section is substituted for the source provision to eliminate obsolete words. The words “in existence on September 28, 1976” are added for clarity to show that the provision applies only to System units that were part of the System on that date.

Editorial Notes

References in TextThe Mining Law of 1872, referred to in text, is act May 10, 1872, ch. 152, 17 Stat. 91, which was incorporated into the Revised Statutes of 1878 as R.S. §§ 2319 to 2328, 2331, 2333 to 2337, and 2344, which are classified to sections 22 to 24, 26 to 28, 29, 30, 33 to 35, 37, 39 to 42, and 47 of Title 30, Mineral Lands and Mining. For complete classification of such Revised Statutes sections to the Code, see Tables.



§ 100734. Report on finding or notification of potential damage to natural and historical landmarks
When the Secretary finds on the Secretary’s own motion or on being notified in writing by an appropriate scientific, historical, or archeological authority that a district, site, building, structure, or object that has been found to be nationally significant in illustrating natural history or the history of the United States and that has been designated as a natural or historic landmark may be irreparably lost or destroyed in whole or in part by any surface mining activity, including exploration for or removal or production of minerals or materials, the Secretary shall notify the person conducting the activity and submit a report on the findings or notification, including the basis for the Secretary’s finding that the activity may cause irreparable loss or destruction of a national landmark, to the Advisory Council on Historic Preservation, with a request for advice of the Council as to alternative measures that may be taken by the United States to mitigate or abate the activity.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3109.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10073416 U.S.C. 1908(a).Pub. L. 94–429, § 9(a), Sept. 28, 1976, 90 Stat. 1343.





§ 100735. Civil actions for just compensation by mining claim holders
The holder of any patented or unpatented mining claim subject to this subchapter that believes the holder has suffered a loss by operation of this subchapter, or by orders or regulations issued pursuant to this subchapter, may bring a civil action in United States district court to recover just compensation, which shall be awarded if the court finds that the loss constitutes a taking of property compensable under the Constitution.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3110.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10073516 U.S.C. 1910.Pub. L. 94–429, § 11, Sept. 28, 1976, 90 Stat. 1344; Pub. L. 98–620, title IV, § 402(21), 98 Stat. 3358.





§ 100736. Acquisition of land by Secretary
Nothing in this subchapter shall be construed to limit the authority of the Secretary to acquire land and interests in land within the boundary of any System unit. The Secretary shall give prompt and careful consideration to any offer made by the owner of any valid right or other property in Glacier Bay National Monument, Death Valley National Monument, Organ Pipe Cactus National Monument, or Mount McKinley National Park to sell the right or other property if the owner notifies the Secretary that the continued ownership of the right or property is causing, or would result in, undue hardship.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3110.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10073616 U.S.C. 1911.Pub. L. 94–429, § 12, Sept. 28, 1976, 90 Stat. 1344.





§ 100737. Financial disclosure by officer or employee of Secretary(a) Written Statements.—Each officer or employee of the Secretary who—(1) performs any function or duty under this subchapter, or any Act amended by the Mining in the Parks Act (Public Law 94–429, 90 Stat. 1342) concerning the regulation of mining in the System; and

(2) has any known financial interest—(A) in any person subject to this subchapter or any Act amended by the Mining in the Parks Act (Public Law 94–429, 90 Stat. 1342); or

(B) in any person who holds a mining claim within the boundary of any System unit;


shall annually file with the Secretary a written statement concerning all such interests held by the officer or employee during the preceding calendar year. The statement shall be available to the public.

(b) Monitoring and Enforcement Procedures.—The Secretary shall—(1) define the term “known financial interest” for purposes of subsection (a);

(2) establish the methods by which the requirement to file written statements specified in subsection (a) will be monitored and enforced, including appropriate provisions for the filing by the officers and employees of the statements and the review by the Secretary of the statements; and

(3) submit to Congress on June 1 of each year a report with respect to the disclosures and the actions taken in regard to the disclosures during the preceding calendar year.


(c) Exemptions.—In the rules prescribed under subsection (b), the Secretary may identify specific positions within the Department of the Interior that are of a nonregulatory or nonpolicymaking nature and provide that officers or employees occupying those positions shall be exempt from the requirements of this section.

(d) Criminal Penalties.—Criminal penalties for a violation of this section are provided by section 1865 of title 18.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3110.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100737(a) through (c)16 U.S.C. 1912(a) through (c).Pub. L. 94–429, § 13(a) through (c), Sept. 28, 1976, 90 Stat. 1344.
100737(d)no source.


In subsection (a), the words “beginning on February 1, 1977” are omitted as obsolete.
In subsection (b), the words “act within ninety days after September 28, 1976” are omitted as obsolete.
In subsection (c), the words “the Department of the Interior” are substituted for “such agency” for clarity.
Subsection (d) is added for informational purposes.

Editorial Notes

References in TextThe Mining in the Parks Act, referred to in subsec. (a)(1), (2)(A), is Pub. L. 94–429, Sept. 28, 1976, 90 Stat. 1342. For complete classification of this Act to the Code, see Tables.




SUBCHAPTER IV—ADMINISTRATION
§ 100751. Regulations(a) In General.—The Secretary shall prescribe such regulations as the Secretary considers necessary or proper for the use and management of System units.

(b) Boating and Other Activities on or Relating to Water.—The Secretary, under such terms and conditions as the Secretary considers advisable, may prescribe regulations under subsection (a) concerning boating and other activities on or relating to water located within System units, including water subject to the jurisdiction of the United States. Any regulation under this subsection shall be complementary to, and not in derogation of, the authority of the Coast Guard to regulate the use of water subject to the jurisdiction of the United States.

(c) Criminal Penalties.—Criminal penalties for a violation of a regulation prescribed under this section are provided by section 1865 of title 18.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3111.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100751(a)16 U.S.C. 3 (1st sentence words before “and any violation”). Aug. 25, 1916, ch. 408, § 3 (1st sentence words before “and any violation”), 39 Stat. 535.
100751(b)16 U.S.C. 1a–2(a) (matter before (a)).Pub. L. 91–383, § 3 (matter before (a)), Aug. 18, 1970, 84 Stat. 826.
 16 U.S.C. 1a–2(h).Pub. L. 91–383, § 3(h), as added Pub. L. 94–458, § 1(2), Oct. 7, 1976, 90 Stat. 1939; Pub. L. 106–176, title I, § 118(2), (3), Mar. 10, 2000, 114 Stat. 28.
100751(c)no source.


In subsection (b), the words “In order to facilitate the administration of the national park system” and “and enforce” are omitted as unnecessary. The words “under subsection (a)” are added for clarity to show that a regulation under subsection (b) is a special type of regulation under subsection (a) so that a violation of a regulation under subsection (b) is subject to a criminal penalty under 18 U.S.C. 1865.
Subsection (c) is added for informational purposes.



§ 100752. Destruction of animals and plant life
The Secretary may provide for the destruction of such animals and plant life as may be detrimental to the use of any System unit.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3111.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10075216 U.S.C. 3 (3d sentence). Aug. 25, 1916, ch. 408, § 3 (3d sentence), 39 Stat. 535.





§ 100753. Disposal of timber
The Secretary, on terms and conditions to be fixed by the Secretary, may sell or dispose of timber in cases where, in the judgment of the Secretary, the cutting of timber is required to control attacks of insects or diseases or otherwise conserve the scenery or the natural or historic objects in any System unit.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3111.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10075316 U.S.C. 3 (2d sentence).Aug. 25, 1916, ch. 408, § 3 (2d sentence), 39 Stat. 535.





§ 100754. Relinquishment of legislative jurisdiction(a) In General.—Notwithstanding any other provision of law, the Secretary may relinquish to a State or a territory (including a possession) of the United States part of the legislative jurisdiction of the United States over System land or interests in land in that State or territory. Relinquishment may be accomplished—(1) by filing with the chief executive official of the State or territory a notice of relinquishment to take effect on acceptance; or

(2) as the laws of the State or territory may otherwise provide.


(b) Submission of Agreement to Congress.—Prior to consummating a relinquishment under subsection (a), the Secretary shall submit the proposed agreement to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives. The Secretary shall not finalize the agreement until 60 calendar days after the submission has elapsed.

(c) Concurrent Legislative Jurisdiction.—The Secretary shall diligently pursue the consummation of arrangements with each State or territory within which a System unit is located so that insofar as practicable the United States shall exercise concurrent legislative jurisdiction within System units.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3111.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10075416 U.S.C. 1a–3.Pub. L. 91–383, § 6, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1939; Pub. L. 103–437, § 6(a)(1), Nov. 2, 1994, 108 Stat. 4583.


In this section, the words “territory (including a possession)” are substituted for “territory, or possession” the 1st time the words appear for clarity, because a possession is a category of territory, that is, one that has very little local autonomy. In subsequent instances, the word “territory” is used in an equivalent sense. The word “Commonwealth” is omitted as being included in “territory (including a possession)”.



§ 100755. Applicability of other laws(a) In General.—This section and sections 100501, 100901(d) to (h), 101302(b)(2), 101901(c), and 102711 of this title, and the various authorities relating to the administration and protection of System units, including the provisions of law listed in subsection (b), shall, to the extent that those provisions are not in conflict with any such specific provision, be applicable to System units, and any reference in any of these provisions to a System unit does not limit those provisions to that System unit.

(b) Applicable Provisions.—The provisions of law referred to in subsection (a) are—(1) section 100101(a), chapter 1003, sections 100751(a), 100752, 100753, 101101, 101102, 101511, 102101, 102712, 102901, 104905, and 104906, and chapter 2003 of this title;

(2) the Act of March 4, 1911 (43 U.S.C. 961); and

(3) chapter 3201 of this title.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3112.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10075516 U.S.C. 1c(b).Aug. 8, 1953, ch. 384, § 2(b), 67 Stat. 496; Pub. L. 91–383, § 2(b), Aug. 18, 1970, 84 Stat. 826.


In subsection (a), the words “reference in such Act” are interpreted to mean “reference in such Acts” for clarity.
In subsection (b)(1), the words “relating to donation of land and money”, “relating to roads and trails”, “relating to approach roads to national monuments”, “relating to conveyance of roads to States”, “relating to acquisitions of inholdings”, and “relating to aid to visitors in emergencies” are omitted as unnecessary. The words “the Act of March 3, 1905 (33 Stat. 873; 16 U.S.C. 10), relating to arrests” are omitted because the Act was repealed by section 10(a)(2) of the Act of August 18, 1970 (known as the National Park System General Authorities Act) (Public Law 91–383), as added by section 2 of the Act of October 7, 1976 (Public Law 94–458, 90 Stat. 1941). The words “relating to services or other accommodations for the public, emergency supplies and services to concessioners, acceptability of travelers checks, care and removal of indigents” are omitted as unnecessary. The words “the Act of October 9, 1965 (79 Stat. 696; 16 U.S.C. 20–20g), relating to concessions” are omitted because the Act was repealed by section 415(a) of the National Parks Omnibus Management Act of 1998 (Public Law 105–391, 112 Stat. 3515).
In subsection (b)(2), the words “relating to rights of way” are omitted as unnecessary.
Subsection (b)(3) is added for clarity because many of the laws that established a System unit provided that the Secretary, in addition to administering the unit in accordance with the Act of August 25, 1916 (16 U.S.C. 1, 3, 3, and 4) and with laws generally applicable to System units, administer the unit in accordance with the Act of August 21, 1935 (16 U.S.C. 461 to 467).





CHAPTER 1008—EDUCATION AND INTERPRETATION



Sec.


100801.Definitions.


100802.Interpretation and education authority.


100803.Interpretation and education evaluation and quality improvement.


100804.Improved use of partners and volunteers in interpretation and education.



§ 100801. Definitions
As used in this chapter:(1) Interpretation.—The term “interpretation”—(A) means providing opportunities for people to form intellectual and emotional connections to gain awareness, appreciation, and understanding of the resources of the System; and

(B) may refer to the professional career field of Service employees, volunteers, and partners who interpret the resources of the System.


(2) Education.—The term “education” means enhancing public awareness, understanding, and appreciation of the resources of the System through learner-centered, place-based materials, programs, and activities that achieve specific learning objectives as identified in a curriculum.

(3) Related areas.—The term “related areas” means—(A) national wild and scenic rivers and national trails;

(B) national heritage areas; and

(C) affiliated areas administered in connection with the System.


(Added Pub. L. 114–289, title III, § 301(a), Dec. 16, 2016, 130 Stat. 1486.)

§ 100802. Interpretation and education authority
The Secretary shall ensure that management of System units and related areas is enhanced by the availability and use of a broad program of the highest quality interpretation and education.
(Added Pub. L. 114–289, title III, § 301(a), Dec. 16, 2016, 130 Stat. 1487.)

§ 100803. Interpretation and education evaluation and quality improvement
The Secretary may undertake a program of regular evaluation of interpretation and education programs to ensure that they—(1) adjust to how people learn and engage with the natural world and shared heritage as embodied in the System;

(2) reflect different cultural backgrounds, ages, education, gender, abilities, ethnicity, and needs;

(3) demonstrate innovative approaches to management and appropriately incorporate emerging learning and communications technology; and

(4) reflect current scientific and academic research, content, methods, and audience analysis.

(Added Pub. L. 114–289, title III, § 301(a), Dec. 16, 2016, 130 Stat. 1487.)

§ 100804. Improved use of partners and volunteers in interpretation and education
The Secretary may—(1) coordinate with park partners and volunteers in the delivery of quality programs and services to supplement those provided by the Service as part of a park’s Long Range Interpretive Plan;

(2) support interpretive partners by providing opportunities to participate in interpretive training; and

(3) collaborate with other Federal and non-Federal public or private agencies, organizations, or institutions for the purposes of developing, promoting, and making available educational opportunities related to resources of the System and programs.

(Added Pub. L. 114–289, title III, § 301(a), Dec. 16, 2016, 130 Stat. 1487.)


CHAPTER 1009—ADMINISTRATION



Sec.


100901.Authority of Secretary to carry out certain activities.


100902.Rights of way for public utilities and power and communication facilities.


100903.Solid waste disposal operations.


100904.Admission and special recreation use fees.


100905.Commercial filming.


100906.Advisory committees.



§ 100901. Authority of Secretary to carry out certain activities(a) In General.—To facilitate the administration of the System, the Secretary, under such terms and conditions as the Secretary may consider advisable, may carry out the activities described in this section.

(b) Services, Resources, or Water Contracts.—The Secretary may enter into contracts that provide for the sale or lease to persons, States, or political subdivisions of States, of services, resources, or water available within a System unit, as long as the activity does not jeopardize or unduly interfere with the primary natural or historic resource of the System unit, if the person, State, or political subdivision—(1) provides public accommodations or services within the immediate vicinity of the System unit to individuals visiting the System unit; and

(2) demonstrates to the Secretary that there are no reasonable alternatives by which to acquire or perform the necessary services, resources, or water.


(c) Vehicular Air Conditioning.—The Secretary may acquire, and have installed, air conditioning units for any Government-owned passenger motor vehicles used by the Service, where assigned duties necessitate long periods in automobiles or in regions of the United States where high temperatures and humidity are common and prolonged.

(d) Utility Facilities.—The Secretary may erect and maintain fire protection facilities, water lines, telephone lines, electric lines, and other utility facilities adjacent to any System unit, where necessary, to provide service in the System unit.

(e) Supplies and Rental of Equipment.—The Secretary may furnish, on a reimbursement of appropriation basis, supplies, and rent equipment, to persons and agencies that, in cooperation with and subject to the approval of the Secretary, render services or perform functions that facilitate or supplement the activities of the Department of the Interior in the administration of the System. The reimbursements may be credited to the appropriation current at the time reimbursements are received.

(f) Contracts for Utility Facilities.—The Secretary may contract, under terms and conditions that the Secretary considers to be in the interest of the Federal Government, for the sale, operation, maintenance, repair, or relocation of Government-owned electric and telephone lines and other utility facilities used for the administration and protection of the System, regardless of whether the lines and facilities are located within or outside the System.

(g) Rights of Way Necessary To Construct, Improve, and Maintain Roads.—The Secretary may acquire—(1) rights of way necessary to construct, improve, and maintain roads within the authorized boundaries of any System unit; and

(2) land and interests in land adjacent to the rights of way, when—(A) considered necessary by the Secretary—(i) to provide adequate protection of natural features; or

(ii) to avoid traffic and other hazards resulting from private road access connections; or


(B) the acquisition of adjacent residual tracts, which otherwise would remain after acquiring the rights of way, would be in the public interest.



(h) Operation and Maintenance of Motor and Other Equipment.—(1) In general.—The Secretary may operate, repair, maintain, and replace motor and other equipment on a reimbursable basis when the equipment is used on Federal projects of the System, chargeable to other appropriations, or on work of other Federal agencies, when requested by the agencies.

(2) Reimbursement.—Reimbursement shall be—(A) made from appropriations applicable to the work on which the equipment is used at rental rates established by the Secretary, based on actual or estimated cost of operation, repair, maintenance, depreciation, and equipment management control; and

(B) credited to appropriations currently available at the time adjustment is effected.


(3) Rental of equipment for fire control purposes.—The Secretary may rent equipment for fire control purposes to State, county, private, or other non-Federal agencies that cooperate with the Secretary in the administration of the System and other areas in fire control. The rental shall be under the terms of written cooperative agreements. The amount collected for the rentals shall be credited to appropriations currently available at the time payment is received.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3112.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100901(a)16 U.S.C. 1a–2 (matter before (a)).Pub. L. 91–383, § 3 (matter before (a)), Aug. 18, 1970, 84 Stat. 826.
 16 U.S.C. 1b (matter before (1)).Aug. 8, 1953, ch. 384, § 1 (matter before (1)), (2), (5) through (8), 67 Stat. 495, 496; Pub. L. 91–383, § 2(a), Aug. 18, 1970, 84 Stat. 826.
100901(b)16 U.S.C. 1a–2(e).Pub. L. 91–383, § 3(e), Aug. 18, 1970, 84 Stat. 827; Pub. L. 94–458, § 1(1), Oct. 7, 1976, 90 Stat. 1939; Pub. L. 106–176, title I, § 118(2), (3), Mar. 10, 2000, 114 Stat. 28.
100901(c)16 U.S.C. 1a–2(f).Pub. L. 91–383, § 3(f), Aug. 18, 1970, 84 Stat. 827; Pub. L. 106–176, title I, § 118(2), (3), Mar. 10, 2000, 114 Stat. 28.
100901(d)16 U.S.C. 1b(2).
100901(e) through (h)16 U.S.C. 1b(5) through (8).


In subsection (a), the words “and he may use applicable appropriations for the aforesaid system for the following purposes” in 16 U.S.C. 1b (matter before (1)) are omitted as unnecessary.



§ 100902. Rights of way for public utilities and power and communication facilities(a) Public Utilities.—(1) In general.—Under regulations the Secretary prescribes, the Secretary may grant a right of way through a System unit to a citizen, association, or corporation of the United States that intends to use the right of way for—(A) electrical plants, poles, and lines for the generation and distribution of electrical power;

(B) telephone and telegraph purposes; and

(C) canals, ditches, pipes and pipe lines, flumes, tunnels, or other water conduits and water plants, dams, and reservoirs used to promote irrigation or mining or quarrying, or the manufacturing or cutting of timber or lumber, or the supplying of water for domestic, public, or any other beneficial uses.


(2) Extent of right of way.—A right of way under this subsection shall be for—(A) the ground occupied by the canals, ditches, flumes, tunnels, reservoirs, or other water conduits or water plants, or electrical or other works permitted under paragraph (1); and

(B) not more than 50 feet—(i) on each side of the marginal limits of the ground; or

(ii) on each side of the center line of the pipes and pipe lines, electrical, telegraph, and telephone lines and poles.



(3) Approval.—A right of way under this subsection shall be allowed within or through a System unit only on the approval of the Secretary and on a finding that the right of way is not incompatible with the public interest.

(4) Revocation.—The Secretary may revoke a right of way under this subsection.

(5) Right, easement, or interest not conferred.—A right of way under this subsection does not confer any right, easement, or interest in, to, or over a System unit.


(b) Power and Communication Facilities.—(1) In general.—Under regulations the Secretary prescribes, the Secretary may grant a right of way over, across, and on through a System unit to a citizen, association, or corporation of the United States that intends to use the right of way for—(A) electrical poles and lines for the transmission and distribution of electrical power;

(B) poles and lines for communication purposes; and

(C) radio, television, and other forms of communication transmitting, relay, and receiving structures and facilities.


(2) Extent of right of way.—A right of way under this subsection—(A) shall be for not more than 50 years from the date the right of way is granted; and

(B) for—(i) lines and poles shall be for 200 feet on each side of the center line of the lines and poles; and

(ii) radio, television, and other forms of communication transmitting, relay, and receiving structures and facilities shall be for not more than 400 feet by 400 feet.



(3) Approval.—A right of way under this subsection shall be allowed within or through a System unit only on the approval of the Secretary and on a finding that the right of way is not incompatible with the public interest.

(4) Forfeiture and annulment.—The Secretary may forfeit and annul any part of a right of way under this subsection for—(A) nonuse for a period of 2 years; or

(B) abandonment.



(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3113.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100902(a)16 U.S.C. 79.Feb. 15, 1901, ch.372 (relating to System units), 31 Stat. 790.
100902(b)16 U.S.C. 5.Mar. 4, 1911, ch. 238 (4th and last paragraphs (relating to System units) under heading “Improvement of the National Forest” under heading “Forest Service”), 36 Stat. 1253; May 27, 1952, ch. 338, 66 Stat. 95.


In subsection (a), the text of 16 U.S.C. 79 (2d proviso) is omitted as obsolete because title 65 of the Revised States of the United States was repealed by section 1 of the Act of July 16, 1947 (ch. 256, 61 Stat. 327).
In subsection (a)(1), the words “and the Yosemite, Sequoia, and General Grant national parks, California” are omitted as unnecessary because “other reservations” encompasses all System units.
The inclusion of paragraphs (4) and (5) of subsection (a) do not have any effect on rights of way under subsection (b).
In subsection (a)(4), the words “or his successor in his discretion” are omitted as unnecessary.
In subsection (b), the text of 16 U.S.C. 5 (last paragraph) is omitted as obsolete. The word “Secretary” is substituted for “the head of the department having jurisdiction over the lands” and “chief officer of the department under whose supervision or control such reservation falls” because the portion of the Act of March 4, 1911 (ch. 238, 36 Stat. 1253) classified to 16 U.S.C. 5 relates only to System units.



§ 100903. Solid waste disposal operations(a) In General 11 So in original. A period probably should appear. —To protect the air, land, water, and natural and cultural values of the System and the property of the United States in the System, no solid waste disposal site (including any site for the disposal of domestic or industrial solid waste) may be operated within the boundary of any System unit, other than—(1) a site that was operating as of September 1, 1984; or

(2) a site used only for disposal of waste generated within that System unit so long as the site will not degrade any of the natural or cultural resources of the System unit.


(b) Regulations.—The Secretary shall prescribe regulations to carry out this section, including reasonable regulations to mitigate the adverse effects of solid waste disposal sites in operation as of September 1, 1984, on property of the United States.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3115.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10090316 U.S.C. 460l–22(c).Pub. L. 90–401, § 5(c), as added Pub. L. 98–506, § 2, Oct. 19, 1984, 98 Stat. 2338.





§ 100904. Admission and special recreation use fees(a) System Units at Which Entrance Fees or Admissions Fees Cannot Be Collected.—(1) Withholding of amounts.—Notwithstanding section 107 of the Department of the Interior and Related Agencies Appropriations Act, 1998 (Public Law 105–83, 111 Stat. 1561), the Secretary shall withhold from the special account under section 807(a) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6806(a)) 100 percent of the fees and charges collected in connection with any System unit at which entrance fees or admission fees cannot be collected by reason of deed restrictions.

(2) Use of amounts.—Amounts withheld under paragraph (1) shall be retained by the Secretary and shall be available, without further appropriation, for expenditure by the Secretary for the System unit with respect to which the amounts were collected for the purposes of enhancing the quality of the visitor experience, protection of resources, repair and maintenance, interpretation, signage, habitat or facility enhancement, resource preservation, annual operation (including fee collection), maintenance, and law enforcement.


(b) Allocation of Funds to System Units.—(1) Allocation of funds on basis of need.—Ten percent of the funds made available to the Director under subsection (a) in each fiscal year shall be allocated among System units on the basis of need in a manner to be determined by the Director.

(2) Allocation of funds based on expenses and based on fees collected.—(A) In general.—Forty percent of the funds made available to the Director under subsection (a) in each fiscal year shall be allocated among System units in accordance with subparagraph (B) of this subsection and 50 percent shall be allocated in accordance with subparagraph (C).

(B) Allocation based on expenses.—The amount allocated to each System unit under this paragraph for each fiscal year based on expenses shall be a fraction of the total allocation to all System units under this paragraph. The fraction for each System unit shall be determined by dividing the operating expenses at that System unit during the prior fiscal year by the total operating expenses at all System units during the prior fiscal year.

(C) Allocation based on fees collected.—The amount allocated to each System unit under this paragraph for each fiscal year based on fees collected shall be a fraction of the total allocation to all System units under this paragraph. The fraction for each System unit shall be determined by dividing the user fees and admission fees collected under this section at that System unit during the prior fiscal year by the total of user fees and admission fees collected under this section at all System units during the prior fiscal year.


(3) Availability of amounts.—Amounts allocated under this subsection to any System unit for any fiscal year and not expended in that fiscal year shall remain available for expenditure at that System unit until expended.


(c) Selling of Permits.—(1) Authority to sell permits.—When authorized by the Secretary, volunteers at System units may sell permits and collect fees authorized or established pursuant to this section. The Secretary shall ensure that the volunteers have adequate training regarding—(A) the sale of permits and the collection of fees;

(B) the purposes and resources of the System units in which they are assigned; and

(C) the provision of assistance and information to visitors to the System unit.


(2) Surety bond required.—The Secretary shall require a surety bond for any such volunteer performing services under this subsection. Funds available to the Service may be used to cover the cost of the surety bond. The Secretary may enter into arrangements with qualified public or private entities pursuant to which the entities may sell (without cost to the United States) annual admission permits (including Golden Eagle Passports) at any appropriate location. The arrangements shall require each such entity to reimburse the United States for the full amount to be received from the sale of the permits at or before the Secretary delivers the permits to the entity for sale.


(d) Charge for Transportation Provided by Service for Viewing System Units.—(1) Charge when transportation provided.—Where the Service provides transportation to view all or a portion of any System unit, the Director may impose a charge for the service in lieu of an admission fee under this section.

(2) Retention of charge and use of retained amount.—Notwithstanding any other provision of law, half of the charges imposed under paragraph (1) shall be retained by the System unit at which the service was provided. The remainder shall be deposited in the same manner as receipts from fees collected pursuant to this section. Fifty percent of the amount retained shall be expended only for maintenance of transportation systems at the System unit where the charge was imposed. The remaining 50 percent of the retained amount shall be expended only for activities related to resource protection at those System units.


(e) Admission Fees.—Where the primary public access to a System unit is provided by a concessioner, the Secretary may charge an admission fee at the System unit only to the extent that the total of the fee charged by the concessioner for access to the System unit and the admission fee does not exceed the maximum amount of the admission fee that could otherwise be imposed.

(f) Commercial Tour Use Fees.—(1) Establishment.—In the case of each System unit for which an admission fee is charged under this section, the Secretary shall establish a commercial tour use fee to be imposed on each vehicle entering the System unit for the purpose of providing commercial tour services within the System unit.

(2) Amount.—The Secretary shall establish the amount of fee per entry as follows:(A) Twenty-five dollars per vehicle with a passenger capacity of 25 individuals or less.

(B) Fifty dollars per vehicle with a passenger capacity of more than 25 individuals.


(3) Adjustments.—The Secretary may periodically make reasonable adjustments to the commercial tour use fee imposed under this subsection.

(4) Nonapplicability.—The commercial tour use fee imposed under this subsection shall not apply to the following:(A) Any vehicle transporting organized school groups or outings conducted for educational purposes by schools or other bona fide educational institutions.

(B) Any vehicle entering a System unit pursuant to a contract issued under subchapter II of chapter 1019 of this title.


(5) Applicability.—This subsection shall apply to aircraft entering the airspace of—(A) Haleakala̅ Crater, Crater Cabins, the Scientific Research Reserve, Halemauu Trail, Kaupo Gap Trail, or any designated tourist viewpoint in Haleakala̅ National Park or of Grand Canyon National Park; or

(B) any other System unit for the specific purpose of providing commercial tour services if the Secretary determines that the level of the services is equal to or greater than the level at the System units specified in subparagraph (A).



(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3115.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100904(a)16 U.S.C. 460l–6a(i)(1)(C).Pub. L. 88–578, title I, § 4(i)(1)(C), as added Pub. L. 105–327, § 1, Oct. 30, 1998, 112 Stat. 3055; Pub. L. 108–447, div. J, title VIII, § 813(a), Dec. 8, 2004, 118 Stat. 3390, as amended Pub. L. 109–54, title I, § 132, Aug. 2, 2005, 119 Stat. 526.
100904(b) through (e)16 U.S.C. 460l–6a(j) through (m).Pub. L. 88–578, title I, § 4(j) through (m), as added Pub. L. 100–203, title V, § 5201(c), Dec. 22, 1987, 101 Stat. 1330–265.
100904(f)16 U.S.C. 460l–6a(n).Pub. L. 88–578, title I, § 4(n), as added Pub. L. 103–66, title X, § 10002(c), Aug. 10, 1993, 107 Stat. 404.


In subsection (c), the word “Secretary” is substituted for “head of the collecting agency”, “head of the agency”, “collecting agency”, and “agency”, and the words “System units” are substituted for “designated areas” and “areas”, because the source provisions apply only to the National Park Service.
In subsection (d)(2), the words “into the special account referred to in subsection (i) of this section” are omitted as obsolete.
In subsection (e), the words “under subsection (a) of this section” are omitted as obsolete.
In subsection (f)(1), the words “by October 1, 1993” are omitted as obsolete.
In subsection (f)(4)(B), the words “subchapter II of chapter 1019 of this title” are substituted for “the Act of October 9, 1965 (16 U.S.C. 20–20g) entitled ‘An Act relating to the establishment of concession policies in the areas administered by the National Park Service and for other purposes’ ” because section 415 of the National Park Service Concessions Management Improvement Act of 1998 (Public Law 105–391, 112 Stat. 3515) repealed the Act of October 9, 1965, which was classified as 16 U.S.C. 20 to 20g, and enacted similar provisions, which are restated as subchapter II of chapter 1019 of the new title.

Editorial Notes

References in TextSection 107 of the Department of the Interior and Related Agencies Appropriations Act, 1998, referred to in subsec. (a)(1), is section 107 of Pub. L. 105–83, title I, Nov. 14, 1997, 111 Stat. 1561, which was set out as a note under former section 460l–6a of Title 16, Conservation.

Statutory Notes and Related Subsidiaries
ConstructionPub. L. 109–54, title I, § 132(c), Aug. 2, 2005, 119 Stat. 526, provided that: “Except as provided in this section [amending former section 460l–6a and section 6812 of Title 16, Conservation, and enacting provisions set out as a note under section 6812 of Title 16], section 4(i)(1)(C) of the Land and Water Conservation Fund Act of 1965 ([former] 16 U.S.C. 460l–6a(i)(1)(C)) [see 54 U.S.C. 100904(a)] shall be applied and administered as if section 813(a) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6812(a)) (and the amendments made by that section [Pub. L. 108–447, amending former section 460l–6a of Title 16]) had not been enacted.”




§ 100905. Commercial filming(a) Commercial Filming Fee.—(1) In general.—The Secretary shall require a permit and shall establish a reasonable fee for commercial filming activities or similar projects in a System unit. The fee shall provide a fair return to the United States and shall be based on the following criteria:(A) The number of days the filming activity or similar project takes place in the System unit.

(B) The size of the film crew present in the System unit.

(C) The amount and type of equipment present in the System unit.


(2) Other factors.—The Secretary may include other factors in determining an appropriate fee as the Secretary considers necessary.


(b) Recovery of Costs.—The Secretary shall collect any costs incurred as a result of filming activities or similar projects, including administrative and personnel costs. All costs recovered shall be in addition to the fee assessed in subsection (a).

(c) Still Photography.—(1) In general.—Except as provided in paragraph (2), the Secretary shall not require a permit or assess a fee for still photography in a System unit if the photography takes place where members of the public are generally allowed. The Secretary may require a permit, assess a fee, or both, if the photography takes place at other locations where members of the public are generally not allowed, or where additional administrative costs are likely.

(2) Exception.—The Secretary shall require and shall establish a reasonable fee for still photography that uses models or props that are not a part of the site’s natural or cultural resources or administrative facilities.


(d) Protection of Resources.—The Secretary shall not permit any filming, still photography or other related activity if the Secretary determines that—(1) there is a likelihood of resource damage;

(2) there would be an unreasonable disruption of the public’s use and enjoyment of the site; or

(3) the activity poses health or safety risks to the public.


(e) Use of Proceeds.—(1) Fees.—All fees collected under this section shall be available for expenditure by the Secretary, without further appropriation and shall remain available until expended.

(2) Costs.—All costs recovered under this section shall be available for expenditure by the Secretary, without further appropriation, at the site where the costs are collected and shall remain available until expended.


(f) Processing of Permit Applications.—The Secretary shall establish a process to ensure that the Secretary responds in a timely manner to permit applicants for commercial filming, still photography, or other activity.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3117.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10090516 U.S.C. 460l–6d (relating to the National Park Service).Pub. L. 106–206, § 1 (relating to the National Park Service), May 26, 2000, 114 Stat. 314.


In subsection (e)(1), the words “in accordance with the formula and purposes established for the Recreational Fee Demonstration Program (Public Law 104–134)” are omitted as obsolete because the Program was repealed by section 813(b) of the Federal Lands Recreation Enhancement Act (Public Law 108–447, 118 Stat. 3390).



§ 100906. Advisory committees(a) Establishment.—To facilitate the administration of the System, the Secretary, under such terms and conditions as the Secretary may consider advisable, may appoint and establish advisory committees in regard to the functions of the Service as the Secretary considers advisable.

(b) Charter Exception On Renewal.—Section 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) is waived with respect to any advisory commission or advisory committee established by law in connection with any System unit during the period for which the commission or committee is authorized by law.

(c) Service of Members.—Any member of any advisory commission or advisory committee established in connection with any System unit may serve after the expiration of the member’s term until a successor is appointed.

(d) Compensation and Travel Expenses.—Members of an advisory committee established under subsection (a) shall receive no compensation for their services as such but shall be allowed necessary travel expenses as authorized by section 5703 of title 5.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3118.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


100906(a)16 U.S.C. 1a–2 (matter before (a), (c) (words before comma).Pub. L. 91–383, § 3 (matter before (a)), (c), Aug. 18, 1970, 84 Stat. 826; Pub. L. 106–176, title I, § 118(2), (3), Mar. 10, 2000, 114 Stat. 28.
100906(b), (c)16 U.S.C. 1a–14.Pub. L. 102–525, title III, § 301, Oct. 26, 1992, 106 Stat. 3441.
100906(d)16 U.S.C. 1a–2(c) (words after comma).



Editorial Notes

References in TextSection 14 of the Federal Advisory Committee Act, referred to in subsec. (b), is section 14 of Pub. L. 92–463, which is set out in the Appendix to Title 5, Government Organization and Employees.




CHAPTER 1011—DONATIONS




SUBCHAPTER I—AUTHORITY OF SECRETARY


Sec.


101101.Authority to accept land, rights-of-way, buildings, other property, and money.


101102.Authority to accept and use funds to consolidate Federal land ownership.



SUBCHAPTER II—NATIONAL PARK FOUNDATION


101111.Purpose and establishment of Foundation.


101112.Board.


101113.Gifts, devises, or bequests.


101114.Disposition of property or income.


101115.Corporate succession and powers and duties acting as trustee; personal liability for malfeasance.


101116.Corporate powers.


101117.Authority of Board.


101118.Tax exemptions; contributions toward costs of local government; contributions, gifts, or transfers to or for use of United States.


101119.Liability of United States.


101120.Promotion of local fundraising support.


101121.Second Century Endowment for the National Park Service.


101122.Authorization of appropriations; use of funds.



Editorial Notes



Amendments




2016—Pub. L. 114–289, title II, § 202(b), title IV, § 402(b), Dec. 16, 2016, 130 Stat. 1486, 1488, added items 101121 and 101122.


SUBCHAPTER I—AUTHORITY OF SECRETARY
§ 101101. Authority to accept land, rights-of-way, buildings, other property, and money
The Secretary in the administration of the Service may accept—(1) patented land, rights-of-way over patented land or other land, buildings, or other property within a System unit; and

(2) money that may be donated for the purposes of the System.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3119.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10110116 U.S.C. 6.June 5, 1920, ch. 235, § 1 (2d undesignated par. under heading “national parks”), 41 Stat. 917.



Statutory Notes and Related Subsidiaries
National Park System Donor AcknowledgmentPub. L. 113–291, div. B, title XXX, § 3054, Dec. 19, 2014, 128 Stat. 3806, provided that:
“(a) Definitions.—In this section:“(1) Donor acknowledgment.—The term ‘donor acknowledgment’ means an appropriate statement or credit acknowledging a donation.

“(2) National park system.—The term ‘National Park System’ includes each program and individual unit of the National Park System.

“(3) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.


“(b) Donor Acknowledgments in Units of National Park System.—“(1) In general.—The Secretary may authorize a donor acknowledgment to recognize a donation to—“(A) the National Park Service; or

“(B) the National Park System.


“(2) Restrictions.—A donor acknowledgment shall not be used to state or imply—“(A) recognition of the donor or any product or service of the donor as an official sponsor, or any similar form of recognition, of the National Park Service or the National Park System;

“(B) a National Park Service endorsement of the donor or any product or service of the donor; or

“(C) naming rights to any unit of the National Park System or a National Park System facility, including a visitor center.


“(3) Requirements.—“(A) Display.—A donor acknowledgment shall be displayed—“(i) in a manner that is approved by the Secretary; and

“(ii) for a period of time, as determined by the Secretary, that is commensurate with the amount of the contribution and the life of the structure.


“(B) Guidelines.—The Secretary shall establish donor acknowledgment guidelines that take into account the unique requirements of individual units and programs of the National Park System.

“(C) Use of slogans prohibited.—A donor acknowledgment shall not permit the use of—“(i) an advertising slogan; or

“(ii) a statement or credit promoting or opposing a political candidate or issue.



“(4) Placement.—“(A) Visitor and administrative facilities.—A donor acknowledgment may be located on or inside a visitor center or administrative facility of the National Park System (including in a specific room or section) or any other appropriate location, such as on a donor recognition wall or plaque.

“(B) Outside.—A donor acknowledgment may be located in an area outside of a visitor or administrative facility described in subparagraph (A), including a bench, brick, pathway, area of landscaping, or plaza.

“(C) Projects.—A donor acknowledgment may be located near a park construction or restoration project, if the donation directly relates to the project.

“(D) Vehicles.—A donor acknowledgment may be placed on a National Park Service vehicle, if the donation directly relates to the vehicle.

“(E) Limitation.—Any donor acknowledgment associated with a historic structure or placed outside a park restoration project—“(i) shall be freestanding; and

“(ii) shall not obstruct a natural or historical site or view.



“(5) Printed, digital, and media platforms.—The Secretary may authorize the use of donor acknowledgments under this subsection to include donor acknowledgments on printed, digital, and media platforms, including brochures or Internet websites relating to a specific unit of the National Park System.


“(c) Commemorative Works Act Amendments.—
[Amended section 8905 of Title 40, Public Buildings, Property, And Works.]

“(d) Effect of Section.—Nothing in this section or an amendment made by this section—“(1) requires the Secretary to accept a donation; or

“(2) modifies section 145 of Public Law 108–108 ([former] 16 U.S.C. 1a–1 note [see 54 U.S.C. 100101 note]; 117 Stat. 1280).”







§ 101102. Authority to accept and use funds to consolidate Federal land ownership(a) In General.—The Secretary may—(1) accept and use funds that may be donated in order to consolidate Federal land ownership within the existing boundaries of any System unit; and

(2) encourage the donation of funds for that purpose, subject to the condition that donated funds are to be expended for purposes of this section only if Federal funds in an amount equal to the amount of the donated funds are appropriated for the purposes of this section.


(b) Authorization of Appropriations.—There are authorized to be appropriated for each fiscal year not more than $500,000 to match funds that are donated for those purposes.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3119.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10110216 U.S.C. 452a.Aug. 31, 1954, ch. 1163, 68 Stat. 1037.


In subsection (b), the words “not more than $500,000” are substituted for “such funds as may be necessary” and the text of 16 U.S.C. 45a (proviso) to eliminate unnecessary words.




SUBCHAPTER II—NATIONAL PARK FOUNDATION
§ 101111. Purpose and establishment of Foundation
To encourage private gifts of real and personal property, or any income from, or other interest in, the property, for the benefit of, or in connection with, the Service, its activities, or its services, and thereby to further the conservation of natural, scenic, historic, scientific, educational, inspirational, or recreational resources for future generations of Americans, there is established a charitable and nonprofit corporation to be known as the National Park Foundation to accept and administer those gifts.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3120.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10111116 U.S.C. 19e.Pub. L. 90–209, § 1, Dec. 18, 1967, 81 Stat. 656.





§ 101112. Board(a) Membership.—The National Park Foundation shall consist of a Board having as members no fewer than six private citizens of the United States appointed by the Secretary. The Secretary and the Director shall be non-voting members of the Board, ex officio.

(b) Term of Office and Vacancies.—The term of the private citizen members of the Board is 6 years. If a successor is chosen to fill a vacancy occurring prior to the expiration of a term, the successor shall be chosen only for the remainder of that term.

(c) Chairman.—The Chairman shall be elected by the Board from its members for a 2-year term.

(d) Board Membership Not an Office.—Membership on the Board shall not be an office within the meaning of the statutes of the United States.

(e) Quorum.—A majority of the members of the Board serving at any time shall constitute a quorum for the transaction of business.

(f) Seal.—The National Park Foundation shall have an official seal, which shall be judicially noticed.

(g) Meetings.—The Board shall meet at the call of the Chairman and there shall be at least one meeting each year.

(h) Compensation and Reimbursement.—No compensation shall be paid to the members of the Board for their services as members, but they shall be reimbursed for actual and necessary traveling and subsistence expenses incurred by them in the performance of their duties as members out of National Park Foundation funds available to the Board for those purposes.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3120; Pub. L. 114–289, title IV, § 401(1), Dec. 16, 2016, 130 Stat. 1488.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10111216 U.S.C. 19f.Pub. L. 90–209, § 2, Dec. 18, 1967, 81 Stat. 656.


In this section, the text of 16 U.S.C. 19f (2d and last sentences in last sentences) is omitted as obsolete.
In subsection (a), the words “ex officio” are omitted as unnecessary.
In subsection (b), the words “whose initial terms shall be staggered to assure continuity of administration. Thereafter” are omitted as obsolete.

Editorial Notes
Amendments2016—Subsec. (a). Pub. L. 114–289, § 401(1)(A), amended subsec. (a) generally. Prior to amendment, text read as follows: “The National Park Foundation shall consist of a Board having as members the Secretary, the Director, and no fewer than 6 private citizens of the United States appointed by the Secretary.”
Subsec. (c). Pub. L. 114–289, § 401(1)(B), amended subsec. (c) generally. Prior to amendment, text read as follows: “The Secretary shall be the Chairman of the Board and the Director shall be the Secretary of the Board.”



§ 101113. Gifts, devises, or bequests(a) Authority To Accept Gifts, Devises, or Bequests.—(1) In general.—The National Park Foundation may accept, receive, solicit, hold, administer, and use any gifts, devises, or bequests, either absolutely or in trust of real or personal property, or any income from, or other interest in, the gift, devise, or bequest, for the benefit of, or in connection with, the Service, its activities, or its services.

(2) Coordination with service.—Activities of the National Park Foundation under paragraph (1) shall be undertaken after consultation with the Director to ensure that those activities are consistent with the programs and policies of the Service.

(3) Gift, devise, or bequest that is encumbered, restricted, or subject to beneficial interests.—A gift, devise, or bequest may be accepted by the National Park Foundation even though it is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Service, its activities, or its services.


(b) When Gift, Devise, or Bequest May Not Be Accepted.—The National Park Foundation may not accept any gift, devise, or bequest that entails any expenditure other than from the resources of the Foundation.

(c) Interest in Real Property.—For purposes of this section, an interest in real property includes easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3120; Pub. L. 114–289, title IV, § 401(2), Dec. 16, 2016, 130 Stat. 1488.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101113(a)(1)16 U.S.C. 19g (1st sentence words before proviso).Pub. L. 90–209, § 3, Dec. 18, 1967, 81 Stat. 656.
101113(a)(2)16 U.S.C. 19g (last sentence).
101113(b)16 U.S.C. 19g (1st sentence proviso).
101113(c)16 U.S.C. 19g (2d sentence).


In subsection (c), the words “among other things” are omitted as unnecessary.

Editorial Notes
Amendments2016—Subsec. (a)(2), (3). Pub. L. 114–289 added par. (2) and redesignated former par. (2) as (3).



§ 101114. Disposition of property or income(a) Authority To Dispose or Deal With Property or Income.—Except as otherwise required by the instrument of transfer, the National Park Foundation may sell, lease, invest, reinvest, retain, or otherwise dispose of or deal with any property or income from the property as the Board may determine.

(b) Restriction.—The National Park Foundation shall not engage in any business or make any investment that may not lawfully be made by a trust company in the District of Columbia, except that the Foundation may make any investment authorized by the instrument of transfer, and may retain any property accepted by the Foundation.

(c) Use of Services and Facilities of the Departments of the Interior and Justice.—The National Park Foundation may utilize the services and facilities of the Department of the Interior and the Department of Justice, and the services and facilities may be made available on request to the extent practicable with or without reimbursement. Amounts reimbursed to either Department shall be returned by the Department to the account from which the funds for which the reimbursement is made were drawn and may, without further appropriation, be expended for any purpose for which the account is authorized.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3121.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10111416 U.S.C. 19h.Pub. L. 90–209, § 4, Dec. 18, 1967, 81 Stat. 656; Pub. L. 106–176, title III, § 305, Mar. 10, 2000, 114 Stat. 33.





§ 101115. Corporate succession and powers and duties acting as trustee; personal liability for malfeasance(a) Perpetual Succession.—The National Park Foundation shall have perpetual succession.

(b) Powers and Duties of Trustee.—The National Park Foundation shall have all the usual powers and obligations of a corporation acting as a trustee, including the power to sue and to be sued in its own name.

(c) Personal Liability of Board Members.—The members of the Board shall not be personally liable, except for malfeasance.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3121.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10111516 U.S.C. 19i.Pub. L. 90–209, § 5, Dec. 18, 1967, 81 Stat. 657.





§ 101116. Corporate powers
The National Park Foundation shall have the power to enter into contracts, to execute instruments, and generally to do any and all lawful acts necessary or appropriate to its purposes.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3121.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10111616 U.S.C. 19j.Pub. L. 90–209, § 6, Dec. 18, 1967, 81 Stat. 657.





§ 101117. Authority of Board
In carrying out this chapter, the Board may—(1) adopt bylaws and regulations necessary for the administration of its functions; and

(2) contract for any necessary services.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3121.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10111716 U.S.C. 19k.Pub. L. 90–209, § 7, Dec. 18, 1967, 81 Stat. 657.





§ 101118. Tax exemptions; contributions toward costs of local government; contributions, gifts, or transfers to or for use of United States(a) Tax Exemption.—The National Park Foundation and any income or property received or owned by it, and all transactions relating to that income or property, shall be exempt from all Federal, State, and local taxation.

(b) Contributions In Lieu of Taxes.—The National Park Foundation may—(1) contribute toward the costs of local government in amounts not in excess of those which it would be obligated to pay that government if it were not exempt from taxation by virtue of subsection (a) or by virtue of its being a charitable and nonprofit corporation; and

(2) agree to contribute with respect to property transferred to it and the income derived from the property if the agreement is a condition of the transfer.


(c) Transfers Deemed To Be to or for the Use of United States.—Contributions, gifts, and other transfers made to or for the use of the Foundation shall be deemed to be contributions, gifts, or transfers to or for the use of the United States.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3122.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10111816 U.S.C. 19l.Pub. L. 90–209, § 8, Dec. 18, 1967, 81 Stat. 657.


In subsection (b), the words “in the discretion of its directors” are omitted as unnecessary.



§ 101119. Liability of United States
The United States shall not be liable for any debts, defaults, acts, or omissions of the National Park Foundation.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3122.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10111916 U.S.C. 19m.Pub. L. 90–209, § 9, Dec. 18, 1967, 81 Stat. 657.





§ 101120. Promotion of local fundraising support(a) Program.—The National Park Foundation shall design and implement a comprehensive program to assist and promote philanthropic programs of support at the individual System unit level.

(b) Implementation.—The program under subsection (a) shall be implemented to—(1) assist in the creation of local nonprofit support organizations; and

(2) provide support, national consistency, and management-improving suggestions for local nonprofit support organizations.


(c) Program.—The program under subsection (a)—(1) shall include the greatest number of System units as is practicable; and

(2) at a minimum shall include—(A) a standard adaptable organizational design format to establish and sustain responsible management of a local nonprofit support organization for support of a System unit;

(B) standard and legally tenable bylaws and recommended money-handling procedures that can easily be adapted as applied to individual System units; and

(C) a standard training curriculum to orient and expand the operating expertise of personnel employed by local nonprofit support organizations.



(d) Annual Report.—The National Park Foundation shall report the progress of the program under subsection (a) in the annual report of the Foundation.

(e) Affiliations.—(1) Charter or corporate bylaws.—Nothing in this section requires—(A) a nonprofit support organization or friends group to modify current practices or to affiliate with the National Park Foundation; or

(B) a local nonprofit support organization, established as a result of this section, to be bound through its charter or corporate bylaws to be permanently affiliated with the National Park Foundation.


(2) Establishment.—An affiliation with the National Park Foundation shall be established only at the discretion of the governing board of a nonprofit organization.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3122.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10112016 U.S.C. 19o.Pub. L. 90–209, § 11, as added Pub. L. 105–391, title VII, § 701, Nov. 13, 1998, 112 Stat. 3520.





§ 101121. Second Century Endowment for the National Park Service(a) Second Century Endowment.—To further the mission of the Service, the National Park Foundation shall establish a special account to be known as the “Second Century Endowment for the National Park Service”.(1) Funds for the endowment.—The following shall apply to the Endowment:(A) From amounts received by the United States each fiscal year from sales by the National Park Service of Federal Recreational Lands Passes under section 805(b)(1) of the Federal Lands Recreational Enhancement Act,11 See References in Text note below. $10,000,000 shall be deposited into the Endowment.

(B) In addition to deposits otherwise authorized, the Endowment shall consist of any gifts, devises, or bequests that are provided to the National Park Foundation for such purpose.

(C) The National Park Foundation shall deposit any funds received for the Endowment in a federally insured interest-bearing account or may invest funds in appropriate security obligations, as directed by the Board of Directors.

(D) Any accrued interest or dividends earned on funds received for the Endowment shall be added to the principal and form a part of the Endowment.


(2) Use of funds.—(A) Except as provided in subparagraph (B), funds in the Endowment shall be available to the National Park Foundation as offsetting collections for projects and activities approved by the Secretary that further the mission and purposes of the Service.

(B) Gifts, devises, or bequests in the endowment under paragraph (1)(A), and any accrued interest or dividends earned thereon, shall be available to the National Park Foundation for projects and activities approved by the Secretary that further the mission and purposes of the Service.

(C) In administering the Endowment each fiscal year, the National Park Foundation shall be guided by the District of Columbia Uniform Prudent Management of Institutional Funds Act of 2007 (D.C. Code § 44–1631 et seq.), including section 44–1633 on expenditures.

(D) No Federal funds received for the Endowment may be used by the National Park Foundation for administrative expenses of the Foundation, including for salaries, travel and transportation expenses, and other overhead expenses.



(b) Summary.—Beginning 2 years after the date of the enactment of this section, the National Park Foundation shall include with its annual report a summary of the status of the Endowment. The summary shall include—(1) a statement of the amounts deposited in the Endowment during the fiscal year;

(2) the amount of the balance remaining in the Endowment at the end of the fiscal year; and

(3) a description of the sums and purposes of the expenditures made from the Endowment for the fiscal year.


(Added Pub. L. 114–289, title II, § 202(a), Dec. 16, 2016, 130 Stat. 1485.)

Editorial Notes

References in TextSection 805(b)(1) of the Federal Lands Recreational Enhancement Act, referred to in subsec. (a)(1)(A), probably means section 805(b)(1) of the Federal Lands Recreation Enhancement Act, which is section 805(b)(1) of Pub. L. 108–447, div. J, title VIII, Dec. 8, 2004, 118 Stat. 3385, and is classified to section 6804(b)(1) of Title 16, Conservation.
The District of Columbia Uniform Prudent Management of Institutional Funds Act of 2007, referred to in subsec. (a)(2)(C), is the Act of Jan. 23, 2008, D.C. Law 17–69, 54 DCR 11650, which is not classified to the Code.
The date of the enactment of this section, referred to in subsec. (b), is the date of enactment of Pub. L. 114–289, which was approved Dec. 16, 2016.



§ 101122. Authorization of appropriations; use of funds(a) Authorization of Appropriations.—There are authorized to be appropriated to carry out this subchapter $5,000,000 for each of fiscal years 2017 through 2023.

(b) Use of Funds.—Funds made available under subsection (a)—(1) may be advanced each fiscal year to the National Park Foundation in a lump sum without regard to when expenses are incurred;

(2) shall be provided to the National Park Foundation for use to match contributions (whether in currency, services, or property) made to the Foundation;

(3) may not be used by the National Park Foundation for administrative expenses of the Foundation, including for salaries, travel and transportation expenses, and other overhead expenses; and

(4) may not be deposited by the National Park Foundation into any fund that will be invested or earn interest in any way.


(Added Pub. L. 114–289, title IV, § 402(a), Dec. 16, 2016, 130 Stat. 1488.)



CHAPTER 1013—EMPLOYEES




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


101301.Maintenance management system.


101302.Authority of Secretary to carry out certain activities.


101303.Medical attention for employees.


101304.Personal equipment and property.


101305.Travel expenses of System employees and dependents of deceased employees.



SUBCHAPTER II—SERVICE CAREER DEVELOPMENT, TRAINING, AND MANAGEMENT


101321.Service employee training.


101322.Management development and training.



SUBCHAPTER III—HOUSING IMPROVEMENT


101331.Definitions.


101332.General authority of Secretary.


101333.Criteria for providing housing.


101334.Authorization for housing agreements.


101335.Housing programs.


101336.Contracts for the management of field employee quarters.


101337.Leasing of seasonal employee quarters.


101338.General leasing provisions.


101339.Assessment and priority listing.


101340.Use of funds.



SUBCHAPTER I—GENERAL PROVISIONS
§ 101301. Maintenance management system
The Service shall implement a maintenance management system in the maintenance and operations programs of the System. The system shall include the following elements:(1) A workload inventory of assets including detailed information that quantifies for all assets (including buildings, roads, utility systems, and grounds that must be maintained) the characteristics affecting the type of maintenance work performed.

(2) A set of maintenance tasks that describe the maintenance work in each System unit.

(3) A description of work standards including—(A) frequency of maintenance;

(B) measurable quality standard to which assets should be maintained;

(C) methods for accomplishing work;

(D) required labor, equipment, and material resources; and

(E) expected worker production for each maintenance task.


(4) A work program and performance budget that develops an annual work plan identifying maintenance needs and financial resources to be devoted to each maintenance task.

(5) A work schedule that identifies and prioritizes tasks to be done in a specific time period and specifies required labor resources.

(6) Work orders specifying job authorizations and a record of work accomplished that can be used to record actual labor and material costs.

(7) Reports and special analyses that compare planned versus actual accomplishments and costs and that can be used to evaluate maintenance operations.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3123.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10130116 U.S.C. 1a–8(a).Pub. L. 98–540, § 4(a), Oct. 24, 1984, 98 Stat. 2719; Pub. L. 103–437, § 6(d)(1), Nov. 2, 1994, 108 Stat. 4583.





§ 101302. Authority of Secretary to carry out certain activities(a) In General.—To facilitate the administration of the System, the Secretary, under such terms and conditions as the Secretary may consider advisable, may carry out the activities described in this section.

(b) Transportation.—The Secretary may provide transportation of employees located at an isolated area of the System and to members of their families, if—(1) the area is not adequately served by commercial transportation; and

(2) the transportation is incidental to official transportation services.


(c) Recreation Facilities, Equipment, and Services.—The Secretary may provide recreation facilities, equipment, and services for use by employees and their families located at an isolated area of the System.

(d) Field and Special Purpose Equipment.—The Secretary may purchase field and special purpose equipment required by employees for the performance of assigned functions. The purchased equipment shall be regarded and listed as System equipment.

(e) Meals and Lodging.—The Secretary may provide meals and lodging, as the Secretary considers appropriate, for members of the United States Park Police and other employees of the Service, as the Secretary may designate, serving temporarily on extended special duty in System units. For this purpose the Secretary may use funds appropriated for the expenses of the Department of the Interior.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3124.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101302(a)16 U.S.C. 1a–2 (matter before (a)).Pub. L. 91–383, § 3 (matter before (a)), Aug. 18, 1970, 84 Stat. 826.
101302(b)16 U.S.C. 1a–2(a).Pub. L. 91–383, § 3(a), (b), (d), Aug. 18, 1970, 84 Stat. 826, 827; Pub. L. 106–176, title I, § 118(2), (3), Mar. 10, 2000, 114 Stat. 28.
101302(c)16 U.S.C. 1a–2(b).
101302(d)16 U.S.C. 1a–2(d).
101302(e)16 U.S.C. 1a–2(i).Pub. L. 91–383, § 3(i), as added Pub. L. 94–458, § 1(2), Oct. 7, 1976, 90 Stat. 1939; Pub. L. 106–176, title I, § 118(2), (4), Mar. 10, 2000, 114 Stat. 28.





§ 101303. Medical attention for employees(a) In General.—In the administration of the Service, the Secretary may contract for medical attention and service for employees and to make necessary payroll deductions agreed to by the employees for that medical attention and service.

(b) Employees Located at Isolated Situations.—The Secretary may provide, out of amounts appropriated for the general expense of the System units, medical attention for employees of the Service located at isolated situations, including—(1) moving the employees to hospitals or other places where medical assistance is available; and

(2) in case of death, to remove the bodies of deceased employees to the nearest place where they can be prepared for shipment or for burial.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3124.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101303(a)16 U.S.C. 11.May 10, 1926, ch. 277, § 1 (last undesignated par. under heading “NATIONAL PARKS”), 44 Stat. 491.
101303(b)16 U.S.C. 13.July 3, 1926, ch. 792, § 2, 44 Stat. 900.





§ 101304. Personal equipment and property(a) Purchase of Personal Equipment and Supplies.—The Secretary may purchase personal equipment and supplies for employees of the Service and make deductions for the equipment and supplies from amounts appropriated for salary payments or otherwise due the employees.

(b) Lost, Damaged, or Destroyed Property.—The Secretary, in the administration of the Service, may reimburse employees and other owners of horses, vehicles, and other equipment lost, damaged, or destroyed while in the custody of the employee or the Department of the Interior, under authorization, contract, or loan, for necessary firefighting, trail, or other official business. Reimbursement shall be made from any available funds in the appropriation to which the hire of the equipment would be properly chargeable.

(c) Equipment Required To Be Furnished by Field Employees.—The Secretary may—(1) require field employees of the Service to furnish horses, motor and other vehicles, and miscellaneous equipment necessary for the performance of their official work; and

(2) provide, at Federal Government expense, forage, care, and housing for animals, and housing or storage and fuel for vehicles and other equipment required to be furnished.


(d) Hire, Rental, and Purchase of Property.—The Secretary, under regulations the Secretary may prescribe, may authorize the hire, rental, or purchase of property from employees of the Service whenever it would promote the public interest to do so.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3124.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101304(a)16 U.S.C. 17.May 26, 1930, ch. 324, §§ 1, 7 to 9, 46 Stat. 381, 382.
101304(b)16 U.S.C. 17f.
101304(c)16 U.S.C. 17g.
101304(d)16 U.S.C. 17h.





§ 101305. Travel expenses of System employees and dependents of deceased employees
In the administration of the System, the Secretary may, under regulations the Secretary may prescribe, pay the travel expenses (including the costs of packing, crating, and transporting (including draying) personal property) of—(1) employees, on permanent change of station of the employees; and

(2) dependents of deceased employees—(A) to the nearest housing reasonably available that is of a standard not less than that which is vacated, including compensation for not to exceed 60 days rental cost, in the case of an employee who occupied Federal Government housing and whose death requires the housing to be promptly vacated; and

(B) to the nearest port of entry in the conterminous 48 States in the case of an employee whose last permanent station was outside the conterminous 48 States.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3125.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10130516 U.S.C. 17j.May 26, 1930, ch. 324, § 11, 46 Stat. 383; Pub. L. 91–383, § 5, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1939.






SUBCHAPTER II—SERVICE CAREER DEVELOPMENT, TRAINING, AND MANAGEMENT
§ 101321. Service employee training
The Secretary shall develop a comprehensive training program for employees in all professional careers in the workforce of the Service for the purpose of ensuring that the workforce has available the best up-to-date knowledge, skills, and abilities with which to manage, interpret, and protect the resources of the System.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3125.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10132116 U.S.C. 5912.Pub. L. 105–391, title I, § 102, Nov. 13, 1998, 112 Stat. 3498.





§ 101322. Management development and training
The Secretary shall maintain a clear plan for management training and development under which career professional Service employees from any appropriate academic field may obtain sufficient training, experience, and advancement opportunity to enable those qualified to move into System unit management positions, including the position of superintendent of a System unit.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3126.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10132216 U.S.C. 5913.Pub. L. 105–391, title I, § 103, Nov. 13, 1998, 112 Stat. 3498.


The word “maintain” is substituted for “Within 2 years after November 13, 1998 . . . develop” to eliminate obsolete words.




SUBCHAPTER III—HOUSING IMPROVEMENT
§ 101331. Definitions
In this subchapter:(1) Field employee.—The term “field employee” means—(A) an employee of the Service who is exclusively assigned by the Service to perform duties at a field unit, and the members of the employee’s family; and

(B) any other individual who is authorized to occupy Federal Government quarters under section 5911 of title 5, and for whom there is no feasible alternative to the provision of Federal Government housing, and the members of the individual’s family.


(2) Primary resource values.—The term “primary resource values” means resources that are specifically mentioned in the enabling legislation for that field unit or other resource value recognized under Federal statute.

(3) Quarters.—The term “quarters” means quarters owned or leased by the Federal Government.

(4) Seasonal quarters.—The term “seasonal quarters” means quarters typically occupied by field employees who are hired on assignments of 6 months or less.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3126.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10133116 U.S.C. 17o(19).Pub. L. 104–333, div. I, title VIII, § 814(a)(19), Nov. 12, 1996, 110 Stat. 4194.


The text of 16 U.S.C. 17o(19)(B) is omitted because the term “land management agency” is not used.



§ 101332. General authority of Secretary(a) Rental Housing.—To enhance the ability of the Secretary, acting through the Director, to effectively manage System units, the Secretary may where necessary and justified—(1) make available employee housing, on or off land under the administrative jurisdiction of the Service; and

(2) rent that housing to field employees at rates based on the reasonable value of the housing in accordance with requirements applicable under section 5911 of title 5.


(b) Joint Development Authority.—The Secretary may use authorities granted by statute in combination with one another in the furtherance of providing where necessary and justified affordable field employee housing.

(c) Construction Limitations on Federal Land.—The Secretary may not utilize any land for the purposes of providing field employee housing under this subchapter that will affect a primary resource value of the area or adversely affect the mission of the Service.

(d) Rental Rates.—To the extent practicable, the Secretary shall establish rental rates for all quarters occupied by field employees of the Service that are based on the reasonable value of the quarters in accordance with requirements applicable under section 5911 of title 5.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3126.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101332(a)16 U.S.C. 17o(2).Pub. L. 104–333, div. I, title VIII, § 814(a)(2), (17)(A), (B), Nov. 12, 1996, 110 Stat. 4190, 4193.
101332(b)16 U.S.C. 17o(9).Pub. L. 104–333, div. I, title VIII, § 814(a)(9), Nov. 12, 1996, 110 Stat. 4191; Pub. L. 106–176, title I, § 120(a)(1)(C), Mar. 10, 2000, 114 Stat. 28.
101332(c)16 U.S.C. 17o(17)(A).
101332(d)16 U.S.C. 17o(17)(B).


In subsection (a)(2), the words “or lease” are omitted to distinguish between leasing property and renting employee housing.



§ 101333. Criteria for providing housing
The Secretary shall maintain criteria under which housing is provided to employees of the Service. The Secretary shall examine the criteria with respect to the circumstances under which the Service requires an employee to occupy Federal Government quarters, so as to provide necessary services or protect Federal Government property or because of a lack of availability of non-Federal housing in a geographic area.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3127.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10133316 U.S.C. 17o(3).Pub. L. 104–333, div. I, title VIII, § 814(a)(3), Nov. 12, 1996, 110 Stat. 4190.


The words “The Secretary shall maintain” are substituted for “On November 12, 1996, the Secretary shall review and revise the existing”, and the word “existing” is omitted, to eliminate obsolete words.



§ 101334. Authorization for housing agreements
The Secretary may, pursuant to the authorities contained in this subchapter and subject to the appropriation of necessary funds in advance, enter into housing agreements with housing entities under which the housing entities may develop, construct, rehabilitate, or manage housing, located on or off public land, for rent to Service employees who meet the housing eligibility criteria developed by the Secretary pursuant to this subchapter.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3127.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10133416 U.S.C. 17o(6).Pub. L. 104–333, div. I, title VIII, § 814(a)(6), Nov. 12, 1996, 110 Stat. 4191; Pub. L. 106–176, title I, § 120(a)(1)(A), Mar. 10, 2000, 114 Stat. 28.


The words “For those units of the National Park System for which the review required by paragraphs (3) and (5) has been completed” are omitted as obsolete. The words “or lease” are omitted to distinguish between leasing property and renting employee housing.



§ 101335. Housing programs(a) Joint Public-Private Sector Housing Program.—(1) Lease-to-build program.—Subject to the appropriation of necessary funds in advance, the Secretary may lease—(A) Federal land and interests in land to qualified persons for the construction of field employee quarters for any period not to exceed 50 years; and

(B) developed and undeveloped non-Federal land for providing field employee quarters.


(2) Competitive leasing.—Each lease under paragraph (1)(A) shall be awarded through the use of publicly advertised, competitively bid, or competitively negotiated contracting procedures.

(3) Terms and conditions.—Each lease under paragraph (1)(A)—(A) shall stipulate whether operation and maintenance of field employee quarters is to be provided by the lessee, field employees, or the Federal Government;

(B) shall require that the construction and rehabilitation of field employee quarters be done in accordance with the requirements of the Service and local applicable building codes and industry standards;

(C) shall contain additional terms and conditions as may be appropriate to protect the Federal interest, including limits on rents that the lessee may charge field employees for the occupancy of quarters, conditions on maintenance and repairs, and agreements on the provision of charges for utilities and other infrastructure; and

(D) may be granted at less than fair market value if the Secretary determines that the lease will improve the quality and availability of field employee quarters.


(4) Contributions by federal government.—The Secretary may make payments, subject to appropriations, or contributions in kind, in advance or on a continuing basis, to reduce the costs of planning, construction, or rehabilitation of quarters on or off Federal land under a lease under this subsection.


(b) Rental Guarantee Program.—(1) General authority.—Subject to the appropriation of necessary funds in advance, the Secretary may enter into a lease-to-build arrangement as set forth in subsection (a) with further agreement to guarantee the occupancy of field employee quarters constructed or rehabilitated under the lease. A guarantee made under this paragraph shall be in writing.

(2) Limitations on guarantees.—(A) Specific guarantees.—The Secretary may not guarantee—(i) the occupancy of more than 75 percent of the units constructed or rehabilitated under the lease; and

(ii) at a rental rate that exceeds the rate based on the reasonable value of the housing in accordance with requirements applicable under section 5911 of title 5.


(B) Total of outstanding guarantees.—Outstanding guarantees shall not be in excess of $3,000,000.


(3) Agreement to rent to federal government employees.—A guarantee may be made under this subsection only if the lessee agrees to permit the Secretary to utilize for housing purposes any units for which the guarantee is made.

(4) Operation and maintenance.—A lease shall be void if the lessee fails to maintain a satisfactory level of operation and maintenance.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3127.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101335(a)16 U.S.C. 17o(7).Pub. L. 104–333, div. I, title VIII, § 814(a)(7), Nov. 12, 1996, 110 Stat. 4190; Pub. L. 106–176, title I, § 120(a)(1)(B), Mar. 10, 2000, 114 Stat. 28.
101335(b)16 U.S.C. 17o(8).Pub. L. 104–333, div. I, title VIII, § 814(a)(8), Nov. 12, 1996, 110 Stat. 4192.





§ 101336. Contracts for the management of field employee quarters
Subject to the appropriation of necessary funds in advance, the Secretary may enter into contracts of any duration for the management, repair, and maintenance of field employee quarters. The contract shall contain terms and conditions that the Secretary considers necessary or appropriate to protect the interests of the United States and ensure that necessary quarters are available to field employees.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3128.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10133616 U.S.C. 17o(10).Pub. L. 104–333, div. I, title VIII, § 814(a)(10), Nov. 12, 1996, 110 Stat. 4192.





§ 101337. Leasing of seasonal employee quarters(a) General Authority.—The Secretary may lease quarters at or near a System unit for use as seasonal quarters for field employees if the Secretary finds that there is a shortage of adequate and affordable seasonal quarters at or near the System unit and that—(1) the requirement for the seasonal field employee quarters is temporary; or

(2) leasing would be more cost-effective than construction of new seasonal field employee quarters.


(b) Rent.—The rent charged to field employees under the lease shall be a rate based on the reasonable value of the quarters in accordance with requirements applicable under section 5911 of title 5.

(c) Unrecovered Costs.—The Secretary may pay the unrecovered costs of leasing seasonal quarters under this section from annual appropriations for the year in which the lease is made.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3128.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10133716 U.S.C. 17o(11).Pub. L. 104–333, div. I, title VIII, § 814(a)(11), Nov. 12, 1996, 110 Stat. 4192; Pub. L. 106–176, title I, § 120(a)(1)(D), Mar. 10, 2000, 114 Stat. 28.





§ 101338. General leasing provisions(a) Exemption From Leasing Requirements.—Section 102901 of this title and section 1302 of title 40 shall not apply to leases issued by the Secretary under this section.

(b) Proceeds From Leases.—The proceeds from any lease under section 101335(a)(1) of this title and any lease under section 101337 of this title shall be retained by the Service and deposited in the special fund established for maintenance and operation of quarters.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3128.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101338(a)16 U.S.C. 17o(17)(C).Pub. L. 104–333, div. I, title VIII, § 814(a)(17)(C), Nov. 12, 1996, 110 Stat. 4194.
101338(b)16 U.S.C. 17o(18).Pub. L. 104–333, div. I, title VIII, § 814(a)(18), Nov. 12, 1996, 110 Stat. 4191; Pub. L. 106–176, title I, § 120(a)(1)(F), Mar. 10, 2000, 114 Stat. 28.





§ 101339. Assessment and priority listing
The Secretary shall—(1) complete a condition assessment for all field employee housing, including the physical condition of the housing and the necessity and suitability of the housing for carrying out the mission of the Service, using existing information; and

(2) develop a Service-wide priority listing, by structure, identifying the units in greatest need for repair, rehabilitation, replacement, or initial construction.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3129.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10133916 U.S.C. 17o(12).Pub. L. 104–333, div. I, title VIII, § 814(a)(12), Nov. 12, 1996, 110 Stat. 4193.


In paragraph (1), the words “mission of the Service” are substituted for “agency mission” because the provision applies only to the Service.
In paragraph (2), the word “Service-wide” is substituted for “agency-wide” because the provision applies only to the Service.



§ 101340. Use of funds(a) Expenditure Shall Follow Priority Listing.—Expenditure of any funds authorized and appropriated for new construction, repair, or rehabilitation of housing under this chapter shall follow the housing priority listing established by the Secretary under section 101339 of this title, in sequential order, to the maximum extent practicable.

(b) Nonconstruction Funds in Annual Budget Submittal.—Each fiscal year the President’s proposed budget to Congress shall include identification of nonconstruction funds to be spent for Service housing maintenance and operations that are in addition to rental receipts collected.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3129.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101340(a)16 U.S.C. 17o(13).Pub. L. 104–333, div. I, title VIII, § 814(a)(13), Nov. 12, 1996, 110 Stat. 4193; Pub. L. 106–176, title I, § 120(a)(1)(E), Mar. 10, 2000, 114 Stat. 28.
101340(b)16 U.S.C. 17o(14).Pub. L. 104–333, div. I, title VIII, § 814(a)(14), Nov. 12, 1996, 110 Stat. 4193.


In subsection (a), the word “Secretary” is substituted for “agency” to correct an error in the source provision because the provision only applies to the Service and the Secretary develops the priority listing.
In subsection (b), the words “for the first fiscal year after November 12, 1996, and . . . subsequent” are omitted as obsolete.





CHAPTER 1015—TRANSPORTATION




SUBCHAPTER I—AIRPORTS


Sec.


101501.Airports in or near System units.



SUBCHAPTER II—ROADS AND TRAILS


101511.Authority of Secretary.


101512.Conveyance to States of roads leading to certain historical areas.



SUBCHAPTER III—PUBLIC TRANSPORTATION PROGRAMS FOR SYSTEM UNITS


101521.Transportation service and facility programs.


101522.Transportation projects.


101523.Procedures applicable to transportation plans and projects.


101524.Special rule for service contract to provide transportation services.



SUBCHAPTER IV—FEES


101531.Fee for use of transportation services.



SUBCHAPTER I—AIRPORTS
§ 101501. Airports in or near System units(a) Definitions.—In this section, the terms “airport”, “project”, “project costs”, “public agency”, and “sponsor” have the meanings given the terms in section 47102 of title 49.

(b) Acquisition, Operation, and Maintenance of Airports.—(1) Authorization.—The Secretary may plan, acquire, establish, construct, enlarge, improve, maintain, equip, operate, regulate, and protect airports in the continental United States in, or in close proximity to, System units, when the Secretary determines that the airports are necessary to the proper performance of the functions of the Department of the Interior.

(2) Inclusion in national plan.—The Secretary shall not acquire, establish, or construct an airport under this section unless the airport is included in the national plan of integrated airport systems formulated by the Secretary of Transportation pursuant to section 47103 of title 49.

(3) Operation and maintenance must accord with standards and regulations of secretary of transportation.—The operation and maintenance of airports under this section shall be in accordance with the standards and regulations prescribed by the Secretary of Transportation.


(c) Authority of Secretary.—(1) In general.—To carry out this section, the Secretary may—(A) acquire necessary land and interests in or over land;

(B) contract for the construction, improvement, operation, and maintenance of airports and incidental facilities;

(C) enter into agreements with other public agencies providing for the construction, operation, or maintenance of airports by those agencies or jointly by the Secretary and those agencies on mutually satisfactory terms; and

(D) enter into other agreements and take other action with respect to the airports as may be necessary to carry out this section.


(2) Consent required.—This section does not authorize the Secretary to acquire any land, or interest in or over land, by purchase, condemnation, grant, or lease, without first obtaining the consent of the Governor of the State, and the consent of the chief executive official of the State political subdivision, in which the land is located.


(d) Authorization To Sponsor Airport Projects.—To carry out this section, the Secretary may—(1) sponsor projects under subchapter I of chapter 471 of title 49 independently or jointly with other public agencies; and

(2) use, for payment of the sponsor’s share of the project costs of those projects, any funds that may be—(A) contributed or otherwise made available to the Secretary for those purposes; or

(B) appropriated or otherwise specifically authorized for that purpose.



(e) Jurisdiction Over Airports.—All airports under the jurisdiction of the Secretary, unless otherwise specifically provided by law, shall be operated as public airports, available for public use on fair and reasonable terms and without unjust discrimination.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3129.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101501(a)16 U.S.C. 7e.Mar. 18, 1950, ch. 72, §§ 1 through 5, 64 Stat. 27; Pub. L. 85–726, title XIV, § 1402(e), Aug. 23, 1958, 72 Stat. 807; Pub. L. 89–763, Nov. 5, 1966, 80 Stat. 1313; Pub. L. 91–258, title I, § 52(b)(1), May 21, 1970, 84 Stat. 235.
101501(b)16 U.S.C. 7a.
101501(c)16 U.S.C. 7b.
101501(d)16 U.S.C. 7c.
101501(e)16 U.S.C. 7d.


In subsections (a) and (d)(1), the words “subchapter I of chapter 471 of title 49” are substituted for “the Federal Airport Act”. The Federal Airport Act was repealed by section 52(a) of the Airport and Airway Development Act of 1970 (Public Law 91–258, 84 Stat. 235), and the Airport and Airway Development Act of 1970 replaced the Federal Airport Act. The Airport and Airway Development Act of 1970 was repealed by section 523(a) of the Airport and Airway Improvement Act of 1982 (Public Law 97–248, 96 Stat. 695). The Airport and Airway Improvement Act of 1982, which replaced the Airport and Airway Development Act of 1970, was enacted as subchapter I of chapter 471 of title 49 by section 1(e) of the Act of July 5, 1994 (Public Law 103–272, 108 Stat. 1245).
In subsection (b)(2), the words “section 47103 of title 49” are substituted for “the Federal Airport Act”. The Federal Airport Act was repealed by section 52(a) of the Airport and Airway Development Act of 1970 (Public Law 91–258, 84 Stat. 235). Section 12 of the Airport and Airway Development Act of 1970, which provided for a national airport system plan, was replaced by section 504 of the Airport and Airway Improvement Act of 1982 (Public Law 97–248, 96 Stat. 675). Section 504 was enacted as section 47103 of title 49 by section 1(e) of the Act of July 5, 1994 (Public Law 103–272, 108 Stat. 1251).
In subsection (c), the text of 16 U.S.C. 7b (last proviso) is omitted as obsolete.
In subsection (c)(2), the words “chief executive official of the” are added for clarity and for consistency in the new title.
In subsection (d)(2)(A), the words “(receipt of which funds and their use for such purposes is authorized)” are omitted as unnecessary.




SUBCHAPTER II—ROADS AND TRAILS
§ 101511. Authority of Secretary(a) Roads and Trails in System Units.—The Secretary may construct, reconstruct, and improve roads and trails, including bridges, in System units.

(b) Approach Roads.—(1) In general.—(A) Designation.—When the Secretary determines it to be in the public interest, the Secretary may designate, as System unit approach roads, roads whose primary value is to carry System unit travel and that lead across land at least 90 percent owned by the Federal Government and that will connect the highways within a System unit with a convenient point on or leading to the National Highway System.

(B) Limit on length of approach roads.—(i) In general.—A designated approach road shall not exceed—(I) 60 miles in length between a System unit gateway and a point on or leading to the nearest convenient National Highway System road; or

(II) 30 miles in length if the approach road is on the National Highway System.


(ii) County limit.—Not to exceed 40 miles of any one approach road shall be designated in any one county.


(C) Supplementary part of system unit highway system.—An approach road designated for a System unit shall be treated as a supplementary part of the highway system of the System unit.


(2) Construction, reconstruction, and improvement.—(A) In general.—The Secretary may construct, reconstruct, and improve approach roads designated under paragraph (1) (including bridges) and enter into agreements for the maintenance of the approach roads by State or county authorities or to maintain the approach roads when otherwise necessary.

(B) Annual allocation.—Not more than $1,500,000 shall be allocated annually for the construction, reconstruction, and improvement of System unit approach roads.


(3) Approval of secretary of agriculture required.—When an approach road is proposed under this section across or within any national forest, the Secretary shall secure the approval of the Secretary of Agriculture before construction begins.


(c) Agreement With Secretary of Transportation.—Under agreement with the Secretary, the Secretary of Transportation may carry out any provision of this section.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3130.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101511(a)16 U.S.C. 8.Apr. 9, 1924, ch. 86, § 1, 43 Stat. 90.
 16 U.S.C. 8b (words after 6th comma and before semicolon, last proviso).Apr. 9, 1924, ch. 86, § 5, as added Jan. 31, 1931, ch. 79, 46 Stat. 1053.
101511(b)(1)16 U.S.C. 8a.Apr. 9, 1924, ch. 86, §§ 4, 6, as added Jan. 31, 1931, ch. 79, 46 Stat. 1053, 1054.
101511(b) (2)(A)16 U.S.C. 8b (words before 6th comma, words after semicolon and before 1st proviso).
101511(b) (2)(B)16 U.S.C. 8b (2d proviso).
101511(b)(3)16 U.S.C. 8c.
101511(c)16 U.S.C. 8b (1st proviso).


In subsection (a), the text of 16 U.S.C. 8b (last proviso) and the words “in the administration of the National Park Service” in 16 U.S.C. 8 are omitted as unnecessary.
In subsection (b)(1)(A), the words “at least 90 percent” are substituted for “wholly or to the extent of 90 per centum” to eliminate unnecessary words. The words “National Highway System” are substituted for “Federal 7 per centum highway system” to reflect the current name of the system. See 23:101(a)(16).
In subsection (b)(2)(A), the words “during the fiscal years 1950 and 1951” and the text of 16 U.S.C. 8b (words after semicolon and before 1st proviso) are omitted as obsolete.
In subsection (c), the words “Secretary of Transportation” are substituted for “Secretary of Commerce” because the functions of the Secretary of Agriculture relating to Public Roads Administration were transferred to the Federal Works Administrator by Reorganization Plan No. 1 of 1939 (5 App. U.S.C.) and subsequently to the Administrator of General Services by section 103 of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380) and the Secretary of Commerce and Secretary of Transportation by Reorganization Plan No. 7 of 1949 (5 App. U.S.C.), as amended by section 2(b) of Public Law 97–449 (96 Stat. 2439).



§ 101512. Conveyance to States of roads leading to certain historical areas(a) Definition.—In this section, the term “State” means a State, Puerto Rico, Guam, and the Virgin Islands.

(b) Authority of Secretary.—The Secretary may, subject to conditions as seem proper to the Secretary, convey by proper quitclaim deed to any State, county, municipality, or agency of a State, county, or municipality in which the road is located, all right, title, and interest of the United States in and to any Federal Government owned or controlled road leading to any national cemetery, national military park, national historical park, national battlefield park, or national historic site administered by the Service.

(c) Notification by State, Agency, or Municipality.—Prior to the delivery of any conveyance of a road under this section, the State, county, or municipality to which the conveyance is to be made shall notify the Secretary in writing of its willingness to accept and maintain the road.

(d) Transfer of Jurisdiction.—On the execution and delivery of the conveyance of a road under this section, any jurisdiction previously ceded to the United States by a State over the road is retroceded and shall vest in the State in which the road is located.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3131.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101512(a)16 U.S.C. 8f.June 3, 1948, ch. 401, § 2, 62 Stat. 334; Aug. 1, 1956, ch. 852, § 5, 70 Stat. 908.
101512(b) through (d)16 U.S.C. 8e.June 3, 1948, ch. 401, § 1, 62 Stat. 334.


In subsection (a), the words “Hawaii, Alaska” are omitted as obsolete.
In subsection (d), the words “is retroceded” are substituted for “shall thereby cease and determine” for clarity. The word “thereafter” is omitted as unnecessary.




SUBCHAPTER III—PUBLIC TRANSPORTATION PROGRAMS FOR SYSTEM UNITS
§ 101521. Transportation service and facility programs(a) Formulation of Plans and Implementation of Projects.—The Secretary may formulate transportation plans and implement transportation projects where feasible pursuant to those plans for System units.

(b) Contracts, Operations, and Acquisitions for Improvement of Access to System Units.—(1) Authority of secretary.—To carry out subsection (a), the Secretary may—(A) contract with public or private agencies or carriers to provide transportation services, capital equipment, or facilities to improve access to System units;

(B) operate those services directly in the absence of suitable and adequate agencies or carriers;

(C) acquire, by purchase, lease, or agreement, capital equipment for those services; and

(D) where necessary to carry out this subchapter, acquire, by lease, purchase, donation, exchange, or transfer, land, water, or an interest in land or water that is situated outside the boundary of a System unit.


(2) Specific provisions related to property acquisition.—(A) Administration.—The acquired property shall be administered as part of the System unit.

(B) Acquistion 11 So in original. Probably should be “Acquisition”. of land or interests in land owned by state or political subdivision.—Any land or interests in land owned by a State or any of its political subdivisions may be acquired only by donation.

(C) Acquisition subject to statutory limitations.—Any land acquisition shall be subject to any statutory limitations on methods of acquisition and appropriations as may be specifically applicable to the area.



(c) Establishment of Information Programs.—The Secretary shall establish information programs to inform the public of available System unit access opportunities and to promote the use of transportation modes other than personal motor vehicles for access to and travel within the System units.

(d) Undertaking Transportation Facilities and Services.—Transportation facilities and services provided pursuant to this subchapter may be undertaken by the Secretary directly or by contract without regard to any requirement of Federal, State, or local law respecting determinations of public convenience and necessity or other similar matters. The Secretary or contractor shall consult with the appropriate State or local public service commission or other body having authority to issue certificates of convenience and necessity. A contractor shall be subject to applicable requirements of that body unless the Secretary determines that the requirements would not be consistent with the purposes and provisions of this subchapter.

(e) Construction of Grant of Authority Respecting Operation of Motor Vehicles Excepted From Statutory Coverage.—No grant of authority in this subchapter shall be deemed to expand the exemption of section 13506(a)(9) of title 49.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3132.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10152116 U.S.C. 2302.Pub. L. 95–344, title III, § 302, Aug. 15, 1978, 92 Stat. 478; Pub. L. 103–437, § 6(d)(18), Nov. 2, 1994, 108 Stat. 4584; Pub. L. 104–333, div. I, title VIII, § 814(d)(1)(A), Nov. 12, 1996, 110 Stat. 4195.


The text of 16 U.S.C. 2302(d) is omitted as superseded by 16 U.S.C. 5981, restated as section 101531 of the new title.
In subsection (d), the words “shall not be considered as concession facilities or services within the meaning of the Act of October 9, 1965 (79 Stat. 969)” are omitted as obsolete because that Act was repealed by section 415(a) of the National Parks Omnibus Management Act of 1998 (Public Law 105–391, 112 Stat. 3515).
In subsection (e), the words “section 13506(a)(9)” are substituted for “section 10526(a)(9)” because of the general amendment of subtitle IV of title 49 by the ICC Termination Act of 1995 (Public Law 104–88, 109 Stat. 802), in which provisions comparable to section 10526(a)(9) were enacted as section 13506(a)(9) (109 Stat. 862). The words “section 10526(a)(9)” previously had been substituted for “section 203(b)(4) of the Interstate Commerce Act (49 U.S.C. 303(b)(4))” because of section 3(b) of the Act of October 17, 1978 (Public Law 95–473, 92 Stat, 1466), the 1st section of which enacted subtitle IV of title 49.

Statutory Notes and Related Subsidiaries
Congressional Statement of PurposePub. L. 95–344, title III, § 301(b), Aug. 15, 1978, 92 Stat. 478, provided that “The purpose of this title [see Tables for classification] is to make the National Park System more accessible in a manner consistent with the preservation of parks and the conservation of energy by encouraging the use of transportation modes other than personal motor vehicles for access to and within units of the National Park System with minimum disruption to nearby communities through authorization of a pilot transportation program.”



§ 101522. Transportation projects(a) Assistance of Heads of Other Federal Departments and Agencies in Formulation and Implementation.—To carry out this subchapter, the Secretary of Transportation, the Secretary of Housing and Urban Development, the Secretary of Health and Human Services, the Secretary of Commerce, and the heads of other Federal departments or agencies that the Secretary considers necessary shall assist the Secretary in the formulation and implementation of transportation projects.

(b) Compilation of Statutes and Programs.—The Secretary shall maintain a compilation of Federal statutes and programs providing authority for the planning, funding, or operation of transportation projects that might be utilized by the Secretary to carry out this subchapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3133.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10152216 U.S.C. 2303.Pub. L. 95–344, title III, § 303, Aug. 15, 1978, 92 Stat. 479; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695; Pub. L. 103–437, § 6(d)(18), Nov. 2, 1994, 108 Stat. 4584.


Subsection (b) is substituted for 16 U.S.C. 2303(b) to eliminate obsolete words.



§ 101523. Procedures applicable to transportation plans and projects(a) During Formulation of Plan.—The Secretary shall, during the formulation of any transportation plan authorized pursuant to section 101521 of this title—(1) give public notice of intention to formulate the plan by publication in the Federal Register and in a newspaper or periodical having general circulation in the vicinity of the affected System unit; and

(2) following the notice, hold a public meeting at a location convenient to the affected System unit.


(b) Prior to Implementation of Project.—Prior to the implementation of any project developed pursuant to the transportation plan formulated pursuant to subsection (a), the Secretary shall—(1) establish procedures, including public meetings, to give State and local governments and the public adequate notice and an opportunity to comment on the proposed transportation project; and

(2) when the proposed project would involve an expenditure in excess of $100,000 in any fiscal year, submit a detailed report to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives.


(c) Waiting Period.—When a report on a project is required under subsection (b)(2), the Secretary may proceed with the implementation of the project only after 60 days (not counting days on which the Senate or House of Representatives has adjourned for more than 3 consecutive days) have elapsed following submission of the report.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3133.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10152316 U.S.C. 2304.Pub. L. 95–344, title III, § 304, Aug. 15, 1978, 92 Stat. 479; Pub. L. 103–437, § 6(d)(18), Nov. 2, 1994, 108 Stat. 4584.


In subsection (c), the words “When a report on a project is required under subsection (b)(2)” are added for clarity. The words “implementation of the project” are substituted for “implementation of such plan”, and the words “submission of the report” are substituted for “submission of the plan”, for consistency.



§ 101524. Special rule for service contract to provide transportation services
Notwithstanding any other provision of law, a service contract entered into by the Secretary for the provision solely of transportation services in a System unit shall be not more than 10 years in length, including a base period of 5 years and annual extensions for up to an additional 5 years based on satisfactory performance and approval by the Secretary.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3134.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10152416 U.S.C. 5961(a).Pub. L. 105–391, title IV, § 412(a), Nov. 13, 1998, 112 Stat. 3514; Pub. L. 106–113, div. B, § 1000(a)(3) [title I, § 143(1)], Nov. 29, 1999, 113 Stat. 1535, 1501A–171.






SUBCHAPTER IV—FEES
§ 101531. Fee for use of transportation services
Notwithstanding any other provision of law, where the Service or an entity under a service contract, cooperative agreement, or other contractual agreement with the Service provides transportation to all or a portion of any System unit, the Secretary may impose a reasonable and appropriate charge to the public for the use of the transportation services in addition to any admission fee required to be paid. Collection of the transportation and admission fees may occur at the transportation staging area or any other reasonably convenient location determined by the Secretary. The Secretary may enter into agreements, with public or private entities that qualify to the Secretary’s satisfaction, to collect the transportation and admission fee. Transportation fees collected pursuant to this section shall be retained by the System unit at which the transportation fee was collected, and the amount retained shall be expended only for costs associated with the transportation systems at the System unit where the charge was imposed.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3134.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10153116 U.S.C. 5981.Pub. L. 105–391, title IV, § 501, Nov. 13, 1998, 112 Stat. 3518; Pub. L. 109–131, title I, § 102(b), Dec. 20, 2005, 119 Stat. 2568.







CHAPTER 1017—FINANCIAL AGREEMENTS



Sec.


101701.Challenge cost-share agreement authority.


101702.Cooperative agreements.


101703.Cooperative management agreements.


101704.Reimbursable agreements.



§ 101701. Challenge cost-share agreement authority(a) Definitions.—In this section:(1) Challenge cost-share agreement.—The term “challenge cost-share agreement” means any agreement entered into between the Secretary and any cooperator for the purpose of sharing costs or services in carrying out authorized functions and responsibilities of the Secretary with respect to any System unit or System program, any affiliated area, or any designated national scenic trail or national historic trail.

(2) Cooperator.—The term “cooperator” means any State or local government, public or private agency, organization, institution, corporation, individual, or other entity.


(b) Authority To Enter Into Challenge Cost-Share Agreements.—The Secretary may negotiate and enter into challenge cost-share agreements with cooperators.

(c) Source of Federal Share.—In carrying out challenge cost-share agreements, the Secretary may provide the Federal funding share from any funds available to the Service.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3134; Pub. L. 113–40, § 10(c), Oct. 2, 2013, 127 Stat. 546.)

Amendment Not Shown in TextThis section was derived from section 1f of Title 16, Conservation, which was amended by Pub. L. 113–40, § 10(c), Oct. 2, 2013, 127 Stat. 546. For applicability of that amendment to this section, see section 6(b) of Pub. L. 113–287, set out as a Transitional and Savings Provisions note preceding section 100101 of this title. Former section 1f of Title 16, which consisted of pars. (1) to (3) [restated in this section as subsecs. (a) to (c)], was amended by Pub. L. 113–40 by adding at the end the following new paragraphs:
“(4) Available funds.—Out of any amounts in the Treasury not otherwise appropriated, $20,000,000 shall be made available to the Secretary of the Interior for fiscal year 2018, and $30,000,000 shall be made available to the Secretary of the Interior for fiscal year 2019, without further appropriation and to remain available until expended, to pay the Federal funding share of challenge cost-share agreements for deferred maintenance projects and to correct deficiencies in National Park Service infrastructure.

“(5) Cost-share requirement.—Not less than 50 percent of the total cost of project for funds made available under paragraph (4) to pay the Federal funding share shall be derived from non-Federal sources, including in-kind contribution of goods and services fairly valued.”














Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10170116 U.S.C. 1f.Pub. L. 104–333, div. I, title VIII, § 814(g), Nov. 12, 1996, 110 Stat. 4199.





§ 101702. Cooperative agreements(a) Transfer of Service Appropriated Funds.—A cooperative agreement entered into by the Secretary that involves the transfer of Service appropriated funds to a State, local, or tribal government or other public entity, an educational institution, or a private nonprofit organization to carry out public purposes of a Service program is a cooperative agreement properly entered into under section 6305 of title 31.

(b) Cooperative Research and Training Programs.—(1) In general.—To facilitate the administration of the System, the Secretary, under such terms and conditions as the Secretary may consider advisable, may—(A) enter into cooperative agreements with public or private educational institutions, States, and political subdivisions of States to develop adequate, coordinated, cooperative research and training programs concerning the resources of the System; and

(B) pursuant to an agreement, accept from and make available to the cooperator technical and support staff, financial assistance for mutually agreed upon research projects, supplies and equipment, facilities, and administrative services relating to cooperative research units that the Secretary considers appropriate.


(2) Effect of subsection.—This subsection does not waive any requirements for research projects that are subject to Federal procurement regulations.


(c) Sale of Products and Services Produced in the Conduct of Living Exhibits and Interpretive Demonstrations.—To facilitate the administration of the System, the Secretary, under such terms and conditions as the Secretary considers advisable, may—(1) sell at fair market value, without regard to the requirements of chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, products and services produced in the conduct of living exhibits and interpretive demonstrations in System units;

(2) enter into contracts, including cooperative arrangements, with respect to living exhibits and interpretive demonstrations in System units; and

(3) credit the proceeds from those sales and contracts to the appropriation bearing the cost of the exhibits and demonstrations.


(d) Cooperative Agreements for System Unit Natural Resource Protection.—(1) In general.—The Secretary may enter into cooperative agreements with State, local, or tribal governments, other Federal agencies, other public entities, educational institutions, private nonprofit organizations, or participating private landowners for the purpose of protecting natural resources of System units through collaborative efforts on land inside and outside the System units.

(2) Terms and conditions.—A cooperative agreement entered into under paragraph (1) shall provide clear and direct benefits to System unit natural resources and—(A) provide for—(i) the preservation, conservation, and restoration of coastal and riparian systems, watersheds, and wetlands;

(ii) preventing, controlling, or eradicating invasive exotic species that are within a System unit or adjacent to a System unit; or

(iii) restoration of natural resources, including native wildlife habitat or ecosystems;


(B) include a statement of purpose demonstrating how the agreement will—(i) enhance science-based natural resource stewardship at the System unit; and

(ii) benefit the parties to the agreement;


(C) specify any staff required and technical assistance to be provided by the Secretary or other parties to the agreement in support of activities inside and outside the System unit that will—(i) protect natural resources of the System unit; and

(ii) benefit the parties to the agreement;


(D) identify any materials, supplies, or equipment and any other resources that will be contributed by the parties to the agreement or by other Federal agencies;

(E) describe any financial assistance to be provided by the Secretary or the partners to implement the agreement;

(F) ensure that any expenditure by the Secretary pursuant to the agreement is determined by the Secretary to support the purposes of natural resource stewardship at a System unit; and

(G) include such other terms and conditions as are agreed to by the Secretary and the other parties to the agreement.


(3) Limitations.—The Secretary shall not use any funds associated with an agreement entered into under paragraph (1) for the purposes of land acquisition, regulatory activity, or the development, maintenance, or operation of infrastructure, except for ancillary support facilities that the Secretary determines to be necessary for the completion of projects or activities identified in the agreement.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3135.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101702(a)16 U.S.C. 1g.Pub. L. 104–208, div. A, title I, § 101(d) [title I (3d undesignated par. under heading “administrative provisions” under heading “National Park Service”)], Sept. 30, 1996, 110 Stat. 3009–189.
101702(b)16 U.S.C. 1a–2 (matter before (a)).Pub. L. 91–383, § 3 (matter before (a)), Aug. 18, 1970, 84 Stat. 826.
 16 U.S.C. 1a–2(j).Pub. L. 91–383, § 3(j), as added Pub. L. 104–333, div. I, title VIII, § 818, Nov. 12, 1996, 110 Stat. 4201; Pub. L. 106–176, title I, § 118(5), Mar. 10, 2000, 114 Stat. 28.
101702(c)16 U.S.C. 1a–2 (matter before (a)).
 16 U.S.C. 1a–2(g).Pub. L. 91–383, § 3(g), Aug. 18, 1970, 84 Stat. 827; Pub. L. 104–333, div. I, title VII, § 703, Nov. 12, 1996, 110 Stat. 4185; Pub. L. 106–176, title I, § 118(1), (2), Mar. 10, 2000, 114 Stat. 28.
101702(d)16 U.S.C. 1j(a) through (c).Pub. L. 110–229, title III, subtitle A, § 301(a) through (c), May 8, 2008, 122 Stat. 768.


In subsection (a), the word “Secretary” is substituted for “National Park Service” to reflect the transfer of functions of other officers, employees, and agencies of the Department of the Interior to the Secretary by sections 1 and 2 of Reorganization Plan No. 3 of 1950 (5 U.S.C. App.). The words “in fiscal year 1997 and thereafter” are omitted as obsolete. The words “for the public purpose of carrying out National Park Service programs” are omitted as unnecessary. The words “is a cooperative agreement properly entered into under section 6305 of title 31” are substituted for “pursuant to section 6305 of title 31” for clarity.



§ 101703. Cooperative management agreements(a) In General.—To facilitate the administration of the System, the Secretary, under such terms and conditions as the Secretary considers advisable, may enter into an agreement with a State or local government agency to provide for the cooperative management of the Federal and State or local park areas where a System unit is located adjacent to or near a State or local park area, and cooperative management between the Service and a State or local government agency of a portion of either the System unit or State or local park will allow for more effective and efficient management of the System unit and State or local park. The Secretary may not transfer administration responsibilities for any System unit under this paragraph.

(b) Provision of Goods and Services.—Under a cooperative management agreement, the Secretary may acquire from and provide to a State or local government agency goods and services to be used by the Secretary and the State or local governmental agency in the cooperative management of land.

(c) Assignment of Employee.—An assignment arranged by the Secretary under section 3372 of title 5 of a Federal, State, or local employee for work on any Federal, State, or local land or an extension of the assignment may be for any period of time determined by the Secretary and the State or local agency to be mutually beneficial.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3136.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10170316 U.S.C. 1a–2 (matter before (a)).Pub. L. 91–383, § 3 (matter before (a)), Aug. 18, 1970, 84 Stat. 826.
 16 U.S.C. 1a–2(l).Pub. L. 91–383, § 3(l), as added Pub. L. 105–391, title VIII, § 802(a), Nov. 13, 1998, 112 Stat. 3523.



Statutory Notes and Related Subsidiaries
Authorizing Cooperative Management Agreements Between the District of Columbia and the Secretary of the InteriorPub. L. 116–9, title II, § 2403, Mar. 12, 2019, 133 Stat. 747, provided that: “The Secretary [of the Interior] may enter into a cooperative management agreement with the District of Columbia in accordance with section 101703 of title 54, United States Code.”




§ 101704. Reimbursable agreements(a) In General.—In carrying out work under reimbursable agreements with any State, local, or tribal government, the Secretary, without regard to any provision of law or a regulation—(1) may record obligations against accounts receivable from those governments; and

(2) shall credit amounts received from those governments to the appropriate account.


(b) When Amounts Shall Be Credited.—Amounts shall be credited within 90 days of the date of the original request by the Service for payment.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3137.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10170416 U.S.C. 1i.Pub. L. 108–7, div. F, title I (proviso in last undesignated par. under heading “administrative provisions” under heading “National Park Service”), Feb. 20, 2003, 117 Stat. 227.


The words “Heretofore and hereafter” and “section 1341 of title 31 or” are omitted as unnecessary




CHAPTER 1019—CONCESSIONS AND COMMERCIAL USE AUTHORIZATIONS




SUBCHAPTER I—AUTHORITY OF SECRETARY


Sec.


101901.Utility services.



SUBCHAPTER II—COMMERCIAL VISITOR SERVICES


101911.Definitions.


101912.Findings and declaration of policy.


101913.Award of concession contracts.


101914.Term of concession contracts.


101915.Protection of concessioner investment.


101916.Reasonableness of rates and charges.


101917.Franchise fees.


101918.Transfer or conveyance of concession contracts or leasehold surrender interests.


101919.National Park Service Concessions Management Advisory Board.


101920.Contracting for services.


101921.Multiple contracts within a System unit.


101922.Use of nonmonetary consideration in concession contracts.


101923.Recordkeeping requirements.


101924.Promotion of sale of Indian, Alaska Native, Native Samoan, and Native Hawaiian handicrafts.


101925.Commercial use authorizations.


101926.Regulations.



Editorial Notes




Codification
Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1492, added subchapter III of this chapter without corresponding amendment of chapter analysis. For analysis of subchapter III, see table of sections set out preceding section 101931 of this title.


SUBCHAPTER I—AUTHORITY OF SECRETARY
§ 101901. Utility services
To facilitate the administration of the System, the Secretary, under such terms and conditions as the Secretary considers advisable, may furnish, on a reimbursement of appropriation basis, all types of utility services to concessioners, contractors, permittees, or other users of the services, within the System. The reimbursements for cost of the services may be credited to the appropriation current at the time reimbursements are received.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3137.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10190116 U.S.C. 1b (matter before (1)).Aug. 8, 1953, ch. 384, § 1 (matter before (1)), (4), 67 Stat. 495; Pub. L. 91–383, § 2(a), Aug. 18, 1970, 84 Stat. 826.
 16 U.S.C. 1b(4).


The words “and he may use applicable appropriations for the aforesaid system for the following purposes” are omitted as unnecessary.




SUBCHAPTER II—COMMERCIAL VISITOR SERVICES
§ 101911. Definitions
In this subchapter:(1) Advisory board.—The term “Advisory Board” means the National Park Service Concessions Management Advisory Board established under section 101919 of this title.

(2) Preferential right of renewal.—The term “preferential right of renewal” means the right of a concessioner, subject to a determination by the Secretary that the facilities or services authorized by a prior contract continue to be necessary and appropriate within the meaning of section 101912 of this title, to match the terms and conditions of any competing proposal that the Secretary determines to be the best proposal for a proposed new concession contract that authorizes the continuation of the facilities and services provided by the concessioner under its prior contract.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3138.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101911(1)no source.
101911(2)16 U.S.C. 5952(7)(C).Pub. L. 105–391, title IV, § 403(7)(C), Nov. 13, 1998, 112 Stat. 3506.



Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 105–391, title IV, § 419, Nov. 13, 1998, 112 Stat. 3517, provided that:
“(a) Treatment of Glacier Bay Concession Permits Prospectus.—Nothing contained in this title [enacting former sections 5951 to 5966 of Title 16, Conservation, which were repealed and restated in sections 101911 et seq. and 101524 of this title, amending former sections 1a–7 and 3 of Title 16, repealing section 17b–1 and subchapter IV of chapter 1 of Title 16, and enacting provisions set out as notes under this section and sections 100101 and 101912 of this title] shall authorize or require the Secretary to withdraw, revise, amend, modify, or reissue the February 19, 1998, Prospectus Under Which Concession Permits Will be Open for Competition for the Operation of Cruise Ship Services Within Glacier Bay National Park and Preserve (in this section referred to as the ‘1998 Glacier Bay Prospectus’). The award of concession permits pursuant to the 1998 Glacier Bay Prospectus shall be under provisions of existing law at the time the 1998 Glacier Bay Prospectus was issued.

“(b) Preferential Right of Renewal.—Notwithstanding any provision of this title, the Secretary, in awarding future Glacier Bay cruise ship concession permits covering cruise ship entries for which a preferential right of renewal existed prior to the effective date of this title [probably means the date of enactment of title IV of Pub. L. 105–391, which was approved Nov. 13, 1998], shall provide for such cruise ship entries a preferential right of renewal, as described in subparagraphs (C) and (D) of section 403(7) [see 54 U.S.C. 101911(2), 101913(7)(C)]. Any Glacier Bay concession permit awarded under the authority contained in this subsection shall expire by December 31, 2009.”




Alaska National Interest Lands Conservation ActPub. L. 105–391, title IV, § 415(c), Nov. 13, 1998, 112 Stat. 3516, provided that: “Nothing in this title [enacting former sections 5951 to 5966 of Title 16, Conservation, which were repealed and restated in sections 101911 et seq. and 101524 of this title, amending former sections 1a–7 and 3 of Title 16, repealing section 17b–1 and subchapter IV of chapter 1 of Title 16, and enacting provisions set out as notes under this section and sections 100101 and 101912 of this title] amends, supersedes, or otherwise affects any provision of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) relating to revenue-producing visitor services.”




§ 101912. Findings and declaration of policy(a) Findings.—In furtherance of section 100101(a), Congress finds that the preservation and conservation of System unit resources and values requires that public accommodations, facilities, and services that have to be provided within those System units should be provided only under carefully controlled safeguards against unregulated and indiscriminate use, so that—(1) visitation will not unduly impair those resources and values; and

(2) development of public accommodations, facilities, and services within System units can best be limited to locations that are consistent to the highest practicable degree with the preservation and conservation of the resources and values of the System units.


(b) Declaration of Policy.—It is the policy of Congress that the development of public accommodations, facilities, and services in System units shall be limited to accommodations, facilities, and services that—(1) are necessary and appropriate for public use and enjoyment of the System unit in which they are located; and

(2) are consistent to the highest practicable degree with the preservation and conservation of the resources and values of the System unit.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3138.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10191216 U.S.C. 5951.Pub. L. 105–391, title IV, § 402, Nov. 13, 1998, 112 Stat. 3503.


In subsection (a), the words “section 100101(a)” are substituted for “sections 1, 2, 3, and 4 of this title, which directs the Secretary to administer units of the National Park System in accordance with the fundamental purpose of conserving their scenery, wildlife, and natural and historic objects, and providing for their enjoyment in a manner that will leave them unimpaired for the enjoyment of future generations” to give a more precise cross reference because section 100101(a) of the new title is where that direction to the Secretary is restated.

Statutory Notes and Related Subsidiaries
Repeal of National Park Service Concessions Policy Act; Savings ProvisionPub. L. 105–391, title IV, § 415(a), Nov. 13, 1998, 112 Stat. 3515, provided that: “Public Law 89–249 (commonly known as the National Park Service Concessions Policy Act; 16 U.S.C. 20 et seq.) is repealed. The repeal of such Act shall not affect the validity of any concessions contract or permit entered into under such Act, but the provisions of this title [enacting former sections 5951 to 5966 of Title 16, Conservation, which were repealed and restated in sections 101911 et seq. and 101524 of this title, amending former sections 1a–7 and 3 of Title 16, repealing section 17b–1 and subchapter IV of chapter 1 of Title 16, and enacting provisions set out as notes under this section and sections 100101 and 101911 of this title] shall apply to any such contract or permit except to the extent such provisions are inconsistent with the terms and conditions of any such contract or permit. References in this title to concessions contracts awarded under authority of such Act also apply to concessions permits awarded under such authority.”




§ 101913. Award of concession contracts
In furtherance of the findings and policy stated in section 101912 of this title, and except as provided by this subchapter or otherwise authorized by law, the Secretary shall utilize concession contracts to authorize a person, corporation, or other entity to provide accommodations, facilities, and services to visitors to System units. Concession contracts shall be awarded as follows:(1) Competitive selection process.—Except as otherwise provided in this section, all proposed concession contracts shall be awarded by the Secretary to the person, corporation, or other entity submitting the best proposal, as determined by the Secretary through a competitive selection process. The competitive process shall include simplified procedures for small, individually-owned entities seeking award of a concession contract.

(2) Solicitation of proposals.—Except as otherwise provided in this section, prior to awarding a new concession contract (including renewals or extensions of existing concession contracts) the Secretary—(A) shall publicly solicit proposals for the concession contract; and

(B) in connection with the solicitation, shall—(i) prepare a prospectus and publish notice of its availability at least once in local or national newspapers or trade publications, by electronic means, or both, as appropriate; and

(ii) make the prospectus available on request to all interested persons.



(3) Information to be included in prospectus.—The prospectus shall include the following information:(A) The minimum requirements for the contract as set forth in paragraph (4).

(B) The terms and conditions of any existing concession contract relating to the services and facilities to be provided, including all fees and other forms of compensation provided to the United States by the concessioner.

(C) Other authorized facilities or services that may be provided in a proposal.

(D) Facilities and services to be provided by the Secretary to the concessioner, including public access, utilities, and buildings.

(E) An estimate of the amount of compensation due an existing concessioner from a new concessioner under the terms of a prior concession contract.

(F) A statement as to the weight to be given to each selection factor identified in the prospectus and the relative importance of those factors in the selection process.

(G) Other information related to the proposed concession operation that is provided to the Secretary pursuant to a concession contract or is otherwise available to the Secretary, as the Secretary determines is necessary to allow for the submission of competitive proposals.

(H) Where applicable, a description of a preferential right to the renewal of the proposed concession contract held by an existing concessioner as set forth in paragraph (7).


(4) Consideration of proposals.—(A) Minimum requirements.—No proposal shall be considered that fails to meet the minimum requirements as determined by the Secretary. The minimum requirements shall include the following:(i) The minimum acceptable franchise fee or other forms of consideration to the Federal Government.

(ii) Any facilities, services, or capital investment required to be provided by the concessioner.

(iii) Measures necessary to ensure the protection, conservation, and preservation of resources of the System unit.


(B) Rejection of proposal.—The Secretary shall reject any proposal, regardless of the franchise fee offered, if the Secretary determines that—(i) the person, corporation, or entity is not qualified or is not likely to provide satisfactory service; or

(ii) the proposal is not responsive to the objectives of protecting and preserving resources of the System unit and of providing necessary and appropriate facilities and services to the public at reasonable rates.


(C) All proposals fail to meet mimimum 11 So in original. Probably should be “minimum”. requirements or are rejected.—If all proposals submitted to the Secretary fail to meet the minimum requirements or are rejected by the Secretary, the Secretary shall establish new minimum contract requirements and re-initiate the competitive selection process pursuant to this section.

(D) Terms and conditions materially amended or not incorporated in contract.—The Secretary may not execute a concession contract that materially amends or does not incorporate the proposed terms and conditions of the concession contract as set forth in the applicable prospectus. If proposed material amendments or changes are considered appropriate by the Secretary, the Secretary shall resolicit offers for the concession contract incorporating the material amendments or changes.


(5) Selection of the best proposal.—(A) Factors in selection.—In selecting the best proposal, the Secretary shall consider the following principal factors:(i) The responsiveness of the proposal to the objectives of protecting, conserving, and preserving resources of the System unit and of providing necessary and appropriate facilities and services to the public at reasonable rates.

(ii) The experience and related background of the person, corporation, or entity submitting the proposal, including the past performance and expertise of the person, corporation or entity in providing the same or similar facilities or services.

(iii) The financial capability of the person, corporation, or entity submitting the proposal.

(iv) The proposed franchise fee, except that consideration of revenue to the United States shall be subordinate to the objectives of protecting, conserving, and preserving resources of the System unit and of providing necessary and appropriate facilities to the public at reasonable rates.


(B) Secondary factors.—The Secretary may also consider such secondary factors as the Secretary considers appropriate.

(C) Development of regulations.—In developing regulations to implement this subchapter, the Secretary shall consider the extent to which plans for employment of Indians (including Native Alaskans) and involvement of businesses owned by Indians, Indian tribes, or Native Alaskans in the operation of a concession contract should be identified as a factor in the selection of a best proposal under this section.


(6) Congressional notification.—(A) In general.—The Secretary shall submit any proposed concession contract with anticipated annual gross receipts in excess of $5,000,000 or a duration of more than 10 years to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.

(B) Waiting period.—The Secretary shall not award any proposed concession contract to which subparagraph (A) applies until at least 60 days subsequent to the notification of both Committees.


(7) Preferential right of renewal.—(A) In general.—Except as provided in subparagraph (B), the Secretary shall not grant a concessioner a preferential right to renew a concession contract, or any other form of preference to a concession contract.

(B) Exception.—The Secretary shall grant a preferential right of renewal to an existing concessioner with respect to proposed renewals of the categories of concession contracts described by paragraph (8), subject to the requirements of that paragraph.

(C) Entitlement to award of new contract.—A concessioner that successfully exercises a preferential right of renewal in accordance with the requirements of this subchapter shall be entitled to award of the proposed new concession contract to which the preference applies.


(8) Outfitter and guide services and small contracts.—(A) Application.—Paragraph (7) shall apply only to the following:(i) Subject to subparagraph (B), concession contracts that solely authorize the provision of specialized backcountry outdoor recreation guide services that require the employment of specially trained and experienced guides to accompany System unit visitors in the backcountry so as to provide a safe and enjoyable experience for visitors who otherwise may not have the skills and equipment to engage in that activity.

(ii) Subject to subparagraph (C), concession contracts with anticipated annual gross receipts under $500,000.


(B) Outfitting and guide concessioners.—(i) Description.—Outfitting and guide concessioners, where otherwise qualified, include concessioners that provide guided river running, hunting, fishing, horseback, camping, and mountaineering experiences.

(ii) When entitled to preferential right.—An outfitting and guide concessioner is entitled to a preferential right of renewal under this subchapter only if—(I) the contract with the outfitting and guide concessioner does not grant the concessioner any interest, including any leasehold surrender interest or possessory interest, in capital improvements on land owned by the United States within a System unit, other than a capital improvement constructed by a concessioner pursuant to the terms of a concession contract prior to November 13, 1998, or constructed or owned by a concessioner or the concessioner’s predecessor before the subject land was incorporated into the System;

(II) the Secretary determines that the concessioner has operated satisfactorily during the term of the contract (including any extension); and

(III) the concessioner has submitted a responsive proposal for a proposed new concession contract that satisfies the minimum requirements established by the Secretary pursuant to paragraph (4).



(C) Contract with estimated gross receipts of less than $500,000.—A concessioner that holds a concession contract that the Secretary estimates will result in gross annual receipts of less than $500,000 if renewed shall be entitled to a preferential right of renewal under this subchapter if—(i) the Secretary has determined that the concessioner has operated satisfactorily during the term of the contract (including any extension); and

(ii) the concessioner has submitted a responsive proposal for a proposed new concession contract that satisfies the minimum requirements established by the Secretary pursuant to paragraph (4).



(9) New or additional services.—The Secretary may propose to amend the applicable terms of an existing concessions contract to provide new and additional services where the Secretary determines the services are necessary and appropriate for public use and enjoyment of the unit of the National Park System in which they are located and are consistent to the highest practicable degree with the preservation and conservation of the resources and values of the unit. Such new and additional services shall not represent a material change to the required and authorized services as set forth in the applicable prospectus or contract.

(10) Authority of secretary not limited.—Nothing in this subchapter shall be construed as limiting the authority of the Secretary to determine whether to issue a concession contract or to establish its terms and conditions in furtherance of the policies expressed in this subchapter.

(11) Exceptions.—Notwithstanding this section, the Secretary may award, without public solicitation, the following:(A) Temporary contract.—To avoid interruption of services to the public at a System unit, the Secretary may award a temporary concession contract or an extension of an existing concessions contract for a term not to exceed 3 years, except that prior to making the award, the Secretary shall take all reasonable and appropriate steps to consider alternatives to avoid the interruption.

(B) Contract in extraordinary circumstances.—The Secretary may award a concession contract in extraordinary circumstances where compelling and equitable considerations require the award of a concession contract to a particular party in the public interest. Award of a concession contract under this subparagraph shall not be made by the Secretary until at least 30 days after—(i) publication in the Federal Register of notice of the Secretary’s intention to award the contract and the reasons for the action; and

(ii) submission of notice to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives.



(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3138; Pub. L. 114–289, title V, § 502, Dec. 16, 2016, 130 Stat. 1490.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10191316 U.S.C. 5952 (less (7)(C)).Pub. L. 105–391, title IV, § 403 (less (7)(C)), Nov. 13, 1998, 112 Stat. 3504.


In paragraph (1), the words “entities seeking award of a concession contract” are substituted for “concessions contracts” for clarity.
In paragraph (2)(B)(i), the words “by electronic means” are substituted for “the Commerce Business Daily” to eliminate obsolete words. Federal Business Opportunities is the designated single point of universal electronic public access for publication of all procurement information and notices previously published in the Commerce Business Daily. See 66 Fed. Reg. 27407, May 16, 2001, 68 Fed. Reg. 56678, October 1, 2003, 48 CFR ch. 1, subch. B, part 5, and the special notice posted in CBDNet on December 28, 2001, and printed on January 2, 2002.
In paragraph (5)(C), the words “concession contract” are substituted for “concession, contracts” to correct an error in the source provision.
In paragraph (8)(B)(ii)(III), the word “concession” is added for consistency in this subchapter.

Editorial Notes
Amendments2016—Par. (9). Pub. L. 114–289 amended par. (9) generally. Prior to amendment, text read as follows: “The Secretary shall not grant a preferential right to a concessioner to provide new or additional services in a System unit.”



§ 101914. Term of concession contracts
A concession contract entered into pursuant to this subchapter shall generally be awarded for a term of 10 years or less. The Secretary may award a contract for a term of up to 20 years if the Secretary determines that the contract terms and conditions, including the required construction of capital improvements, warrant a longer term.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3142.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10191416 U.S.C. 5953.Pub. L. 105–391, title IV, § 404, Nov. 13, 1998, 112 Stat. 3508; Pub. L. 106–176, title III, § 311, Mar. 10, 2000, 114 Stat. 34.





§ 101915. Protection of concessioner investment(a) Definitions.—In this section:(1) Capital improvement.—The term “capital improvement” means a structure, a fixture, or nonremovable equipment provided by a concessioner pursuant to the terms of a concession contract and located on land of the United States within a System unit.

(2) Consumer price index.—The term “Consumer Price Index” means—(A) the “Consumer Price Index—All Urban Consumers” published by the Bureau of Labor Statistics of the Department of Labor; or

(B) if the Index is not published, another regularly published cost-of-living index approximating the Consumer Price Index.



(b) Leasehold Surrender Interest in Capital Improvements.—A concessioner that constructs a capital improvement on land owned by the United States within a System unit pursuant to a concession contract shall have a leasehold surrender interest in the capital improvement subject to the following terms and conditions:(1) In general.—A concessioner shall have a leasehold surrender interest in each capital improvement constructed by a concessioner under a concession contract, consisting solely of a right to compensation for the capital improvement to the extent of the value of the concessioner’s leasehold surrender interest in the capital improvement.

(2) Pledge as security.—A leasehold surrender interest may be pledged as security for financing of a capital improvement or the acquisition of a concession contract when approved by the Secretary pursuant to this subchapter.

(3) Transfer and relinquishment or waiver of interest.—A leasehold surrender interest shall be transferred by the concessioner in connection with any transfer of the concession contract and may be relinquished or waived by the concessioner.

(4) Limit on extinguishing or taking interest.—A leasehold surrender interest shall not be extinguished by the expiration or other termination of a concession contract and may not be taken for public use except on payment of just compensation.

(5) Value of interest.—The value of a leasehold surrender interest in a capital improvement shall be an amount equal to the initial value (construction cost of the capital improvement), increased (or decreased) by the same percentage increase (or decrease) as the percentage increase (or decrease) in the Consumer Price Index, from the date of making the investment in the capital improvement by the concessioner to the date of payment of the value of the leasehold surrender interest, less depreciation of the capital improvement as evidenced by the condition and prospective serviceability in comparison with a new unit of like kind.

(6) Value of interest in certain new concession contracts.—(A) How value is determined.—The Secretary may provide, in any new concession contract that the Secretary estimates will have a leasehold surrender interest of more than $10,000,000, that the value of any leasehold surrender interest in a capital improvement shall be based on—(i) a reduction on an annual basis, in equal portions, over the same number of years as the time period associated with the straight line depreciation of the initial value (construction cost of the capital improvement), as provided by applicable Federal income tax laws and regulations in effect on November 12, 1998; or

(ii) an alternative formula that is consistent with the objectives of this subchapter.


(B) When alternative formula may be used.—The Secretary may use an alternative formula under subparagraph (A)(ii) only if the Secretary determines, after scrutiny of the financial and other circumstances involved in the particular concession contract (including providing notice in the Federal Register and opportunity for comment), that the alternative formula is, compared to the standard method of determining value provided for in paragraph (5), necessary to provide a fair return to the Federal Government and to foster competition for the new contract by providing a reasonable opportunity to make a profit under the new contract. If no responsive offers are received in response to a solicitation that includes the alternative formula, the concession opportunity shall be resolicited with the leasehold surrender interest value as described in paragraph (5).


(7) Increase in value of interest.—Where a concessioner, pursuant to the terms of a concession contract, makes a capital improvement to an existing capital improvement in which the concessioner has a leasehold surrender interest, the cost of the additional capital improvement shall be added to the then-current value of the concessioner’s leasehold surrender interest.


(c) Special Rule for Possessory Interest Existing Before November 13, 1998.—(1) In general.—A concessioner that has obtained a possessory interest (as defined pursuant to the Act of October 9, 1965 (known as the National Park Service Concessions Policy Act; Public Law 89–249, 79 Stat. 969), as in effect on November 12, 1998) under the terms of a concession contract entered into before November 13, 1998, shall, on the expiration or termination of the concession contract, be entitled to receive compensation for the possessory interest improvements in the amount and manner as described by the concession contract. Where that possessory interest is not described in the existing concession contract, compensation of possessory interest shall be determined in accordance with the laws in effect on November 12, 1998.

(2) Existing concessioner awarded a new contract.—A concessioner awarded a new concession contract to replace an existing concession contract after November 13, 1998, instead of directly receiving the possessory interest compensation, shall have a leasehold surrender interest in its existing possessory interest improvements under the terms of the new concession contract and shall carry over as the initial value of the leasehold surrender interest (instead of construction cost) an amount equal to the value of the existing possessory interest as of the termination date of the previous concession contract. In the event of a dispute between the concessioner and the Secretary as to the value of the possessory interest, the matter shall be resolved through binding arbitration.

(3) New concessioner awarded a contract.—A new concessioner awarded a concession contract and required to pay a prior concessioner for possessory interest in prior improvements shall have a leasehold surrender interest in the prior improvements. The initial value in the leasehold surrender interest (instead of construction cost) shall be an amount equal to the value of the existing possessory interest as of the termination date of the previous concession contract.

(4) De novo review of value determination.—If the Secretary, or either party to a value determination proceeding conducted under a Service concession contract issued before November 13, 1998, considers that the value determination decision issued pursuant to the proceeding misinterprets or misapplies relevant contractual requirements or their underlying legal authority, the Secretary or either party may seek, within 180 days after the date of the decision, de novo review of the value determination decision by the United States Court of Federal Claims. The Court of Federal Claims may make an order affirming, vacating, modifying or correcting the determination decision.


(d) Transition to Successor Concessioner.—On expiration or termination of a concession contract entered into after November 13, 1998, a concessioner shall be entitled under the terms of the concession contract to receive from the United States or a successor concessioner the value of any leasehold surrender interest in a capital improvement as of the date of the expiration or termination. A successor concessioner shall have a leasehold surrender interest in the capital improvement under the terms of a new concession contract and the initial value of the leasehold surrender interest in the capital improvement (instead of construction cost) shall be the amount of money the new concessioner is required to pay the prior concessioner for its leasehold surrender interest under the terms of the prior concession contract.

(e) Title to Improvements.—Title to any capital improvement constructed by a concessioner on land owned by the United States in a System unit shall be vested in the United States.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3143.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101915(a)16 U.S.C. 5954(e).Pub. L. 105–391, title IV, § 405(a) through (e), Nov. 13, 1998, 112 Stat. 3508.
101915(b)16 U.S.C. 5954(a).
101915(c)(1) through (3)16 U.S.C. 5954(b).
101915(c)(4)16 U.S.C. 5954 note.Pub. L. 110–161, div. F, title I (1st paragraph under heading “administrative provisions” under heading “National Park Service”), Dec. 26, 2007, 121 Stat. 2107.
101915(d), (e)16 U.S.C. 5954(c), (d).


In subsection (b), before paragraph (1), the words “On and after November 13, 1998” are omitted as obsolete. In paragraph (6)(A), the words “Effective 9 years after November 13, 1998” are omitted as obsolete.
In subsection (c)(4), the words “For fiscal years 2008 and hereafter” are omitted as obsolete.

Editorial Notes

References in TextThe Act of October 9, 1965, known as the National Park Service Concessions Policy Act, referred to in subsec. (c)(1), is Pub. L. 89–249, Oct. 9, 1965, 79 Stat. 969, which enacted subchapter IV (§ 20 et seq.) of chapter 1 of Title 16, Conservation, and amended section 462 of Title 16, prior to being repealed by Pub. L. 105–391, title IV, § 415(a), Nov. 13, 1998, 112 Stat. 3515.



§ 101916. Reasonableness of rates and charges(a) In General.—A concession contract shall permit the concessioner to set reasonable and appropriate rates and charges for facilities, goods, and services provided to the public, subject to approval under subsection (b).

(b) Approval by Secretary Required.—(1) Factors to consider.—A concessioner’s rates and charges to the public shall be subject to approval by the Secretary. The approval process utilized by the Secretary shall be as prompt and as unburdensome to the concessioner as possible and shall rely on market forces to establish reasonableness of rates and charges to the maximum extent practicable. The Secretary shall approve rates and charges that the Secretary determines to be reasonable and appropriate. Unless otherwise provided in the concession contract, the reasonableness and appropriateness of rates and charges shall be determined primarily by comparison with those rates and charges for facilities, goods, and services of comparable character under similar conditions, with due consideration to the following factors and other factors deemed relevant by the Secretary:(A) Length of season.

(B) Peakloads.

(C) Average percentage of occupancy.

(D) Accessibility.

(E) Availability and costs of labor and materials.

(F) Type of patronage.


(2) Rates and charges not to exceed market rates and charges.—Rates and charges may not exceed the market rates and charges for comparable facilities, goods, and services, after taking into account the factors referred to in paragraph (1).


(c) Implementation of Recommendations.—Not later than 6 months after receiving recommendations from the Advisory Board regarding concessioner rates and charges to the public, the Secretary shall implement the recommendations or report to Congress the reasons for not implementing the recommendations.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3145.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10191616 U.S.C. 5955.Pub. L. 105–391, title IV, § 406, Nov. 13, 1998, 112 Stat. 3510.





§ 101917. Franchise fees(a) In General.—A concession contract shall provide for payment to the Federal Government of a franchise fee or other monetary consideration as determined by the Secretary, on consideration of the probable value to the concessioner of the privileges granted by the particular contract involved. Probable value shall be based on a reasonable opportunity for net profit in relation to capital invested and the obligations of the concession contract. Consideration of revenue to the United States shall be subordinate to the objectives of protecting and preserving System units and of providing necessary and appropriate services for visitors at reasonable rates.

(b) Provisions To Be Specified in Contract.—The amount of the franchise fee or other monetary consideration paid to the United States for the term of the concession contract shall be specified in the concession contract and may be modified only to reflect extraordinary unanticipated changes from the conditions anticipated as of the effective date of the concession contract. The Secretary shall include in concession contracts with a term of more than 5 years a provision that allows reconsideration of the franchise fee at the request of the Secretary or the concessioner in the event of extraordinary unanticipated changes. The provision shall provide for binding arbitration in the event that the Secretary and the concessioner are unable to agree on an adjustment to the franchise fee in those circumstances.

(c) Special Account in Treasury.—(1) Deposit and availability.—All franchise fees (and other monetary consideration) paid to the United States pursuant to concession contracts shall be deposited in a special account established in the Treasury. Twenty percent of the funds deposited in the special account shall be available for expenditure by the Secretary, without further appropriation, to support activities throughout the System regardless of the System unit in which the funds were collected. The funds deposited in the special account shall remain available until expended.

(2) Subaccount for each system unit.—There shall be established within the special account a subaccount for each System unit. Each subaccount shall be credited with 80 percent of the franchise fees (and other monetary consideration) collected at a single System unit under concession contracts. The funds credited to the subaccount for a System unit shall be available for expenditure by the Secretary, without further appropriation, for use at the System unit for visitor services and for purposes of funding high-priority and urgently necessary resource management programs and operations. The funds credited to a subaccount shall remain available until expended.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3146.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10191716 U.S.C. 5956.Pub. L. 105–391, title IV, § 407, Nov. 13, 1998, 112 Stat. 3511.





§ 101918. Transfer or conveyance of concession contracts or leasehold surrender interests(a) Approval of Secretary.—No concession contract or leasehold surrender interest may be transferred, assigned, sold, or otherwise conveyed or pledged by a concessioner without prior written notification to, and approval by, the Secretary.

(b) Conditions.—The Secretary shall approve a transfer or conveyance described in subsection (a) unless the Secretary finds that—(1) the individual, corporation, or other entity seeking to acquire a concession contract is not qualified or able to satisfy the terms and conditions of the concession contract;

(2) the transfer or conveyance would have an adverse impact on—(A) the protection, conservation, or preservation of the resources of the System unit; or

(B) the provision of necessary and appropriate facilities and services to visitors at reasonable rates and charges; and


(3) the terms of the transfer or conveyance are likely, directly or indirectly, to—(A) reduce the concessioner’s opportunity for a reasonable profit over the remaining term of the concession contract;

(B) adversely affect the quality of facilities and services provided by the concessioner; or

(C) result in a need for increased rates and charges to the public to maintain the quality of the facilities and services.



(c) Modification or Renegotiation of Terms.—The terms and conditions of any concession contract under this section shall not be subject to modification or open to renegotiation by the Secretary because of a transfer or conveyance described in subsection (a) unless the transfer or conveyance would have an adverse impact as described in subsection (b)(2).

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3147.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10191816 U.S.C. 5957.Pub. L. 105–391, title IV, § 408, Nov. 13, 1998, 112 Stat. 3512.


In subsection (b)(1), the word “other” is added for consistency in the subchapter. See section 101926 of the revised title.



§ 101919. National Park Service Concessions Management Advisory Board(a) Establishment and Purpose.—There is a National Park Service Concessions Management Advisory Board whose purpose shall be to advise the Secretary and Service on matters relating to management of concessions in the System.

(b) Duties.—(1) Advice.—The Advisory Board shall advise on each of the following:(A) Policies and procedures intended to ensure that services and facilities provided by concessioners—(i) are necessary and appropriate;

(ii) meet acceptable standards at reasonable rates with a minimum of impact on System unit resources and values; and

(iii) provide the concessioners with a reasonable opportunity to make a profit.


(B) Ways to make Service concession programs and procedures more cost effective, more process efficient, less burdensome, and timelier.


(2) Recommendations.—The Advisory Board shall make recommendations to the Secretary regarding each of the following:(A) The Service contracting with the private sector to conduct appropriate elements of concession management.

(B) Ways to make the review or approval of concessioner rates and charges to the public more efficient, less burdensome, and timelier.

(C) The nature and scope of products that qualify as Indian, Alaska Native, and Native Hawaiian handicrafts within the meaning of this subchapter.

(D) The allocation of concession fees.


(3) Annual report.—The Advisory Board shall provide an annual report on its activities to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.


(c) Advisory Board Membership.—Members of the Advisory Board shall be appointed on a staggered basis by the Secretary for a term not to exceed 4 years and shall serve at the pleasure of the Secretary. The Advisory Board shall be comprised of not more than 7 individuals appointed from among citizens of the United States not in the employment of the Federal Government and not in the employment of or having an interest in a Service concession. Of the 7 members of the Advisory Board—(1) one member shall be privately employed in the hospitality industry and have both broad knowledge of hotel or food service management and experience in the parks and recreation concession business;

(2) one member shall be privately employed in the tourism industry;

(3) one member shall be privately employed in the accounting industry;

(4) one member shall be privately employed in the outfitting and guide industry;

(5) one member shall be a State government employee with expertise in park concession management;

(6) one member shall be active in promotion of traditional arts and crafts; and

(7) one member shall be active in a nonprofit conservation organization involved in parks and recreation programs.


(d) Service on Advisory Board.—Service of an individual as a member of the Advisory Board shall not be deemed to be service or employment bringing the individual within the provisions of any Federal law relating to conflicts of interest or otherwise imposing restrictions, requirements, or penalties in relation to the employment of individuals, the performance of services, or the payment or receipt of compensation in connection with claims, proceedings, or matters involving the United States. Service as a member of the Advisory Board shall not be deemed service in an appointive or elective position in the Federal Government for purposes of section 8344 of title 5 or other comparable provisions of Federal law.

(e) Termination.—The Advisory Board shall continue to exist until December 31, 2009. In all other respects, it shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3147.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


101919(a) through (c)16 U.S.C. 5958(a) through (c).Pub. L. 105–391, title IV, § 409, Nov. 13, 1998, 112 Stat. 3512; Pub. L. 111–11, subtitle VII, subtitle E, § 7403, 123 Stat. 1219.
101919(d)16 U.S.C. 5958(e).
101919(e)16 U.S.C. 5958(d).


In subsection (b)(2), the text of 16 U.S.C. 5958(b)(2) (last sentence) is omitted as obsolete.
In subsection (b)(3), the words “commencing with the first anniversary of its initial meeting” are omitted as obsolete.
In subsection (d), the word “deemed” is substituted for “considered as” for consistency in this title and with other titles of the United States Code.

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (e), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.



§ 101920. Contracting for services(a) Contracting Authorized.—(1) Management elements for which contract required to maximum extent practicable.—To the maximum extent practicable, the Secretary shall contract with private entities to conduct or assist in elements of the management of the Service concession program considered by the Secretary to be suitable for non-Federal performance. Those management elements shall include each of the following:(A) Health and safety inspections.

(B) Quality control of concession operations and facilities.

(C) Strategic capital planning for concession facilities.

(D) Analysis of rates and charges to the public.


(2) Management elements for which contract allowed.—The Secretary may also contract with private entities to assist the Secretary with each of the following:(A) Preparation of the financial aspects of prospectuses for Service concession contracts.

(B) Development of guidelines for a System capital improvement and maintenance program for all concession occupied facilities.

(C) Making recommendations to the Director regarding the conduct of annual audits of concession fee expenditures.



(b) Other Management Elements.—The Secretary shall consider, taking into account the recommendations of the Advisory Board, contracting out other elements of the concessions management program, as appropriate.

(c) Authority of Secretary Not Diminished.—Nothing in this section shall diminish the governmental responsibilities and authority of the Secretary to administer concession contracts and activities pursuant to this subchapter and section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of this title. The Secretary reserves the right to make the final decision or contract approval on contracting services dealing with the management of the Service concessions program under this section.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3149.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10192016 U.S.C. 5959.Pub. L. 105–391, title IV, § 410, Nov. 13, 1998, 112 Stat. 3514.





§ 101921. Multiple contracts within a System unit
If multiple concession contracts are awarded to authorize concessioners to provide the same or similar outfitting, guiding, river running, or other similar services at the same approximate location or resource within a System unit, the Secretary shall establish a comparable franchise fee structure for those contracts or similar contracts, except that the terms and conditions of any existing concession contract shall not be subject to modification or open to renegotiation by the Secretary because of an award of a new contract at the same approximate location or resource.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3149.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10192116 U.S.C. 5960.Pub. L. 105–391, title IV, § 411, Nov. 13, 1998, 112 Stat. 3514.





§ 101922. Use of nonmonetary consideration in concession contracts
Section 1302 of title 40 shall not apply to concession contracts awarded by the Secretary pursuant to this subchapter.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3150.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10192216 U.S.C. 5962.Pub. L. 105–391, title IV, § 413, Nov. 13, 1998, 112 Stat. 3515.


The words relating to the leasing of buildings and properties of the United States” are omitted as unnecessary.



§ 101923. Recordkeeping requirements(a) In General.—A concessioner and any subconcessioner shall keep such records as the Secretary may prescribe to enable the Secretary to determine that all terms of a concession contract have been and are being faithfully performed. The Secretary and any authorized representative of the Secretary shall, for the purpose of audit and examination, have access to those records and to other records of the concessioner or subconcessioner pertinent to the concession contract and all terms and conditions of the concession contract.

(b) Access to Records by Comptroller General.—The Comptroller General and any authorized representative of the Comptroller General shall, until the expiration of 5 calendar years after the close of the business year of each concessioner or subconcessioner, have access to and the right to examine any pertinent records described in subsection (a) of the concessioner or subconcessioner related to the contract involved.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3150.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10192316 U.S.C. 5963.Pub. L. 105–391, title IV, § 414, Nov. 13, 1998, 112 Stat. 3515.


In this section, the word “duly” is omitted as unnecessary.
In subsection (a), the words “and any subconcessioner” and “or subconcessioner” are added for clarity. See 36 CFR 51.98. The word “records” is substituted for “books, documents, and papers” for consistency in the revised title and with other titles of the United States Code.
In subsection (b), the words “books, papers, documents” are omitted as included in “records”. The words “described in subsection (a)” are added for clarity.



§ 101924. Promotion of sale of Indian, Alaska Native, Native Samoan, and Native Hawaiian handicrafts(a) In General.—Promoting the sale of authentic United States Indian, Alaskan Native, Native Samoan, and Native Hawaiian handicrafts relating to the cultural, historical, and geographic characteristics of System units is encouraged, and the Secretary shall ensure that there is a continuing effort to enhance the handicraft trade where it exists and establish the trade in appropriate areas where the trade does not exist.

(b) Exemption From Franchise Fee.—In furtherance of the purposes of subsection (a), the revenue derived from the sale of United States Indian, Alaska Native, Native Samoan, and Native Hawaiian handicrafts shall be exempt from any franchise fee payments under this subchapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3150.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10192416 U.S.C. 5964.Pub. L. 105–391, title IV, § 416, Nov. 13, 1998, 112 Stat. 3516.





§ 101925. Commercial use authorizations(a) In General.—To the extent specified in this section, the Secretary, on request, may authorize a private person, corporation, or other entity to provide services to visitors to System units through a commercial use authorization. A commercial use authorization shall not be considered to be a concession contract under this subchapter and no other section of this subchapter shall be applicable to a commercial use authorization except where expressly stated.

(b) Criteria for Issuance of Commercial Use Authorizations.—(1) Required determinations.—The authority of this section may be used only to authorize provision of services that the Secretary determines—(A) will have minimal impact on resources and values of a System unit; and

(B) are consistent with the purpose for which the System unit was established and with all applicable management plans and Service policies and regulations.


(2) Elements of commercial use authorization.—The Secretary shall—(A) require payment of a reasonable fee for issuance of a commercial use authorization, the fees to remain available without further appropriation to be used, at a minimum, to recover associated management and administrative costs;

(B) require that the provision of services under a commercial use authorization be accomplished in a manner consistent to the highest practicable degree with the preservation and conservation of System unit resources and values;

(C) take appropriate steps to limit the liability of the United States arising from the provision of services under a commercial use authorization;

(D) have no authority under this section to issue more commercial use authorizations than are consistent with the preservation and proper management of System unit resources and values; and

(E) shall establish other conditions for issuance of a commercial use authorization that the Secretary determines to be appropriate for the protection of visitors, provision of adequate and appropriate visitor services, and protection and proper management of System unit resources and values.



(c) Limitations.—Any commercial use authorization shall be limited to—(1) commercial operations with annual gross receipts of not more than $25,000 resulting from services originating and provided solely within a System unit pursuant to the commercial use authorization;

(2) the incidental use of resources of the System unit by commercial operations that provide services originating and terminating outside the boundaries of the System unit; or

(3)(A) uses by organized children’s camps, outdoor clubs, and nonprofit institutions (including back country use); and

(B) other uses, as the Secretary determines to be appropriate.



(d) Nonprofit Institutions.—Nonprofit institutions are not required to obtain commercial use authorizations unless taxable income is derived by the institution from the authorized use.

(e) Prohibition on Construction.—A commercial use authorization shall not provide for the construction of any structure, fixture, or improvement on federally-owned land within the boundaries of a System unit.

(f) Duration.—The term of any commercial use authorization shall not exceed 2 years. No preferential right of renewal or similar provisions for renewal shall be granted by the Secretary.

(g) Other Contracts.—A person, corporation, or other entity seeking or obtaining a commercial use authorization shall not be precluded from submitting a proposal for concession contracts.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3150.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10192516 U.S.C. 5966.Pub. L. 105–391, title IV, § 418, Nov. 13, 1998, 112 Stat. 3516.





§ 101926. Regulations(a) In General.—The Secretary shall prescribe regulations appropriate for the implementation of this subchapter.

(b) Contents.—The regulations—(1) shall include appropriate provisions to ensure that concession services and facilities to be provided in a System unit are not segmented or otherwise split into separate concession contracts for the purposes of seeking to reduce anticipated annual gross receipts of a concession contract below $500,000; and

(2) shall further define the term “United States Indian, Alaskan Native, and Native Hawaiian handicrafts” for the purposes of this subchapter.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3151.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10192616 U.S.C. 5965.Pub. L. 105–391, title IV, § 417, Nov. 13, 1998, 112 Stat. 3516.


The words “As soon as practicable after the effective date of this subchapter” are omitted as obsolete.




SUBCHAPTER III—COMMERCIAL SERVICES AUTHORIZATION



Sec.11 Editorially supplied.


101931.Contract authority.


101932.Award of commercial services contracts.


101933.Term of commercial services contracts.


101934.Capital improvements.


101935.Financial management.


101936.Regulations.


101937.Savings provision.


101938.Sunset.




Editorial Notes
Codification
The table of sections for subchapter III is set out preceding section 101931 as enacted by Pub. L. 114–289, and not as part of the chapter analysis preceding section 101901.


§ 101931. Contract authority(a) General Authority.—Notwithstanding subchapter II, the Secretary may award and administer commercial services contracts (and related professional services contracts) for the operation and expansion of commercial visitor facilities and visitor services programs in System units. The commercial services contracts that may be awarded shall be limited to those that are necessary and appropriate for public use and enjoyment of the unit of the System in which they are located, and, that are consistent with the preservation and conservation of the resources and values of the unit.

(b) Additional Authority.—Contracts may be awarded under subsection (a) without regard to Federal laws and regulations governing procurement by Federal agencies, with the exception of laws and regulations related to Federal government contracts governing working conditions and wage rates, including the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), sections 3141–3144, 3146, and 3147 of title 40, United States Code (commonly known as the “Davis-Bacon Act”), and any civil rights provisions otherwise applicable thereto.

(c) Use of Commercial Services Contracts.—(1) In general.—The Secretary may issue a commercial services contract under this subchapter when the Secretary determines that the contract meets the objectives of expanding, modernizing, and improving the condition of commercial visitor facilities and the services provided to visitors.

(2) Exceptions.—No contracts may be awarded under this subchapter—(A) for the provision of outfitter and guide services described in section 101913(8); or

(B) to authorize the provision of facilities or services for which the Secretary has granted to an existing concessioner a preferential right of renewal as defined in sections 101911 and 101913.



(Added Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1492.)

Editorial Notes

References in TextThe Alaska National Interest Lands Conservation Act, referred to in subsec. (b), is Pub. L. 96–487, Dec. 2, 1980, 94 Stat. 2371. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of Title 16, Conservation, and Tables.



§ 101932. Award of commercial services contracts(a) Competitive Selection Process.—Except as provided in subsection (c), commercial services contracts shall be awarded by the Secretary through a competitive selection process.

(b) Solicitation of Proposals.—Before awarding a new commercial services contract, the Secretary shall publicly solicit proposals for the contract, except as provided in subsection (c). In connection with such solicitation, the Secretary shall prepare a request for proposals and shall publish notice of its availability.

(Added Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1493.)

§ 101933. Term of commercial services contracts
A commercial services contract entered into pursuant to this title shall be awarded for a term not to exceed 10 years.
(Added Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1493.)

§ 101934. Capital improvements
A person or entity awarded a contract under this subchapter shall receive no leasehold surrender interest, as defined in section 101915, in capital improvements constructed under the terms of the contract.
(Added Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1493.)

§ 101935. Financial management(a) Revolving Fund.—There is established a revolving fund that shall be available to the Secretary without fiscal year limitation for—(1) expenses necessary for the management, improvement, enhancement, operation, construction, and maintenance of commercial visitor services and facilities; and

(2) payment of possessory interest and leasehold surrender interest.


(b) Collection of Funds.—(1) Funds collected by the Secretary pursuant to the contracts awarded under this subchapter shall be credited to the revolving fund.

(2) The Secretary is authorized to transfer to the revolving fund, without reimbursement, any additional funds or revenue in connection with the functions to be carried out under this subchapter.


(c) Use of Funds.—Amounts in the revolving fund shall be used by the Secretary in furtherance of the purposes of this title. No funds from this account may be used to decrease the availability of services and programs to the public.

(Added Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1493.)

§ 101936. Regulations
As soon as practicable after the effective date of this subchapter, the Secretary shall promulgate regulations appropriate for its implementation.
(Added Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1493.)

Editorial Notes

References in TextThe effective date of this subchapter, referred to in text, probably means the date of enactment of Pub. L. 114–289, which enacted this subchapter and was approved Dec. 16, 2016.



§ 101937. Savings provision
Nothing in this subchapter shall modify the terms or conditions of any concessions contracts awarded under subchapter II or the ability of the National Park Service to enter into concessions contracts under the National Park Service Concessions Management Improvement Act of 1998 (title IV of Public Law 105–391) including the use of leaseholder surrender interest.
(Added Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1493.)

Editorial Notes

References in TextThe National Park Service Concessions Management Improvement Act of 1998, referred to in text, is title IV of Pub. L. 105–391, Nov. 13, 1998, 112 Stat. 3503. For complete classification of this Act to the Code, see Short Title of 1998 Act note set out under section 100101 of this title and Tables.



§ 101938. Sunset
The authority given to the Secretary under this subchapter shall expire 7 years after the date of the enactment of this subchapter.
(Added Pub. L. 114–289, title VII, § 701, Dec. 16, 2016, 130 Stat. 1494.)

Editorial Notes

References in TextThe date of the enactment of this subchapter, referred to in text, is the date of enactment of Pub. L. 114–289, which was approved Dec. 16, 2016.





CHAPTER 1021—PRIVILEGES AND LEASES



Sec.


102101.General provisions.


102102.Authority of Secretary to enter into lease for buildings and associated property.



§ 102101. General provisions(a) Limitation.—(1) No lease or grant of a privilege that interferes with free access.—No natural curiosity, wonder, or object of interest shall be leased or granted to anyone on such terms as to interfere with free access by the public to any System unit.

(2) Exception for grazing livestock.—The Secretary, under such regulations and on such terms as the Secretary may prescribe, may grant the privilege to graze livestock within a System unit when, in the Secretary’s judgment, the use is not detrimental to the primary purpose for which the System unit was created. This paragraph does not apply to Yellowstone National Park.


(b) Advertising and Competitive Bids Not Required.—The Secretary may grant privileges and enter into leases described in subsection (a), and enter into related contracts with responsible persons, firms, or corporations, without advertising and without securing competitive bids.

(c) Assignment or Transfer.—No contract, lease, or privilege described in subsection (a) or (b) that is entered into or granted shall be assigned or transferred by the grantee, lessee, or licensee without the prior written approval of the Secretary.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3152.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10210116 U.S.C. 3 (last sentence).Aug. 25, 1916, ch. 408, § 3 (last sentence), 39 Stat. 535; Mar. 7, 1928, ch. 137, § 1 (matter relating to section 3 of the Act of August 25, 1916, in 12th undesignated par. under heading “NATIONAL PARK SERVICE”), 45 Stat. 235; Pub. L. 85–434, May 29, 1958, 72 Stat. 152; Pub. L. 105–391, title IV, § 415(b)(1), Nov. 13, 1998, 112 Stat. 3515.


In subsection (a)(1), the word “rented” is omitted as included in “leases”.
In subsections (b) and (c), the word “permit” is omitted for consistency because a permit is not mentioned earlier in the source provision.
In subsection (c), the word “lessee” is substituted for “permittees” for consistency in the section.



§ 102102. Authority of Secretary to enter into lease for buildings and associated property(a) In General.—To facilitate the administration of the System, the Secretary, under such terms and conditions as the Secretary may consider advisable, and except as provided in subsection (b) and subject to subsection (c), may enter into a lease with any person or government entity for the use of buildings and associated property administered by the Secretary as part of the System.

(b) Prohibited Activities.—The Secretary may not use a lease under subsection (a) to authorize the lessee to engage in activities that are subject to authorization by the Secretary through a concession contract, commercial use authorization, or similar instrument.

(c) Use.—Buildings and associated property leased under subsection (a)—(1) shall be used for an activity that is consistent with the purposes established by law for the System unit in which the building is located;

(2) shall not result in degradation of the purposes and values of the System unit; and

(3) shall be compatible with Service programs.


(d) Rental Amounts.—(1) In general.—With respect to a lease under subsection (a)—(A) payment of fair market value rental shall be required; and

(B) section 1302 of title 40 shall not apply.


(2) Adjustment.—The Secretary may adjust the rental amount as appropriate to take into account any amounts to be expended by the lessee for preservation, maintenance, restoration, improvement, or repair and related expenses.


(e) Special Account.—(1) Deposits.—Rental payments under a lease under subsection (a) shall be deposited in a special account in the Treasury.

(2) Availability.—Amounts in the special account shall be available until expended, without further appropriation, for infrastructure needs at System units, including—(A) facility refurbishment;

(B) repair and replacement;

(C) infrastructure projects associated with System unit resource protection; and

(D) direct maintenance of the leased buildings and associated property.


(3) Accountability and results.—The Secretary shall develop procedures for the use of the special account that ensure accountability and demonstrated results consistent with this section and sections 100101(b), 100502, 100507, 100751(b), 100754, 100901(b) and (c), 100906(a) and (d), 101302(b)(1) and (c) to (e), 101306, 101702(b) and (c), 101901, 102701, and 102702 of this title.


(f) Regulations.—The Secretary shall prescribe regulations implementing this section that include provisions to encourage and facilitate competition in the leasing process and provide for timely and adequate public comment.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3152.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


102102(a)16 U.S.C. 1a–2 (matter before (a)).Pub. L. 91–383, § 3 (matter before (a)), Aug. 18, 1970, 84 Stat. 826.
 16 U.S.C. 1a–2(k)(1).Pub. L. 91–383, § 3(k), as added Pub. L. 105–391, title VIII, § 802(a), Nov. 13, 1998, 112 Stat. 3522.
102102(b) through (d)16 U.S.C. 1a–2(k)(2) through (4)(B).
102102(e)16 U.S.C. 1a–2(k)(5).
102102(f)16 U.S.C. 1a–2(k)(4)(C).






CHAPTER 1023—PROGRAMS AND ORGANIZATIONS



Sec.


102301.Volunteers in parks program.


102302. National Capital region arts and cultural affairs.


102303.National Park System Advisory Board.


102304.National Park Service Advisory Council.



§ 102301. Volunteers in parks program(a) Establishment.—The Secretary may recruit, train, and accept, without regard to chapter 51 and subchapter III of chapter 53 of title 5 or regulations prescribed under that chapter or subchapter, the services of individuals without compensation as volunteers for or in aid of interpretive functions or other visitor services or activities in and related to System units and related areas. In accepting those services, the Secretary shall not permit the use of volunteers in hazardous duty or law enforcement work or in policymaking processes, or to displace any employee. The services of individuals whom the Secretary determines are skilled in performing hazardous activities may be accepted.

(b) Incidental Expenses.—The Secretary may provide for incidental expenses of volunteers, such as transportation, uniforms, lodging, and subsistence.

(c) Federal Employee Status for Volunteers.—(1) Employment status of volunteers.—Except as otherwise provided in this section, a volunteer shall not be deemed a Federal employee and shall not be subject to the provisions of law relating to Federal employment, including those relating to hours of work, rates of compensation, leave, unemployment compensation, and Federal employee benefits.

(2) Tort claims.—For the purpose of sections 1346(b) and 2401(b) and chapter 171 of title 28, a volunteer under this chapter shall be deemed a Federal employee.

(3) Volunteers deemed civil employees.—For the purposes of subchapter I of chapter 81 of title 5, volunteers under this chapter shall be deemed civil employees of the United States within the meaning of the term “employee” as defined in section 8101 of title 5, and subchapter I of chapter 81 of title 5 shall apply.

(4) Compensation for losses and damages.—For the purpose of claims relating to damage to, or loss of, personal property of a volunteer incident to volunteer service, a volunteer under this chapter shall be deemed a Federal employee, and section 3721 of title 31 shall apply.


(d) Authorization of Appropriations.—There is authorized to be appropriated to carry out this section not more than $9,000,000 for each fiscal year.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3153; Pub. L. 113–235, div. F, title I, § 118, Dec. 16, 2014, 128 Stat. 2421; Pub. L. 114–113, div. G, title I, § 114, Dec. 18, 2015, 129 Stat. 2550; Pub. L. 114–289, title III, § 303, Dec. 16, 2016, 130 Stat. 1487.)

Amendment Not Shown in TextSubsection (d) of this section was derived from section 18j of Title 16, Conservation, which was amended by Pub. L. 113–235, div. F, title I, § 118, Dec. 16, 2014, 128 Stat. 2421. For applicability of that amendment to this section, see section 6(b) of Pub. L. 113–287, set out as a Transitional and Savings Provisions note preceding section 100101 of this title. Former section 18j of Title 16 was amended by striking “$3,500,000” and inserting “$5,000,000”.











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


102301(a)16 U.S.C. 18g.Pub. L. 91–357, § 1, July 29, 1970, 84 Stat. 472; Pub. L. 98–540, § 1(b), Oct. 24, 1984, 98 Stat. 2718.
102301(b)16 U.S.C. 18h.Pub. L. 91–357, § 2, July 29, 1970, 84 Stat. 472.
102301(c)16 U.S.C. 18i.Pub. L. 91–357, § 3, July 29, 1970, 84 Stat. 472; Pub. L. 101–286, title II, § 204(b), May 9, 1990, 104 Stat. 175.
102301(d)16 U.S.C. 18j.Pub. L. 91–357, § 4, July 29, 1970, 84 Stat. 472; Pub. L. 94–128, Nov. 13, 1975, 89 Stat. 682; Pub. L. 98–540, § 1(a), Oct. 24, 1984, 98 Stat. 2718; Pub. L. 104–333, div. I, title VIII, § 805, Nov. 12, 1996, 110 Stat. 4188.


In subsection (a), the words “chapter 51 and subchapter III of title 5” are substituted for “the civil service classification laws” for clarity and for consistency with other titles of the United States Code. The words “System units and related areas” are substituted for “areas administered by the Secretary through the National Park Service” for clarity and for consistency in the new title.
In subsection (b), the words “of volunteers” are added for clarity.
In subsection (c)(3), the words “relating to compensation to Federal employees for work injuries” are omitted as unnecessary.
In subsection (d), the words “such sums as may be necessary” are omitted as unnecessary.

Editorial Notes
Amendments2016—Subsec. (d). Pub. L. 114–289 substituted “not more than $9,000,000” for “not more than $7,000,000”. See Amendment Subject to Availability of Appropriations note below.
2015—Subsec. (d). Pub. L. 114–113 substituted “$7,000,000” for “$3,500,000”.

Statutory Notes and Related Subsidiaries
Amendment Subject to Availability of AppropriationsPub. L. 114–289, title III, § 303, Dec. 16, 2016, 130 Stat. 1487, provided that the amendment of this section by section 303 is subject to the availability of appropriations.



§ 102302. National Capital region arts and cultural affairs(a) Establishment.—There is under the direction of the Service a program to support and enhance artistic and cultural activities in the National Capital region.

(b) Grant Eligibility.—(1) Eligible organizations.—Eligibility for grants shall be limited to organizations—(A) that are of demonstrated national significance; and

(B) that meet at least 2 of the criteria stated in paragraph (2).


(2) Criteria.—The criteria referred to in paragraph (1) are the following:(A) The organization has an annual operating budget in excess of $1,000,000.

(B) The organization has an annual audience or visitation of at least 200,000 people.

(C) The organization has a paid staff of at least 100 individuals.

(D) The organization is eligible under section 320102(f) of this title.


(3) Organizations not eligible.—Public or private colleges and universities are not eligible for grants under the program under this section.


(c) Use of Grants.—Grants awarded under this section may be used to support general operations and maintenance, security, or special projects. No organization may receive a grant in excess of $500,000 in a single year.

(d) Responsbilities 11 So in original. Probably should be “Responsibilities”. of Director.—The Director shall—(1) establish an application process;

(2) appoint a review panel of 5 qualified individuals, at least a majority of whom reside in the National Capital region; and

(3) develop other program guidelines and definitions as required.


(e) Ford’s Theater and Wolf Trap National Park for the Performing Arts.—The contractual amounts required for the support of Ford’s Theater and Wolf Trap National Park for the Performing Arts shall be available within the amount provided in this section without regard to any other provision of this section.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3154.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10230216 U.S.C. 1e.Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1844; Pub. L. 89–671, § 14(c), as added Pub. L. 107–219, § 1(a)(3), Aug. 21, 2002, 116 Stat. 10330.)





§ 102303. National Park System Advisory Board(a) Definition.—In this section, the term “Board” means the National Park System Advisory Board established under subsection (b).

(b) Establishment and Purpose.—There is established a National Park System Advisory Board, whose purpose is to advise the Director on matters relating to the Service, the System, and programs administered by the Service. The Board shall advise the Director on matters submitted to the Board by the Director as well as any other issues identified by the Board.

(c) Membership.—(1) Appointment and term of office.—Members of the Board shall be appointed on a staggered term basis by the Secretary for a term not to exceed 4 years and shall serve at the pleasure of the Secretary.

(2) Composition.—The Board shall be composed of no more than 12 persons, appointed from among citizens of the United States having a demonstrated commitment to the mission of the Service. Board members shall be selected to represent various geographic regions, including each of the administrative regions of the Service. At least 6 of the members shall have outstanding expertise in one or more of the following fields: history, archeology, anthropology, historical or landscape architecture, biology, ecology, geology, marine science, or social science. At least 4 of the members shall have outstanding expertise and prior experience in the management of national or State parks or protected areas, or natural or cultural resources management. The remaining members shall have outstanding expertise in one or more of the areas described above or in another professional or scientific discipline, such as financial management, recreation use management, land use planning, or business management, important to the mission of the Service. At least one individual shall be a locally elected official from an area adjacent to a park.

(3) First meeting.—The Board shall hold its 1st meeting no later than 60 days after the date on which all members of the Board who are to be appointed have been appointed.

(4) Vacancy.—Any vacancy in the Board shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.

(5) Compensation.—All members of the Board shall be reimbursed for travel and per diem in lieu of subsistence expenses during the performance of duties of the Board while away from home or their regular place of business, in accordance with subchapter I of chapter 57 of title 5. With the exception of travel and per diem, a member of the Board who otherwise is an officer or employee of the United States Government shall serve on the Board without additional compensation.


(d) Duties and Powers of Board.—(1) Adopt rules.—The Board may adopt such rules as may be necessary to establish its procedures and to govern the manner of its operations, organization, and personnel.

(2) Advice and recommendations.—The Board shall advise the Secretary on matters relating to the System, to other related areas, and to the administration of chapter 3201 of this title, including matters submitted to it for consideration by the Secretary, but it shall not be required to provide recommendations as to the suitability or desirability of surplus real and related personal property for use as a historic monument. The Board shall also provide recommendations on the designation of national historic landmarks and national natural landmarks. The Board is strongly encouraged to consult with the major scholarly and professional organizations in the appropriate disciplines in making the recommendations.

(3) Actions on request of director.—On request of the Director, the Board is authorized to—(A) hold such hearings and sit and act at such times;

(B) take such testimony;

(C) have such printing and binding done;

(D) enter into such contracts and other arrangements;

(E) make such expenditures; and

(F) take such other actions

as the Board may consider advisable.

(4) Oaths or affirmations.—Any member of the Board may administer oaths or affirmations to witnesses appearing before the Board.

(5) Committees and subcommittees.—The Board may establish committees or subcommittees. The subcommittees or committees shall be chaired by a voting member of the Board.

(6) Use of mails.—The Board may use the United States mails in the same manner and under the same conditions as other departments and agencies in the United States.


(e) Staff.—The Secretary may hire 2 full-time staffers to meet the needs of the Board.

(f) Federal Law Not Applicable to Service.—Service as a member of the Board shall not be deemed service or employment bringing the individual within the provisions of any Federal law relating to conflicts of interest or otherwise imposing restrictions, requirements, or penalties relating to the employment of individuals, the performance of services, or the payment or receipt of compensation in connection with claims, proceedings, or matters involving the United States. Service as a member or an employee of the Board shall not be deemed service in an appointive or elective position in the Federal Government for purposes of section 8344 of title 5 or comparable provisions of Federal law.

(g) Cooperation of Federal Agencies.—(1) Information.—The Board may secure directly from any office, department, agency, establishment, or instrumentality of the Federal Government such information as the Board may require for the purpose of this section, and each office, department, agency, establishment, or instrumentality shall furnish, to the extent permitted by law, the information, suggestions, estimates, and statistics directly to the Board, on request made by a member of the Board.

(2) Facilities and services.—On request of the Board, the head of any Federal department, agency, or instrumentality may make any of the facilities and services of the department, agency, or instrumentality available to the Board, on a nonreimbursable basis, to assist the Board in carrying out its duties under this section.


(h) Federal Advisory Committee Act.—The Federal Advisory Committee Act (5 U.S.C. App.), with the exception of section 14(b), applies to the Board.

(i) Termination.—The Board continues to exist until January 1, 2010.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3155.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


102303(a)no source.
102303(b)16 U.S.C. 463(a) (1st, 2d sentences).Aug. 21, 1935, ch. 593, § 3(a) through (f), 49 Stat. 667; Pub. L. 91–383, § 9, Aug. 18, 1970, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1940; amended Pub. L. 95–625, title VI, § 604(2), Nov. 10, 1978, 92 Stat. 3518; Pub. L. 101–628, title XII, § 1211, Nov. 28, 1990, 104 Stat. 4507; Pub. L. 104–333, div. I, title VIII, § 814(f)(1), Nov. 12, 1996, 110 Stat. 4197; Pub. L. 109–156, § 5, Dec. 30, 2005, 119 Stat. 2948; Pub. L. 110–161, div. F, title I, Dec. 26, 2007, 121 Stat. 2107; Pub. L. 111–8, div. E, title I, (last par. under heading “administrative provisions”), Mar. 11, 2009, 123 Stat. 710.
102303(c)(1), (2)16 U.S.C. 463(a) (3d through 9th sentences).
102303(c)(3)16 U.S.C. 463(a) (10th sentence).
102303(c)(4)16 U.S.C. 463(a) (11th sentence).
102303(c)(5)16 U.S.C. 463(a) (13th, 14th sentences).
102303(d)(1)16 U.S.C. 463(a) (12th sentence).
102303(d)(2)16 U.S.C. 463(a) (15th through last sentences).
102303(d)(3) through (5)16 U.S.C. 463(c).
102303(d)(6)16 U.S.C. 463(e)(3).
102303(e)16 U.S.C. 463(b)(1).
102303(f)16 U.S.C. 463(b)(2).
102303(g)16 U.S.C. 463(e)(1), (2).
102303(h)16 U.S.C. 463(d), (f) (last sentence).
102303(i)16 U.S.C. 463(f) (1st sentence).


In subsection (c)(2), the words “natural or cultural” are substituted for “national or cultural” to correct an error in the source provision.

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (h), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Statutory Notes and Related Subsidiaries
Authorization of AppropriationsPub. L. 104–333, div. I, title VIII, § 814(f)(2), Nov. 12, 1996, 110 Stat. 4199, provided that: “There are authorized to be appropriated to the National Park System Advisory Board $200,000 per year to carry out the provisions of section 3 of the Act of August 21, 1935 (49 Stat. 667; 16 U.S.C. 463) [see 54 U.S.C. 102303, 102304].”

[Pub. L. 104–333, div. I, title VIII, § 814(f)(3), Nov. 12, 1996, 110 Stat. 4199, provided that: “This subsection [amending former section 463 of Title 16, Conservation, and enacting provisions set out as a note above] shall take effect on December 7, 1997.”
]

New York City National Shrines Advisory BoardAct Aug. 11, 1955, ch. 779, §§ 1, 2, 69 Stat. 632, as amended by Pub. L. 85–658, Aug. 14, 1958, 72 Stat. 613, provided for the appointment of an advisory board, to be known as the New York City National Shrines Advisory Board, to render advice to the Secretary of the Interior and to further public participation in the rehabilitation, development and the preservation of those historic properties in the New York City area that are of great national significance, identified as the Federal Hall National Memorial, Castle Clinton National Monument, and the Statue of Liberty National Monument, to conduct a study of these historic properties, and to submit recommendations concerning their preservation and administration to the Secretary of the Interior, such report and recommendations of the Board to be transmitted to the Congress by the Secretary of the Interior, together with his recommendations thereon, within one year following the date of the establishment of the Board, and with the Board to cease to exist when the Secretary of the Interior found that its purposes had been accomplished. The Secretary of the Interior was authorized to accept donations of funds for rehabilitation, development and preservation of the historic properties including any made upon condition that such funds are to be expended only if Federal funds in an amount equal to the donated funds are appropriated for such purposes.



§ 102304. National Park Service Advisory Council(a) Definitions.—In this section:(1) Board.—The term “Board” means the National Park System Advisory Board established under section 102303 of this title.

(2) Council.—The term “Council” means the National Park Service Advisory Council established under subsection (b).


(b) Establishment and Purpose.—There is established a National Park Service Advisory Council that shall provide advice and counsel to the Board.

(c) Membership.—(1) Eligibility.—Membership on the Council shall be limited to individuals whose term on the Board has expired. Those individuals may serve as long as they remain active except that not more than 12 members may serve on the Council at any one time.

(2) Compensation.—Members of the Council shall receive no salary but may be paid expenses incidental to travel when engaged in discharging their duties as members.


(d) Voting Restriction.—Members of the Council shall not have a vote on the Board.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3157.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


102304(a)(1)no source.
102304(a)(2), (b)16 U.S.C. 463(g) (1st sentence).Aug. 21, 1935, ch. 593, § 3(g), as added Pub. L. 101–628, title XII, § 1212, Nov. 28, 1990, 104 Stat. 4507; Pub. L. 104–333, div. I, title VIII, § 814(f)(1)(B), Nov. 12, 1996, 110 Stat. 4198.
102304(c)(1)16 U.S.C. 463(g) (2d, 3d, 6th, last sentences).
102304(c)(2)16 U.S.C. 463(g) (5th sentence).
102304(d)16 U.S.C. 463(g) (4th sentence).


In subsection (c)(1), the text of 16 U.S.C. 463(g) (6th and last sentences) is omitted as obsolete.




CHAPTER 1025—MUSEUMS



Sec.


102501.Purpose.


102502.Definition of museum object.


102503.Authority of Secretary.


102504.Review and approval.



§ 102501. Purpose
The purpose of this chapter is to increase the public benefits from museums established within System units as a means of informing the public concerning the areas and preserving valuable objects and relics relating to the areas.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3157.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10250116 U.S.C. 18f (1st sentence).July 1, 1955, ch. 259, § 1 (1st sentence), 69 Stat. 242.



Statutory Notes and Related Subsidiaries
Disposal of Unnecessary or Duplicate Museum Objects; Use of ProceedsPub. L. 101–512, title I, § 116, Nov. 5, 1990, 104 Stat. 1937, provided that: “In fiscal year 1991 and thereafter, the Secretary may exercise the authorities granted in the Act of July 1, 1955 (16 U.S.C. 18f) [see 54 U.S.C. 102501, 102503(a)–(f)] in administration of the Department of the Interior Museum, and may dispose of objects no longer needed for the Museum or held in duplicate among museum properties and apply the proceeds to the purchase of museum objects, museum collections, and other personal properties at reasonable prices.”




§ 102502. Definition of museum object
In this chapter:(1) In general.—The term “museum object” means an object that—(A) typically is movable; and

(B) is eligible to be, or is made part of, a museum, library, or archive collection through a formal procedure, such as accessioning.


(2) Inclusions.—The term “museum object” includes a prehistoric or historic artifact, work of art, book, document, photograph, or natural history specimen.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3157.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10250216 U.S.C. 18f–3(b).July 1, 1955, ch. 259, § 3(b), as added Pub. L. 104–333, div. I, title VIII, § 804(b), Nov. 12, 1996, 110 Stat. 4188.


The words “museum collections” are omitted as unnecessary.



§ 102503. Authority of Secretary(a) In General.—Notwithstanding other provisions or limitations of law, the Secretary may perform the functions described in this section in the manner that the Secretary considers to be in the public interest.

(b) Donations and Bequests.—The Secretary may accept donations and bequests of money or other personal property, and hold, use, expend, and administer the money or other personal property for purposes of this chapter.

(c) Purchases.—The Secretary may purchase museum objects and other personal property at prices that the Secretary considers to be reasonable.

(d) Exchanges.—The Secretary may make exchanges by accepting museum objects and other personal property and by granting in exchange for the museum objects or other personal property museum property under the administrative jurisdiction of the Secretary that no longer is needed or that may be held in duplicate among the museum properties administered by the Secretary. Exchanges shall be consummated on a basis that the Secretary considers to be equitable and in the public interest.

(e) Acceptance of Loans of Property.—The Secretary may accept the loan of museum objects and other personal property and pay transportation costs incidental to the museum objects or other personal property. Loans shall be accepted on terms and conditions that the Secretary considers necessary.

(f) Loans of Property.—The Secretary may loan to responsible public or private organizations, institutions, or agencies, without cost to the United States, such museum objects and other personal property as the Secretary shall consider advisable. Loans shall be made on terms and conditions that the Secretary considers necessary to protect the public interest in those properties.

(g) Transfer of Museum Objects.—The Secretary may transfer museum objects that the Secretary determines are no longer needed for museum purposes to qualified Federal agencies, including the Smithsonian Institution, that have programs to preserve and interpret cultural or natural heritage, and accept the transfer of museum objects for the purposes of this chapter from any other Federal agency, without reimbursement. The head of any other Federal agency may transfer, without reimbursement, museum objects directly to the administrative jurisdiction of the Secretary for the purpose of this chapter.

(h) Conveyance of Museum Objects.—The Secretary may convey museum objects that the Secretary determines are no longer needed for museum purposes, without monetary consideration but subject to such terms and conditions as the Secretary considers necessary, to private institutions exempt from Federal taxation under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and to non-Federal governmental entities if the Secretary determines that the recipient is dedicated to the preservation and interpretation of natural or cultural heritage and is qualified to manage the property, prior to any conveyance under this subsection and subsection (g).

(i) Destruction of Museum Objects.—The Secretary may destroy or cause to be destroyed museum objects that the Secretary determines to have no scientific, cultural, historic, educational, esthetic, or monetary value.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3158.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


102503(a) through (f)16 U.S.C. 18f (less 1st sentence).July 1, 1955, ch. 259, § 1 (less 1st sentence), 69 Stat. 242; Pub. L. 104–333, div. I, title VIII, § 804(a)(1), Nov. 12, 1996, 110 Stat. 4187.
102503(g) through (i)16 U.S.C. 18f–2(a).July 1, 1955, ch. 259, § 2(a), as added Pub. L. 104–333, div. I, title VIII, § 804(a)(2), Nov. 12, 1996, 110 Stat. 4187.





§ 102504. Review and approval
The Secretary shall ensure that museum objects are treated in a careful and deliberate manner that protects the public interest. Prior to taking any action under subsection (g), (h), or (i) of section 102503 of this title, the Secretary shall establish a systematic review and approval process, including consultation with appropriate experts, that meets the highest standards of the museum profession for all actions taken under those subsections.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3159.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10250416 U.S.C. 18f–2(b).July 1, 1955, ch. 259, § (2)(b), as added Pub. L. 104–333, div. I, title VIII, § 804(a)(2), Nov. 12, 1996, 110 Stat. 4188.






CHAPTER 1027—LAW ENFORCEMENT AND EMERGENCY ASSISTANCE




SUBCHAPTER I—LAW ENFORCEMENT


Sec.


102701.Law enforcement personnel within System.


102702.Crime prevention assistance.



SUBCHAPTER II—EMERGENCY ASSISTANCE


102711.Authority of Secretary to use applicable appropriations for the System to render assistance to nearby law enforcement and fire prevention agencies and for related activities outside the System.


102712.Aid to visitors, grantees, permittees, or licensees in emergencies.



SUBCHAPTER I—LAW ENFORCEMENT
§ 102701. Law enforcement personnel within System(a) Officers and Employees of the Department of the Interior.—(1) Designation authority of secretary.—The Secretary, pursuant to standards prescribed in regulations by the Secretary, may designate certain officers or employees of the Department of the Interior who shall maintain law and order and protect individuals and property within System units.

(2) Powers and duties of designees.—In the performance of the duties described in paragraph (1), the designated officers or employees may—(A) carry firearms;

(B) make arrests without warrant for any offense against the United States committed in the presence of the officer or employee, or for any felony cognizable under the laws of the United States if the officer or employee has reasonable grounds to believe that the individual to be arrested has committed or is committing the felony, provided the arrests occur within the System or the individual to be arrested is fleeing from the System to avoid arrest;

(C) execute any warrant or other process issued by a court or officer of competent jurisdiction for the enforcement of the provisions of any Federal law or regulation issued pursuant to law arising out of an offense committed in the System or, where the individual subject to the warrant or process is in the System, in connection with any Federal offense; and

(D) conduct investigations of offenses against the United States committed in the System in the absence of investigation of the offenses by any other Federal law enforcement agency having investigative jurisdiction over the offense committed or with the concurrence of the other agency.



(b) Special Police Officers.—(1) In general.—The Secretary may designate officers and employees of any other Federal agency, or law enforcement personnel of a State or political subdivision of a State, when determined to be economical and in the public interest and with the concurrence of that agency, State, or subdivision, to—(A) act as special police officers in System units when supplemental law enforcement personnel may be needed; and

(B) exercise the powers and authority provided by subparagraphs (A) to (D) of subsection (a)(2).


(2) Cooperation with states and political subdivisions.—The Secretary may—(A) cooperate, within the System, with any State or political subdivision of a State in the enforcement of supervision of the laws or ordinances of that State or subdivision;

(B) mutually waive, in any agreement pursuant to subparagraph (A) and paragraph (1) or pursuant to subparagraphs (A) and (B) of subsection (a)(2) with any State or political subdivision of a State where State law requires the waiver and indemnification, all civil claims against all the other parties to the agreement and, subject to available appropriations, indemnify and save harmless the other parties to the agreement from all claims by third parties for property damage or personal injury, that may arise out of the parties’ activities outside their respective jurisdictions under the agreement; and

(C) provide limited reimbursement, to a State or political subdivisions of a State, in accordance with such regulations as the Secretary may prescribe, where the State has ceded concurrent legislative jurisdiction over the affected area of the System, for expenditures incurred in connection with its activities within the System that were rendered pursuant to paragraph (1).


(3) Supplemental authority; delegation of service law enforcement responsibilities not authorized.—Paragraphs (1) and (2) supplement the law enforcement responsibilities of the Service and do not authorize the delegation of law enforcement responsibilities of the Service to State or local governments.

(4) Special police officers not deemed federal employees.—(A) In general.—Except as otherwise provided in this subsection, a law enforcement officer of a State or political subdivision of a State designated to act as a special police officer under paragraph (1) shall not be deemed a Federal employee and shall not be subject to the provisions of law relating to Federal employment, including those relating to hours of work, rates of compensation, leave, unemployment compensation, and Federal benefits.

(B) Exceptions.—A law enforcement officer of a State or political subdivision of a State, when acting as a special police officer under paragraph (1), is deemed to be—(i) a Federal employee for purposes of sections 1346(b) and 2401(b) and chapter 171 of title 28; and

(ii) a civil service employee of the United States within the meaning of the term “employee” as defined in section 8101 of title 5, for purposes of subchapter I of chapter 81 of title 5, relating to compensation to Federal employees for work injuries, and the provisions of subchapter I of chapter 81 of title 5 shall apply.




(c) Federal Investigative Jurisdiction and State Civil and Criminal Jurisdiction Not Preempted.—This section and sections 100101(b), 100502, 100507, 100751(b), 100754, 100901(b) and (c), 100906(a) and (d), 101302(b)(1) and (c) to (e), 101306, 101702(b) and (c), 101901, 102102, and 102702 of this title shall not be construed or applied to limit or restrict the investigative jurisdiction of any Federal law enforcement agency other than the Service, and nothing shall be construed or applied to affect any right of a State or political subdivision of a State to exercise civil and criminal jurisdiction within the System.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3159.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10270116 U.S.C. 1a–6.Pub. L. 91–383, § 10, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1941; Pub. L. 106–437, § 2, Nov. 6, 2000, 114 Stat. 1920; Pub. L. 108–352, § 11, Oct. 21, 2004, 118 Stat. 1397.


In subsection (a)(1), the words “In addition to any other authority conferred by law” are omitted as unnecessary.



§ 102702. Crime prevention assistance(a) Recommendations for Improvement.—The Secretary shall direct the chief official responsible for law enforcement within the Service to—(1) compile a list of System units with the highest rates of violent crime;

(2) make recommendations concerning capital improvements, and other measures, needed within the System to reduce the rates of violent crime, including the rate of sexual assault; and

(3) publish the information required by paragraphs (1) and (2) in the Federal Register.


(b) Distribution of Funds.—Based on the recommendations and list issued pursuant to subsection (a), the Secretary shall distribute the funds authorized by subsection (d) throughout the System. Priority shall be given to areas with the highest rates of sexual assault.

(c) Use of Funds.—Funds provided under this section may be used—(1) to increase lighting within or adjacent to System units;

(2) to provide emergency phone lines to contact law enforcement or security personnel in areas within or adjacent to System units;

(3) to increase security or law enforcement personnel within or adjacent to System units; or

(4) for any other project intended to increase the security and safety of System units.


(d) Authorization of Appropriations.—There is authorized to be appropriated out of the Violent Crime Reduction Trust Fund not more than $10,000,000 for the Secretary to take all necessary actions to seek to reduce the incidence of violent crime in the System.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3161.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10270216 U.S.C. 1a–7a.Pub. L. 91–383, § 13, as added Pub. L. 103–322, title IV, § 40132, Sept. 13, 1994, 108 Stat. 1917.






SUBCHAPTER II—EMERGENCY ASSISTANCE
§ 102711. Authority of Secretary to use applicable appropriations for the System to render assistance to nearby law enforcement and fire prevention agencies and for related activities outside the System
To facilitate the administration of the System, the Secretary may use applicable appropriations for the System to render emergency rescue, firefighting, and cooperative assistance to nearby law enforcement and fire prevention agencies and for related purposes outside the System.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3162.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10271116 U.S.C. 1b (matter before (1)), (1).Aug. 8, 1953, ch. 384, § 1 (matter before (1)), (1), 67 Stat. 495; Pub. L. 91–383, § 2(a), Aug. 18, 1970, 84 Stat. 826.


The words “and he may use applicable appropriations for the aforesaid system for the following purposes” are retained because the appropriation is to be used for something outside the System.



§ 102712. Aid to visitors, grantees, permittees, or licensees in emergencies(a) Visitors.—The Secretary may aid visitors within a System unit in an emergency, when no other source is available for the procurement of food or supplies, by the sale, at cost, of food or supplies in quantities sufficient to enable the visitors to reach safely a point where food or supplies can be purchased. Receipts from the sales shall be deposited as a refund to the appropriation current at the date of the deposit and shall be available for the purchase of similar food or supplies.

(b) Grantees, Permittees, and Licensees.—The Secretary may in an emergency, when no other source is available for the immediate procurement of supplies, materials, or special services, aid grantees, permittees, or licensees conducting operations for the benefit of the public in a System unit by the sale, at cost, including transportation and handling, of supplies, materials, or special services as may be necessary to relieve the emergency and ensure uninterrupted service to the public. Receipts from the sales shall be deposited as a refund to the appropriation current at the date of the deposit and shall be available for expenditure for System unit purposes.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3162.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


102712(a)16 U.S.C. 12.July 3, 1926, ch. 792, § 1, 44 Stat. 900.
102712(b)16 U.S.C. 17c.May 26, 1930, ch. 324, § 4, 46 Stat. 382.



Statutory Notes and Related Subsidiaries
Fees for Medical ServicesPub. L. 116–260, div. G, title I, § 118, Dec. 27, 2020, 134 Stat. 1506, provided that: “Beginning in fiscal year 2022 and for each fiscal year thereafter, fees collected pursuant to section 2404 of Public Law 116–9 [see note below] shall be deposited into the National Park Medical Services Fund established pursuant to such section of such Act as discretionary offsetting receipts.”

Pub. L. 116–9, title II, § 2404, Mar. 12, 2019, 133 Stat. 747, provided that:
“(a) Fees Authorized.—The Secretary [of the Interior] may establish and collect fees for medical services provided to persons in units of the National Park System or for medical services provided by National Park Service personnel outside units of the National Park System.

“(b) National Park Medical Services Fund.—There is established in the Treasury a fund, to be known as the ‘National Park Medical Services Fund’ (referred to in this section as the ‘Fund’). The Fund shall consist of—“(1) donations to the Fund; and

“(2) fees collected under subsection (a).


“(c) Availability of Amounts.—All amounts deposited into the Fund shall be available to the Secretary, to the extent provided in advance by Acts of appropriation, for the following in units of the National Park System:“(1) Services listed in subsection (a).

“(2) Preparing needs assessments or other programmatic analyses for medical facilities, equipment, vehicles, and other needs and costs of providing services listed in subsection (a).

“(3) Developing management plans for medical facilities, equipment, vehicles, and other needs and costs of services listed in subsection (a).

“(4) Training related to providing services listed in subsection (a).

“(5) Obtaining or improving medical facilities, equipment, vehicles, and other needs and costs of providing services listed in subsection (a).”









CHAPTER 1029—LAND TRANSFERS



Sec.


102901.Conveyance of property and interests in property in System units or related areas.



§ 102901. Conveyance of property and interests in property in System units or related areas(a) Freehold and Leasehold Interests.—With respect to any property acquired by the Secretary within a System unit or related area, except property within national parks or within national monuments of scientific significance, the Secretary may convey a freehold or leasehold interest in the property, subject to such terms and conditions as will ensure the use of the property in a manner that is, in the judgment of the Secretary, consistent with the purpose for which the System unit or related area was authorized by Congress. The Secretary shall convey the interest to the highest bidder, in accordance with such regulations as the Secretary may prescribe. The conveyance shall be at not less than the fair market value of the interest, as determined by the Secretary, except that if the conveyance is proposed within 2 years after the property to be conveyed is acquired by the Secretary, the Secretary shall allow the last owner of record of the property 30 days following the date on which the owner is notified by the Secretary in writing that the property is to be conveyed within which to notify the Secretary that the owner wishes to acquire the interest. On receiving the timely request, the Secretary shall convey the interest to the person, in accordance with such regulations as the Secretary may prescribe, on payment or agreement to pay an amount equal to the highest bid price.

(b) Exchange of Land.—(1) In general.—The Secretary may accept title to any non-Federal property or interest in property within a System unit or related area under the Secretary’s administration in exchange for any Federally-owned property or interest under the Secretary’s jurisdiction that the Secretary determines is suitable for exchange or other disposal and that is located in the same State as the non-Federal property to be acquired.

(2) Exception.—Timberland subject to harvest under a sustained yield program shall not be exchanged under paragraph (1).

(3) Public hearing.—On request of a State or a political subdivision thereof, or of a party in interest, prior to an exchange under this subsection the Secretary shall hold a public hearing in the area where the properties to be exchanged are located.

(4) Values of properties exchanged.—The values of the properties exchanged—(A) shall be approximately equal; or

(B) if they are not approximately equal, shall be equalized by the payment of cash to the grantor from funds appropriated for the acquisition of land for the area, or to the Secretary, as the circumstances require.



(c) Proceeds Credited to Land and Water Conservation Fund.—The proceeds received from any conveyance under this section shall be credited to the Land and Water Conservation Fund.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3162.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


102901(a), (b)16 U.S.C. 460l–22(a), (b).Pub. L. 90–401, § 5(a), (b), July 15, 1968, 82 Stat. 356.
102901(c)16 U.S.C. 460l–22(d).Pub. L. 90–401, § 5(d), July 15, 1968, 82 Stat. 356; Pub. L. 98–506, § 2, Oct. 19, 1984, 98 Stat. 2338.






CHAPTER 1031—APPROPRIATIONS AND ACCOUNTING



Sec.


103101.Availability and use of appropriations.


103102.Appropriations authorized and available for certain purposes.


103103.Amounts provided by private entities for utility services.


103104.Recovery of costs associated with special use permits.



§ 103101. Availability and use of appropriations(a) Credits of Receipts for Meals and Quarters Furnished Federal Government Employees in the Field.—Cash collections and payroll deductions made for meals and quarters furnished by the Service to employees of the Federal Government in the field and to cooperating agencies may be credited as a reimbursement to the current appropriation for the administration of the System unit in which the accommodations are furnished.

(b) Availability for Expense of Recording Donated Land.—Appropriations made for the Service shall be available for any expenses incident to the preparation and recording of title evidence covering land to be donated to the United States for administration by the Service.

(c) Use of Funds for Law Enforcement and Emergencies.—(1) In general.—Funds, not to exceed $250,000 per incident, available to the Service may be used, with the approval of the Secretary, to—(A) maintain law and order in emergency and other unforeseen law enforcement situations; and

(B) conduct emergency search and rescue operations in the System.


(2) Replenishment of funds.—If the Secretary expends funds under paragraph (1), the funds shall be replenished by a supplemental appropriation for which the Secretary shall make a request as promptly as possible.


(d) Contribution for Annuity Benefits.—(1) In general.—Necessary amounts are appropriated for reimbursement, pursuant to the Policemen and Firemen’s Retirement and Disability Act amendments of 1957 (Public Law 85–157, 71 Stat. 391), to the District of Columbia on a monthly basis for benefit payments by the District of Columbia to United States Park Police annuitants under section 12 of the Policemen and Firemen’s Retirement and Disability Act (ch. 433, 39 Stat. 718), to the extent that those payments exceed contributions made by active Park Police members covered under the Policemen and Firemen’s Retirement and Disability Act.

(2) Nonavailability of appropriations to the service.—Appropriations made to the Service are not available for the purpose of making reimbursements under paragraph (1).


(e) Waterproof Footwear.—Appropriations for the Service that are available for the purchase of equipment may be used for purchase of waterproof footwear, which shall be regarded and listed as System equipment.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3163.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


103101(a)16 U.S.C. 14b.May 9, 1935, ch. 101, § 1 (34th undesignated paragraph under heading “NATIONAL PARK SERVICE”), 49 Stat. 209.
 16 U.S.C. 456a.
103101(b)16 U.S.C. 14c.June 28, 1941, ch. 259, § 1 (41st undesignated paragraph under heading “NATIONAL PARK SERVICE”), 55 Stat. 350.
103101(c)16 U.S.C. 14d.Pub. L. 102–381, title I, (1st proviso in paragraph under heading “administrative provisions” under heading “National Park Service”), Oct. 5, 1992, 106 Stat. 1384; Pub. L. 103–332, title I, (3d proviso in paragraph under heading “administrative provisions” under heading “National Park Service”), Sept. 30, 1994, 108 Stat. 2507.
103101(d)16 U.S.C. 14e.Pub. L. 107–63, title I, (paragraph under heading “contribution for annuity benefits” under heading “National Park Service”), Nov. 5, 2001, 115 Stat. 424.
103101(e)16 U.S.C. 15.Mar. 7, 1928, ch. 137, § 1 (28th undesignated paragraph under heading “NATIONAL PARK SERVICE”), 45 Stat. 238.


In subsection (a), the word “Hereafter” in section 1 (last paragraph on p. 209) of the Act of May 9, 1935 (ch. 101, 49 Stat. 209) is omitted as obsolete.
In subsection (b), the word “Hereafter” in section 1 (6th complete paragraph on p. 350) of the Act of June 28, 1941 (ch. 259, 55 Stat. 350) is omitted as obsolete.
In subsection (c), the words “On and after October 5, 1992” are omitted as obsolete.
In subsection (d), the words “the Policemen and Firemen’s Retirement and Disability Act amendments of 1957 (Public Law 85–157, 71 Stat. 391)” are substituted for “Public Law 85–157” for clarity. The words “Policemen and Firemen’s Retirement and Disability Act (ch. 433, § 12, 39 Stat. 718)” are substituted for “Policeman and Fireman’s Retirement and Disability Act (Act)” because of section 12(r) of the Policemen and Firemen’s Retirement and Disability Act, as amended by section 3 of the Policemen and Firemen’s Retirement and Disability Act amendments of 1957 (Public Law 85–157, 71 Stat. 399). The words “(not heretofore made)” and “hereafter” are omitted as obsolete.
In subsection (e), the words “whenever made” are omitted as obsolete.

Editorial Notes

References in TextThe Policemen and Firemen’s Retirement and Disability Act amendments of 1957, referred to in subsec. (d)(1), is Pub. L. 85–157, Aug. 21, 1957, 71 Stat. 391, which is not classified to the Code.
The Policemen and Firemen’s Retirement and Disability Act, referred to in subsec. (d)(1), is act Sept. 1, 1916, ch. 433, § 12, as added Pub. L. 85–157, § 3, Aug. 21, 1957, 71 Stat. 391, which is not classified to the Code.



§ 103102. Appropriations authorized and available for certain purposes
Appropriations for the Service are authorized and are available for—(1) administration, protection, improvement, and maintenance of areas, under the jurisdiction of other Federal agencies, that are devoted to recreational use pursuant to cooperative agreements;

(2) necessary local transportation and subsistence in kind of individuals selected for employment or as cooperators, serving without other compensation, while attending fire protection training camps;

(3) administration, protection, maintenance, and improvement of the Chesapeake and Ohio Canal;

(4) educational lectures in or in the vicinity of and with respect to System units, and services of field employees in cooperation with such nonprofit scientific and historical societies engaged in educational work in System units as the Secretary may designate;

(5) travel expenses of employees attending—(A) Federal Government camps for training in forest fire prevention and suppression;

(B) the Federal Bureau of Investigation National Police Academy; and

(C) Federal, State, or municipal schools for training in building fire prevention and suppression;


(6) investigation and establishment of water rights in accordance with local custom, laws, and decisions of courts, including the acquisition of water rights or of land or interests in land or rights-of-way for use and protection of water rights necessary or beneficial in the administration and public use of System units;

(7) official telephone service in the field in the case of official telephones installed in private houses when authorized under regulations established by the Secretary; and

(8) provision of transportation for children in nearby communities to and from any System unit used in connection with organized recreation and interpretive programs of the Service.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3164.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10310216 U.S.C. 1d.Aug. 8, 1953, ch. 384, § 3, 67 Stat. 496.
 16 U.S.C. 17j–2(b) through (g), (i), (j). Aug. 7, 1946, ch. 788, (b) through (g), (i), (j), 60 Stat. 885, 886; Pub. L. 104–333, div. I, title VIII, § 802, Nov. 12, 1996, 110 Stat. 4186.


Before paragraph (1), the words “On and after August 8, 1953” in 16 U.S.C. 1d are omitted as obsolete.



§ 103103. Amounts provided by private entities for utility services
Notwithstanding any other provision of law, amounts provided to the Service by private entities for utility services shall be credited to the appropriate account and remain available until expended.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3165.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10310316 U.S.C. 1h.Pub. L. 108–7, div. F, title I (words before proviso in last undesignated paragraph under heading “administrative provisions” under heading “National Park Service”), Feb. 20, 2003, 117 Stat. 227.


The words “in fiscal year 2003 and thereafter” are omitted as obsolete.



§ 103104. Recovery of costs associated with special use permits
Notwithstanding any other provision of law, the Service may recover all costs of providing necessary services associated with special use permits. The reimbursements shall be credited to the appropriation current at that time.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3165.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10310416 U.S.C. 3a.Pub. L. 103–138, title I (2d proviso in paragraph under heading “administrative provisions” under heading “National Park Service”), Nov. 11, 1993, 107 Stat. 1387.


The words “on and after November 11, 1993” are omitted as obsolete.




CHAPTER 1033—NATIONAL MILITARY PARKS



Sec.


103301.Military maneuvers.


103302.Camps for military instruction.


103303.Performance of duties of commissions.


103304.Recovery of land withheld.


103305.Travel expenses incident to study of battlefields.


103306.Studies.



§ 103301. Military maneuvers
To obtain practical benefits of great value to the country from the establishment of national military parks, the parks and their approaches are declared to be national fields for military maneuvers for the Regular Army or Regular Air Force and the National Guard or militia of the States. National military parks shall be opened for those purposes only in the discretion of the Secretary, and under such regulations as the Secretary may prescribe.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3165.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10330116 U.S.C. 411.May 15, 1896, ch. 182, § 1, 29 Stat. 120; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.


The words “or Regular Air Force” are added for consistency with section 103302 of the new title.



§ 103302. Camps for military instruction(a) Assembling of Forces and Detailing of Instructors.—The Secretary of the Army or Secretary of the Air Force, within the limits of appropriations that may be available for that purpose, may assemble in camp at such season of the year and for such period as the Secretary of the Army or Secretary of the Air Force may designate, at the field of military maneuvers, such portions of the military forces of the United States as the Secretary of the Army or Secretary of the Air Force may think best, to receive military instruction there. The Secretary of the Army of Secretary of the Air Force may detail instructors from the Regular Army or Regular Air Force, respectively, for those forces during their exercises.

(b) Regulations.—The Secretary of the Army or Secretary of the Air Force may prescribe regulations governing the assembling of the National Guard or militia of the States on the maneuvering grounds.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3165.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10330216 U.S.C. 412.May 15, 1896, ch. 182, § 2, 29 Stat. 121; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.


In this section, the words “or Secretary of the Air Force” and “or Regular Air Force” are added because certain functions, personnel, and property, insofar as they pertain to the Air Force, were transferred from the Secretary of the Army and Department of the Army to the Secretary of the Air Force and Department of the Air Force by Secretary of Defense Transfer Order Nos. 1, September 26, 1947; 10, April 27, 1948; and 40 [App. B(65)], July 22, 1949.
In subsection (b), the words “and publish” are omitted because of 44 U.S.C. 1505.



§ 103303. Performance of duties of commissions
The duties of commissions in charge of national military parks shall be performed under the direction of the Secretary.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3166.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10330316 U.S.C. 421.Aug. 24, 1912, ch. 355, § 1 (last undesignated paragraph under heading “national military parks” under heading “UNDER THE WAR DEPARTMENT”), 37 Stat. 442; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.


Section 103303 is substituted for 16 U.S.C. 421 to eliminate obsolete words because there no longer are park commissioners for the national military parks. The references to the Secretary of the Army are changed to the Secretary the Interior because the administrative functions of certain national military parks were transferred to the Department of the Interior by section 2 of Executive Order No. 6166, June 10, 1933, and section 1 of Executive Order No. 6228, July 28, 1933, set out as a note under section 901 of Title 5, Government Organization and Employees. References to the National Park Service were substituted for references to the Office of National Parks, Buildings, and Reservations in section 2 of Executive Order No. 6166 because of the last paragraph under the heading “OFFICE OF NATIONAL PARKS, BUILDINGS, AND RESERVATIONS” in section 1 of the Act of March 2, 1934 (ch. 38, 48 Stat. 389).



§ 103304. Recovery of land withheld(a) Civil Action.—The United States may bring a civil action in the courts of the United States against a person to whom land lying within a national military park has been leased that refuses to give up possession of the land to the United States after the termination of the lease, and after possession has been demanded for the United States by the park superintendent, or against a person retaining possession of land lying within the boundary of a national military park that the person has sold to the United States for park purposes and received payment therefor, after possession of the land has been demanded for the United States by the park superintendent, to recover possession of the land withheld. The civil action shall be brought according to the statutes of the State in which the national military park is situated.

(b) Trespass.—A person described in subsection (a) shall be guilty of trespass.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3166.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10330416 U.S.C. 416.Mar. 3, 1897, ch. 372, §§ 4, 5, 29 Stat. 622.


In subsection (a) the words “any park commissioner” are omitted as obsolete. See section 103303 of the new title. The words “or code of practice” are omitted as obsolete because of the Federal Rules of Civil Procedure (28 U.S.C. App.).



§ 103305. Travel expenses incident to study of battlefields
Mileage of officers of the Army and actual expenses of civilian employees traveling on duty in connection with the studies, surveys, and field investigations of battlefields shall be paid from the appropriations made to meet expenses for those purposes.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3166.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10330516 U.S.C. 458.Mar. 8, 1928, ch. 152, 45 Stat. 249.





§ 103306. Studies(a) Study of Battlefields for Commemorative Purposes.—The Secretary of the Army may make studies and investigations and, where necessary, surveys of all battlefields within the continental limits of the United States on which troops of the United States or of the original 13 colonies have been engaged against a common enemy, with a view to preparing a general plan and such detailed projects as may be required for properly commemorating such battlefields or other adjacent points of historic and military interest.

(b) Inclusion of Estimate of Cost of Projected Surveys in Appropriation Estimates.—The Secretary of the Army shall include annually in the Department of the Interior appropriation estimates a list of the battlefields for which surveys or other field investigations are planned for the fiscal year in question, with the estimated cost of making each survey or other field investigation.

(c) Purchase of Real Estate for National Military Park Purposes.—No real estate shall be purchased for national military park purposes by the Federal Government unless a report on the real estate has been made by the Secretary of the Army through the President to Congress under subsection (d).

(d) Report to Congress.—The Secretary of the Army, through the President, shall annually submit to Congress a detailed report of progress made under this subchapter, with recommendations for further operations.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3166.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


103306(a)16 U.S.C. 455.June 11, 1926, ch. 555, 44 Stat. 726; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.
103306(b)16 U.S.C. 455b.
103306(c)16 U.S.C. 455c.
103306(d)16 U.S.C. 455a.


In subsection (d), the words “after December 1, 1926” are omitted as obsolete.




CHAPTER 1035—NATIONAL PARK CENTENNIAL CHALLENGE FUND



Sec.11 Editorially supplied.


103501.Establishment.


103502.Signature projects and programs.


103503.Summary to Congress.



§ 103501. Establishment(a) In General.—There is established in the Treasury an account to be known as the National Park Centennial Challenge Fund.

(b) Deposits.—All amounts received by the United States each fiscal year from sales by the National Park Service of National Parks and Federal Recreational Lands Passes under section 805(b)(1) of the Federal Lands Recreation Enhancement Act that are in excess of $10,000,000 shall be deposited into the National Park Centennial Challenge Fund as offsetting collections and shall remain available to the Secretary until expended.

(c) Use of Funds.—Funds collected and deposited into the National Park Centennial Challenge Fund—(1) shall be used for projects or programs approved by the Secretary to further the mission of the Service and to enhance the visitor experience in System units;

(2) may not be used to acquire lands or interest in lands; and

(3) may only be used if matched, on at least a 1-to-1 basis, by non-Federal donations (including funds and fairly valued durable goods and materials) to the Service for signature projects or programs.


(d) Limitation on Source of Funds for Matching.—Amounts derived from the Second Century Endowment for the National Park Service shall not be treated as non-Federal donations for purposes of subsection (c)(3).

(Added Pub. L. 114–289, title I, § 101(a), Dec. 16, 2016, 130 Stat. 1483.)

Editorial Notes

References in TextSection 805(b)(1) of the Federal Lands Recreation Enhancement Act, referred to in subsec. (b), is classified to section 6804(b)(1) of Title 16, Conservation.



§ 103502. Signature projects and programs(a) List.—The Secretary shall—(1) develop a list of signature projects and programs eligible for funding from the National Park Centennial Challenge Fund;

(2) submit the list developed pursuant to paragraph (1) to the Committees on Appropriations and Energy and Natural Resources in the United States Senate, and to the Committees on Appropriations and Natural Resources in the House of Representatives; and

(3) prioritize deferred maintenance projects, physical improvements to visitor services facilities and trail maintenance.


(b) Updates.—The Secretary may, from time to time, as the Secretary finds appropriate, add any signature project or program to the list and provide notice of such addition as required by subsection (a).

(Added Pub. L. 114–289, title I, § 101(a), Dec. 16, 2016, 130 Stat. 1484.)

§ 103503. Summary to Congress
The Secretary shall provide with the submission of the President’s annual budget a summary of the status and funding of signature projects and programs.
(Added Pub. L. 114–289, title I, § 101(a), Dec. 16, 2016, 130 Stat. 1484.)


CHAPTERS 1035 11 So in original. Chapter 1035 added by Pub. L. 114–289 without corresponding amendment of heading for reserved chapters. THROUGH 1047—RESERVED
CHAPTER 1049—MISCELLANEOUS



Sec.


104901.Central warehouses at System units.


104902.Services or other accommodations for public.


104903.Care, removal, and burial of indigents.


104904.Hire of work animals, vehicles, and equipment with or without personal services.


104905.Preparation of mats for reproduction of photographs.


104906.Protection of right of individuals to bear arms.


104907.Limitation on extension or establishment of national parks in Wyoming.


104908.Bows in parks.


104909.Wildlife management in parks.




Editorial Notes
Amendments2019—Pub. L. 116–9, title II, §§ 2409(b), 2410(b), Mar. 12, 2019, 133 Stat. 752, added items 104908 and 104909.


§ 104901. Central warehouses at System units(a) Authority of Secretary.—The Secretary, in the administration of the System, may maintain central warehouses at System units.

(b) Appropriations.—(1) Availability.—Appropriations made for the administration, protection, maintenance, and improvement of System units shall be available for the purchase of supplies and materials to be kept in central warehouses for distribution at cost, including transportation and handling, to projects under specific appropriations.

(2) Transfers between appropriations.—(A) Authorization.—Transfers between the various appropriations made for System units are authorized for the purpose of charging the cost of supplies and materials, including transportation and handling, drawn from central warehouses maintained under this authority to the particular appropriation benefited.

(B) Availability of supplies and materials and transfers in subsequent years.—Supplies and materials that remain at the end of any fiscal year shall be continuously available for issuance during subsequent fiscal years and shall be charged for by transfers of funds between appropriations made for the administration, protection, maintenance, and improvement of System units for the fiscal year then current without decreasing the appropriations made for that fiscal year.



(c) Limitation on Purchase of Supplies and Materials.—Supplies and materials shall not be purchased solely for the purpose of increasing the value of storehouse stock beyond reasonable requirements for any current fiscal year.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3167.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10490116 U.S.C. 16.Apr. 18, 1930, ch. 187, 46 Stat. 219.





§ 104902. Services or other accommodations for public
The Secretary may contract for services or other accommodations provided in System units for the public under contract with the Department of the Interior, as may be required in the administration of the Service, at rates approved by the Secretary for the furnishing of those services or accommodations to the Federal Government and without compliance with section 6101 of title 41.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3167.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10490216 U.S.C. 17b. May 26, 1930, ch. 324, § 3, 46 Stat. 382.





§ 104903. Care, removal, and burial of indigents
The Secretary may provide, out of amounts appropriated for the general expenses of System units, for the temporary care and removal from a System unit of indigents, and in case of death to provide for their burial in System units not under local jurisdiction for these purposes. This section does not authorize transportation of indigents or deceased for a distance of more than 50 miles from the System unit.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3168.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10490316 U.S.C. 17e.May 26, 1930, ch. 324, § 6, 46 Stat. 382.





§ 104904. Hire of work animals, vehicles, and equipment with or without personal services
The Secretary may hire, with or without personal services, work animals and animal-drawn and motor-propelled vehicles and equipment at rates to be approved by the Secretary and without compliance with section 6101 of title 41.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3168.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10490416 U.S.C. 17i.May 26, 1930, ch. 324, § 10, 46 Stat. 383.


The word “Secretary” is substituted for “National Park Service” to reflect the transfer of functions of other officers, employees, and agencies of the Department of the Interior to the Secretary by sections 1 and 2 of Reorganization Plan No. 3 of 1950 (5 U.S.C. App.). The reference to section 16 of title 41 is omitted as obsolete because section 3744 of the Revised Statutes, classified to 41 U.S.C. 16, was repealed by the Act of October 21, 1941 (ch. 452, 55 Stat. 743).



§ 104905. Preparation of mats for reproduction of photographs
The Secretary shall prepare mats that may be used for the reproduction in magazines and newspapers of photographs of scenery in a System unit that, in the opinion of the Secretary, would be of interest to the people of the United States and foreign nations. The mats may be furnished, without charge and under regulations the Secretary may prescribe, to the publishers of magazines, newspapers, and any other publications that may carry photographic reproductions.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3168.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10490516 U.S.C. 458a.Aug. 27, 1940, ch. 690, § 1, 54 Stat. 861.





§ 104906. Protection of right of individuals to bear arms(a) Findings.—Congress finds the following:(1) The 2d amendment to the Constitution provides that “the right of the people to keep and bear Arms, shall not be infringed”.

(2) Section 2.4(a)(1) of title 36, Code of Federal Regulations, provides that “except as otherwise provided in this section and parts 7 (special regulations) and 13 (Alaska regulations), the following are prohibited: (i) Possessing a weapon, trap or net (ii) Carrying a weapon, trap or net (iii) Using a weapon, trap or net”.

(3) The regulations described in paragraph (2) prevent individuals complying with Federal and State laws from exercising the 2d amendment rights of the individuals while at System units.

(4) The existence of different laws relating to the transportation and possession of firearms at different System units entrapped law-abiding gun owners while at System units.

(5) Although the Bush administration issued new regulations relating to the 2d amendment rights of law-abiding citizens in System units that went into effect on January 9, 2009—(A) on March 19, 2009, the United States District Court for the District of Columbia granted a preliminary injunction with respect to the implementation and enforcement of the new regulations; and

(B) the new regulations—(i) are under review by the Obama administration; and

(ii) may be altered.



(6) Congress needs to weigh in on the new regulations to ensure that unelected bureaucrats and judges cannot again override the 2d amendment rights of law-abiding citizens on 83,600,000 acres of System land.

(7) Federal laws should make it clear that the 2d amendment rights of an individual at a System unit should not be infringed.


(b) Protection of Right of Individuals To Bear Arms in System Units.—The Secretary shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, in any System unit if—(1) the individual is not otherwise prohibited by law from possessing the firearm; and

(2) the possession of the firearm is in compliance with the law of the State in which the System unit is located.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3168.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10490616 U.S.C. 1a–7b (relating to National Park System).Pub. L. 111–24, title V, § 512 (relating to National Park System), May 22, 2009, 123 Stat. 1764.


In subsection (a)(5)(B)(i), the words “the Obama administration” are substituted for “the administration” for clarity.



§ 104907. Limitation on extension or establishment of national parks in Wyoming
No extension or establishment of national parks in Wyoming may be undertaken except by express authorization of Congress.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3169.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10490716 U.S.C. 451a.Sept. 14, 1950, ch. 950, § 1 (proviso relating to national parks), 64 Stat. 849.


The word “further” is omitted as obsolete.



§ 104908. Bows in parks(a) Definition of Not Ready for Immediate Use.—The term “not ready for immediate use” means—(1) a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and

(2) with respect to a crossbow, uncocked.


(b) Vehicular Transportation Authorized.—The Director shall not promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any System unit in the vehicle of the individual if—(1) the individual is not otherwise prohibited by law from possessing the bows and crossbows;

(2) the bows or crossbows that are not ready for immediate use remain inside the vehicle of the individual throughout the period during which the bows or crossbows are transported across System land; and

(3) the possession of the bows and crossbows is in compliance with the law of the State in which the System unit is located.


(Added Pub. L. 116–9, title II, § 2409(a), Mar. 12, 2019, 133 Stat. 751.)

§ 104909. Wildlife management in parks(a) Use of Qualified Volunteers.—If the Secretary determines it is necessary to reduce the size of a wildlife population on System land in accordance with applicable law (including regulations), the Secretary may use qualified volunteers to assist in carrying out wildlife management on System land.

(b) Requirements for Qualified Volunteers.—Qualified volunteers providing assistance under subsection (a) shall be subject to—(1) any training requirements or qualifications established by the Secretary; and

(2) any other terms and conditions that the Secretary may require.


(c) Donations.—The Secretary may authorize the donation and distribution of meat from wildlife management activities carried out under this section, including the donation and distribution to Indian Tribes, qualified volunteers, food banks, and other organizations that work to address hunger, in accordance with applicable health guidelines and such terms and conditions as the Secretary may require.

(Added Pub. L. 116–9, title II, § 2410(a), Mar. 12, 2019, 133 Stat. 752.)



DIVISION B—SYSTEM UNITS AND RELATED AREAS—RESERVED


Subtitle II—Outdoor Recreation Programs
CHAPTER 2001—COORDINATION OF PROGRAMS



Sec.


200101.Findings and declaration of policy.


200102.Definitions.


200103.Authority of Secretary to carry out certain functions and activities.


200104.Consultations of Secretary with administrative officers; execution of administrative responsibilities in conformity with nationwide plan.



§ 200101. Findings and declaration of policy
Congress finds and declares it is desirable—(1) that all American people of present and future generations be assured adequate outdoor recreation resources; and

(2) for all levels of government and private interests to take prompt and coordinated action to the extent practicable without diminishing or affecting their respective powers and functions to conserve, develop, and utilize those resources for the benefit and enjoyment of the American people.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3169.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20010116 U.S.C. 460l.Pub. L. 88–29, § 1, May 28, 1963, 77 Stat. 49.



Executive Documents

A 21st Century Strategy for America’s Great Outdoors
Memorandum of President of the United States, Apr. 16, 2010, 75 F.R. 20767, provided:
Memorandum for the Secretary of the Interior[,] the Secretary of Agriculture[,] the Administrator of the Environmental Protection Agency[, and] the Chair of the Council on Environmental Quality
Americans are blessed with a vast and varied natural heritage. From mountains to deserts and from sea to shining sea, America’s great outdoors have shaped the rugged independence and sense of community that define the American spirit. Our working landscapes, cultural sites, parks, coasts, wild lands, rivers, and streams are gifts that we have inherited from previous generations. They are the places that offer us refuge from daily demands, renew our spirits, and enhance our fondest memories, whether they are fishing with a grandchild in a favorite spot, hiking a trail with a friend, or enjoying a family picnic in a neighborhood park. They also are our farms, ranches, and forests—the working lands that have fed and sustained us for generations. Americans take pride in these places, and share a responsibility to preserve them for our children and grandchildren.
Today, however, we are losing touch with too many of the places and proud traditions that have helped to make America special. Farms, ranches, forests, and other valuable natural resources are disappearing at an alarming rate. Families are spending less time together enjoying their natural surroundings. Despite our conservation efforts, too many of our fields are becoming fragmented, too many of our rivers and streams are becoming polluted, and we are losing our connection to the parks, wild places, and open spaces we grew up with and cherish. Children, especially, are spending less time outside running and playing, fishing and hunting, and connecting to the outdoors just down the street or outside of town.
Across America, communities are uniting to protect the places they love, and developing new approaches to saving and enjoying the outdoors. They are bringing together farmers and ranchers, land trusts, recreation and conservation groups, sportsmen, community park groups, governments and industry, and people from all over the country to develop new partnerships and innovative programs to protect and restore our outdoors legacy. However, these efforts are often scattered and sometimes insufficient. The Federal Government, the Nation’s largest land manager, has a responsibility to engage with these partners to help develop a conservation agenda worthy of the 21st Century. We must look to the private sector and nonprofit organizations, as well as towns, cities, and States, and the people who live and work in them, to identify the places that mean the most to Americans, and leverage the support of the Federal Government to help these community-driven efforts to succeed. Through these partnerships, we will work to connect these outdoor spaces to each other, and to reconnect Americans to them.
For these reasons, it is hereby ordered as follows:
Section 1. Establishment.
(a) There is established the America’s Great Outdoors Initiative (Initiative), to be led by the Secretaries of the Interior and Agriculture, the Administrator of the Environmental Protection Agency, and the Chair of the Council on Environmental Quality (CEQ) and implemented in coordination with the agencies listed in section 2(b) of this memorandum. The Initiative may include the heads of other executive branch departments, agencies, and offices (agencies) as the President may, from time to time, designate.
(b) The goals of the Initiative shall be to:
(i) Reconnect Americans, especially children, to America’s rivers and waterways, landscapes of national significance, ranches, farms and forests, great parks, and coasts and beaches by exploring a variety of efforts, including:
(A) promoting community-based recreation and conservation, including local parks, greenways, beaches, and waterways;
(B) advancing job and volunteer opportunities related to conservation and outdoor recreation; and
(C) supporting existing programs and projects that educate and engage Americans in our history, culture, and natural bounty.
(ii) Build upon State, local, private, and tribal priorities for the conservation of land, water, wildlife, historic, and cultural resources, creating corridors and connectivity across these outdoor spaces, and for enhancing neighborhood parks; and determine how the Federal Government can best advance those priorities through public private partnerships and locally supported conservation strategies.
(iii) Use science-based management practices to restore and protect our lands and waters for future generations.
Sec. 2. Functions. The functions of the Initiative shall include:
(a) Outreach. The Initiative shall conduct listening and learning sessions around the country where land and waters are being conserved and community parks are being established in innovative ways. These sessions should engage the full range of interested groups, including tribal leaders, farmers and ranchers, sportsmen, community park groups, foresters, youth groups, businesspeople, educators, State and local governments, and recreation and conservation groups. Special attention should be given to bringing young Americans into the conversation. These listening sessions will inform the reports required in subsection (c) of this section.
(b) Interagency Coordination. The following agencies shall work with the Initiative to identify existing resources and align policies and programs to achieve its goals:
(i) the Department of Defense;
(ii) the Department of Commerce;
(iii) the Department of Housing and Urban Development;
(iv) the Department of Health and Human Services;
(v) the Department of Labor;
(vi) the Department of Transportation;
(vii) the Department of Education; and
(viii) the Office of Management and Budget (OMB).
(c) Reports. The Initiative shall submit, through the Chair of the CEQ, the following reports to the President:
(i) Report on America’s Great Outdoors. By November 15, 2010, the Initiative shall submit a report that includes the following:
(A) a review of successful and promising nonfederal conservation approaches;
(B) an analysis of existing Federal resources and programs that could be used to complement those approaches;
(C) proposed strategies and activities to achieve the goals of the Initiative; and
(D) an action plan to meet the goals of the Initiative.
The report should reflect the constraints in resources available in, and be consistent with, the Federal budget. It should recommend efficient and effective use of existing resources, as well as opportunities to leverage nonfederal public and private resources and nontraditional conservation programs.
(ii) Annual reports. By September 30, 2011, and September 30, 2012, the Initiative shall submit reports on its progress in implementing the action plan developed pursuant to subsection (c)(i)(D) of this section.
Sec. 3. General Provisions.
(a) This memorandum shall be implemented consistent with applicable law and subject to the availability of any necessary appropriations.
(b) This memorandum does not create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(c) The heads of executive departments and agencies shall assist and provide information to the Initiative, consistent with applicable law, as may be necessary to carry out the functions of the Initiative. Each executive department and agency shall bear its own expenses of participating in the Initiative.
(d) Nothing in this memorandum shall be construed to impair or otherwise affect the functions of the Director of the OMB relating to budgetary, administrative, or legislative proposals.
(e) The Chair of the CEQ is authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 200102. Definitions
As used in this chapter:(1) State.—The term “State”, to the extent practicable, as determined by the Secretary, includes Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.

(2) United States.—The term “United States”—(A) includes the District of Columbia; and

(B) to the extent practicable, as determined by the Secretary, includes Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3169.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20010216 U.S.C. 460l–3.Pub. L. 88–29, § 4, May 28, 1963, 77 Stat. 50; Pub. L. 96–205, title VI, § 608(c), Mar. 12, 1980, 94 Stat. 92.


The words “the Trust Territory of the Pacific Islands” are omitted as obsolete. See note at 48 U.S.C. prec. 1681. For continued application of certain laws of the United States in certain cases, see the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (48 U.S.C. 1801 note), the Compact of Free Association between the Government of the United States of America and the Governments of the Marshall Islands and the Federated States of Micronesia (48 U.S.C. 1901 note), and the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note). The words “as determined by the Secretary” are added to make it clear that it is the Secretary who determines if it is practicable to include the stated entities.



§ 200103. Authority of Secretary to carry out certain functions and activities(a) In General.—To carry out this chapter, the Secretary may perform the functions and activities described in this section.

(b) Inventory and Evaluation.—The Secretary may prepare and maintain a continuing inventory and evaluation of outdoor recreation needs and resources of the United States.

(c) Classification System.—The Secretary may prepare a system for classification of outdoor recreation resources to assist in the effective and beneficial use and management of such resources.

(d) Recreation Plan.—The Secretary may formulate and maintain a comprehensive nationwide outdoor recreation plan, taking into consideration the plans of the various Federal agencies, States, and their political subdivisions. The plan shall set forth the needs and demands of the public for outdoor recreation and the current and foreseeable availability in the future of outdoor recreation resources to meet those needs. The plan shall identify critical outdoor recreation problems, recommend solutions, and recommend desirable actions to be taken at each level of government and by private interests. The Secretary shall submit the plan to the President for transmittal to Congress. Revisions of the plan shall be similarly transmitted at succeeding 5-year intervals. When a plan or revision is transmitted to the Congress, the Secretary shall transmit copies to the chief executive officials of the States.

(e) Technical Assistance and Advice.—The Secretary may provide technical assistance and advice to and cooperate with States, political subdivisions, and private interests, including nonprofit organizations, with respect to outdoor recreation.

(f) Interstate and Regional Cooperation.—The Secretary may encourage interstate and regional cooperation in the planning, acquisition, and development of outdoor recreation resources.

(g) Research, Information, and Education Programs and Activities.—The Secretary may—(1) sponsor, engage in, and assist in research relating to outdoor recreation, directly or by contract or cooperative agreements, and make payments for such purposes without regard to the limitations of section 3324(a) and (b) of title 31 concerning advances of funds when the Secretary considers such action to be in the public interest;

(2) undertake studies and assemble information concerning outdoor recreation, directly or by contract or cooperative agreement, and disseminate the information without regard to section 3204 of title 39; and

(3) cooperate with educational institutions and others to assist in establishing education programs and activities and to encourage public use and benefits from outdoor recreation.


(h) Cooperation and Coordination with Federal Agencies.—(1) In general.—The Secretary may—(A) cooperate with and provide technical assistance to Federal agencies and obtain from them information, data, reports, advice, and assistance that are needed and can reasonably be furnished in carrying out the purposes of this chapter; and

(B) promote coordination of Federal plans and activities generally relating to outdoor recreation.


(2) Funding.—An agency furnishing advice or assistance under this paragraph may expend its own funds for those purposes, with or without reimbursement, as may be agreed to by that agency.


(i) Donations.—The Secretary may accept and use donations of money, property, personal services, or facilities for the purposes of this chapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3170.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20010316 U.S.C. 460l–1.Pub. L. 88–29, § 2, May 28, 1963, 77 Stat. 49; Pub. L. 91–375, § 6(h), Aug. 12, 1970, 84 Stat. 776.


In subsection (d), the words “which shall be prepared as soon as practicable within 5 years on and after May 28, 1963” and “Future” are omitted as obsolete.
In subsection (h), the word “department” is omitted as being included in “agency”.



§ 200104. Consultations of Secretary with administrative officers; execution of administrative responsibilities in conformity with nationwide plan
To carry out the policy declared in section 200101 of this title, the heads of Federal agencies having administrative responsibility over activities or resources the conduct or use of which is pertinent to fulfillment of that policy shall, individually or as a group—(1) consult with and be consulted by the Secretary from time to time both with respect to their conduct of those activities and their use of those resources and with respect to the activities that the Secretary carries on under authority of this chapter that are pertinent to their work; and

(2) carry out that responsibility in general conformance with the nationwide plan authorized under section 200103(d) of this title.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3171.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20010416 U.S.C. 460l–2.Pub. L. 88–29, § 3, May 28, 1963, 77 Stat. 50.


The word “department” is omitted as being included in “agency”. The word “independent” is omitted as unnecessary.




CHAPTER 2003—LAND AND WATER CONSERVATION FUND



Sec.


200301.Definitions.


200302.Establishment of Land and Water Conservation Fund.


200303.Availability of funds.


200304.Statement of estimated requirements.


200305.Financial assistance to States.


200306.Allocation of Fund amounts for Federal purposes.


200307.Availability of Fund amounts for publicity purposes.


200308.Contracts for acquisition of land and water.


200309.Contracts for options to acquire land and water in System.


200310.Transfers to and from Fund.




Editorial Notes
Amendments2020—Pub. L. 116–152, § 3(c), Aug. 4, 2020, 134 Stat. 687, substituted “Availability of funds” for “Appropriations for expenditure of Fund amounts” in item 200303.


§ 200301. Definitions
In this chapter:(1) Fund.—The term “Fund” means the Land and Water Conservation Fund established under section 200302 of this title.

(2) State.—The term “State” means a State, the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3171.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


200301(1)no source.
200301(2)16 U.S.C. 460l–8(b)(5) (last sentence).Pub. L. 88–578, title I, § 6(b)(5) (last sentence), formerly § 5, Sept. 3, 1964, 78 Stat. 900; renumbered § 6, Pub. L. 92–347, § 2, July 11, 1972, 86 Stat. 459; Pub. L. 94–422, title I, § 101(3), Sept. 28, 1976, 90 Stat. 1315.





§ 200302. Establishment of Land and Water Conservation Fund(a) Establishment.—There is established in the Treasury the Land and Water Conservation Fund.

(b) Deposits.—There shall be deposited in the Fund the following revenues and collections:(1) All proceeds (except so much thereof as may be otherwise obligated, credited, or paid under authority of the provisions of law set forth in section 572(a) or 574(a) to (c) of title 40 or under authority of any appropriation Act that appropriates an amount, to be derived from proceeds from the transfer of excess property and the disposal of surplus property, for necessary expenses, not otherwise provided for, incident to the utilization and disposal of excess and surplus property) received from any disposal of surplus real property and related personal property under chapter 5 of title 40, notwithstanding any provision of law that such proceeds shall be credited to miscellaneous receipts of the Treasury. Nothing in this chapter shall affect existing laws or regulations concerning disposal of real or personal surplus property to schools, hospitals, and States and their political subdivisions.

(2) The amounts provided for in section 200310 of this title.


(c) Authorization of Appropriations.—(1) In general.—In addition to the sum of the revenues and collections estimated by the Secretary to be deposited in the Fund pursuant to this section, there are authorized to be appropriated annually to the Fund out of any money in the Treasury not otherwise appropriated such amounts as are necessary to make the income of the Fund not less than $900,000,000 for each fiscal year.

(2) Receipts under outer continental shelf lands act.—To the extent that amounts appropriated under paragraph (1) are not sufficient to make the total annual income of the Fund equivalent to the amounts provided in paragraph (1), an amount sufficient to cover the remainder shall be credited to the Fund from revenues due and payable to the United States for deposit in the Treasury as miscellaneous receipts under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3171; Pub. L. 114–113, div. O, title VIII, § 801(a), Dec. 18, 2015, 129 Stat. 3030; Pub. L. 116–9, title III, § 3001(a), Mar. 12, 2019, 133 Stat. 754; Pub. L. 116–152, § 3(b)(1), Aug. 4, 2020, 134 Stat. 687.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030216 U.S.C. 460l–5.Pub. L. 88–578, title I, § 2, Sept. 3, 1964, 78 Stat. 897; Pub. L. 89–72, § 11, July 9, 1965, 79 Stat. 218; Pub. L. 90–401, §§ 1(a), 2, July 15, 1968, 82 Stat. 354, 355; Pub. L. 91–308, § 2, July 7, 1970, 84 Stat. 410; Pub. L. 91–485, § 1, Oct. 22, 1970, 84 Stat. 1084; Pub. L. 94–273, § 2(7), Apr. 21, 1976, 90 Stat. 375; Pub. L. 94–422, title I, § 101(1), Sept. 28, 1976, 90 Stat. 1313; Pub. L. 95–42, § 1(1), June 10, 1977, 91 Stat. 210; Pub. L. 100–203, title V, § 5201(f)(1), Dec. 22, 1987, 101 Stat. 1330–267.


In subsection (b), the words “section 572(a) or 574(a) to (c) of title 40” are substituted for “section 485(b)(e)[sic], title 40, United States Code”, and the words “chapter 5 of title 40” are substituted for “the Federal Property and Administrative Services Act of 1949, as amended” because of section 5(c) of the Act of August 21, 2002 (Public Law 107–217, 116 Stat. 1303), the 1st section of which enacted Title 40, United States Code, and in the case of “chapter 5 of title 40”, to provide a more precise cross reference. The words “any appropriation Act that appropriates an amount, to be derived from proceeds from the transfer of excess property and the disposal of surplus property, for necessary expenses, not otherwise provided for, incident to the utilization and disposal of excess and surplus property” are substituted for “the Independent Offices Appropriation Act, 1963 (76 Stat. 725) or in any later appropriation Act” to update the reference.
In subsection (c)(1), reference to fiscal years 1977 and 1978 and the word “thereafter” are omitted as obsolete.

Editorial Notes

References in TextThe Outer Continental Shelf Lands Act, referred to in subsec. (c)(2), is act Aug. 7, 1953, ch. 345, 67 Stat. 462, which is classified generally to subchapter III (§ 1331 et seq.) of chapter 29 of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of Title 43 and Tables.

Amendments2020—Subsec. (c)(3). Pub. L. 116–152 struck out par. (3). Text read as follows: “Notwithstanding section 200303 of this title, money deposited in the Fund under this subsection shall remain in the Fund until appropriated by Congress to carry out this chapter.”
2019—Subsec. (b). Pub. L. 116–9, § 3001(a)(1), substituted “There” for “During the period ending September 30, 2018, there” in introductory provisions.
Subsec. (c)(1). Pub. L. 116–9, § 3001(a)(2), struck out “through September 30, 2018” after “each fiscal year”.
2015—Subsec. (b). Pub. L. 114–113, § 801(a)(1), substituted “September 30, 2018” for “September 30, 2015” in introductory provisions.
Subsec. (c)(1). Pub. L. 114–113, § 801(a)(2), substituted “September 30, 2018” for “September 30, 2015”.

Statutory Notes and Related Subsidiaries
Establishment and Collection of Use or Royalty Fees for Manufacture, Reproduction, or Use of “Golden Eagle Insignia”Pub. L. 92–347, § 3(a), July 11, 1972, 86 Stat. 461, provided that: “The Secretary of the Interior may establish and collect use or royalty fees for the manufacture, reproduction, or use of ‘The Golden Eagle Insignia’, originated by the Department of the Interior and announced in the December 3, 1970, issue of the Federal Register (35 Federal Register 18376) as the official symbol for Federal recreation areas designated for recreation fee collection. Any fees collected pursuant to this subsection shall be covered into the Land and Water Conservation Fund.”


Termination of Rights in “Golden Eagle Insignia”Pub. L. 92–347, § 3(d), July 11, 1972, 86 Stat. 462, provided that: “The rights in ‘The Golden Eagle Insignia’ under this Act [see Tables for classification], shall terminate if the use by the Secretary of the Interior of ‘The Golden Eagle Insignia’ is abandoned. Nonuse for a continuous period of two years shall constitute abandonment.”


Executive Documents

Ex. Ord. No. 11200. Establishment of Recreation User Fees
Ex. Ord. No. 11200, Feb. 26, 1965, 30 F.R. 2645, provided:
WHEREAS it is desirable that all American people of present and future generations be assured adequate outdoor recreation resources, and it is desirable for all levels of government and private interests to take prompt and coordinated action to the extent practicable without diminishing or affecting their respective powers and functions to conserve, develop, and utilize such resources for the benefit and enjoyment of the American people; and
WHEREAS these resources are to a considerable extent located on lands administered by the Federal Government through the National Park Service, the Bureau of Land Management, the Bureau of Sport Fisheries and Wildlife, the Bureau of Reclamation, the Forest Service, the Corps of Engineers, the Tennessee Valley Authority and the United States Section of the International Boundary and Water Commission (United States and Mexico); and
WHEREAS the Act of May 28, 1963, 77 Stat. 49 [see 54 U.S.C. 200101 et seq.], vested the Secretary of the Interior with legal authority to promote coordination of Federal plans and activities generally relating to outdoor recreation; and
WHEREAS it is fair and equitable that the users of certain recreation areas and facilities managed by such agencies pay a reasonable fee for the recreation benefits received; and
WHEREAS it is desirable to establish uniformity of practices among such Federal agencies regarding recreation user fees and related matters; and
WHEREAS the Congress, recognizing the need for urgent and effective action in this regard, enacted the Land and Water Conservation Fund Act of 1965, Public Law 88–578; 78 Stat. 897 [see 54 U.S.C. 200301 et seq.] (hereafter in this order referred to as “the Act”);
NOW, THEREFORE, by virtue of the authority vested in me by the Act, by Section 301 of title 3 of the United States Code, and as President of the United States, it is ordered as follows:
Section 1. Designation of areas for 1965. (a) All areas administered by the National Park Service, Bureau of Land Management, Bureau of Sport Fisheries and Wildlife, Bureau of Reclamation, Forest Service, Corps of Engineers, Tennessee Valley Authority, and the United States Section of the International Boundary and Water Commission (United States and Mexico), at which entrance, admission, or other recreation user fees (hereafter in this order referred to as “recreation user fees”) were collected directly by those Federal agencies during any part of 1964 are hereby designated, pursuant to Section 2(a) of the Act [former 16 U.S.C. 460l–5(a)], as areas at which recreation user fees shall be charged during 1965.
(b) The Secretary of the Interior, the Secretary of Agriculture, the Secretary of Defense, the Board of Directors of the Tennessee Valley Authority, and the Commissioner, United States Section of the International Boundary and Water Commission (United States and Mexico), or their designees, shall, by April 1, 1965, designate any additional areas under their respective jurisdictions at which recreation user fees are to be charged during 1965.
(c) Recreation user fees for such areas shall be prescribed as provided in Section 5 of this Order.
Sec. 2. Designation of areas for years after 1965. (a) Subject to the provisions of subsection (b) of this section, the areas designated by Section 1(a), or pursuant to Section 1(b), of this Order are hereby designated as areas for which recreation user fees shall be charged for years after 1965.
(b) The officials described in Section 1(b) of this Order shall, before January 1, 1966, and at least annually thereafter, review all areas then under their respective jurisdictions, including those described in subsection (a) of this section, to determine (1) whether any additional areas should, in accordance with the designation criteria prescribed by Section 3 of this Order (or under those designation criteria as revised by the Secretary of the Interior pursuant to Section 6(c) of this Order), be designated as areas for which recreation user fees shall be charged, or (2) whether the recreation user fee for any area theretofore designated should be increased, reduced, or eliminated under the designation criteria then in effect.
(c)(1) Whenever, in accordance with subsection (b) of this section, it is determined that the recreation user fee for an area should be reduced or eliminated, such action shall be taken forthwith.
(2) Whenever, in accordance with subsection (b) of this section, it is determined that a recreation user fee should be charged with respect to an area with respect to which no such fee has theretofore been charged, such new fee shall be charged only after the posting requirements of Section 4 of this Order have been satisfied.
Sec. 3. Criteria for designation of areas. Areas shall, in accordance with Section 1(b) and Section 2(b) of this Order and to the extent permitted by the Act, be designated as areas at which recreation user fees shall be charged if the following conditions are found to exist concurrently:
(1) The area is administered by any of the eight agencies specified in Section 1(a) of this Order;
(2) The area is administered primarily for scenic, scientific, historical, cultural, or recreational purposes;
(3) The area has recreation facilities or services provided at Federal expense; and
(4) The nature of the area is such that fee collection is administratively and economically practical.
(b) Areas designated as those at which recreation user fees shall be charged shall hereafter in this Order be referred to as “designated areas.”
Sec. 4. Posting of designated areas. The heads of administering agencies and departments shall provide for the posting of signs at all designated areas such as will clearly notify the visiting public that recreation user fees are charged therein. All areas designated pursuant to Sections 1 and 2 of this Order shall be so posted prior to the beginning of the recreation season or as soon as practicable following designation. No recreation user fee established pursuant to this Order shall be effective with respect to any designated area until that designated area has been posted.
Sec. 5. Establishment of fees. (a) Each official described in Section 1(b) of this Order shall, subject to the criteria prescribed by the Secretary of the Interior, establish a recreation user fee for each designated area administered under his jurisdiction by selecting from a schedule of fees, prescribed by the Secretary of the Interior pursuant to Section 6 of this Order, the fee which is appropriate for each such designated area under criteria prescribed by the Secretary pursuant to that section. Each such official shall also specify which designated areas shall be excluded from the coverage of the annual fee described in Section 2(a)(1) of the Act [former 16 U.S.C. 460l–5(a)(i)] and which, as a result of that exclusion will be subject to the fee described in Section 2(a)(iii) of the Act [former 16 U.S.C. 460l–5(a)(iii)]. The range of recreation user fees to be charged and the criteria for their selection shall be established under the procedures prescribed by Section 6 of this Order.
(b) The Secretary of the Interior shall prescribe the procedures for the production, distribution, and sale of the Land and Water Conservation Fund Sticker, which shall be issued to those individuals who elect to pay the annual fees. The Secretary of the Interior shall also prescribe the manner in which the Sticker shall be displayed. The conditions under which it may be used shall be determinated under the procedures prescribed by Section 6 of this Order.
Sec. 6. Coordination. (a) The Secretary of the Interior shall after consultation with the heads of other affected departments and agencies, adopt such coordination measures as are necessary to carry out the purposes of Sections 2(a) and 4(a) of the Act [former 16 U.S.C. 460l–5(a), 460l–7(a)] and the provisions of this order.
(b)(1) In order that the purposes of the Act and of this Order may be effectuated without delay, the Secretary of the Interior shall, subject to the limitations imposed by the Act and without regard to the other provisions of this section, forthwith issue a schedule of recreation user fees and criteria to be used in determining which such fees shall be charged with respect to each of the designated areas.
(2) Subject to the limitations imposed by the Act and subject to the provisions of subsections (a), (c), and (d) of this section, the Secretary of the Interior may, from time to time, amend or replace the schedule of fees and the criteria prescribed by him pursuant to subsection (b)(1) of this section.
(c) Subject to the limits set forth in the Act, the measures which the Secretary of the Interior may adopt pursuant to subsection (a) of this section may include, but are not limited to, the following—
(1) Initial preparation and coordination of the comprehensive statement of estimated requirements during the ensuing fiscal year for appropriations from the Land and Water Conservation Fund, as required by Section 4(a) of the act [former 16 U.S.C. 460l–7(a)].
(2) Development of such additional procedures and interpretive materials as are necessary to facilitate the implementation of this Order and related provisions of the Act.
(3) Review and revision, if needed, of the criteria for designation set forth in Section 3 of this Order.
(d) Except with respect to the schedule of fees and the criteria prescribed by the Secretary pursuant to subsection (b)(1) of this section, measures and regulations adopted by the Secretary pursuant to this Order shall not become effective until 30 days after they are presented for the consideration of the other officials described in Section 1(b). Any such official who does not concur in any such measure or regulation may, within that 30-day period, refer the matter to the Recreation Advisory Council established under Executive Order No. 11017 [superseded by Ex. Ord. No. 11278, which in turn was revoked by Ex. Ord. No. 11472, which is set out as a note under section 4321 of Title 42, The Public Health and Welfare] for resolution. If a proposed measure is referred to the Council for resolution, it shall not become effective until approved by the Council. With the approval of all other officials described in Section 1(b) of this Order, the provisions of this subsection may be waived with respect to any specific measure or regulation adopted by the Secretary of the Interior pursuant to this order so that any such measure or regulation may be made effective before the expiration of the 30-day waiting period prescribed by the first sentence of this subsection.
Sec. 7. Review of contracts. The officials described in Section 1(b) of this Order shall, within a reasonable time, review all existing contracts and other arrangements between their respective agencies and any non-Federal public entity which relate to non-Federal management of Federally-owned outdoor recreation areas. Special attention shall be given to any provision in any such contract or other arrangement which prohibits or discourages in any way such non-Federal public entity from charging recreation user fees. Unless otherwise prohibited by law, each such restrictive provision shall be the subject of renegotiation designed to accomplish a modification thereof that will permit the charging of recreation user fees.
Sec. 8. Regulations. The Secretary of the Interior is authorized to issue such regulations as may be necessary to carry out his functions under this Order.

Lyndon B. Johnson.




§ 200303. Availability of funds(a) In General.—Any amounts deposited in the Fund under section 200302 for fiscal year 2020 and each fiscal year thereafter shall be made available for expenditure for fiscal year 2021 and each fiscal year thereafter, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund pursuant to the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2534)).

(b) Additional Amounts.—Amounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund.

(c) Allocation Authority.—(1) Submission of cost estimates.—The President shall submit to Congress detailed account, program, and project allocations of the full amount made available under subsection (a)—(A) for fiscal year 2021, not later than 90 days after the date of enactment of the Great American Outdoors Act; and

(B) for each fiscal year thereafter, as part of the annual budget submission of the President.


(2) Alternate allocation.—(A) In general.—Appropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account, program, and project.

(B) Allocation by president.—(i) No alternate allocations.—If Congress has not enacted legislation establishing alternate allocations by the date on which the Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under subsection (a) shall be allocated by the President.

(ii) Insufficient alternate allocation.—If Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.



(3) Recreational public access.—Amounts expended from the Fund under this section shall be consistent with the requirements for recreational public access for hunting, fishing, recreational shooting, or other outdoor recreational purposes under section 200306(c).

(4) Annual report.—The President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3172; Pub. L. 116–152, § 3(a), Aug. 4, 2020, 134 Stat. 686.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030316 U.S.C. 460l–6.Pub. L. 88–578, title I, § 3, Sept. 3, 1964, 78 Stat. 899; Pub. L. 100–203, title V, § 5201(f)(2), Dec. 22, 1987, 101 Stat. 1330-267.


The words “or from the special account established under section 460l–6a(i)(1) of this title” are omitted as obsolete.

Editorial Notes

References in TextThe Further Consolidated Appropriations Act, 2020, referred to in subsec. (a), is Pub. L. 116–94, Dec. 20, 2019, 133 Stat. 2534. For complete classification of this Act to the Code, see Tables.
Section 105 of the Gulf of Mexico Energy Security Act of 2006, referred to in subsec. (b), is section 105 of title I of div. C of Pub. L. 109–432, which is set out in a note under section 1331 of Title 43, Public Lands.
The date of enactment of the Great American Outdoors Act, referred to in subsec. (c)(1)(A), is the date of enactment of Pub. L. 116–152, which was approved Aug. 4, 2020.

Amendments2020—Pub. L. 116–152 amended section generally. Prior to amendment, text read as follows: “Amounts deposited in the Fund shall be available for expenditure for the purposes of this chapter only when appropriated for those purposes. The appropriations may be made without fiscal-year limitation. Amounts made available for obligation or expenditure from the Fund may be obligated or expended only as provided in this chapter.”



§ 200304. Statement of estimated requirements(a) In General.—There shall be submitted with the annual budget of the United States a comprehensive statement of estimated requirements during the ensuing fiscal year for appropriations from the Fund.

(b) Allocation of Funds.—Of the total amount made available to the Fund through appropriations or deposited in the Fund under section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)—(1) not less than 40 percent shall be used for Federal purposes; and

(2) not less than 40 percent shall be used to provide financial assistance to States.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3172; Pub. L. 116–9, title III, § 3001(b), Mar. 12, 2019, 133 Stat. 755.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030416 U.S.C. 460l–7.Pub. L. 88–578, title I, § 5, formerly § 4, Sept. 3, 1964, 78 Stat. 900; Pub. L. 90–401, § 3, July 15, 1968, 82 Stat. 355; renumbered § 5, Pub. L. 92–347, § 2, July 11, 1972, 86 Stat. 459; Pub. L. 94–273, § 3(4), Apr. 21, 1976, 90 Stat. 376; Pub. L. 94–422, title I, § 101(2), Sept. 28, 1976, 90 Stat. 1314; Pub. L. 95–42, § 1(2), June 10, 1977, 91 Stat. 210.


The references to fiscal years 1978 and 1979 and the special account are omitted as obsolete.

Editorial Notes

References in TextSection 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006, referred to in subsec. (b), is section 105(a)(2)(B) of title I of div. C of Pub. L. 109–432, which is set out in a note under section 1331 of Title 43, Public Lands.

Amendments2019—Pub. L. 116–9 designated existing provisions as subsec. (a) and inserted heading, struck out “Not less than 40 percent of such appropriations shall be available for Federal purposes.” after “Fund.”, and added subsec. (b).



§ 200305. Financial assistance to States(a) Authority of Secretary To Make Payments.—The Secretary may provide financial assistance to the States from amounts available for State purposes. Payments may be made to the States by the Secretary as provided in this section, subject to such terms and conditions as the Secretary considers appropriate and in the public interest to carry out the purposes of this chapter, for outdoor recreation:(1) Planning.

(2) Acquisition of land, water, or interests in land or water.

(3) Development.


(b) Apportionment Among States.—Amounts appropriated and available for State purposes for each fiscal year shall be apportioned among the States by the Secretary, whose determination shall be final, in accordance with the following formula:(1) Forty percent of the 1st $225,000,000; 30 percent of the next $275,000,000; and 20 percent of all additional appropriations shall be apportioned equally among the States.

(2) At any time, the remaining appropriation shall be apportioned on the basis of need to individual States by the Secretary in such amounts as in the Secretary’s judgment will best accomplish the purposes of this chapter. The determination of need shall include consideration of—(A) the proportion that the population of each State bears to the total population of the United States;

(B) the use of outdoor recreation resources of each State by persons from outside the State; and

(C) the Federal resources and programs in each State.


(3) The total allocation to a State under paragraphs (1) and (2) shall not exceed 10 percent of the total amount allocated to all of the States in any one year.

(4) The Secretary shall notify each State of its apportionments. The amounts shall be available for payment to the State for planning, acquisition, or development projects as prescribed. Any amount of any apportionment that has not been paid or obligated by the Secretary during the fiscal year in which the notification is given and for 2 fiscal years thereafter shall be reapportioned by the Secretary in accordance with paragraph (2) without regard to the 10 percent limitation to an individual State specified in this subsection.


(c) Matching Requirements.—Payments to any State shall cover not more than 50 percent of the cost of planning, acquisition, or development projects that are undertaken by the State. The remaining share of the cost shall be borne by the State in a manner and with funds or services as shall be satisfactory to the Secretary.

(d) Comprehensive State Plan.—(1) Required for consideration of financial assistance.—A comprehensive statewide outdoor recreation plan shall be required prior to the consideration by the Secretary of financial assistance for acquisition or development projects. The plan shall be adequate if, in the judgment of the Secretary, it encompasses and will promote the purposes of this chapter. No plan shall be approved unless the chief executive official of the State certifies that ample opportunity for public participation in plan development and revision has been accorded. The Secretary shall develop, in consultation with others, criteria for public participation, which criteria shall constitute the basis for the certification by the chief executive official. The plan shall contain—(A) the name of the State agency that will have authority to represent and act for the State in dealing with the Secretary for purposes of this chapter;

(B) an evaluation of the demand for and supply of outdoor recreation resources and facilities in the State;

(C) a program for the implementation of the plan; and

(D) other necessary information, as determined by the Secretary.


(2) Factors to be considered.—The plan shall take into account relevant Federal resources and programs and shall be correlated so far as practicable with other State, regional, and local plans. Where there exists or is in preparation for any particular State a comprehensive plan financed in part with funds supplied by the Secretary of Housing and Urban Development, any statewide outdoor recreation plan prepared for purposes of this part shall be based on the same population, growth, and other pertinent factors as are used in formulating plans financed by the Secretary of Housing and Urban Development.

(3) Provision of assistance when plan not otherwise available or to maintain plan.—The Secretary may provide financial assistance to any State for projects for the preparation of a comprehensive statewide outdoor recreation plan when the plan is not otherwise available or for the maintenance of the plan.

(4) Wetlands.—A comprehensive statewide outdoor recreation plan shall specifically address wetlands within the State as an important outdoor recreation resource as a prerequisite to approval, except that a revised comprehensive statewide outdoor recreation plan shall not be required by the Secretary, if a State submits, and the Secretary, acting through the Director, approves, as a part of and as an addendum to the existing comprehensive statewide outdoor recreation plan, a wetlands priority plan developed in consultation with the State agency with responsibility for fish and wildlife resources and consistent with the national wetlands priority conservation plan developed under section 301 of the Emergency Wetlands Resources Act of 1986 (16 U.S.C. 3921) or, if the national plan has not been completed, consistent with the provisions of that section.


(e) Projects for Land and Water Acquisition and Development of Basic Outdoor Recreation Facilities.—(1) In general.—In addition to assistance for planning projects, the Secretary may provide financial assistance to any State for the types of projects described in paragraphs (2) and (3), or combinations of those projects, if the projects are in accordance with the State comprehensive plan.

(2) Acquisition of land or water.—(A) In general.—Under paragraph (1), the Secretary may provide financial assistance for a project for the acquisition of land, water, or an interest in land or water, or a wetland area or an interest in a wetland area, as identified in the wetlands provisions of the comprehensive plan (other than land, water, or an interest in land or water acquired from the United States for less than fair market value), but not including incidental costs relating to acquisition.

(B) Retention of right of use and occupancy.—When a State provides that the owner of a single-family residence may, at the owner’s option, elect to retain a right of use and occupancy for not less than 6 months after the date of acquisition of the residence and the owner elects to retain such a right—(i) the owner shall be deemed to have waived any benefits under sections 203 to 206 of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4623 to 4626); and

(ii) for the purposes of those sections the owner shall not be deemed to be a displaced person as defined in section 101 of that Act (42 U.S.C. 4601).



(3) Development of basic outdoor recreation facilities.—Under paragraph (1), the Secretary may provide financial assistance for a project for development of basic outdoor recreation facilities to serve the general public, including the development of Federal land under lease to States for terms of 25 years or more. No assistance shall be available under this chapter to enclose or shelter a facility normally used for an outdoor recreation activity, but the Secretary may permit local funding, not to exceed 10 percent of the total amount allocated to a State in any one year, to be used for construction of a sheltered facility for a swimming pool or ice skating rink in an area where the Secretary determines that the construction is justified by the severity of climatic conditions and the increased public use made possible by the construction.


(f) Payments.—(1) Criteria for making payments.—The Secretary may make a payment to a State only for a planning, acquisition, or development project that is approved by the Secretary. The Secretary shall not make a payment for or on account of any project with respect to which financial assistance has been given or promised under any other Federal program or activity, and no financial assistance shall be given under any other Federal program or activity for or on account of any project with respect to which the assistance has been given or promised under this chapter. The Secretary may make payments from time to time in keeping with the rate of progress toward the satisfactory completion of a project. The approval of all projects and all payments, or any commitments relating thereto, shall be withheld until the Secretary receives appropriate written assurance from the State that the State has the ability and intention to finance its share of the cost of all of the projects, and to operate and maintain by acceptable standards, at State expense, the properties or facilities acquired or developed for public outdoor recreation use.

(2) Payment recipients.—Payments for all projects shall be made by the Secretary to the chief executive official of the State or to a State official or agency designated by the chief executive official or by State law having authority and responsibility to accept and to administer funds paid under this section for approved projects. If consistent with an approved project, funds may be transferred by the State to a political subdivision or other appropriate public agency.

(3) Conversion to other than public outdoor recreation use.—No property acquired or developed with assistance under this section shall, without the approval of the Secretary, be converted to other than public outdoor recreation use. The Secretary shall approve a conversion only if the Secretary finds it to be in accordance with the then-existing comprehensive statewide outdoor recreation plan and only on such conditions as the Secretary considers necessary to ensure the substitution of other recreation properties of at least equal fair market value and of reasonably equivalent usefulness and location. Wetland areas and interests therein as identified in the wetlands provisions of the comprehensive plan and proposed to be acquired as suitable replacement property within the same State that is otherwise acceptable to the Secretary, acting through the Director, shall be deemed to be of reasonably equivalent usefulness with the property proposed for conversion.

(4) Reports and accounting procedures.—No payment shall be made to any State until the State has agreed to—(A) provide such reports to the Secretary in such form and containing such information as may be reasonably necessary to enable the Secretary to perform the Secretary’s duties under this chapter; and

(B) provide such fiscal control and fund accounting procedures as may be necessary to ensure proper disbursement and accounting for Federal funds paid to the State under this chapter.



(g) Records.—A recipient of assistance under this chapter shall keep such records as the Secretary shall prescribe, including records that fully disclose—(1) the amount and the disposition by the recipient of the proceeds of the assistance;

(2) the total cost of the project or undertaking in connection with which the assistance is given or used; and

(3) the amount and nature of that portion of the cost of the project or undertaking supplied by other sources, and such other records as will facilitate an effective audit.


(h) Access to Records.—The Secretary, and the Comptroller General, or any of their duly authorized representatives, shall have access for the purpose of audit and examination to any records of the recipient that are pertinent to assistance received under this chapter.

(i) Prohibition of Discrimination.—With respect to property acquired or developed with assistance from the Fund, discrimination on the basis of residence, including preferential reservation or membership systems, is prohibited except to the extent that reasonable differences in admission and other fees may be maintained on the basis of residence.

(j) Coordination With Federal Agencies.—To ensure consistency in policies and actions under this chapter with other related Federal programs and activities and to ensure coordination of the planning, acquisition, and development assistance to States under this section with other related Federal programs and activities—(1) the President may issue such regulations with respect thereto as the President considers desirable; and

(2) the assistance may be provided only in accordance with the regulations.


(k) Capital Improvement and Other Projects To Reduce Crime.—(1) Availability and purpose of funds.—In addition to assistance for planning projects, and in addition to the projects identified in subsection (e), and from amounts appropriated out of the Violent Crime Reduction Trust Fund, the Secretary may provide financial assistance to the States, not to exceed $15,000,000, for projects or combinations thereof for the purpose of making capital improvements and other measures to increase safety in urban parks and recreation areas, including funds to—(A) increase lighting within or adjacent to public parks and recreation areas;

(B) provide emergency telephone lines to contact law enforcement or security personnel in areas within or adjacent to public parks and recreation areas;

(C) increase security personnel within or adjacent to public parks and recreation areas; and

(D) fund any other project intended to increase the security and safety of public parks and recreation areas.


(2) Eligibility.—In addition to the requirements for project approval imposed by this section, eligibility for assistance under this subsection shall depend on a showing of need. In providing funds under this subsection, the Secretary shall give priority to projects proposed for urban parks and recreation areas with the highest rates of crime and, in particular, to urban parks and recreation areas with the highest rates of sexual assault.

(3) Federal share.—Notwithstanding subsection (c), the Secretary may provide 70 percent improvement grants for projects undertaken by a State for the purposes described in this subsection.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3172; Pub. L. 116–9, title III, § 3001(c), Mar. 12, 2019, 133 Stat. 755.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030516 U.S.C. 460l–8(less (b)(5) (last sentence)).Pub. L. 88–578, title I, § 6, formerly § 5(less (b)(5) (last sentence)), Sept. 3, 1964, 78 Stat. 900; renumbered § 6, Pub. L. 92–347, § 2, July 11, 1972, 86 Stat. 459; Pub. L. 93–303, § 2, June 7, 1974, 88 Stat. 194; Pub. L. 94–422, title I, § 101(3), Sept. 28, 1976, 90 Stat. 1314. 1315; Pub. L. 95–625, title VI, § 606, Nov. 10, 1978, 92 Stat. 3519; Pub. L. 99–645, title III, § 303, Nov. 10, 1986, 100 Stat. 3587; Pub. L. 103–322, title IV, § 40133, Sept. 13, 1994, 108 Stat. 1918; Pub. L. 103–437, § 6(p)(2), Nov. 2, 1994, 108 Stat. 4586; Pub. L. 104–333, div. I, title VIII, § 814(d)(1)(H), Nov. 12, 1996, 110 Stat. 4196.


In subsection (b)(5), the words “(when such islands achieve Commonwealth status)” are omitted as obsolete.
In subsection (c), the words “No payment may be made to any State for or on account of any cost or obligation incurred or any service rendered prior to September 3, 1964” are omitted as obsolete.
In subsection (d)(2), the words “Secretary of Housing and Urban Development” are substituted for “Housing and Home Finance Agency” because of 42 U.S.C. 3534.
In subsection (d)(4), the words “For fiscal year 1988 and thereafter” are omitted as obsolete.
In subsection (e)(3), the words “and after September 28, 1976” are omitted as obsolete.
In subsection (f)(2), the words “chief executive official” are substituted for “Governor” for clarity and for consistency in the new title.
In subsection (j), the words “(including those conducted pursuant to title VII of the Housing Act of 1961 and section 701 of the Housing Act of 1954)” are omitted as obsolete. The authority to make grants or loans under title VII terminated on December 31, 1974. Section 701 was repealed by section 313(b) of the Omnibus Budget Reconciliation Act of 1981 (Public Law 97–35, 95 Stat. 398).
In subsection (k)(3), the words “and the remaining share of the cost shall be borne by the State” are omitted as unnecessary.

Editorial Notes
Amendments2019—Subsec. (b)(5). Pub. L. 116–9 struck out par. (5) which read as follows: “For the purposes of paragraph (1), the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands shall be deemed to be one State, and shall receive shares of the apportionment in proportion to their populations.”



§ 200306. Allocation of Fund amounts for Federal purposes(a) Allowable Purposes and Subpurposes.—(1) In general.—Amounts appropriated from the Fund for Federal purposes shall, unless otherwise allotted in the appropriation Act making them available, be allotted by the President for the purposes and subpurposes stated in this subsection.

(2) Acquisition of land, water, or an interest in land or water.—(A) System units and recreation areas administered for recreation purposes.—Amounts shall be allotted for the acquisition of land, water, or an interest in land or water within the exterior boundary of—(i) a System unit authorized or established; and

(ii) an area authorized to be administered by the Secretary for outdoor recreation purposes.


(B) National forest system.—(i) In general.—Amounts shall be allotted for the acquisition of land, water, or an interest in land or water within inholdings within—(I) wilderness areas of the National Forest System; and

(II) other areas of national forests as the boundaries of those forests existed on January 1, 1965, or purchase units approved by the National Forest Reservation Commission subsequent to January 1, 1965, all of which other areas are primarily of value for outdoor recreation purposes.


(ii) Adjacent land.—Land outside but adjacent to an existing national forest boundary, not to exceed 3,000 acres in the case of any one forest, that would comprise an integral part of a forest recreational management area may also be acquired with amounts appropriated from the Fund.


(C) Endangered species and threatened species; fish and wildlife refuge areas; national wildlife refuge system.—Amounts shall be allotted for the acquisition of land, water, or an interest in land or water for—(i) endangered species and threatened species authorized under section 5(a) of the Endangered Species Act of 1973 (16 U.S.C. 1534(a));

(ii) areas authorized by section 2 of the Refuge Recreation Act (16 U.S.C. 460k–1);

(iii) national wildlife refuge areas under section 7(a)(4) of the Fish and Wildlife Act of 1956 (16 U.S.C. 742f(a)(4)) and wetlands acquired under section 304 of the Emergency Wetlands Resources Act of 1986 (16 U.S.C. 3922); and

(iv) any area authorized for the National Wildlife Refuge System by specific Acts.



(3) Payment as offset of capital costs.—Amounts shall be allotted for payment into miscellaneous receipts of the Treasury as a partial offset for capital costs, if any, of Federal water development projects authorized to be constructed by or pursuant to an Act of Congress that are allocated to public recreation and the enhancement of fish and wildlife values and financed through appropriations to water resource agencies.

(4) Availability of appropriations.—Appropriations allotted for the acquisition of land, water, or an interest in land or water as set forth under subparagraphs (A) and (B) of paragraph (2) shall be available for those acquisitions notwithstanding any statutory ceiling on the appropriations contained in any other provision of law enacted prior to January 4, 1977, or, in the case of national recreation areas, prior to January 15, 1979, except that for any such area expenditures shall not exceed a statutory ceiling during any one fiscal year by 10 percent of the ceiling or $1,000,000, whichever is greater.


(b) Acquisition Restrictions.—Appropriations from the Fund pursuant to this section shall not be used for acquisition unless the acquisition is otherwise authorized by law. Appropriations from the Fund may be used for preacquisition work where authorization is imminent and where substantial monetary savings could be realized.

(c) Recreational Public Access.—(1) In general.—Of the amounts made available for expenditure in any fiscal year under section 200303, there shall be made available for recreational public access projects identified on the priority list developed under paragraph (2) not less than the greater of—(A) an amount equal to 3 percent of those amounts; or

(B) $15,000,000.


(2) Priority list.—The Secretary and the Secretary of Agriculture, in consultation with the head of each affected Federal agency, shall annually develop a priority list for projects that, through acquisition of land (or an interest in land), secure recreational public access to Federal land under the jurisdiction of the applicable Secretary for hunting, fishing, recreational shooting, or other outdoor recreational purposes.


(d) Acquisition Considerations.—In determining whether to acquire land (or an interest in land) under this section, the Secretary and the Secretary of Agriculture shall take into account—(1) the significance of the acquisition;

(2) the urgency of the acquisition;

(3) management efficiencies;

(4) management cost savings;

(5) geographic distribution;

(6) threats to the integrity of the land; and

(7) the recreational value of the land.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3177; Pub. L. 116–9, title III, § 3001(d), (e), Mar. 12, 2019, 133 Stat. 755; Pub. L. 116–152, § 3(b)(2), Aug. 4, 2020, 134 Stat. 687.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030616 U.S.C. 460l–9(a), (b).Pub. L. 88–578, title I, § 7, formerly § 6, Sept. 3, 1964, 78 Stat. 903; Pub. L. 90–401, § 1(c), July 15, 1968, 82 Stat. 355; renumbered § 7, Pub. L. 92–347, § 2, July 11, 1972, 86 Stat. 459; amended Pub. L. 93–205, § 13(c), Dec. 28, 1973, 87 Stat. 902; Pub. L. 94–422, title I, § 101(4), Sept. 28, 1976, 90 Stat. 1317; Pub. L. 95–42, § 1(3)–(5), June 10, 1977, 91 Stat. 210, 211; Pub. L. 96–203, § 2, Mar. 10, 1980, 94 Stat. 81; Pub. L. 99–645, title III, § 302, Nov. 10, 1986, 100 Stat. 3587; Pub. L. 103–437, § 6(p)(3), Nov. 2, 1994, 108 Stat. 4586; Pub. L. 104–333, div. I, title VIII, § 814(b), (d)(2)(C), Nov. 12, 1996, 110 Stat. 4194, 4196; Pub. L. 106–176, title I, §§ 120(b), 129, Mar. 10, 2000, 114 Stat. 28, 30.


In subsection (a)(4), the words “January 4, 1977” are substituted for “the convening of the Ninety-fifth Congress”, and the words “January 15, 1979” are substituted for “ the convening of the Ninety-sixth Congress”, for clarity.

Editorial Notes
Amendments2020—Subsec. (a)(2)(B)(iii). Pub. L. 116–152 struck out cl. (iii). Text read as follows: “Except for areas specifically authorized by Act of Congress, not more than 15 percent of the acreage added to the National Forest System pursuant to this section shall be west of the 100th meridian.”
2019—Subsec. (c). Pub. L. 116–9, § 3001(d), added subsec. (c).
Subsec. (d). Pub. L. 116–9, § 3001(e), added subsec. (d).



§ 200307. Availability of Fund amounts for publicity purposes(a) In General.—Amounts derived from the sources listed in section 200302 of this title shall not be available for publicity purposes.

(b) Exception for Temporary Signing.—In a case where significant acquisition or development is initiated, appropriate standardized temporary signing shall be located on or near the affected site, to the extent feasible, so as to indicate the action taken is a product of funding made available through the Fund. The signing may indicate the percentage amounts and dollar amounts financed by Federal and non-Federal funds, and that the source of the funding includes amounts derived from Outer Continental Shelf receipts. The Secretary shall prescribe standards and guidelines for the usage of the signing to ensure consistency of design and application.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3179.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030716 U.S.C. 460l–10.Pub. L. 88–578, title I, § 8, formerly § 7, Sept. 3, 1964, 78 Stat. 903; renumbered § 8, Pub. L. 92–347, § 2, July 11, 1972, 86 Stat. 459; Pub. L. 94–422, title I, § 101(5), Sept. 28, 1976, 90 Stat. 1318.





§ 200308. Contracts for acquisition of land and water
Not more than $30,000,000 of the amount authorized to be appropriated from the Fund by section 200303 of this title may be obligated by contract during each fiscal year for the acquisition of land, water, or interest in land or water within areas specified in section 200306(a)(2) of this title. The contract may be executed by the head of the department concerned, within limitations prescribed by the Secretary. The contract shall be a contractual obligation of the United States and shall be liquidated with money appropriated from the Fund specifically for liquidation of that contract obligation. No contract may be entered into for the acquisition of property pursuant to this section unless the acquisition is otherwise authorized by Federal law.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3179.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030816 U.S.C. 460l–10a.Pub. L. 88–578, title I, § 9, formerly § 8, as added Pub. L. 90–401, § 4, July 15, 1968, 82 Stat. 355; Pub. L. 91–308, § 3, July 7, 1970, 84 Stat. 410; renumbered § 9, Pub. L. 92–347, § 2, July 11, 1972, 86 Stat. 459; Pub. L. 93–303, § 3, June 7, 1974, 88 Stat. 194.



Statutory Notes and Related Subsidiaries
Rescission of Contract AuthorityProvisions rescinding contract authority provided for specific fiscal years by 54 U.S.C. 200308 (formerly 16 U.S.C. 460l–10a) were contained in the appropriation acts that were listed in a note under former section 460l–10a of Title 16, Conservation, and in the following appropriation acts:
Pub. L. 115–31, div. G, title I, May 5, 2017, 131 Stat. 443.
Pub. L. 114–113, div. G, title I, Dec. 18, 2015, 129 Stat. 2532.
Pub. L. 113–235, div. F, title I, Dec. 16, 2014, 128 Stat. 2402.
Pub. L. 113–76, div. G, title I, Jan. 17, 2014, 128 Stat. 295.



§ 200309. Contracts for options to acquire land and water in System
The Secretary may enter into contracts for options to acquire land, water, or interests in land or water within the exterior boundaries of any area the acquisition of which is authorized by law for inclusion in the System. The minimum period of any such option shall be 2 years, and any sums expended for the purchase of an option shall be credited to the purchase price of the area. Not more than $500,000 of the sum authorized to be appropriated from the Fund by section 200303 of this title may be expended by the Secretary in any one fiscal year for the options.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3179.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20030916 U.S.C. 460l–10b.Pub. L. 88–578, title I, § 10, formerly § 9, as added Pub. L. 90–401, § 4, July 15, 1968, 82 Stat. 355; renumbered § 10, Pub. L. 92–347, § 2, July 11, 1972, 86 Stat. 459.





§ 200310. Transfers to and from Fund(a) Motorboat Fuel Taxes.—There shall be set aside in the Fund the amounts specified in section 9503(c)(3)(B) of the Internal Revenue Code of 1986 (26 U.S.C. 9503(c)(3)(B)).

(b) Refunds of Taxes.—There shall be paid from time to time from the Fund into the general fund of the Treasury amounts estimated by the Secretary of the Treasury as equivalent to—(1) the amounts paid before October 1, 2023, under section 6421 of the Internal Revenue Code of 1986 (26 U.S.C. 6421) with respect to gasoline used after December 31, 1964, in motorboats, on the basis of claims filed for periods ending before October 1, 2022; and

(2) 80 percent of the floor stocks refunds made before October 1, 2023, under section 6412(a)(1) of the Internal Revenue Code of 1986 (26 U.S.C. 6412(a)(1)) with respect to gasoline to be used in motorboats.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3179; Pub. L. 114–94, div. C, title XXXI, § 31102(e)(2)(B), Dec. 4, 2015, 129 Stat. 1728.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20031016 U.S.C. 460l–11.Pub. L. 88–578, title II, § 201, Sept. 3, 1964, 78 Stat. 904; Pub. L. 91–605, title III, § 302, Dec. 31, 1970, 84 Stat. 1743; Pub. L. 94–273, § 3(4), Apr. 21, 1976, 90 Stat. 376; Pub. L. 94–280, title III, § 302, May 5, 1976, 90 Stat. 456; Pub. L. 95–599, title V, § 503(b), Nov. 6, 1978, 92 Stat. 2757; Pub. L. 97–424, title V, § 531(c), Jan. 6, 1983, 96 Stat. 2191; Pub. L. 99–514, § 2, title XVIII, § 1875(e), Oct. 22, 1986, 100 Stat. 2095, 2897; Pub. L. 100–17, title V, § 503(c), Apr. 2, 1987, 101 Stat. 258; Pub. L. 101–508, title XI, § 11211(g)(2), Nov. 5, 1990, 104 Stat. 1388–427; Pub. L. 102–240, title VIII, § 8002(d)(2)(B), Dec. 18, 1991, 105 Stat. 2204; Pub. L. 105–178, title IX, § 9002(c)(2)(B), June 9, 1998, 112 Stat. 500; Pub. L. 109–59, title XI, § 11101(c)(2)(B), Aug. 10, 2005, 119 Stat. 1944; Pub. L. 112–30, title I, § 142(e)(2)(B), Sept. 16, 2011, 125 Stat. 356; Pub. L. 112–102, title IV, §402(e)(2)(B), Mar. 30, 2012, 126 Stat. 282; Pub. L. 112–140, title IV, §402(d)(2)(B), June 29, 2012, 126 Stat. 403; Pub. L. 112–141, div. D, title I, §40102(e)(2)(B), July 6, 2012, 126 Stat. 845.


In subsection (a), the words “(relating to special motor fuels and gasoline used in motorboats)” are omitted as unnecessary.
In subsection (b), the words “(relating to amounts paid in respect of gasoline used for certain nonhighway purposes or by local transit systems)” are omitted as unnecessary.

Editorial Notes
Amendments2015—Subsec. (b)(1). Pub. L. 114–94 substituted “October 1, 2023” for “October 1, 2017” and “October 1, 2022” for “October 1, 2016”.
Subsec. (b)(2). Pub. L. 114–94, § 31102(e)(2)(B)(i), substituted “October 1, 2023” for “October 1, 2017”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–94 effective Oct. 1, 2016, see section 31102(f) of Pub. L. 114–94, set out as a note under section 4041 of Title 26, Internal Revenue Code.




CHAPTER 2004—NATIONAL PARKS AND PUBLIC LAND LEGACY RESTORATION FUND



Sec.


200401.Definitions.


200402.National Parks and Public Land Legacy Restoration Fund.



§ 200401. Definitions
In this chapter:(1) Asset.—The term “asset” means any real property, including any physical structure or grouping of structures, landscape, trail, or other tangible property, that—(A) has a specific service or function; and

(B) is tracked and managed as a distinct, identifiable entity by the applicable covered agency.


(2) Covered agency.—The term “covered agency” means—(A) the Service;

(B) the United States Fish and Wildlife Service;

(C) the Forest Service;

(D) the Bureau of Land Management; and

(E) the Bureau of Indian Education.


(3) Fund.—The term “Fund” means the National Parks and Public Land Legacy Restoration Fund established by section 200402(a).

(4) Project.—The term “project” means any activity to reduce or eliminate deferred maintenance of an asset, which may include resolving directly related infrastructure deficiencies of the asset that would not by itself be classified as deferred maintenance.

(Added Pub. L. 116–152, § 2(a), Aug. 4, 2020, 134 Stat. 682.)

§ 200402. National Parks and Public Land Legacy Restoration Fund(a) Establishment.—There is established in the Treasury of the United States a fund to be known as the “National Parks and Public Land Legacy Restoration Fund”.

(b) Deposits.—(1) In general.—Except as provided in paragraph (2), for each of fiscal years 2021 through 2025, there shall be deposited in the Fund an amount equal to 50 percent of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water credited, covered, or deposited as miscellaneous receipts under Federal law in the preceding fiscal year.

(2) Maximum amount.—The amount deposited in the Fund under paragraph (1) shall not exceed $1,900,000,000 for any fiscal year.

(3) Effect on other revenues.—Nothing in this section affects the disposition of revenues that—(A) are due to the United States, special funds, trust funds, or States from mineral and energy development on Federal land and water; or

(B) have been otherwise appropriated—(i) under Federal law, including—(I) the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432); and

(II) the Mineral Leasing Act (30 U.S.C. 181 et seq.); or


(ii) from—(I) the Land and Water Conservation Fund established under chapter 2003; or

(II) the Historic Preservation Fund established under chapter 3031.





(c) Availability of Funds.—Amounts deposited in the Fund shall be available to the Secretary and the Secretary of Agriculture, as provided in subsection (e), without further appropriation or fiscal year limitation.

(d) Investment of Amounts.—(1) In general.—The Secretary may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary, in consultation with the Secretary of Agriculture, required to meet the current needs of the Fund.

(2) Requirement.—An investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security—(A) with a maturity suitable to the needs of the Fund, as determined by the Secretary; and

(B) bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.


(3) Credits to fund.—The income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund.


(e) Use of Funds.—(1) In general.—Amounts deposited in the Fund for each fiscal year shall be used for priority deferred maintenance projects in the System, in the National Wildlife Refuge System, on public land administered by the Bureau of Land Management, for the Bureau of Indian Education schools, and in the National Forest System, as follows:(A) 70 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Service.

(B) 15 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Forest Service.

(C) 5 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the United States Fish and Wildlife Service.

(D) 5 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Bureau of Land Management.

(E) 5 percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Bureau of Indian Education.


(2) Limitations.—(A) Non-transportation projects.—Over the term of the Fund, within each covered agency, not less than 65 percent of amounts from the Fund shall be allocated for non-transportation projects.

(B) Transportation projects.—The amounts remaining in the Fund after the allocations required under subparagraph (A) may be allocated for transportation projects of the covered agencies, including paved and unpaved roads, bridges, tunnels, and paved parking areas.

(C) Plan.—Any priority deferred maintenance project funded under this section shall be consistent with an applicable transportation, deferred maintenance, or capital improvement plan developed by the applicable covered agency.



(f) Prohibited Use of Funds.—No amounts in the Fund shall be used—(1) for land acquisition;

(2) to supplant discretionary funding made available for annually recurring facility operations, maintenance, and construction needs; or

(3) for bonuses for employees of the Federal Government that are carrying out this section.


(g) Submission of Priority List of Projects to Congress.—Not later than 90 days after the date of enactment of this section, the Secretary and the Secretary of Agriculture shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Natural Resources and Appropriations of the House of Representatives a list of projects to be funded for fiscal year 2021 that—(1) are identified by the Secretary and the Secretary of Agriculture as priority deferred maintenance projects; and

(2) as of the date of the submission of the list, are ready to be implemented.


(h) Submission of Annual List of Projects to Congress.—Until the date on which all of the amounts in the Fund are expended, the President shall annually submit to Congress, together with the annual budget of the United States, a list of projects to be funded from the Fund that includes a detailed description of each project, including the estimated expenditures from the Fund for the project for the applicable fiscal year.

(i) Alternate Allocation.—(1) In general.—Appropriations Acts may provide for alternate allocation of amounts made available under this section, consistent with the allocations to covered agencies under subsection (e)(1).

(2) Allocation by president.—(A) No alternate allocations.—If Congress has not enacted legislation establishing alternate allocations by the date on which the Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under subsection (c) shall be allocated by the President.

(B) Insufficient alternate allocation.—If Congress enacts legislation establishing alternate allocations for amounts made available under subsection (c) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.



(j) Public Donations.—(1) In general.—The Secretary and the Secretary of Agriculture may accept public cash or in-kind donations that advance efforts—(A) to reduce the deferred maintenance backlog; and

(B) to encourage relevant public-private partnerships.


(2) Credits to fund.—Any cash donations accepted under paragraph (1) shall be—(A) credited to, and form a part of, the Fund; and

(B) allocated to the covered agency for which the donation was made.


(3) Other allocations.—Any donations allocated to a covered agency under paragraph (2)(B) shall be allocated to the applicable covered agency independently of the allocations under subsection (e)(1).


(k) Required Consideration for Accessibility.—In expending amounts from the Fund, the Secretary and the Secretary of Agriculture shall incorporate measures to improve the accessibility of assets and accommodate visitors and employees with disabilities in accordance with applicable law.

(Added Pub. L. 116–152, § 2(a), Aug. 4, 2020, 134 Stat. 683.)

Editorial Notes

References in TextThe Gulf of Mexico Energy Security Act of 2006, referred to in subsec. (b)(3)(B)(i)(I), is title I of div. C of Pub. L. 109–432, Dec. 20, 2006, 120 Stat. 3000, which is set out as a note under section 1331 of Title 43, Public Lands.
The Mineral Leasing Act, referred to in subsec. (b)(3)(B)(i)(II), is act Feb. 25, 1920, ch. 85, 41 Stat. 437, which is classified generally to chapter 3A (§ 181 et seq.) of Title 30, Mineral Lands and Mining. For complete classification of this Act to the Code, see Short Title note set out under section 181 of Title 30 and Tables.
The date of enactment of this section, referred to in subsec. (g), is the date of enactment of Pub. L. 116–152, which was approved Aug. 4, 2020.




CHAPTER 2005—URBAN PARK AND RECREATION RECOVERY PROGRAM



Sec.


200501.Definitions.


200502.Federal assistance.


200503.Rehabilitation grants and innovation grants.


200504.Recovery action programs.


200505.State action.


200506.Non-Federal share of project costs.


200507.Conversion of recreation property.


200508.Coordination of program.


200509.Recordkeeping.


200510.Inapplicability of matching provisions.


200511.Funding limitations.



§ 200501. Definitions
In this chapter:(1) At-risk youth recreation grant.—(A) In general.—The term “at-risk youth recreation grant” means a grant in a neighborhood or community with a high prevalence of crime, particularly violent crime or crime committed by youthful offenders.

(B) Inclusions.—The term “at-risk youth recreation grant” includes—(i) a rehabilitation grant;

(ii) an innovation grant; and

(iii) a matching grant for continuing program support for a program of demonstrated value or success in providing constructive alternatives to youth at risk for engaging in criminal behavior, including a grant for operating, or coordinating, a recreation program or service.


(C) Additional uses of rehabilitation grant.—In addition to the purposes specified in paragraph (8), a rehabilitation grant that serves as an at-risk youth recreation grant may be used for the provision of lighting, emergency phones, or any other capital improvement that will improve the security of an urban park.


(2) General purpose local government.—The term “general purpose local government” means—(A) a city, county, town, township, village, or other general purpose political subdivision of a State; and

(B) the District of Columbia.


(3) Innovation grant.—The term “innovation grant” means a matching grant to a local government to cover costs of personnel, facilities, equipment, supplies, or services designed to demonstrate innovative and cost-effective ways to augment park and recreation opportunities at the neighborhood level and to address common problems related to facility operations and improved delivery of recreation service, not including routine operation and maintenance activities.

(4) Maintenance.—The term “maintenance” means all commonly accepted practices necessary to keep recreation areas and facilities operating in a state of good repair and to protect them from deterioration resulting from normal wear and tear.

(5) Private, nonprofit agency.—The term “private, nonprofit agency” means a community-based, nonprofit organization, corporation, or association organized for purposes of providing recreational, conservation, and educational services directly to urban residents on a neighborhood or communitywide basis through voluntary donations, voluntary labor, or public or private grants.

(6) Recovery action program grant.—(A) In general.—The term “recovery action program grant” means a matching grant to a local government for development of local park and recreation recovery action programs to meet the requirements of this chapter.

(B) Use.—A recovery action program grant shall be used for resource and needs assessment, coordination, citizen involvement and planning, and program development activities to—(i) encourage public definition of goals; and

(ii) develop priorities and strategies for overall recreation system recovery.



(7) Recreation area or facility.—The term “recreation area or facility” means an indoor or outdoor park, building, site, or other facility that is dedicated to recreation purposes and administered by a public or private nonprofit agency to serve the recreation needs of community residents. Emphasis shall be on public facilities readily accessible to residential neighborhoods, including multiple-use community centers that have recreation as one of their primary purposes, but excluding major sports arenas, exhibition areas, and conference halls used primarily for commercial sports, spectator, or display activities.

(8) Rehabilitation grant.—The term “rehabilitation grant” means a matching capital grant to a local government for rebuilding, remodeling, expanding, or developing an existing outdoor or indoor recreation area or facility, including improvements in park landscapes, buildings, and support facilities, but excluding routine maintenance and upkeep activities.

(9) Special purpose local government.—(A) In general.—The term “special purpose local government” means a local or regional special district, public-purpose corporation, or other limited political subdivision of a State.

(B) Inclusions.—The term “special purpose local government” includes—(i) a park authority;

(ii) a park, conservation, water, or sanitary district; and

(iii) a school district.



(10) State.—The term “State” means a State, an instrumentality of a State approved by the Governor of the State, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3180.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050116 U.S.C. 2503.Pub. L. 95–625, title X, § 1004, Nov. 10, 1978, 92 Stat. 3539; Pub. L. 103–322, title III, § 31502, Sept. 13, 1994, 108 Stat. 1888.


In paragraph (1)(C), the words “that serves as an at-risk youth recreation grant” are substituted for “referred to in paragraph (1) of this subsection” for clarity.
In paragraph (2), the word “parish” is omitted because of 1 U.S.C. 2.

Statutory Notes and Related Subsidiaries
Congressional Statement of Purpose; Complementary Program Authorization; Terms and ConditionsPub. L. 95–625, title X, § 1003, Nov. 10, 1978, 92 Stat. 3539; Pub. L. 103–322, title III, §§ 31501, 31505(b), Sept. 13, 1994, 108 Stat. 1888, 1890, provided that: “The purpose of this title [now 54 U.S.C. 200501 et seq.] is to authorize the Secretary [of the Interior] to establish an urban park and recreation recovery program which would provide Federal grants to economically hard-pressed communities specifically for the rehabilitation of critically needed recreation areas, facilities, and development of improved recreation programs. This program is intended to complement existing Federal programs such as the Land and Water Conservation Fund and Community Development Grant Programs by encouraging and stimulating local governments to revitalize their park and recreation systems and to make long-term commitments to continuing maintenance of these systems. Such assistance shall be subject to such terms and conditions as the Secretary considers appropriate and in the public interest to carry out the purposes of this title. It is further the purpose of this title to improve recreation facilities and expand recreation services in urban areas with a high incidence of crime and to help deter crime through the expansion of recreation opportunities for at-risk youth. It is the further purpose of this section [probably means title] to increase the security of urban parks and to promote collaboration between local agencies involved in parks and recreation, law enforcement, youth social services, and juvenile justice system.”




§ 200502. Federal assistance(a) Eligibility Determined by Secretary.—Eligibility of general purpose local governments for assistance under this chapter shall be based on need as determined by the Secretary. The Secretary shall publish in the Federal Register a list of local governments eligible to participate in this program, to be accompanied by a discussion of criteria used in determining eligibility. Criteria shall be based on factors that the Secretary determines are related to deteriorated recreational facilities or systems and physical and economic distress.

(b) Additional Eligible General Purpose Local Governments.—In addition to eligible local governments established in accordance with subsection (a), the Secretary may establish eligibility, in accord with the findings and purpose of the Urban Park and Recreation Recovery Act of 1978 (Public Law 95–625, 92 Stat. 3538), of other general purpose local governments in metropolitan statistical areas as defined by the Director of the Office of Management and Budget.

(c) Priority Criteria for Project Selection and Approval.—(1) In general.—The Secretary shall establish priority criteria for project selection and approval that consider such factors as—(A) population;

(B) condition of existing recreation areas and facilities;

(C) demonstrated deficiencies in access to neighborhood recreation opportunities, particularly for minority and low- and moderate-income residents;

(D) public participation in determining rehabilitation or development needs;

(E) the extent to which a project supports or complements target activities undertaken as part of a local government’s overall community development and urban revitalization program;

(F) the extent to which a proposed project would provide—(i) employment opportunities for minorities, youth, and low- and moderate-income residents in the project neighborhood;

(ii) for participation of neighborhood, nonprofit, or tenant organizations in the proposed rehabilitation activity or in subsequent maintenance, staffing, or supervision of recreation areas and facilities; or

(iii) both; and


(G) the amount of State and private support for a project as evidenced by commitments of non-Federal resources to project construction or operation.


(2) At-risk youth recreation grants.—For at-risk youth recreation grants, the Secretary shall give a priority to each of the following criteria:(A) Programs that are targeted to youth who are at the greatest risk of becoming involved in violence and crime.

(B) Programs that teach important values and life skills, including teamwork, respect, leadership, and self-esteem.

(C) Programs that offer tutoring, remedial education, mentoring, and counseling in addition to recreation opportunities.

(D) Programs that offer services during late night or other nonschool hours.

(E) Programs that demonstrate collaboration between local park and recreation, juvenile justice, law enforcement, and youth social service agencies and nongovernmental entities, including the private sector and community and nonprofit organizations.

(F) Programs that leverage public or private recreation investments in the form of services, materials, or cash.

(G) Programs that show the greatest potential of being continued with non-Federal funds or that can serve as models for other communities.



(d) Limitation of Funds.—Grants to discretionary applicants under subsection (b) may not be more than 15 percent of the total amount of funds appropriated under this chapter for rehabilitation grants, innovation grants, and recovery action program grants.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3181.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050216 U.S.C. 2504.Pub. L. 95–625, title X, § 1005, Nov. 10, 1978, 92 Stat. 3540; Pub. L. 103–322, title III, § 31503, Sept. 13, 1994, 108 Stat. 1889.


In subsection (a), the words “Within one hundred and twenty days after November 10, 1978” are omitted as obsolete.
In subsection (b), the word “standard” is omitted as obsolete. The words “the Director of the Office of Management and Budget” are substituted for “census”. See 31 U.S.C. 1104(d), Executive Order No. 10253 (31 U.S.C. 1104 note), and 44 U.S.C. 3504(e)(3).

Editorial Notes

References in TextThe Urban Park and Recreation Recovery Act of 1978 (Public Law 95–625, 92 Stat. 3538), referred to in subsec. (b), is title X of Pub. L. 95–625, Nov. 10, 1978, 92 Stat. 3538, which was classified generally to chapter 45 (§ 2501 et seq.) of Title 16, Conservation. The Act was substantially repealed and restated as this chapter by Pub. L. 113–287, §§ 3, 7, Dec. 19, 2014, 128 Stat. 3180, 3272. The findings and purposes of the Act are contained in sections 1002 and 1003 of the Act. Section 1002 was classified to section 2501 of Title 16 and was omitted from the Code. Section 1003 is set out as a note under section 200501 of this title. For complete classification of this Act to the Code, see Tables. For disposition of former sections of Title 16, see Disposition Table preceding section 100101 of this title.



§ 200503. Rehabilitation grants and innovation grants(a) Matching Grants.—The Secretary may provide 70 percent matching rehabilitation grants and innovation grants directly to eligible general purpose local governments on the Secretary’s approval of applications for the grants by the chief executive officials of those governments.

(b) Special Considerations.—An innovation grant should be closely tied to goals, priorities, and implementation strategies expressed in local park and recreation recovery action programs, with particular regard to the special considerations listed in section 200504(c)(2) of this title.

(c) Transfer.—If consistent with an approved application, a grant recipient may transfer a rehabilitation grant or innovation grant in whole or in part to an independent special purpose local government, private nonprofit agency, or county or regional park authority if the assisted recreation area or facility owned or managed by the transferree 11 So in original. Probably should be “transferee”. offers recreation opportunities to the general population within the jurisdictional boundaries of the grant recipient.

(d) Payments.—Payments may be made only for a rehabilitation project or innovation project that has been approved by the Secretary. Payments may be made from time to time in keeping with the rate of progress toward the satisfactory completion of the project, except that the Secretary, when appropriate, may make advance payments on an approved rehabilitation project or innovation project in an amount not to exceed 20 percent of the total project cost.

(e) Modification of Project.—The Secretary may authorize modification of an approved project only when a grant recipient adequately demonstrates that the modification is necessary because of circumstances not foreseeable at the time at which the project was proposed.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3183.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050316 U.S.C. 2505.Pub. L. 95–625, title X, § 1006, Nov. 10, 1978, 92 Stat. 3541.


In subsection (a), the words “chief executive officials” are substituted for “chief executives” for consistency in the new title.
In subsection (c), the words “At the discretion of such applicants” are omitted as unnecessary.



§ 200504. Recovery action programs(a) Evidence of Local Commitment to Ongoing Programs.—As a requirement for project approval, local governments applying for assistance under this chapter shall submit to the Secretary evidence of their commitments to ongoing planning, rehabilitation, service, operation, and maintenance programs for their park and recreation systems. These commitments will be expressed in local park and recreation recovery action programs that maximize coordination of all community resources, including other federally supported urban development and recreation programs. During an initial interim period to be established by regulations under this chapter, this requirement may be satisfied by local government submissions of preliminary action programs that briefly define objectives, priorities, and implementation strategies for overall system recovery and maintenance and commit the applicant to a scheduled program development process. Following this interim period, all local applicants shall submit to the Secretary, as a condition of eligibility, a 5-year action program for park and recreation recovery that satisfactorily demonstrates—(1) systematic identification of recovery objectives, priorities, and implementation strategies;

(2) adequate planning for rehabilitation of specific recreation areas and facilities, including projections of the cost of proposed projects;

(3) the capacity and commitment to ensure that facilities provided or improved under this chapter shall continue to be adequately maintained, protected, staffed, and supervised;

(4) the intention to maintain total local public outlays for park and recreation purposes at levels at least equal to those in the year preceding that in which grant assistance is sought except in any case where a reduction in park and recreation outlays is proportionate to a reduction in overall spending by the applicant; and

(5) the relationship of the park and recreation recovery program to overall community development and urban revitalization efforts.


(b) Continuing Planning Process.—Where appropriate, the Secretary may encourage local governments to meet action program requirements through a continuing planning process that includes periodic improvements and updates in action program submissions to eliminate identified gaps in program information and policy development.

(c) Special Considerations.—Action programs shall address, but are not limited to—(1) rehabilitation of existing recreational areas and facilities, including—(A) general systemwide renovation;

(B) special rehabilitation requirements for recreational areas and facilities in areas of high population concentration and economic distress; and

(C) restoration of outstanding or unique structures, landscaping, or similar features in parks of historical or architectural significance; and


(2) local commitments to innovative and cost-effective programs and projects at the neighborhood level to augment recovery of park and recreation systems, including—(A) recycling of abandoned schools and other public buildings for recreational purposes;

(B) multiple use of operating educational and other public buildings, purchase of recreation services on a contractual basis;

(C) use of mobile facilities and recreational, cultural, and educational programs or other innovative approaches to improving access for neighborhood residents;

(D) integration of recovery program with federally assisted projects to maximize recreational opportunities through conversion of abandoned railroad and highway rights of way, waterfront, and other redevelopment efforts and such other federally assisted projects as may be appropriate;

(E) conversion of recreation use of street space, derelict land, and other public land not now designated for neighborhood recreational use; and

(F) use of various forms of compensated and uncompensated land regulation, tax inducements, or other means to encourage the private sector to provide neighborhood park and recreation facilities and programs.



(d) Publication in Federal Register.—The Secretary shall establish and publish in the Federal Register requirements for preparation, submission, and updating of local park and recreation recovery action programs.

(e) Eligibility for At-Risk Youth Recreation Grants.—To be eligible to receive at-risk youth recreation grants a local government shall amend its 5-year action program to incorporate the goal of reducing crime and juvenile delinquency and to provide a description of the implementation strategies to achieve this goal. The plan shall also address how the local government is coordinating its recreation programs with crime prevention efforts of law enforcement, juvenile corrections, and youth social service agencies.

(f) Matching Recovery Action Program Grants.—The Secretary may provide up to 50 percent matching recovery action program grants to eligible local governments for program development and planning specifically to meet the objectives of this chapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3183.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050416 U.S.C. 2506.Pub. L. 95–625, title X, § 1007, Nov. 10, 1978, 92 Stat. 3541; Pub. L. 103–322, title III, §§ 31504, Sept. 13, 1994, 108 Stat. 1889.


In subsection (c)(1), the word “areas” is substituted for “sites” for consistency with the defined term and with the new chapter.



§ 200505. State action(a) Additional Match.—The Secretary may increase rehabilitation grants or innovation grants authorized in section 200503 of this title by providing an additional match equal to the total match provided by a State of up to 15 percent of total project costs. The Federal matching amount shall not exceed 85 percent of total project cost.

(b) Adequate Implementation of Local Recovery Plans.—The Secretary shall encourage States to assist the Secretary in ensuring—(1) that local recovery plans and programs are adequately implemented by cooperating with the Secretary in monitoring local park and recreation recovery plans and programs; and

(2) consistency of the plans and programs, where appropriate, with State recreation policies as set forth in statewide comprehensive outdoor recreation plans.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3185.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050516 U.S.C. 2507.Pub. L. 95–625, title X, § 1008, Nov. 10, 1978, 92 Stat. 3542.


In subsection (a), the words “rehabilitation grants or innovation grants” are substituted for “Federal implementation grants” for clarity. See 36 CFR 72.32(c).



§ 200506. Non-Federal share of project costs(a) Sources.—(1) Allowable sources.—The non-Federal share of project costs assisted under this chapter may be derived from general or special purpose State or local revenues, State categorical grants, special appropriations by State legislatures, donations of land, buildings, or building materials, and in-kind construction, technical, and planning services. Reasonable local costs of recovery action program development to meet the requirements of section 200504(a) of this title may be used as part of the local match only when the local government has not received a recovery action program grant.

(2) Non-allowable sources.—No amount from the Land and Water Conservation Fund or from any other Federal grant program other than the community development block grant programs shall be used to match Federal grants under this program.


(b) Encouragement of States and Private Interests.—The Secretary shall encourage States and private interests to contribute, to the maximum extent possible, to the non-Federal share of project costs.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3185.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050616 U.S.C. 2508.Pub. L. 95–625, title X, § 1009, Nov. 10, 1978, 92 Stat. 3543.


In subsection (a), the word “recovery” is added after “Reasonable local costs of”, and the words “a recovery action program grant” are substituted for “program development grants”, for clarity. See 36 CFR 72.32(a).



§ 200507. Conversion of recreation property
No property improved or developed with assistance under this chapter shall, without the approval of the Secretary, be converted to other than public recreation uses. The Secretary shall approve such a conversion only if the Secretary finds it to be in accord with the then-current local park and recreation recovery action program and only on such conditions as the Secretary considers necessary to ensure the provision of adequate recreation properties and opportunities of reasonably equivalent location and usefulness.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3186.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050716 U.S.C. 2509.Pub. L. 95–625, title X, § 1010, Nov. 10, 1978, 92 Stat. 3543.


The words “then current” are substituted for “current” for clarity.



§ 200508. Coordination of program
The Secretary shall—(1) coordinate the urban park and recreation recovery program with the total urban recovery effort and cooperate to the fullest extent possible with other Federal agencies and with State agencies that administer programs and policies affecting urban areas, including programs in housing, urban development, natural resources management, employment, transportation, community services, and voluntary action;

(2) encourage maximum coordination of the program between State agencies and local applicants; and

(3) require that local applicants include provisions for participation of community and neighborhood residents and for public-private coordination in recovery planning and project selection.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3186.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050816 U.S.C. 2510.Pub. L. 95–625, title X, § 1011, Nov. 10, 1978, 92 Stat. 3543.


In subsection (a)(1), the word “departments” is omitted as being included in “agency”.



§ 200509. Recordkeeping(a) In General.—A recipient of assistance under this chapter shall keep such records as the Secretary shall prescribe, including—(1) records that disclose—(A) the amount and disposition of project undertakings in connection with which assistance under this chapter is given or used; and

(B) the amount and nature of the portion of the cost of the project or undertaking that is supplied by other sources; and


(2) such other records as will facilitate an effective audit.


(b) Access.—The Secretary and the Comptroller General shall have access for the purpose of audit and examination to any records of the recipient that are pertinent to assistance received under this chapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3186.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20050916 U.S.C. 2511.Pub. L. 95–625, title X, § 1012, Nov. 10, 1978, 92 Stat. 3543.


In subsection (a)(1), the word “fully” is omitted as unnecessary.
In subsection (b), the words “or their duly authorized representatives” are omitted as unnecessary. See section 2 of Reorganization Plan No. 3 of 1950 (5 U.S.C. App., 43 U.S.C. 1451 note) for the Secretary and 31 U.S.C. 711(2) for the Comptroller General.



§ 200510. Inapplicability of matching provisions
Amounts authorized for Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands are not subject to the matching provisions of this chapter, and may be subject only to such conditions, reports, plans, and agreements, if any, as the Secretary may determine.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3186.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


20051016 U.S.C. 2512(a) (last paragraph).Pub. L. 95–625, title X, § 1013(a) (last paragraph), Nov. 10, 1978, 92 Stat. 3544; Pub. L. 98–454, title VI, § 601(a), Oct. 5, 1984, 98 Stat. 1736; Pub. L. 103–322, title III, § 31505(a), Sept. 13, 1994, 108 Stat. 1889.


The text of 16 U.S.C. 2512(a) (last paragraph 1st sentence) is omitted as obsolete.



§ 200511. Funding limitations(a) Limitation of Funds.—The amount of grants made under this chapter for projects in any one State for any fiscal year shall not be more than 15 percent of the amount made available for grants to all of the States for that fiscal year.

(b) Recovery Action Program Grants.—Not more than 3 percent of the amount made available for grants under this chapter for a fiscal year shall be used for recovery action program grants.

(c) Innovation Grants.—Not more than 10 percent of the amount made available for grants under this chapter for a fiscal year shall be used for innovation grants.

(d) Program Support.—Not more than 25 percent of the amount made available under this chapter to any local government shall be used for program support.

(e) No Land Acquisition.—No funds made available under this chapter shall be used for the acquisition of land or an interest in land.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3187.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


200511(a)16 U.S.C. 2512(a) (1st paragraph 1st, 3d, last sentences).Pub. L. 95–625, title X, § 1013(a) (1st paragraph), Nov. 10, 1978, 92 Stat. 3544; Pub. L. 98–454, title VI, § 601(a), Oct. 5, 1984, 98 Stat. 1736; Pub. L. 103–322, title III, § 31505(a), Sept. 13, 1994, 108 Stat. 1889.
200511(b), (c)16 U.S.C. 2512(a) (1st paragraph 2d sentence).
200511(d)16 U.S.C. 2512(b).Pub. L. 95–625, title X, § 1013(b), as added Pub. L. 103–322, title III, § 31505(a), Sept. 13, 1994, 108 Stat. 1890.
200511(e)16 U.S.C. 2513.Pub. L. 95–625, title X, § 1014, Nov. 10, 1978, 92 Stat. 3544.


In subsection (a), the text of 16 U.S.C. 2512(a) (1st paragraph 1st and last sentences) is omitted as obsolete. The words “in the aggregate” are omitted as unnecessary. The words “amount made available for grants to all of the States” are substituted for “aggregate amount of funds authorized to be appropriated” for clarity and for consistency in the section.
In subsections (b) and (c), the words “made available for grants” are substituted for “authorized” for clarity and for consistency in the section.
In subsection (b), the words “local park and recreation” are omitted as unnecessary because of the defined term.





Subtitle III—National Preservation Programs
DIVISION A—HISTORIC PRESERVATION
Subdivision 1—General Provisions
CHAPTER 3001—POLICY



Sec.


300101.Policy.



§ 300101. Policy
It is the policy of the Federal Government, in cooperation with other nations and in partnership with States, local governments, Indian tribes, Native Hawaiian organizations, and private organizations and individuals, to—(1) use measures, including financial and technical assistance, to foster conditions under which our modern society and our historic property can exist in productive harmony and fulfill the social, economic, and other requirements of present and future generations;

(2) provide leadership in the preservation of the historic property of the United States and of the international community of nations and in the administration of the national preservation program;

(3) administer federally owned, administered, or controlled historic property in a spirit of stewardship for the inspiration and benefit of present and future generations;

(4) contribute to the preservation of nonfederally owned historic property and give maximum encouragement to organizations and individuals undertaking preservation by private means;

(5) encourage the public and private preservation and utilization of all usable elements of the Nation’s historic built environment; and

(6) assist State and local governments, Indian tribes and Native Hawaiian organizations, and the National Trust to expand and accelerate their historic preservation programs and activities.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3187.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30010116 U.S.C. 470–1.Pub. L. 89–665, § 2, as added Pub. L. 96–515, title I, § 101(a), Dec. 12, 1980, 94 Stat. 2988; Pub. L. 102–575, title XL, § 4002, Oct. 30, 1992, 106 Stat. 4753.


The words “Native Hawaiian organizations” are added for consistency in the section.
In paragraph (2), the words “in partnership with States, Indian tribes, Native Hawaiians, and local governments” are omitted as unnecessary because the words are used in the introductory material of this section.

Executive Documents

Ex. Ord. No. 11593. Protection and Enhancement of the Cultural Environment
Ex. Ord. No. 11593, May 13, 1971, 36 F.R. 8921, provided:
By virtue of the authority vested in me as President of the United States and in furtherance of the purposes and policies of the National Environmental Policy Act of 1969 (83 Stat. 852, 42 U.S.C. 4321 et seq.), the National Historic Preservation Act of 1966 (80 Stat. 915, [former] 16 U.S.C. 470 et seq.) [see 54 U.S.C. 300101 et seq.], the Historic Sites Act of 1935 (49 Stat. 666, [former] 16 U.S.C. 461 et seq.) [see 18 U.S.C. 1866(a), 54 U.S.C. 102303, 102304, 320101 et seq.], and the Antiquities Act of 1906 (34 Stat. 225, 16 [former] U.S.C. 431 et seq.) [see 18 U.S.C. 1866(b), 54 U.S.C. 320301(a) to (c), 320302, 320303], it is ordered as follows:
Section 1. Policy. The Federal Government shall provide leadership in preserving, restoring and maintaining the historic and cultural environment of the Nation. Agencies of the executive branch of the Government (hereinafter referred to as “Federal agencies”) shall (1) administer the cultural properties under their control in a spirit of stewardship and trusteeship for future generations, (2) initiate measures necessary to direct their policies, plans and programs in such a way that federally owned sites, structures, and objects of historical, architectural or archaeological significance are preserved, restored and maintained for the inspiration and benefit of the people, and (3), in consultation with the Advisory Council on Historic Preservation ([former] 16 U.S.C. 470i [see 54 U.S.C. 304101]), institute procedures to assure that Federal plans and programs contribute to the preservation and enhancement of non-federally owned sites, structures and objects of historical, architectural or archaeological significance.
Sec. 2. Responsibilities of Federal agencies. Consonant with the provisions of the acts cited in the first paragraph of this order, the heads of Federal agencies shall:
(a) no later than July 1, 1973, with the advice of the Secretary of the Interior, and in cooperation with the liaison officer for historic preservation for the State or territory involved, locate, inventory, and nominate to the Secretary of the Interior all sites, buildings, districts, and objects under their jurisdiction or control that appear to qualify for listing on the National Register of Historic Places.
(b) exercise caution during the interim period until inventories and evaluations required by subsection (a) are completed to assure that any federally owned property that might qualify for nomination is not inadvertently transferred, sold, demolished or substantially altered. The agency head shall refer any questionable actions to the Secretary of the Interior for an opinion respecting the property’s eligibility for inclusion on the National Register of Historic Places. The Secretary shall consult with the liaison officer for historic preservation for the State or territory involved in arriving at his opinion. Where, after a reasonable period in which to review and evaluate the property, the Secretary determines that the property is likely to meet the criteria prescribed for listing on the National Register of Historic Places, the Federal agency head shall reconsider the proposal in light of national environmental and preservation policy. Where, after such reconsideration, the Federal agency head proposes to transfer, sell, demolish or substantially alter the property he shall not act with respect to the property until the Advisory Council on Historic Preservation shall have been provided an opportunity to comment on the proposal.
(c) initiate measures to assure that where as a result of Federal action or assistance a property listed on the National Register of Historic Places is to be substantially altered or demolished, timely steps be taken to make or have made records, including measured drawings, photographs and maps, of the property, and that copy of such records then be deposited in the Library of Congress as part of the Historic American Buildings Survey or Historic American Engineering Record for future use and reference. Agencies may call on the Department of the Interior for advice and technical assistance in the completion of the above records.
(d) initiate measures and procedures to provide for the maintenance, through preservation, rehabilitation, or restoration, of federally owned and registered sites at professional standards prescribed by the Secretary of the Interior.
(e) submit procedures required pursuant to subsection (d) to the Secretary of the Interior and to the Advisory Council on Historic Preservation no later than January 1, 1972, and annually thereafter, for review and comment.
(f) cooperate with purchasers and transferees of a property listed on the National Register of Historic Places in the development of viable plans to use such property in a manner compatible with preservation objectives and which does not result in an unreasonable economic burden to public or private interests.
Sec. 3. Responsibilities of the Secretary of the Interior. The Secretary of the Interior shall:
(a) encourage State and local historic preservation officials to evaluate and survey federally owned historic properties and, where appropriate, to nominate such properties for listing on the National Register of Historic Places.
(b) develop criteria and procedures to be applied by Federal agencies in the reviews and nominations required by section 2(a). Such criteria and procedures shall be developed in consultation with the affected agencies.
(c) expedite action upon nominations to the National Register of Historic Places concerning federally owned properties proposed for sale, transfer, demolition or substantial alteration.
(d) encourage State and Territorial liaison officers for historic preservation to furnish information upon request to Federal agencies regarding their properties which have been evaluated with respect to historic, architectural or archaeological significance and which as a result of such evaluations have not been found suitable for listing on the National Register of Historic Places.
(e) develop and make available to Federal agencies and State and local governments information concerning professional methods and techniques for preserving, improving, restoring and maintaining historic properties.
(f) advise Federal agencies in the evaluation, identification, preservation, improvement, restoration and maintenance of historic properties.
(g) review and evaluate the plans of transferees of surplus Federal properties transferred for historic monument purposes to assure that the historic character of such properties is preserved in rehabilitation, restoration, improvement, maintenance and repair of such properties.
(h) review and comment upon Federal agency procedures submitted pursuant to section 2(e) of this order.

Richard Nixon.



Ex. Ord. No. 13934. Building and Rebuilding Monuments to American Heroes
Ex. Ord. No. 13934, July 3, 2020, 85 F.R. 41165, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Purpose. America owes its present greatness to its past sacrifices. Because the past is always at risk of being forgotten, monuments will always be needed to honor those who came before. Since the time of our founding, Americans have raised monuments to our greatest citizens. In 1784, the legislature of Virginia commissioned the earliest statue of George Washington, a “monument of affection and gratitude” to a man who “unit[ed] to the endowment[s] of the Hero the virtues of the Patriot” and gave to the world “an Immortal Example of true Glory.” I Res. H. Del. (June 24, 1784). In our public parks and plazas, we have erected statues of great Americans who, through acts of wisdom and daring, built and preserved for us a republic of ordered liberty.
These statues are silent teachers in solid form of stone and metal. They preserve the memory of our American story and stir in us a spirit of responsibility for the chapters yet unwritten. These works of art call forth gratitude for the accomplishments and sacrifices of our exceptional fellow citizens who, despite their flaws, placed their virtues, their talents, and their lives in the service of our Nation. These monuments express our noblest ideals: respect for our ancestors, love of freedom, and striving for a more perfect union. They are works of beauty, created as enduring tributes. In preserving them, we show reverence for our past, we dignify our present, and we inspire those who are to come. To build a monument is to ratify our shared national project.
To destroy a monument is to desecrate our common inheritance. In recent weeks, in the midst of protests across America, many monuments have been vandalized or destroyed. Some local governments have responded by taking their monuments down. Among others, monuments to Christopher Columbus, George Washington, Thomas Jefferson, Benjamin Franklin, Francis Scott Key, Ulysses S. Grant, leaders of the abolitionist movement, the first all-volunteer African-American regiment of the Union Army in the Civil War, and American soldiers killed in the First and Second World Wars have been vandalized, destroyed, or removed.
These statues are not ours alone, to be discarded at the whim of those inflamed by fashionable political passions; they belong to generations that have come before us and to generations yet unborn. My Administration will not abide an assault on our collective national memory. In the face of such acts of destruction, it is our responsibility as Americans to stand strong against this violence, and to peacefully transmit our great national story to future generations through newly commissioned monuments to American heroes.
Sec. 2. Task Force for Building and Rebuilding Monuments to American Heroes. (a) There is hereby established the Interagency Task Force for Building and Rebuilding Monuments to American Heroes (Task Force). The Task Force shall be chaired by the Secretary of the Interior (Secretary), and shall include the following additional members:
(i) the Administrator of General Services (Administrator);
(ii) the Chairperson of the National Endowment for the Arts (NEA);
(iii) the Chairperson of the National Endowment for the Humanities (NEH);
(iv) the Chairman of the Advisory Council on Historic Preservation (ACHP); and
(v) any officers or employees of any executive department or agency (agency) designated by the President or the Secretary.
(b) The Department of the Interior shall provide funding and administrative support as may be necessary for the performance and functions of the Task Force. The Secretary shall designate an official of the Department of the Interior to serve as the Executive Director of the Task Force, responsible for coordinating its day-to-day activities.
(c) The Chairpersons of the NEA and NEH and the Chairman of the ACHP shall establish cross-department initiatives within the NEA, NEH, and ACHP, respectively, to advance the purposes of the Task Force and this order and to coordinate relevant agency operations with the Task Force.
Sec. 3. National Garden of American Heroes. (a) It shall be the policy of the United States to establish a statuary park named the National Garden of American Heroes (National Garden).
(b) Within 60 days of the date of this order [July 3, 2020], the Task Force shall submit a report to the President through the Assistant to the President for Domestic Policy that proposes options for the creation of the National Garden, including potential locations for the site. In identifying options, the Task Force shall:
(i) strive to open the National Garden expeditiously;
(ii) evaluate the feasibility of creating the National Garden through a variety of potential avenues, including existing agency authorities and appropriations; and
(iii) consider the availability of authority to encourage and accept the donation or loan of statues by States, localities, civic organizations, businesses, religious organizations, and individuals, for display at the National Garden.
(c) In addition to the requirements of subsection 3(b) of this order, the proposed options for the National Garden should adhere to the criteria described in subsections (c)(i) through (c)(vi) of this section.
(i) The National Garden should be composed of statues, including statues of John Adams, Susan B. Anthony, Clara Barton, Daniel Boone, Joshua Lawrence Chamberlain, Henry Clay, Davy Crockett, Frederick Douglass, Amelia Earhart, Benjamin Franklin, Billy Graham, Alexander Hamilton, Thomas Jefferson, Martin Luther King, Jr., Abraham Lincoln, Douglas MacArthur, Dolley Madison, James Madison, Christa McAuliffe, Audie Murphy, George S. Patton, Jr., Ronald Reagan, Jackie Robinson, Betsy Ross, Antonin Scalia, Harriet Beecher Stowe, Harriet Tubman, Booker T. Washington, George Washington, and Orville and Wilbur Wright.
(ii) The National Garden should be opened for public access prior to the 250th anniversary of the proclamation of the Declaration of Independence on July 4, 2026.
(iii) Statues should depict historically significant Americans, as that term is defined in section 7 of this order, who have contributed positively to America throughout our history. Examples include: the Founding Fathers, those who fought for the abolition of slavery or participated in the underground railroad, heroes of the United States Armed Forces, recipients of the Congressional Medal of Honor or Presidential Medal of Freedom, scientists and inventors, entrepreneurs, civil rights leaders, missionaries and religious leaders, pioneers and explorers, police officers and firefighters killed or injured in the line of duty, labor leaders, advocates for the poor and disadvantaged, opponents of national socialism or international socialism, former Presidents of the United States and other elected officials, judges and justices, astronauts, authors, intellectuals, artists, and teachers. None will have lived perfect lives, but all will be worth honoring, remembering, and studying.
(iv) All statues in the National Garden should be lifelike or realistic representations of the persons they depict, not abstract or modernist representations.
(v) The National Garden should be located on a site of natural beauty that enables visitors to enjoy nature, walk among the statues, and be inspired to learn about great figures of America’s history. The site should be proximate to at least one major population center, and the site should not cause significant disruption to the local community.
(vi) As part of its civic education mission, the National Garden should also separately maintain a collection of statues for temporary display at appropriate sites around the United States that are accessible to the general public.
Sec. 4. Commissioning of New Statues and Works of Art. (a) The Task Force shall examine the appropriations authority of the agencies represented on it in light of the purpose and policy of this order. Based on its examination of relevant authorities, the Task Force shall make recommendations for the use of these agencies’ appropriations.
(b) To the extent appropriate and consistent with applicable law and the other provisions of this order, Task Force agencies that are authorized to provide for the commissioning of statues or monuments shall, in expending funds, give priority to projects involving the commissioning of publicly accessible statues of persons meeting the criteria described in section 3(b)(iii) of this order, with particular preference for statues of the Founding Fathers, former Presidents of the United States, leading abolitionists, and individuals involved in the discovery of America.
(c) To the extent appropriate and consistent with applicable law, these agencies shall prioritize projects that will result in the installation of a statue as described in subsection (b) of this section in a community where a statue depicting a historically significant American was removed or destroyed in conjunction with the events described in section 1 of this order.
(d) After consulting with the Task Force, the Administrator of General Services shall promptly revise and thereafter operate the General Service Administration’s (GSA’s) Art in Architecture (AIA) Policies and Procedures, GSA Acquisition Letter V–10–01, and Part 102–77 of title 41, Code of Federal Regulations, to prioritize the commission of works of art that portray historically significant Americans or events of American historical significance or illustrate the ideals upon which our Nation was founded. Priority should be given to public-facing monuments to former Presidents of the United States and to individuals and events relating to the discovery of America, the founding of the United States, and the abolition of slavery. Such works of art should be designed to be appreciated by the general public and by those who use and interact with Federal buildings. Priority should be given to this policy above other policies contained in Part 102–77 of title 41, Code of Federal Regulations, and revisions made pursuant to this subsection shall be made to supersede any regulatory provisions of AIA that may conflict with or otherwise impede advancing the purposes of this subsection.
(e) When a statue or work of art commissioned pursuant to this section is meant to depict a historically significant American, the statue or work of art shall be a lifelike or realistic representation of that person, not an abstract or modernist representation.
Sec. 5. Educational Programming. The Chairperson of the NEH shall prioritize the allocation of funding to programs and projects that educate Americans about the founding documents and founding ideals of the United States, as appropriate and to the extent consistent with applicable law, including section 956 of title 20, United States Code. The founding documents include the Declaration of Independence, the Constitution, and the Federalist Papers. The founding ideals include equality under the law, respect for inalienable individual rights, and representative self-government. Within 90 days of the conclusion of each Fiscal Year from 2021 through 2026, the Chairperson shall submit a report to the President through the Assistant to the President for Domestic Policy that identifies funding allocated to programs and projects pursuant to this section.
Sec. 6. Protection of National Garden and Statues Commissioned Pursuant to this Order. The Attorney General shall apply section 3 of Executive Order 13933 of June 26, 2020 (Protecting American Monuments, Memorials, and Statues and Combating Recent Criminal Violence) [34 U.S.C. 60101 note prec.], with respect to violations of Federal law regarding the National Garden and all statues commissioned pursuant to this order.
Sec. 7. Definition. The term “historically significant American” means an individual who was, or became, an American citizen and was a public figure who made substantive contributions to America’s public life or otherwise had a substantive effect on America’s history. The phrase also includes public figures such as Christopher Columbus, Junipero Serra, and the Marquis de La Fayette, who lived prior to or during the American Revolution and were not American citizens, but who made substantive historical contributions to the discovery, development, or independence of the future United States.
Sec. 8. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.





CHAPTER 3003—DEFINITIONS



Sec.


300301.Agency.


300302.Certified local government.


300303.Council.


300304.Cultural park.


300305.Historic conservation district.


300306.Historic Preservation Fund.


300307.Historic preservation review commission.


300308.Historic property.


300309.Indian tribe.


300310.Local government.


300311.National Register.


300312.National Trust.


300313.Native Hawaiian.


300314.Native Hawaiian organization.


300315.Preservation or historic preservation.


300316.Secretary.


300317.State.


300318.State historic preservation review board.


300319.Tribal land.


300320.Undertaking.


300321.World Heritage Convention.



§ 300301. Agency
In this division, the term “agency” has the meaning given the term in section 551 of title 5.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3188.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30030116 U.S.C. 470w(1).Pub. L. 89–665, title III, § 301(1), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(1), Oct. 30, 1992, 106 Stat. 4763; Pub. L. 106–208, § 5(a)(10), May 26, 2000, 114 Stat. 319.





§ 300302. Certified local government
In this division, the term “certified local government” means a local government whose local historic preservation program is certified pursuant to chapter 3025 of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3188.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30030216 U.S.C. 470w(15).Pub. L. 89–665, title III, § 301(15), as added Pub. L. 102–575, title XL, § 4019(a)(12), Oct. 30, 1992, 106 Stat. 4764.





§ 300303. Council
In this division, the term “Council” means the Advisory Council on Historic Preservation established by section 304101 of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3188.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30030316 U.S.C. 470w(16).Pub. L. 89–665, title III, § 301(16), as added Pub. L. 102–575, title XL, § 4019(a), Oct. 30, 1992, 106 Stat. 4764.





§ 300304. Cultural park
In this division, the term “cultural park” means a definable area that—(A) is distinguished by historic property, prehistoric property, and land related to that property; and

(B) constitutes an interpretive, educational, and recreational resource for the public at large.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3188.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30030416 U.S.C. 470w(9).Pub. L. 89–665, title III, § 301(9), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(7), Oct. 30, 1992, 106 Stat. 4764.





§ 300305. Historic conservation district
In this division, the term “historic conservation district” means an area that contains—(1) historic property;

(2) buildings having similar or related architectural characteristics;

(3) cultural cohesiveness; or

(4) any combination of features described in paragraphs (1) to (3).

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3188.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30030516 U.S.C. 470w(10).Pub. L. 89–665, title III, § 301(10), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(8), Oct. 30, 1992, 106 Stat. 4764.





§ 300306. Historic Preservation Fund
In this division, the term “Historic Preservation Fund” means the Historic Preservation Fund established under section 303101 of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


300306no source.





§ 300307. Historic preservation review commission
In this division, the term “historic preservation review commission” means a board, council, commission, or other similar collegial body—(1) that is established by State or local legislation as provided in section 302503(a)(2) of this title; and

(2) the members of which are appointed by the chief elected official of a jurisdiction (unless State or local law provides for appointment by another official) from among—(A) professionals in the disciplines of architecture, history, architectural history, planning, prehistoric and historic archeology, folklore, cultural anthropology, curation, conservation, and landscape architecture, or related disciplines, to the extent that those professionals are available in the community; and

(B) other individuals who have demonstrated special interest, experience, or knowledge in history, architecture, or related disciplines and will provide for an adequate and qualified commission.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30030716 U.S.C. 470w(13).Pub. L. 89–665, title III, § 301(13), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3002; Pub. L. 102–575, title XL, § 4019(a)(11), Oct. 30, 1992, 106 Stat. 4764.





§ 300308. Historic property
In this division, the term “historic property” means any prehistoric or historic district, site, building, structure, or object included on, or eligible for inclusion on, the National Register, including artifacts, records, and material remains relating to the district, site, building, structure, or object.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30030816 U.S.C. 470w(5).Pub. L. 89–665, title III, § 301(5), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(4), Oct. 30, 1992, 106 Stat. 4764.


The words “historic resource” are omitted so that a uniform term is used throughout this division.



§ 300309. Indian tribe
In this division, the term “Indian tribe” means an Indian tribe, band, nation, or other organized group or community, including a Native village, Regional Corporation or Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30030916 U.S.C. 470w(4).Pub. L. 89–665, title III, § 301(4), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(3), Oct. 30, 1992, 106 Stat. 4763.





§ 300310. Local government
In this division, the term “local government” means a city, county, township, municipality, or borough, or any other general purpose political subdivision of any State.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031016 U.S.C. 470w(3).Pub. L. 89–665, title III, § 301(3), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001.


The word “parish” is omitted as unnecessary because of 1 U.S.C. 2.



§ 300311. National Register
In this division, the term “National Register” means the National Register of Historic Places maintained under chapter 3021 of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031116 U.S.C. 470w(6).Pub. L. 89–665, title III, § 301(6), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001.





§ 300312. National Trust
In this division, the term “National Trust” means the National Trust for Historic Preservation in the United States established under section 312102 of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


300312no source.





§ 300313. Native Hawaiian
In this division, the term “Native Hawaiian” means any individual who is a descendant of the aboriginal people who, prior to 1778, occupied and exercised sovereignty in the area that now constitutes Hawaii.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3190.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031316 U.S.C. 470w(17).Pub. L. 89–665, title III, § 301(17), as added Pub. L. 102–575, title XL, § 4019(a)(12), Oct. 30, 1992, 106 Stat. 4764.





§ 300314. Native Hawaiian organization(a) In general.—In this division, the term “Native Hawaiian organization” means any organization that—(1) serves and represents the interests of Native Hawaiians;

(2) has as a primary and stated purpose the provision of services to Native Hawaiians; and

(3) has demonstrated expertise in aspects of historic preservation that are culturally significant to Native Hawaiians.


(b) Inclusions.—In this division, the term “Native Hawaiian organization” includes the Office of Hawaiian Affairs of Hawaii and Hui Malama I Na Kupuna O Hawai’i Nei, an organization incorporated under the laws of the State of Hawaii.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3190.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031416 U.S.C. 470w(18).Pub. L. 89–665, title III, § 301(18), as added Pub. L. 102–575, title XL, § 4019(a), Oct. 30, 1992, 106 Stat. 4764.





§ 300315. Preservation or historic preservation
In this division, the term “preservation” or “historic preservation” includes—(1) identification, evaluation, recordation, documentation, curation, acquisition, protection, management, rehabilitation, restoration, stabilization, maintenance, research, interpretation, and conservation;

(2) education and training regarding the foregoing activities; or

(3) any combination of the foregoing activities.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3190.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031516 U.S.C. 470w(8).Pub. L. 89–665, title III, § 301(8), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(6), Oct. 30, 1992, 106 Stat. 4764.





§ 300316. Secretary
In this division, the term “Secretary” means the Secretary acting through the Director.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3190.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031616 U.S.C. 470w(11).Pub. L. 89–665, title III, § 301(11), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(9), Oct. 30, 1992, 106 Stat. 4764.





§ 300317. State
In this division, the term “State” means—(1) a State, the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands; and

(2) the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3190.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031716 U.S.C. 470w(2).Pub. L. 89–665, title III, § 301(2), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(2), Oct. 30, 1992, 106 Stat. 4763.





§ 300318. State historic preservation review board
In this division, the term “State historic preservation review board” means a board, council, commission, or other similar collegial body established as provided in section 302301(2) of this title—(1) the members of which are appointed by the State Historic Preservation Officer (unless otherwise provided for by State law);

(2) a majority of the members of which are professionals qualified in history, prehistoric and historic archeology, architectural history, architecture, folklore, cultural anthropology, curation, conservation, landscape architecture, and related disciplines; and

(3) that has the authority to—(A) review National Register nominations and appeals from nominations;

(B) review appropriate documentation submitted in conjunction with the Historic Preservation Fund;

(C) provide general advice and guidance to the State Historic Preservation Officer; and

(D) perform such other duties as may be appropriate.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3190.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031816 U.S.C. 470w(12).Pub. L. 89–665, title III, § 301(12), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a), Oct. 30, 1992, 106 Stat. 4764; Pub. L. 106–208, § 5(a)(10), May 26, 2000, 114 Stat. 319.





§ 300319. Tribal land
In this division, the term “tribal land” means—(1) all land within the exterior boundaries of any Indian reservation; and

(2) all dependent Indian communities.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3191.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30031916 U.S.C. 470w(14).Pub. L. 89–665, title III, § 301(14), as added Pub. L. 102–575, title XL, § 4019(a)(12), Oct. 30, 1992, 106 Stat. 4764.





§ 300320. Undertaking
In this division, the term “undertaking” means a project, activity, or program funded in whole or in part under the direct or indirect jurisdiction of a Federal agency, including—(1) those carried out by or on behalf of the Federal agency;

(2) those carried out with Federal financial assistance;

(3) those requiring a Federal permit, license, or approval; and

(4) those subject to State or local regulation administered pursuant to a delegation or approval by a Federal agency.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3191.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30032016 U.S.C. 470w(7).Pub. L. 89–665, title III, § 301(7), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3001; Pub. L. 102–575, title XL, § 4019(a)(5), Oct. 30, 1992, 106 Stat. 4764.





§ 300321. World Heritage Convention
In this division, the term “World Heritage Convention” means the Convention concerning the Protection of the World Cultural and Natural Heritage, done at Paris November 23, 1972 (27 UST 37).
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3191.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


300321no source.


The words “the Trust Territory of the Pacific Islands . . . and, upon termination of the Trusteeship Agreement for the Trust Territories of the Pacific Islands” are omitted as obsolete. See note at 48 U.S.C. prec. 1681. For continued application of certain laws of the United States in certain cases, see the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (48 U.S.C. 1801 note), the Compact of Free Association between the Government of the United States of America and the Governments of the Marshall Islands and the Federated States of Micronesia (48 U.S.C. 1901 note), and the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note).





Subdivision 2—Historic Preservation Program
CHAPTER 3021—NATIONAL REGISTER OF HISTORIC PLACES



Sec.


302101.Maintenance by Secretary.


302102.Inclusion of properties on National Register.


302103.Criteria and regulations relating to National Register, National Historic Landmarks, and World Heritage List.


302104.Nominations for inclusion on National Register.


302105.Owner participation in nomination process.


302106.Retention of name.


302107.Regulations.


302108.Review of threats to historic property.



§ 302101. Maintenance by Secretary
The Secretary may expand and maintain a National Register of Historic Places composed of districts, sites, buildings, structures, and objects significant in American history, architecture, archeology, engineering, and culture.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3191.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30210116 U.S.C. 470a(a)(1)(A) (1st sentence).Pub. L. 89–665, title I, § 101(a)(1)(A) (1st sentence), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2988.



Statutory Notes and Related Subsidiaries
Recovery of Fees for Review Services for Historic Preservation Tax CertificationPub. L. 106–113, div. B, § 1000(a)(3) [title I], Nov. 29, 1999, 113 Stat. 1535, 1501A–142, provided in part: “That notwithstanding any other provision of law, the National Park Service may hereafter recover all fees derived from providing necessary review services associated with historic preservation tax certification, and such funds shall be available until expended without further appropriation for the costs of such review services”.


Historically Black Colleges and Universities Historic Building Restoration and PreservationPub. L. 104–333, div. I, title V, § 507, Nov. 12, 1996, 110 Stat. 4156, as amended by Pub. L. 108–7, div. F, title I, § 150, Feb. 20, 2003, 117 Stat. 245; Pub. L. 116–9, title II, § 2402, Mar. 12, 2019, 133 Stat. 747, provided that:
“(a) Authority To Make Grants.—From the amounts made available to carry out the National Historic Preservation Act [see 54 U.S.C. 300101 et seq.], the Secretary of the Interior shall make grants in accordance with this section to eligible historically black colleges and universities for the preservation and restoration of historic buildings and structures on the campus of these institutions.

“(b) Grant Conditions.—Grants made under subsection (a) shall be subject to the condition that the grantee covenants, for the period of time specified by the Secretary, that—“(1) no alteration will be made in the property with respect to which the grant is made without the concurrence of the Secretary; and

“(2) reasonable public access to the property with respect to which the grant is made will be permitted by the grantee for interpretive and educational purposes.


“(c) Matching Requirement for Buildings and Structures Listed on the National Register of Historic Places.—“(1) In general.—Except as provided by paragraphs (2) and (3), the Secretary may obligate funds made available under this section for a grant with respect to a building or structure listed on, or eligible for listing on, the National Register of Historic Places only if the grantee agrees to match, from funds derived from non-Federal sources, the amount of the grant with an amount that is equal or greater than the grant.

“(2) Waiver.—The Secretary may waive paragraphs (1) and (3) with respect to a grant if the Secretary determines from circumstances that an extreme emergency exists or that such a waiver is in the public interest to assure the preservation of historically significant resources.

“(3) Exception.—The Secretary shall not obligate funds made available under subsection (d)(2) for a grant with respect to a building or structure listed on, or eligible for listing on, the National Register of Historic Places unless the grantee agrees to provide, from funds derived from non-Federal sources, an amount that is equal to 30 percent of the total cost of the project for which the grant is provided.


“(d) Funding Provision.—“(1) In general.—Under section 108 of the National Historic Preservation Act [see 54 U.S.C. 303101 to 303103], $29,000,000 shall be made available to carry out the purposes of this section. Of amounts made available pursuant to this section, $5,000,000 shall be available for grants to Fisk University, $2,500,000 shall be available for grants to Knoxville College, $2,000,000 shall be available for grants to Miles College, Alabama, $1,500,000 shall be available for grants to Talladega College, Alabama, $1,550,000 shall be available for grants to Selma University, Alabama, $250,000 shall be available for grants to Stillman College, Alabama, $200,000 shall be available for grants to Concordia College, Alabama, $2,900,000 shall be available for grants to Allen University, South Carolina, $1,000,000 shall be available for grants to Claflin College, South Carolina, $2,000,000 shall be available for grants to Voorhees College, South Carolina, $1,000,000 shall be available for grants to Rust College, Mississippi, and $3,000,000 shall be available for grants to Tougaloo College, Mississippi.

“(2) Additional funding.—In addition to amounts made available under paragraph (1), there is authorized to be appropriated from the Historic Preservation Fund to carry out this section $10,000,000 for each of fiscal years 2003 through 2008 and each of fiscal years 2019 through 2025.


“(e) Regulations.—The Secretary shall develop such guidelines as may be necessary to carry out this section.

“(f) Definitions.—For the purposes of this section:“(1) Historically black colleges.—The term ‘historically black colleges and universities’ has the same meaning given the term ‘part B institution’ by section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).

“(2) Historic building and structures.—The term ‘historic building and structures’ means a building or structure listed on, or eligible for listing on, the National Register of Historic Places or designated a National Historic Landmark.”





Recommendations of Historic Properties for PreservationPub. L. 102–575, title XL, § 4021, Oct. 30, 1992, 106 Stat. 4765, provided that: “The Secretary of the Interior, in consultation with the Advisory Council, shall seek to ensure that historic properties preserved under the National Historic Preservation Act [see 54 U.S.C. 300101 et seq.] fully reflect the historical experience of this nation.”




§ 302102. Inclusion of properties on National Register(a) In General.—A property that meets the criteria for National Historic Landmarks established pursuant to section 302103 of this title shall be designated as a National Historic Landmark and included on the National Register, subject to the requirements of section 302107 of this title.

(b) Historic Property on National Register on December 12, 1980.—All historic property included on the National Register on December 12, 1980, shall be deemed to be included on the National Register as of their initial listing for purposes of this division.

(c) Historic Property Listed in Federal Register of February 6, 1979, or Prior to December 12, 1980, as National Historic Landmarks.—All historic property listed in the Federal Register of February 6, 1979, or prior to December 12, 1980, as National Historic Landmarks are declared by Congress to be National Historic Landmarks of national historic significance as of their initial listing in the Federal Register for purposes of this division and chapter 3201 of this title, except that in the case of a National Historic Landmark district for which no boundaries had been established as of December 12, 1980, boundaries shall first be published in the Federal Register.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3191.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30210216 U.S.C. 470a(a)(1)(B).Pub. L. 89–665, title I, § 101(a)(1)(B), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2988; Pub. L. 103–437, § 6(d)(29), Nov. 2, 1994, 108 Stat. 4584; Pub. L. 104–333, div. I, title VIII, § 814(d)(2)(F), Nov. 12, 1996, 110 Stat. 4196.


In subsection (c), the words “had been established as of December 12, 1980” are substituted for “have been established” for clarity.



§ 302103. Criteria and regulations relating to National Register, National Historic Landmarks, and World Heritage List
The Secretary, in consultation with national historical and archeological associations, shall—(1) establish criteria for properties to be included on the National Register and criteria for National Historic Landmarks; and

(2) promulgate regulations for—(A) nominating properties for inclusion on, and removal from, the National Register and the recommendation of properties by certified local governments;

(B) designating properties as National Historic Landmarks and removing that designation;

(C) considering appeals from recommendations, nominations, removals, and designations (or any failure or refusal by a nominating authority to nominate or designate);

(D) nominating historic property for inclusion in the World Heritage List in accordance with the World Heritage Convention;

(E) making determinations of eligibility of properties for inclusion on the National Register; and

(F) notifying the owner of a property, any appropriate local governments, and the general public, when the property is being considered for inclusion on the National Register, for designation as a National Historic Landmark, or for nomination to the World Heritage List.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3192.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30210316 U.S.C. 470a(a)(2).Pub. L. 89–665, title I, § 101(a)(2), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2988.


The words “or revise” are omitted as being included in “establish” and “promulgate”.



§ 302104. Nominations for inclusion on National Register(a) Nomination by State.—Subject to the requirements of section 302107 of this title, any State that is carrying out a program approved under chapter 3023 shall nominate to the Secretary property that meets the criteria promulgated under section 302103 of this title for inclusion on the National Register. Subject to section 302107 of this title, any property nominated under this subsection or under section 306102 of this title shall be included on the National Register on the date that is 45 days after receipt by the Secretary of the nomination and the necessary documentation, unless the Secretary disapproves the nomination within the 45-day period or unless an appeal is filed under subsection (d).

(b) Nomination by Person or Local Government.—Subject to the requirements of section 302107 of this title, the Secretary may accept a nomination directly from any person or local government for inclusion of a property on the National Register only if the property is located in a State where there is no program approved under chapter 3023 of this title. The Secretary may include on the National Register any property for which such a nomination is made if the Secretary determines that the property is eligible in accordance with the regulations promulgated under section 302103 of this title. The determination shall be made within 90 days from the date of the nomination unless the nomination is appealed under subsection (d).

(c) Nomination by Federal Agency.—Subject to the requirements of section 302107 of this title, the regulations promulgated under section 302103 of this title, and appeal under subsection (d) of this section, the Secretary may accept a nomination directly by a Federal agency for inclusion of property on the National Register only if—(1) completed nominations are sent to the State Historic Preservation Officer for review and comment regarding the adequacy of the nomination, the significance of the property and its eligibility for the National Register;

(2) within 45 days of receiving the completed nomination, the State Historic Preservation Officer has made a recommendation regarding the nomination to the Federal Preservation Officer, except that failure to meet this deadline shall constitute a recommendation to not support the nomination;

(3) the chief elected officials of the county (or equivalent governmental unit) and municipal political jurisdiction in which the property is located are notified and given 45 days in which to comment;

(4) the Federal Preservation Officer forwards it to the Keeper of the National Register of Historic Places after determining that all procedural requirements have been met, including those in paragraphs (1) through (3) above; the nomination is adequately documented; the nomination is technically and professionally correct and sufficient; and may include an opinion as to whether the property meets the National Register criteria for evaluation;

(5) notice is provided in the Federal Register that the nominated property is being considered for listing on the National Register that includes any comments and the recommendation of the State Historic Preservation Officer and a declaration whether the State Historic Preservation Officer has responded within the 45 day-period of review provided in paragraph (2); and

(6) the Secretary addresses in the Federal Register any comments from the State Historic Preservation Officer that do not support the nomination of the property on the National Register before the property is included in the National Register.


(d) Appeal.—Any person or local government may appeal to the Secretary—(1) a nomination of any property for inclusion on the National Register; and

(2) the failure of a nominating authority to nominate a property in accordance with this chapter.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3192; Pub. L. 114–289, title VIII, § 802(b), Dec. 16, 2016, 130 Stat. 1494.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30210416 U.S.C. 470a(a)(3) through (5).Pub. L. 89–665, title I, § 101(a)(3) through (5), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2989.


In subsection (c)(1), the word “historic” is omitted because a historic property already is eligible for inclusion on the National Register and would not have to be nominated for inclusion.
In subsection (c)(2), the words “or refusal” are omitted as unnecessary.

Editorial Notes
Amendments2016—Subsecs. (a), (b). Pub. L. 114–289, § 802(b)(1), substituted “subsection (d)” for “subsection (c)”.
Subsecs. (c), (d). Pub. L. 114–289, § 802(b)(2), (3), added subsec. (c) and redesignated former subsec. (c) as (d).



§ 302105. Owner participation in nomination process(a) Regulations.—The Secretary shall promulgate regulations requiring that before any property may be included on the National Register or designated as a National Historic Landmark, the owner of the property, or a majority of the owners of the individual properties within a district in the case of a historic district, shall be given the opportunity (including a reasonable period of time) to concur in, or object to, the nomination of the property for inclusion or designation. The regulations shall include provisions to carry out this section in the case of multiple ownership of a single property.

(b) When Property Shall Not Be Included on National Register or Designated as National Historic Landmark.—If the owner of any privately owned property, or a majority of the owners of privately owned properties within the district in the case of a historic district, object to inclusion or designation, the property shall not be included on the National Register or designated as a National Historic Landmark until the objection is withdrawn.

(c) Review by Secretary.—The Secretary shall review the nomination of the property when an objection has been made and shall determine whether or not the property is eligible for inclusion or designation. If the Secretary determines that the property is eligible for inclusion or designation, the Secretary shall inform the Advisory Council on Historic Preservation, the appropriate State Historic Preservation Officer, the appropriate chief elected local official, and the owner or owners of the property of the Secretary’s determination.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3193.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


302105(a)16 U.S.C. 470a(a)(6) (1st, last sentences).Pub. L. 89–665, title I, § 101(a)(6), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2989.
302105(b)16 U.S.C. 470a(a)(6) (2d sentence).
302105(c)16 U.S.C. 470a(a)(6) (3d sentence).





§ 302106. Retention of name
Notwithstanding section 43(c) of the Act of July 5, 1946 (known as the Trademark Act of 1946) (15 U.S.C. 1125(c)), buildings and structures on or eligible for inclusion on the National Register (either individually or as part of a historic district), or designated as an individual landmark or as a contributing building in a historic district by a unit of State or local government, may retain the name historically associated with the building or structure.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3193.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30210616 U.S.C. 470a(a)(1)(A) (last sentence).Pub. L. 89–665, title I, § 101(a)(1)(A) (last sentence), as added Pub. L. 106–113, div. B, § 1000(a)(9) [title III, § 3007], Nov. 29, 1999, 113 Stat. 1536, 1501A–551.





§ 302107. Regulations
The Secretary shall promulgate regulations—(1) ensuring that significant prehistoric and historic artifacts, and associated records, subject to subchapter I of chapter 3061, chapter 3125, or the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.) are deposited in an institution with adequate long-term curatorial capabilities;

(2) establishing a uniform process and standards for documenting historic property by public agencies and private parties for purposes of incorporation into, or complementing, the national historical architectural and engineering records in the Library of Congress; and

(3) certifying local governments, in accordance with sections 302502 and 302503 of this title, and for the transfer of funds pursuant to section 302902(c)(4) of this title.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3194.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30210716 U.S.C. 470a(a)(7).Pub. L. 89–665, title I, § 101(a)(7), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2990.


In paragraph (3), the word “transfer” is substituted for “allocation” for consistency with section 302902(c)(4) of the new title.

Editorial Notes

References in TextThe Archaeological Resources Protection Act of 1979, referred to in par. (1), is Pub. L. 96–95, Oct. 31, 1979, 93 Stat. 721, which is classified generally to chapter 1B (§ 470aa et seq.) of Title 16, Conservation. For complete classification of this Act to the Code, see Short Title note set out under section 470aa of Title 16 and Tables.



§ 302108. Review of threats to historic property
At least once every 4 years, the Secretary, in consultation with the Council and with State Historic Preservation Officers, shall review significant threats to historic property to—(1) determine the kinds of historic property that may be threatened;

(2) ascertain the causes of the threats; and

(3) develop and submit to the President and Congress recommendations for appropriate action.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3194.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30210816 U.S.C. 470a(a)(8).Pub. L. 89–665, title I, § 101(a)(8), as added Pub. L. 102–575, title XL, § 4003, Oct. 30, 1992, 106 Stat. 4753.






CHAPTER 3023—STATE HISTORIC PRESERVATION PROGRAMS



Sec.


302301.Regulations.


302302.Program evaluation.


302303.Responsibilities of State Historic Preservation Officer.


302304.Contracts and cooperative agreements.



§ 302301. Regulations
The Secretary, in consultation with the National Conference of State Historic Preservation Officers and the National Trust, shall promulgate regulations for State Historic Preservation Programs. The regulations shall provide that a State program submitted to the Secretary under this chapter shall be approved by the Secretary if the Secretary determines that the program provides for—(1) the designation and appointment by the chief elected official of the State of a State Historic Preservation Officer to administer the program in accordance with section 302303 of this title and for the employment or appointment by the officer of such professionally qualified staff as may be necessary for those purposes;

(2) an adequate and qualified State historic preservation review board designated by the State Historic Preservation Officer unless otherwise provided for by State law; and

(3) adequate public participation in the State Historic Preservation Program, including the process of recommending properties for nomination to the National Register.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3194.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30230116 U.S.C. 470a(b)(1).Pub. L. 89–665, title I, § 101(b)(1), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2990.


Before paragraph (1), the words “or revise” are omitted as unnecessary.
In paragraph (1), the words “chief elected official” are substituted for “Governor” for clarity because the definition of “State” in section 300316 of the new title includes entities in which the chief elected official is not the Governor.



§ 302302. Program evaluation(a) When Evaluation Should Occcur 11 So in original. Probably should be “Occur”..—Periodically, but not less than every 4 years after the approval of any State program under section 302301 of this title, the Secretary, in consultation with the Council on the appropriate provisions of this division, and in cooperation with the State Historic Preservation Officer, shall evaluate the program to determine whether it is consistent with this division.

(b) Disapproval of Program.—If, at any time, the Secretary determines that a major aspect of a State program is not consistent with this division, the Secretary shall disapprove the program and suspend in whole or in part any contracts or cooperative agreements with the State and the State Historic Preservation Officer under this division, until the program is consistent with this division, unless the Secretary determines that the program will be made consistent with this division within a reasonable period of time.

(c) Oversight.—The Secretary, in consultation with State Historic Preservation Officers, shall establish oversight methods to ensure State program consistency and quality without imposing undue review burdens on State Historic Preservation Officers.

(d) State Fiscal Audit and Management System.—(1) Substitution for comparable federal systems.—At the discretion of the Secretary, a State system of fiscal audit and management may be substituted for comparable Federal systems so long as the State system—(A) establishes and maintains substantially similar accountability standards; and

(B) provides for independent professional peer review.


(2) Fiscal audits and review by secretary.—The Secretary—(A) may conduct periodic fiscal audits of State programs approved under this subdivision as needed; and

(B) shall ensure that the programs meet applicable accountability standards.



(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3195.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30230216 U.S.C. 470a(b)(2).Pub. L. 89–665, title I, § 101(b)(2), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2990; Pub. L. 102–575, title XL, § 4004(1), Oct. 30, 1992, 106 Stat. 4753.





§ 302303. Responsibilities of State Historic Preservation Officer(a) In General.—It shall be the responsibility of the State Historic Preservation Officer to administer the State Historic Preservation Program.

(b) Particular Responsibilities.—It shall be the responsibility of the State Historic Preservation Officer to—(1) in cooperation with Federal and State agencies, local governments, and private organizations and individuals, direct and conduct a comprehensive statewide survey of historic property and maintain inventories of the property;

(2) identify and nominate eligible property to the National Register and otherwise administer applications for listing historic property on the National Register;

(3) prepare and implement a comprehensive statewide historic preservation plan;

(4) administer the State program of Federal assistance for historic preservation within the State;

(5) advise and assist, as appropriate, Federal and State agencies and local governments in carrying out their historic preservation responsibilities;

(6) cooperate with the Secretary, the Council, other Federal and State agencies, local governments, and private organizations and individuals to ensure that historic property is taken into consideration at all levels of planning and development;

(7) provide public information, education, and training and technical assistance in historic preservation;

(8) cooperate with local governments in the development of local historic preservation programs and assist local governments in becoming certified pursuant to chapter 3025;

(9) consult with appropriate Federal agencies in accordance with this division on—(A) Federal undertakings that may affect historic property; and

(B) the content and sufficiency of any plans developed to protect, manage, or reduce or mitigate harm to that property; and


(10) advise and assist in the evaluation of proposals for rehabilitation projects that may qualify for Federal assistance.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3195.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30230316 U.S.C. 470a(b)(3).Pub. L. 89–665, title I, § 101(b)(3), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2991; Pub. L. 102–575, title XL, § 4004(2), Oct. 30, 1992, 106 Stat. 4754.


In paragraph (6) of subsection (b), the word “private” is added before “organizations” for consistency with paragraph (1).



§ 302304. Contracts and cooperative agreements(a) State.—A State may carry out all or any part of its responsibilities under this chapter by contract or cooperative agreement with a qualified nonprofit organization or educational institution.

(b) Secretary.—(1) In general.—(A) Authority to assist secretary.—Subject to paragraphs (3) and (4), the Secretary may enter into contracts or cooperative agreements with a State Historic Preservation Officer for any State authorizing the Officer to assist the Secretary in carrying out one or more of the following responsibilities within that State:(i) Identification and preservation of historic property.

(ii) Determination of the eligibility of property for listing on the National Register.

(iii) Preparation of nominations for inclusion on the National Register.

(iv) Maintenance of historical and archeological data bases.

(v) Evaluation of eligibility for Federal preservation incentives.


(B) Authority to maintain national register.—Nothing in subparagraph (A) shall be construed to provide that any State Historic Preservation Officer or any other person other than the Secretary shall have the authority to maintain the National Register for properties in any State.


(2) Requirements.—The Secretary may enter into a contract or cooperative agreement under paragraph (1) only if—(A) the State Historic Preservation Officer has requested the additional responsibility;

(B) the Secretary has approved the State historic preservation program pursuant to sections 302301 and 302302 of this title;

(C) the State Historic Preservation Officer agrees to carry out the additional responsibility in a timely and efficient manner acceptable to the Secretary and the Secretary determines that the Officer is fully capable of carrying out the responsibility in that manner;

(D) the State Historic Preservation Officer agrees to permit the Secretary to review and revise, as appropriate in the discretion of the Secretary, decisions made by the Officer pursuant to the contract or cooperative agreement; and

(E) the Secretary and the State Historic Preservation Officer agree on the terms of additional financial assistance to the State, if there is to be any, for the costs of carrying out that responsibility.


(3) Establish conditions and criteria.—For each significant program area under the Secretary’s authority, the Secretary shall establish specific conditions and criteria essential for the assumption by a State Historic Preservation Officer of the Secretary’s duties in each of those programs.

(4) Preservation programs and activities not diminished.—Nothing in this chapter shall have the effect of diminishing the preservation programs and activities of the Service.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3196.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30230416 U.S.C. 470a(b)(4).Pub. L. 89–665, title I, § 101(b)(4), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2991.
 16 U.S.C. 470a(b)(6).Pub. L. 89–665, title I, § 101(b)(6), as added Pub. L. 102–575, title XL, § 4004(4), Oct. 30, 1992, 106 Stat. 4754.






CHAPTER 3025—CERTIFICATION OF LOCAL GOVERNMENTS



Sec.


302501.Definitions.


302502.Certification as part of State program.


302503.Requirements for certification.


302504.Participation of certified local governments in National Register nominations.


302505.Eligibility and responsibility of certified local government.



§ 302501. Definitions
In this chapter:(1) Designation.—The term “designation” means the identification and registration of property for protection that meets criteria established by a State or locality for significant historic property within the jurisdiction of a local government.

(2) Protection.—The term “protection” means protection by means of a local review process under State or local law for proposed demolition of, changes to, or other action that may affect historic property designated pursuant to this chapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3197.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30250116 U.S.C. 470a(c)(4).Pub. L. 89–665, title I, § 101(c)(4), as added Pub. L. 102–575, title XL, § 4005, Oct. 30, 1992, 106 Stat. 4755.





§ 302502. Certification as part of State program
Any State program approved under this subdivision shall provide a mechanism for the certification by the State Historic Preservation Officer of local governments to carry out the purposes of this division and provide for the transfer, in accordance with section 302902(c)(4) of this title, of a portion of the grants received by the States under this division, to those local governments.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3197.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30250216 U.S.C. 470a(c)(1) (1st sentence).Pub. L. 89–665, title I, § 101(c)(1) (1st sentence), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2991.





§ 302503. Requirements for certification(a) Approved State Program.—Any local government shall be certified to participate under this section if the applicable State Historic Preservation Officer, and the Secretary, certify that the local government—(1) enforces appropriate State or local legislation for the designation and protection of historic property;

(2) has established an adequate and qualified historic preservation review commission by State or local legislation;

(3) maintains a system for the survey and inventory of historic property that furthers the purposes of chapter 3023;

(4) provides for adequate public participation in the local historic preservation program, including the process of recommending properties for nomination to the National Register; and

(5) satisfactorily performs the responsibilities delegated to it under this division.


(b) No Approved State Program.—Where there is no State program approved under sections 302301 and 302302 of this title, a local government may be certified by the Secretary if the Secretary determines that the local government meets the requirements of subsection (a). The Secretary may make grants to the local government certified under this subsection for purposes of this subdivision.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3197.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30250316 U.S.C. 470a(c)(1) (2d, last sentences).Pub. L. 89–665, title I, § 101(c)(1) (2d, last sentences), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2991.


In subsection (b), the words “State program approved under section 302302 of this title” are substituted for “approved State program” for clarity.



§ 302504. Participation of certified local governments in National Register nominations(a) Notice.—Before a property within the jurisdiction of a certified local government may be considered by a State to be nominated to the Secretary for inclusion on the National Register, the State Historic Preservation Officer shall notify the owner, the applicable chief local elected official, and the local historic preservation commission.

(b) Report.—The local historic preservation commission, after reasonable opportunity for public comment, shall prepare a report as to whether the property, in the Commission’s opinion, meets the criteria of the National Register. Within 60 days of notice from the State Historic Preservation Officer, the chief local elected official shall transmit the report of the commission and the recommendation of the local official to the State Historic Preservation Officer.

(c) Recommendation.—(1) Property nominated to national register.—Except as provided in paragraph (2), after receipt of the report and recommendation, or if no report and recommendation are received within 60 days, the State shall make the nomination pursuant to section 302104 of this title. The State may expedite the process with the concurrence of the certified local government.

(2) Property not nominated to national register.—If both the commission and the chief local elected official recommend that a property not be nominated to the National Register, the State Historic Preservation Officer shall take no further action, unless, within 30 days of the receipt of the recommendation by the State Historic Preservation Officer, an appeal is filed with the State. If an appeal is filed, the State shall follow the procedures for making a nomination pursuant to section 302104 of this title. Any report and recommendations made under this section shall be included with any nomination submitted by the State to the Secretary.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3198.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30250416 U.S.C. 470a(c)(2).Pub. L. 89–665, title I, § 101(c)(2), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992.





§ 302505. Eligibility and responsibility of certified local government
Any local government—(1) that is certified under this chapter shall be eligible for funds under section 302902(c)(4) of this title; and

(2) that is certified, or making efforts to become certified, under this chapter shall carry out any responsibilities delegated to it in accordance with such terms and conditions as the Secretary considers necessary or advisable.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3198.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30250516 U.S.C. 470a(c)(3).Pub. L. 89–665, title I, § 101(c)(3), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992.


The words “or which is making efforts to become so certified” are omitted in paragraph (1) for consistency with section 302902(c)(4) of the new title.




CHAPTER 3027—HISTORIC PRESERVATION PROGRAMS AND AUTHORITIES FOR INDIAN TRIBES AND NATIVE HAWAIIAN ORGANIZATIONS



Sec.


302701.Program to assist Indian tribes in preserving historic property.


302702.Indian tribe to assume functions of State Historic Preservation Officer.


302703.Apportionment of grant funds.


302704.Contracts and cooperative agreements.


302705.Agreement for review under tribal historic preservation regulations.


302706.Eligibility for inclusion on National Register.



§ 302701. Program to assist Indian tribes in preserving historic property(a) Establishment of Program.—The Secretary shall establish a program and promulgate regulations to assist Indian tribes in preserving their historic property.

(b) Communication and Cooperation.—The Secretary shall foster communication and cooperation between Indian tribes and State Historic Preservation Officers in the administration of the national historic preservation program to—(1) ensure that all types of historic property and all public interests in historic property are given due consideration; and

(2) encourage coordination among Indian tribes, State Historic Preservation Officers, and Federal agencies in historic preservation planning and in the identification, evaluation, protection, and interpretation of historic property.


(c) Tribal Values.—The program under subsection (a) shall be developed in a manner to ensure that tribal values are taken into account to the extent feasible. The Secretary may waive or modify requirements of this subdivision to conform to the cultural setting of tribal heritage preservation goals and objectives.

(d) Scope of Tribal Programs.—The tribal programs implemented by specific tribal organizations may vary in scope, as determined by each Indian tribe’s chief governing authority.

(e) Consultation.—The Secretary shall consult with Indian tribes, other Federal agencies, State Historic Preservations 11 So in original. Probably should be “Preservation”. Officers, and other interested parties concerning the program under subsection (a).

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3199.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30270116 U.S.C. 470a(d)(1).Pub. L. 89–665, title I, § 101(d)(1), as added Pub. L. 102–575, title XL, § 4006(a)(2), Oct. 30, 1992, 106 Stat. 4755.


In subsection (e), the words “and initiate the program under subparagraph (A) by not later than October 1, 1994” are omitted as obsolete.



§ 302702. Indian tribe to assume functions of State Historic Preservation Officer
An Indian tribe may assume all or any part of the functions of a State Historic Preservation Officer in accordance with sections 302302 and 302303 of this title, with respect to tribal land, as those responsibilities may be modified for tribal programs through regulations issued by the Secretary, if—(1) the Indian tribe’s chief governing authority so requests;

(2) the Indian tribe designates a tribal preservation official to administer the tribal historic preservation program, through appointment by the Indian tribe’s chief governing authority or as a tribal ordinance may otherwise provide;

(3) the tribal preservation official provides the Secretary with a plan describing how the functions the tribal preservation official proposes to assume will be carried out;

(4) the Secretary determines, after consulting with the Indian tribe, the appropriate State Historic Preservation Officer, the Council (if the Indian tribe proposes to assume the functions of the State Historic Preservation Officer with respect to review of undertakings under section 306108 of this title), and other Indian tribes, if any, whose tribal or aboriginal land may be affected by conduct of the tribal preservation program, that—(A) the tribal preservation program is fully capable of carrying out the functions specified in the plan provided under paragraph (3);

(B) the plan defines the remaining responsibilities of the Secretary and the State Historic Preservation Officer; and

(C) the plan provides, with respect to properties neither owned by a member of the Indian tribe nor held in trust by the Secretary for the benefit of the Indian tribe, at the request of the owner of the properties, that the State Historic Preservation Officer, in addition to the tribal preservation official, may exercise the historic preservation responsibilities in accordance with sections 302302 and 302303 of this title; and


(5) based on satisfaction of the conditions stated in paragraphs (1), (2), (3), and (4), the Secretary approves the plan.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3199.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30270216 U.S.C. 470a(d)(2)Pub. L. 89–665, title I, § 101(d)(2), as added Pub. L. 102–575, title XL, § 4006(a)(2), Oct. 30, 1992, 106 Stat. 4756; Pub. L. 106—208, § 5(a)(1), May 26, 2000, 114 Stat. 318.





§ 302703. Apportionment of grant funds
In consultation with interested Indian tribes, other Native American organizations, and affected State Historic Preservation Officers, the Secretary shall establish and implement procedures for carrying out section 302902(c)(1)(A) of this title with respect to tribal programs that assume responsibilities under section 302702 of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3200.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30270316 U.S.C. 470a(d)(3).Pub. L. 89–665, title I, § 101(d)(3), as added Pub. L. 102–575, title XL, § 4006(a)(2), Oct. 30, 1992, 106 Stat. 4756.





§ 302704. Contracts and cooperative agreements
At the request of an Indian tribe whose preservation program has been approved to assume functions and responsibilities pursuant to section 302702 of this title, the Secretary shall enter into a contract or cooperative agreement with the Indian tribe permitting the assumption by the Indian tribe of any part of the responsibilities described in section 302304(b) of this title on tribal land, if—(1) the Secretary and the Indian tribe agree on additional financial assistance, if any, to the Indian tribe for the costs of carrying out those authorities;

(2) the Secretary finds that the tribal historic preservation program has been demonstrated to be sufficient to carry out the contract or cooperative agreement and this division; and

(3) the contract or cooperative agreement specifies the continuing responsibilities of the Secretary or of the appropriate State Historic Preservation Officers and provides for appropriate participation by—(A) the Indian tribe’s traditional cultural authorities;

(B) representatives of other Indian tribes whose traditional land is under the jurisdiction of the Indian tribe assuming responsibilities; and

(C) the interested public.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3200.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30270416 U.S.C. 470a(d)(4).Pub. L. 89–665, title I, § 101(d)(4), as added Pub. L. 102–575, title XL, § 4006(a)(2), Oct. 30, 1992, 106 Stat. 4757.





§ 302705. Agreement for review under tribal historic preservation regulations
The Council may enter into an agreement with an Indian tribe to permit undertakings on tribal land to be reviewed under tribal historic preservation regulations in place of review under regulations promulgated by the Council to govern compliance with section 306108 of this title, if the Council, after consultation with the Indian tribe and appropriate State Historic Preservation Officers, determines that the tribal preservation regulations will afford historic property consideration equivalent to that afforded by the Council’s regulations.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3201.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30270516 U.S.C. 470a(d)(5).Pub. L. 89–665, title I, § 101(d)(5), as added Pub. L. 102–575, title XL, § 4006(a)(2), Oct. 30, 1992, 106 Stat. 4757.





§ 302706. Eligibility for inclusion on National Register(a) In General.—Property of traditional religious and cultural importance to an Indian tribe or Native Hawaiian organization may be determined to be eligible for inclusion on the National Register.

(b) Consultation.—In carrying out its responsibilities under section 306108 of this title, a Federal agency shall consult with any Indian tribe or Native Hawaiian organization that attaches religious and cultural significance to property described in subsection (a).

(c) Hawaii.—In carrying out responsibilities under section 302303 of this title, the State Historic Preservation Officer for Hawaii shall—(1) consult with Native Hawaiian organizations in assessing the cultural significance of any property in determining whether to nominate the property to the National Register;

(2) consult with Native Hawaiian organizations in developing the cultural component of a preservation program or plan for the property; and

(3) enter into a memorandum of understanding or agreement with Native Hawaiian organizations for the assessment of the cultural significance of a property in determining whether to nominate the property to the National Register and to carry out the cultural component of the preservation program or plan.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3201.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30270616 U.S.C. 470a(d)(6).Pub. L. 89–665, title I, § 101(d)(6), as added Pub. L. 102–575, title XL, § 4006(a)(2), Oct. 30, 1992, 106 Stat. 4757.






CHAPTER 3029—GRANTS



Sec.


302901.Awarding of grants and availability of grant funds.


302902.Grants to States.


302903.Grants to National Trust.


302904.Direct grants for the preservation of properties included on National Register.


302905.Religious property.


302906.Grants and loans to Indian tribes and nonprofit organizations representing ethnic or minority groups.


302907.Grants to Indian tribes and Native Hawaiian organizations.


302908.Grants to the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau.


302909.Prohibited use of grant amounts.


302910.Recordkeeping.



§ 302901. Awarding of grants and availability of grant funds(a) In General.—No grant may be made under this division unless application for the grant is submitted to the Secretary in accordance with regulations and procedures prescribed by the Secretary.

(b) Grant Not Treated as Taxable Income.—No grant made pursuant to this division shall be treated as taxable income for purposes of the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(c) Availability.—The Secretary shall make funding available to individual States and the National Trust as soon as practicable after execution of a grant agreement. For purposes of administration, grants to individual States and the National Trust each shall be deemed to be one grant and shall be administered by the Service as one grant.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3202.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


302901(a)16 U.S.C. 470b(a) (1st sentence paragraph (1)).Pub. L. 89–665, title I, § 102(a) (1st sentence paragraph (1)), Oct. 15, 1966, 80 Stat. 916; Pub. L. 94–422, title II, § 201(1), Sept. 28, 1976, 90 Stat. 1319.
302901(b)16 U.S.C. 470b(a) (last sentence).Pub. L. 89–665, title I, § 102(a) (last sentence), as added Pub. L. 96–515, title II, § 202(b), Dec. 12, 1980, 94 Stat. 2993; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.
302901(c)16 U.S.C. 470b(d) (relating to availability).Pub. L. 89–665, title I, § 102(d) (relating to availability), as added Pub. L. 102–575, title XL, § 4009(3), Oct. 30, 1992, 106 Stat. 4759.


In subsection (b), the words “Notwithstanding any other provision of law” are omitted as unnecessary.



§ 302902. Grants to States(a) In General.—The Secretary shall administer a program of matching grants to the States for the purposes of carrying out this division.

(b) Conditions.—(1) In general 11 So in original. Probably should be “In general”..—No grant may be made under this division—(A) unless the application is in accordance with the comprehensive statewide historic preservation plan that has been approved by the Secretary after considering its relationship to the comprehensive statewide outdoor recreation plan prepared pursuant to chapter 2003 of this title;

(B) unless the grantee has agreed to make reports, in such form and containing such information, as the Secretary may from time to time require;

(C) unless the grantee has agreed to assume, after completion of the project, the total cost of the continued maintenance, repair, and administration of the property in a manner satisfactory to the Secretary; or

(D) until the grantee has complied with such further terms and conditions as the Secretary may consider necessary or advisable.


(2) Waiver.—The Secretary may waive the requirements of subparagraphs (A) and (C) of paragraph (1) for any grant under this division to the National Trust.

(3) Amount limitation.—(A) In general.—No grant may be made under this division for more than 60 percent of the aggregate costs of carrying out projects and programs under the administrative control of the State Historic Preservation Officer as specified in section 302303 of this title in any one fiscal year.

(B) Source of state share of costs.—Except as permitted by other law, the State share of the costs referred to in subparagraph (A) shall be contributed by non-Federal sources.


(4) Restriction on Use of Real Property To Meet Non-Federal Share of Cost of Project.—No State shall be permitted to utilize the value of real property obtained before October 15, 1966, in meeting the non-Federal share of the cost of a project for which a grant is made under this division.


(c) Apportionment of Grant Amounts.—(1) Bases for apportionment.—The amounts appropriated and made available for grants to the States—(A) for the purposes of this division shall be apportioned among the States by the Secretary on the basis of needs as determined by the Secretary; and

(B) for projects and programs under this division for each fiscal year shall be apportioned among the States as the Secretary determines to be appropriate.


(2) Notification.—The Secretary shall notify each State of its apportionment under paragraph (1)(B) within 30 days after the date of enactment of legislation appropriating funds under this division.

(3) Reapportionment.—Any amount of any apportionment that has not been paid or obligated by the Secretary during the fiscal year in which the notification is given or during the 2 fiscal years after that fiscal year shall be reapportioned by the Secretary in accordance with paragraph (1)(B). The Secretary shall analyze and revise as necessary the method of apportionment. The method and any revision shall be published by the Secretary in the Federal Register.

(4) Transfer of funds to certified local governments.—Not less than 10 percent of the annual apportionment distributed by the Secretary to each State for the purposes of carrying out this division shall be transferred by the State, pursuant to the requirements of this division, to certified local governments for historic preservation projects or programs of the certified local governments. In any year in which the total annual apportionment to the States exceeds $65,000,000, 50 percent of the excess shall also be transferred by the States to certified local governments.

(5) Guidelines for use and distribution of funds to certified local governments.—The Secretary shall establish guidelines for the use and distribution of funds under paragraph (4) to ensure that no certified local government receives a disproportionate share of the funds available, and may include a maximum or minimum limitation on the amount of funds distributed to any single certified local government. The guidelines shall not limit the ability of any State to distribute more than 10 percent of its annual apportionment under paragraph (4), nor shall the Secretary require any State to exceed the 10 percent minimum distribution to certified local governments.


(d) Administrative Costs.—The total direct and indirect administrative costs charged for carrying out State projects and programs shall not exceed 25 percent of the aggregate costs (except in the case of a grant to the Federated States of Micronesia, the Republic of the Marshall Islands, or the Republic of Palau).

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3202.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


302902(a)16 U.S.C. 470a(e)(1).Pub. L. 89–665, title I, § 101(e)(1), formerly § 101(d)(1), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992; redesignated as § 101(e)(1) and amended, Pub. L. 102–575, title XL, §§ 4006(a)(1), 4007(1), Oct. 30, 1992, 106 Stat. 4755, 4758.
302902(b)(1)16 U.S.C. 470b(a) (1st sentence paragraphs (2), (4) through (6)).Pub. L. 89–665, title I, § 102(a) (1st sentence paragraphs (2), (4) through (6), (d) (relating to remaining cost of project)), Oct. 15, 1966, 80 Stat. 916; Pub. L. 94–422, title II, § 201(1), Sept. 28, 1976, 90 Stat. 1319.
302902(b)(2)16 U.S.C. 470b(b).Pub. L. 89–665, title I, § 102(b), Oct. 15, 1966, 80 Stat. 916; Pub. L. 94–422, title II, § 201(1), Sept. 28, 1976, 90 Stat. 1319; Pub. L. 102–575, title XL, § 4009(2), Oct. 30, 1992, 106 Stat. 4759.
302902(b) (3)(A)16 U.S.C. 470b(a) (1st sentence paragraph (3)).Pub. L. 89–665, title I, § 102(a) (1st sentence paragraph (3)), Oct. 15, 1966, 80 Stat. 916; Pub. L. 94–422, title II, § 201(1), Sept. 28, 1976, 90 Stat. 1319; Pub. L. 96–515, title II, § 202(a), Dec. 12, 1980, 94 Stat. 2993; Pub. L. 102–575, title XL, § 4009(1), Oct. 30, 1992, 106 Stat. 4759; Pub. L. 106–208, § 5(a)(5), May 26, 2000, 114 Stat. 318.
302902(b) (3)(B)16 U.S.C. 470b(a) (2d sentence).Pub. L. 89–665, title I, § 102(a) (2d sentence), as added Pub. L. 96–515, title II, § 202(b), Dec. 12, 1980, 94 Stat. 2993.
302902(b)(4)16 U.S.C. 470b(d) (relating to remaining cost of project).
302902(c)16 U.S.C. 470c.Pub. L. 89–665, title I, § 103, Oct. 15, 1966, 80 Stat. 916; Pub. L. 94–422, title II, § 201(2), Sept. 28, 1976, 90 Stat. 1319; Pub. L. 96–515, title II, § 203, Dec. 12, 1980, 94 Stat. 2993; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 102–575, title XL, § 4010, Oct. 30, 1992, 106 Stat. 4759; Pub. L. 106–208, § 5(a)(6), May 26, 2000, 114 Stat. 318.
302902(d)16 U.S.C. 470b(e).Pub. L. 89–665, title I, § 102(e), as added Pub. L. 102–575, title XL, § 4009(3), Oct. 30, 1992, 106 Stat. 4759.


In subsection (b)(4), the words “non-Federal share of the” are substituted for “remaining” for clarity.



§ 302903. Grants to National Trust(a) Secretary of the Interior.—The Secretary may administer grants to the National Trust consistent with the purposes of its charter and this division.

(b) Secretary of Housing and Urban Development.—The Secretary of Housing and Urban Development may make grants to the National Trust, on terms and conditions and in amounts (not exceeding $90,000 with respect to any one structure) as the Secretary of Housing and Urban Development considers appropriate, to cover the costs incurred by the National Trust in renovating or restoring structures that the National Trust considers to be of historic or architectural value and that the National Trust has accepted and will maintain (after the renovation or restoration) for historic purposes.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3203.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


302903(a)16 U.S.C. 470a(e)(2).Pub. L. 89–665, title I, § 101(e)(2), formerly § 101(d)(2), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992; redesignated as § 101(e)(2), Pub. L. 102–575, title XL, § 4006(a)(1), Oct. 30, 1992, 106 Stat. 4755; Pub. L. 106–208, § 5(a)(2), May 26, 2002, 114 Stat. 318.
302903(b)16 U.S.C. 470b–1.Pub. L. 89–754, title VI, § 603, Nov. 3, 1980, 80 Stat. 1278.


In subsection (a), the words “chartered by sections 468 to 468d of this title” are omitted as unnecessary.
In subsection (b), the text of 16 U.S.C. 470b–1(b) is omitted as unnecessary.



§ 302904. Direct grants for the preservation of properties included on National Register(a) Administration of Program.—The Secretary shall administer a program of direct grants for the preservation of properties included on the National Register.

(b) Available Amount.—Funds to support the program annually shall not exceed 10 percent of the amount appropriated annually for the Historic Preservation Fund.

(c) Uses of Grants.—(1) In general.—Grants under this section may be made by the Secretary, in consultation with the appropriate State Historic Preservation Officer—(A) for the preservation of—(i) National Historic Landmarks that are threatened with demolition or impairment; and

(ii) historic property of World Heritage significance;


(B) for demonstration projects that will provide information concerning professional methods and techniques having application to historic property;

(C) for the training and development of skilled labor in trades and crafts, and in analysis and curation, relating to historic preservation; and

(D) to assist individuals or small businesses within any historic district included on the National Register to remain within the district.


(2) Limit on certain grants.—A grant may be made under subparagraph (A) or (D) of paragraph (1) only to the extent that the project cannot be carried out in as effective a manner through the use of an insured loan under section 303901 of this title.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3204.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


302904(a) through (c)(1)16 U.S.C. 470a(e)(3)(A).Pub. L. 89–665, title I, § 101(e)(3)(A), (C), formerly § 101(d)(3)(A), (C), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992; redesignated as § 101(e)(3)(A), (C), Pub. L. 102–575, title XL, § 4006(a)(1), Oct. 30, 1992, 106 Stat. 4755; Pub. L. 106–208, § 5(a)(3), May 26, 2002, 114 Stat. 318.
302904(c)(2)16 U.S.C. 470a(e)(3)(C).


In subsection (a), the words “In addition to the programs under paragraphs (1) and (2)” are omitted as unnecessary.
In subsection (c)(1)(D), the word “individuals” is substituted for “persons” for clarity.



§ 302905. Religious property(a) In General.—Grants may be made under this chapter for the preservation, stabilization, restoration, or rehabilitation of religious property listed on the National Register if the purpose of the grant—(1) is secular;

(2) does not promote religion; and

(3) seeks to protect qualities that are historically significant.


(b) Effect of Section.—Nothing in this section shall be construed to authorize the use of any funds made available under this subdivision for the acquisition of any religious property listed on the National Register.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3204.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30290516 U.S.C. 470a(e)(4).Pub. L. 89–665, title I, § 101(e)(4), as added Pub. L. 102–575, title XL, § 4007(2), Oct. 30, 1992, 106 Stat. 4758.





§ 302906. Grants and loans to Indian tribes and nonprofit organizations representing ethnic or minority groups
The Secretary may, in consultation with the appropriate State Historic Preservation Officer, make grants or loans or both under this subdivision to Indian tribes and to nonprofit organizations representing ethnic or minority groups for the preservation of their cultural heritage.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3204.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30290616 U.S.C. 470a(e)(3)(B).Pub. L. 89–665, title I, § 101(e)(3)(B), formerly § 101(d)(3)(B), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992; redesignated as § 101(e)(3)(B), Pub. L. 102–575, title XL, § 4006(a)(1), Oct. 30, 1992, 106 Stat. 4755; Pub. L. 106–208, § 5(a)(3), May 26, 2002, 114 Stat. 318.





§ 302907. Grants to Indian tribes and Native Hawaiian organizations
The Secretary shall administer a program of direct grants to Indian tribes and Native Hawaiian organizations for the purpose of carrying out this division as it pertains to Indian tribes and Native Hawaiian organizations. Matching fund requirements may be modified. Federal funds available to an Indian tribe or Native Hawaiian organization may be used as matching funds for the purposes of the Indian tribe’s or Native Hawaiian organization’s conducting its responsibilities pursuant to this subdivision.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3205.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30290716 U.S.C. 470a(e)(5).Pub. L. 89–665, title I, § 101(e)(5), as added Pub. L. 102–575, title XL, § 4007(2), Oct. 30, 1992, 106 Stat. 4758.





§ 302908. Grants to the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau(a) In General.—As part of the program of matching grant assistance from the Historic Preservation Fund to States, the Secretary shall administer a program of direct grants to the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau in furtherance of the Compact of Free Association between the United States and the Federated States of Micronesia and the Marshall Islands, approved by the Compact of Free Association Act of 1985 (48 U.S.C. 1901 et seq., 2001 et seq.), and the Compact of Free Association between the United States and Palau, approved by the Joint Resolution entitled “Joint Resolution to approve the ‘Compact of Free Association’ between the United States and Government 11 So in original. Probably should be preceded by “the”. of Palau, and for other purposes” (48 U.S.C. 1931 et seq.) or any successor enactment.

(b) Goal of Program.—The goal of the program shall be to establish historic and cultural preservation programs that meet the unique needs of each of those nations so that at the termination of the compacts the programs shall be firmly established.

(c) Basis of Allocating Amounts.—The amounts to be made available under this subsection shall be allocated by the Secretary on the basis of needs as determined by the Secretary.

(d) Waivers and Modifications.—The Secretary may waive or modify the requirements of this subdivision to conform to the cultural setting of those nations. Matching funds may be waived or modified.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3205.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30290816 U.S.C. 470a(e)(6).Pub. L. 89–665, title I, § 101(e)(6), as added Pub. L. 102–575, title XL, § 4007(2), Oct. 30, 1992, 106 Stat. 4758.


In subsection (a), the words “the Trust Territory of the Pacific Islands, and upon termination of the Trusteeship Agreement for the Trust Territory of the Pacific Islands” are omitted as obsolete. See note at 48 U.S.C. prec. 1681. For continued application of certain laws of the United States in certain cases, see the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (48 U.S.C. 1801 note), the Compact of Free Association between the Government of the United States of America and the Governments of the Marshall Islands and the Federated States of Micronesia (48 U.S.C. 1901 note), and the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note). The words “or any successor enactment” are added for clarity.

Editorial Notes

References in TextThe Compact of Free Association Act of 1985, referred to in subsec. (a), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, which is classified principally to part A of subchapter I (§ 1901 et seq.) of chapter 18 and chapter 19 (§ 2001 et seq.) of Title 48, Territories and Insular Possessions. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of Title 48 and Tables.
The Joint Resolution entitled “Joint Resolution to approve the ‘Compact of Free Association’ between the United States and the Government of Palau, and for other purposes”, referred to in subsec. (a), is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672, which is classified generally to part A (§ 1931 et seq.) of subchapter II of chapter 18 of Title 48. For complete classification of this Act to the Code, see Tables.



§ 302909. Prohibited use of grant amounts
No part of any grant made under this subdivision shall be used to compensate any person intervening in any proceeding under this division.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3205.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30290916 U.S.C. 470a(f).Pub. L. 89–665, title I, § 101(f), formerly § 101(e), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992; redesignated as § 101(f), Pub. L. 102–575, title XL, § 4006(a)(1), Oct. 30, 1992, 106 Stat. 4758.





§ 302910. Recordkeeping
A recipient of assistance under this division shall keep—(1) such records as the Secretary shall prescribe, including records that fully disclose—(A) the disposition by the recipient of the proceeds of the assistance;

(B) the total cost of the project or undertaking in connection with which the assistance is given or used; and

(C) the amount and nature of that portion of the cost of the project or undertaking supplied by other sources; and


(2) such other records as will facilitate an effective audit.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3205.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30291016 U.S.C. 470e.Pub. L. 89–665, title I, § 105, Oct. 15, 1966, 80 Stat. 917.


The word “recipient” is substituted for “beneficiary” for clarity.




CHAPTER 3031—HISTORIC PRESERVATION FUND



Sec.


303101.Establishment.


303102.Funding.


303103.Use and availability.




Editorial Notes
Amendments2016—Pub. L. 114–289, title VIII, § 802(c)(2), Dec. 16, 2016, 130 Stat. 1495, substituted “Funding” for “Content” in item 303102.


§ 303101. Establishment
To carry out this division (except chapter 3041) and chapter 3121, there is established in the Treasury the Historic Preservation Fund.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3206.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30310116 U.S.C. 470h (1st paragraph).Pub. L. 89–665, title I, § 108 (1st paragraph), Oct. 15, 1966, 80 Stat. 917; Pub. L. 91–243, § 1(a), May 9, 1970, 84 Stat. 204; Pub. L. 93–54, § 1(a), July 1, 1973, 87 Stat. 139; Pub. L. 94–422, title II, § 201(4), Sept. 28, 1976, 90 Stat. 1320.


The words “(except chapter 3041) and chapter 3121” are added for clarity. The Advisory Council on Historic Preservation does not receive amounts from the Fund. The National Trust for Historic Preservation in the United States does receive amounts.



§ 303102. Funding
For each of fiscal years 2012 to 2023, $150,000,000 shall be deposited in the Historic Preservation Fund from revenues due and payable to the United States under section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338), section 8733(b) of title 10, or both, notwithstanding any provision of law that those proceeds shall be credited to miscellaneous receipts of the Treasury.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3206; Pub. L. 114–289, title VIII, § 802(a), (c)(1), Dec. 16, 2016, 130 Stat. 1494, 1495; Pub. L. 115–232, div. A, title VIII, § 809(s), Aug. 13, 2018, 132 Stat. 1844.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30310216 U.S.C. 470h (last paragraph 1st sentence).Pub. L. 89–665, title I, § 108 (last paragraph 1st sentence), Oct. 15, 1966, 80 Stat. 917; Pub. L. 91–243, § 1(a), May 9, 1970, 84 Stat. 204; Pub. L. 93–54, § 1(a), July 1, 1973, 87 Stat. 139; Pub. L. 94–422, title II, § 201(4), Sept. 28, 1976, 90 Stat. 1320; Pub. L. 96–515, title II, § 205, Dec. 12, 1980, 94 Stat. 2995; Pub. L. 100–127, Oct. 9, 1987, 101 Stat. 800; Pub. L. 102–575, title XL, § 4011, Oct. 30, 1992, 106 Stat. 4760; Pub. L. 106–208, §§ 2, 5(a)(7), May 26, 2000, 114 Stat. 318, 319; Pub. L. 109–453, § 1(c), Dec. 22, 2006, 120 Stat. 3367.


Reference to fiscal years 1977–2011 is omitted as obsolete.

Editorial Notes
Amendments2018—Pub. L. 115–232 substituted “section 8733(b) of title 10” for “section 7433(b) of title 10”.
2016—Pub. L. 114–289 substituted “Funding” for “Contents” in section catchline and “2023” for “2015” in text.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–232 effective Feb. 1, 2019, with provision for the coordination of amendments and special rule for certain redesignations, see section 800 of Pub. L. 115–232, set out as a note preceding section 3001 of Title 10, Armed Forces.



§ 303103. Use and availability
Amounts in the Historic Preservation Fund shall be used only to carry out this division and shall be available for expenditure only when appropriated by Congress. Any amount not appropriated shall remain available in the Historic Preservation Fund until appropriated for those purposes. Appropriations made pursuant to this section may be made without fiscal year limitation.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3206.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30310316 U.S.C. 470h (last paragraph last sentence).Pub. L. 89–665, title I, § 108 (last paragraph last sentence), Oct. 15, 1966, 80 Stat. 917; Pub. L. 91–243, § 1(a), May 9, 1970, 84 Stat. 204; Pub. L. 93–54, § 1(a), July 1, 1973, 87 Stat. 139; Pub. L. 94–422, title II, § 201(4), Sept. 28, 1976, 90 Stat. 1320.






CHAPTERS 3033 THROUGH 3037—RESERVED
CHAPTER 3039—MISCELLANEOUS



Sec.


303901.Loan insurance program for preservation of property included on National Register.


303902.Training in, and dissemination of information concerning, professional methods and techniques for preservation of historic property.


303903.Preservation education and training program.



§ 303901. Loan insurance program for preservation of property included on National Register(a) Establishment.—The Secretary shall establish and maintain a program by which the Secretary may, on application of a private lender, insure loans (including loans made in accordance with a mortgage) made by the lender to finance any project for the preservation of a property included on the National Register.

(b) Loan Qualifications.—A loan may be insured under this section if—(1) the loan is made by a private lender approved by the Secretary as financially sound and able to service the loan properly;

(2) the amount of the loan, and interest rate charged with respect to the loan, do not exceed the amount and rate established by the Secretary by regulation;

(3) the Secretary has consulted the appropriate State Historic Preservation Officer concerning the preservation of the historic property;

(4) the Secretary has determined that the loan is adequately secured and there is reasonable assurance of repayment;

(5) the repayment period of the loan does not exceed the lesser of 40 years or the expected life of the asset financed;

(6) the amount insured with respect to the loan does not exceed 90 percent of the loss sustained by the lender with respect to the loan; and

(7) the loan, the borrower, and the historic property to be preserved meet such other terms and conditions as may be prescribed by the Secretary by regulation, especially terms and conditions relating to the nature and quality of the preservation work.


(c) Consultation.—The Secretary shall consult with the Secretary of the Treasury regarding the interest rate of loans insured under this section.

(d) Limitation on Amount of Unpaid Principal Balance of Loans.—The aggregate unpaid principal balance of loans insured under this section may not exceed the amount that has been deposited in the Historic Preservation Fund but which has not been appropriated for any purpose.

(e) Insurance Contracts.—Any contract of insurance executed by the Secretary under this section may be assignable, shall be an obligation supported by the full faith and credit of the United States, and shall be incontestable except for fraud or misrepresentation of which the holder had actual knowledge at the time it became a holder.

(f) Conditions and Methods of Payment as Result of Loss.—The Secretary shall specify, by regulation and in each contract entered into under this section, the conditions and method of payment to a private lender as a result of losses incurred by the lender on any loan insured under this section.

(g) Protection of Financial Interests of Federal Government.—In entering into any contract to insure a loan under this section, the Secretary shall take steps to ensure adequate protection of the financial interests of the Federal Government. The Secretary may—(1) in connection with any foreclosure proceeding, obtain, on behalf of the Federal Government, the historic property securing a loan insured under this section; and

(2) operate or lease the historic property for such period as may be necessary to protect the interest of the Federal Government and to carry out subsection (h).


(h) Conveyance to Governmental or Nongovernmental Entity of Property Acquired by Foreclosure.—(1) Attempt to convey to ensure property’s preservation and use.—In any case in which historic property is obtained pursuant to subsection (g), the Secretary shall attempt to convey the property to any governmental or nongovernmental entity under conditions that will ensure the property’s continued preservation and use. If, after a reasonable time, the Secretary, in consultation with the Council, determines that there is no feasible and prudent means to convey the property and to ensure its continued preservation and use, the Secretary may convey the property at the fair market value of its interest in the property to any entity without restriction.

(2) Disposition of funds.—Any funds obtained by the Secretary in connection with the conveyance of any historic property pursuant to paragraph (1) shall be deposited in the Historic Preservation Fund and shall remain available in the Historic Preservation Fund until appropriated by Congress to carry out this division.


(i) Assessment of Fees in Connection With Insuring Loans.—The Secretary may assess appropriate and reasonable fees in connection with insuring loans under this section. The fees shall be deposited in the Historic Preservation Fund and shall remain available in the Historic Preservation Fund until appropriated by Congress to carry out this division.

(j) Treatment of Loans as Non-Federal Funds.—Notwithstanding any other provision of law, any loan insured under this section shall be treated as non-Federal funds for the purposes of satisfying any requirement of any other provision of law under which Federal funds to be used for any project or activity are conditioned on the use of non-Federal funds by the recipient for payment of any portion of the costs of the project or activity.

(k) Ineligibility of Debt Obligation for Purchase or Commitment To Purchase by, or Sale or Issuance to, Federal Financing Bank.—No debt obligation that is made or committed to be made, or that is insured or committed to be insured, by the Secretary under this section shall be eligible for purchase by, or commitment to purchase by, or sale or issuance to, the Federal Financing Bank.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3206.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30390116 U.S.C. 470d.Pub. L. 89–665, title I, § 104, Oct. 15, 1966, 80 Stat. 917; Pub. L. 96–515, title II, § 204, Dec. 12, 1980, 94 Stat. 2994.


The text of 16 U.S.C. 470d(j) is omitted as unnecessary.
In subsection (d), the words “pursuant to section 470h of this title and subsections (g) and (i) of this section, as in effect on December 12, 1980” are omitted as unnecessary and obsolete. The cross reference to subsection (i) should be to subsection (h).
In subsection (g)(1), the word “part” is translated as “section” for clarity because 16 U.S.C. 470d is the only provision of the part that relates to insuring loans.
In subsection (h)(2), the words “in addition to the amounts covered into such fund pursuant to section 470h of this title and subsection (i) of this section” are omitted as unnecessary. The cross reference to subsection (i) should be to subsection (h).
In subsection (i), the words “in addition to the amounts covered into such fund pursuant to section 470h of this title and subsection (g) of this section” are omitted as unnecessary.



§ 303902. Training in, and dissemination of information concerning, professional methods and techniques for preservation of historic property
The Secretary shall develop and make available to Federal agencies, State and local governments, private organizations and individuals, and other nations and international organizations pursuant to the World Heritage Convention, training in, and information concerning, professional methods and techniques for the preservation of historic property and for the administration of the historic preservation program at the Federal, State, and local level. The Secretary shall also develop mechanisms to provide information concerning historic preservation to the general public including students.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3208.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30390216 U.S.C. 470a(i).Pub. L. 89–665, title I, § 101(i), formerly § 101(h), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992; redesignated as § 101(i), Pub. L. 102–575, title XL, § 4006(a)(1), Oct. 30, 1992, 106 Stat. 4758.





§ 303903. Preservation education and training program
The Secretary, in consultation with the Council and other appropriate Federal, tribal, Native Hawaiian, and non-Federal organizations, shall develop and implement a comprehensive preservation education and training program. The program shall include—(1) standards and increased preservation training opportunities for Federal workers involved in preservation-related functions;

(2) preservation training opportunities for other Federal, State, tribal and local government workers, and students;

(3) technical or financial assistance, or both, to historically black colleges and universities, to tribal colleges, and to colleges with a high enrollment of Native Americans or Native Hawaiians, to establish preservation training and degree programs; and

(4) where appropriate, coordination with the National Center for Preservation Technology and Training of—(A) distribution of information on preservation technologies;

(B) provision of training and skill development in trades, crafts, and disciplines related to historic preservation in Federal training and development programs; and

(C) support for research, analysis, conservation, curation, interpretation, and display related to preservation.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3208.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30390316 U.S.C. 470a(j).Pub. L. 89–665, title I, § 101(j), as added Pub. L. 102–575, title XL, § 4008, Oct. 30, 1992, 106 Stat. 4758.


In paragraph (1), the word “new” is omitted as unnecessary.
In paragraph (2), the word “increased” is omitted as unnecessary.





Subdivision 3—Advisory Council on Historic Preservation
CHAPTER 3041—ADVISORY COUNCIL ON HISTORIC PRESERVATION



Sec.


304101.Establishment; vacancies.


304102.Duties of Council.


304103.Cooperation between Council and instrumentalities of executive branch of Federal Government.


304104.Compensation of members of Council.


304105.Administration.


304106.International Centre for the Study of the Preservation and Restoration of Cultural Property.


304107.Transmittal of legislative recommendations, testimony, or comments to any officer or agency of the United States prior to submission to Congress.


304108.Regulations, procedures, and guidelines.


304109.Budget submission.


304110.Report by Secretary to Council.


304111.Reimbursements from State and local agencies.


304112.Effectiveness of Federal grant and assistance programs.



§ 304101. Establishment; vacancies(a) Establishment.—There is established as an independent agency of the United States Government an Advisory Council on Historic Preservation, which shall be composed of the following members:(1) A Chairman appointed by the President selected from the general public.

(2) The Secretary.

(3) The Architect of the Capitol.

(4) The Secretary of Agriculture and the heads of 7 other agencies of the United States (other than the Department of the Interior), the activities of which affect historic preservation, designated by the President.

(5) One Governor appointed by the President.

(6) One mayor appointed by the President.

(7) The President of the National Conference of State Historic Preservation Officers.

(8) The General Chairman of the National Association of Tribal Historic Preservation Officers.

(9) The Chairman of the National Trust.

(10) Four experts in the field of historic preservation appointed by the President from architecture, history, archeology, and other appropriate disciplines.

(11) Three members from the general public, appointed by the President.

(12) One member of an Indian tribe or Native Hawaiian organization who represents the interests of the Indian tribe or Native Hawaiian organization of which he or she is a member, appointed by the President.


(b) Designation of Substitutes.—Each member of the Council specified in paragraphs (2) to (5) and (7) through (9) of subsection (a) may designate another officer of the department, agency, or organization to serve on the Council instead of the member, except that, in the case of paragraphs (2) and (4), no officer other than an Assistant Secretary or an officer having major department-wide or agency-wide responsibilities may be designated.

(c) Term of Office.—Each member of the Council appointed under paragraphs (10) through (12) of subsection (a) shall serve for a term of 4 years from the expiration of the term of the member’s predecessor. The members appointed under paragraphs (5) and (6) shall serve for the term of their elected office but not in excess of 4 years. An appointed member, other than the Chairman of the Council, may not serve more than 2 terms. An appointed member whose term has expired shall serve until that member’s successor has been appointed.

(d) Vacancies.—A vacancy in the Council shall not affect its powers, but shall be filled, not later than 60 days after the vacancy commences, in the same manner as the original appointment (and for the balance of the unexpired term).

(e) Chairman.—(1) After January 20, 2017, the Chairman shall—(A) be appointed by the President, by and with the advice and consent of the Senate;

(B) serve at the will of the President;

(C) serve full time; and

(D) be compensated at the rate provided for Level V of the Executive Schedule Pay Rates under section 5316 of title 5.


(2) The Chairman shall serve for a term of 4 years and may be reappointed once, for a total of not more than 8 years of service as Chairman, except that a Chairman whose appointment has expired under this paragraph shall serve until his or her successor has been appointed. The term of a Chairman shall start (regardless of actual appointment date) on January 20 after each general Presidential election. The first Chairman appointed after the date of enactment of this paragraph shall have a first term commencing on January 20, 2017, and ending on January 19, 2021.

(3) The Chairmen before the first appointment of a Chairman in accordance with paragraph (1) of this subsection shall receive $100 per diem when engaged in the performance of the duties of the Council, and shall receive reimbursement for necessary traveling and subsistence expenses incurred by them in the performance of the duties of the Council.


(f) Designation of Vice Chairman.—The President shall designate a Vice Chairman from the members appointed under paragraph (5), (6), (10), or (11) of subsection (a). The Vice Chairman shall perform the functions of the Chairman during the absence or disability of the Chairman or when the office is vacant.

(g) Quorum.—Thirteen members of the Council shall constitute a quorum.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3209; Pub. L. 114–289, title V, § 501(a)–(c)(1), Dec. 16, 2016, 130 Stat. 1489.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30410116 U.S.C. 470i.Pub. L. 89–665, title II, § 201, Oct. 15, 1966, 80 Stat. 917; Pub. L. 91–243, § 1(b) through (e), May 9, 1970, 84 Stat. 204; Pub. L. 93–54, § 1(c), July 1, 1973, 87 Stat. 139; Pub. L. 94–422, title II, § 201(5), Sept. 28, 1976, 90 Stat. 1320; Pub. L. 96–515, title III, § 301(a) through (f), Dec. 12, 1980, 94 Stat. 2998; Pub. L. 102–575, title XL, §§ 4016, 4019(b), Oct. 30, 1992, 106 Stat. 4763, 4765; Pub. L. 104–333, div. I, title V, § 509(c)(1), (2), Nov. 12, 1996, 110 Stat. 4157; Pub. L. 109–453, § 1(d), Dec. 22, 2006, 120 Stat. 3367.


In subsection (a)(9), the words “the disciplines of” are omitted as unnecessary.

Editorial Notes

References in TextThe date of enactment of this paragraph, referred to in subsec. (e)(2), is the date of enactment of Pub. L. 114–289, which was approved Dec. 16, 2016.

Amendments2016—Subsec. (a)(8) to (12). Pub. L. 114–289, § 501(a), added par. (8) and redesignated former pars. (8) to (11) as (9) to (12), respectively.
Subsec. (b). Pub. L. 114–289, § 501(c)(1)(A), substituted “and (7) through (9)” for “, (7), and (8)”.
Subsec. (c). Pub. L. 114–289, § 501(c)(1)(B), substituted “under paragraphs (10) through (12)” for “under paragraphs (1) and (9) to (11)” and “An appointed member, other than the Chairman of the Council, may not serve more than 2 terms.” for “An appointed member may not serve more than 2 terms.”
Subsec. (e). Pub. L. 114–289, § 501(b)(2), added subsec. (e). Former subsec. (e) redesignated (f).
Subsec. (f). Pub. L. 114–289, § 501(b)(1), (3), (c)(1)(C), redesignated subsec. (e) as (f) and substituted “paragraph (5), (6), (10), or (11)” for “paragraph (5), (6), (9), or (10)” and “shall perform the functions” for “may act in place”. Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 114–289, § 501(b)(1), (c)(1)(D), redesignated subsec. (f) as (g) and substituted “Thirteen members” for “Twelve members”.



§ 304102. Duties of Council(a) Duties.—The Council shall—(1) advise the President and Congress on matters relating to historic preservation, recommend measures to coordinate activities of Federal, State, and local agencies and private institutions and individuals relating to historic preservation, and advise on the dissemination of information pertaining to those activities;

(2) encourage, in cooperation with the National Trust and appropriate private agencies, public interest and participation in historic preservation;

(3) recommend the conduct of studies in such areas as—(A) the adequacy of legislative and administrative statutes and regulations pertaining to historic preservation activities of State and local governments; and

(B) the effects of tax policies at all levels of government on historic preservation;


(4) advise as to guidelines for the assistance of State and local governments in drafting legislation relating to historic preservation;

(5) encourage, in cooperation with appropriate public and private agencies and institutions, training and education in the field of historic preservation;

(6) review the policies and programs of Federal agencies and recommend to Federal agencies methods to improve the effectiveness, coordination, and consistency of those policies and programs with the policies and programs carried out under this division; and

(7) inform and educate Federal agencies, State and local governments, Indian tribes, other nations and international organizations and private groups and individuals as to the Council’s authorized activities.


(b) Annual Report.—The Council annually shall submit to the President a comprehensive report of its activities and the results of its studies and shall from time to time submit additional and special reports as it deems advisable. Each report shall propose legislative enactments and other actions as, in the judgment of the Council, are necessary and appropriate to carry out its recommendations and shall provide the Council’s assessment of current and emerging problems in the field of historic preservation and an evaluation of the effectiveness of the programs of Federal agencies, State and local governments, and the private sector in carrying out this division.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3210.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30410216 U.S.C. 470j.Pub. L. 89–665, title II, § 202, Oct. 15, 1966, 80 Stat. 918; Pub. L. 96–515, title III, § 301(g), Dec. 12, 1980, 94 Stat. 2999.





§ 304103. Cooperation between Council and instrumentalities of executive branch of Federal Government
The Council may secure directly from any Federal agency information, suggestions, estimates, and statistics for the purpose of this chapter. Each Federal agency may furnish information, suggestions, estimates, and statistics to the extent permitted by law and within available funds.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3211.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30410316 U.S.C. 470k.Pub. L. 89–665, title II, § 203, Oct. 15, 1966, 80 Stat. 918.


The words “Federal agency” are substituted for “department, bureau, agency, board, commission, office, independent establishment or instrumentality of the executive branch of the Federal Government” to eliminate unnecessary words and for consistency in the revised chapter.



§ 304104. Compensation of members of Council
The members of the Council specified in paragraphs (2), (3), and (4) of section 304101(a) of this title shall serve without additional compensation. The Chairman of the Council shall be compensated as provided in subsection (e) of section 304101. The other members of the Council shall receive $100 per diem when engaged in the performance of the duties of the Council. All members of the Council shall receive reimbursement for necessary traveling and subsistence expenses incurred by them in the performance of the duties of the Council.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3211; Pub. L. 114–289, title V, § 501(c)(2), Dec. 16, 2016, 130 Stat. 1490.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30410416 U.S.C. 470l.Pub. L. 89–665, title II, § 204, Oct. 15, 1966, 80 Stat. 918; Pub. L. 91–243, § 1(f), May 9, 1970, 84 Stat. 204; Pub. L. 94–422, title II, § 201(6), Sept. 28, 1976, 90 Stat. 1321; Pub. L. 96–515, title III, § 301(h), Dec. 12, 1980, 94 Stat. 2999.



Editorial Notes
Amendments2016—Pub. L. 114–289 inserted “The Chairman of the Council shall be compensated as provided in subsection (e) of section 304101.” after “without additional compensation.”



§ 304105. Administration(a) Executive Director.—There shall be an Executive Director of the Council who shall be appointed by the Chairman with the concurrence of the Council in the competitive service at a rate within the General Schedule, in the competitive service at a rate that may exceed the rate prescribed for the highest rate established for grade 15 of the General Schedule under section 5332 of title 5, or in the Senior Executive Service under section 3393 of title 5. The Executive Director shall report directly to the Chairman and perform such functions and duties as the Chairman may prescribe.

(b) General Counsel and Appointment of Other Attorneys.—(1) General counsel.—The Council shall have a General Counsel, who shall be appointed by the Executive Director. The General Counsel shall report directly to the Executive Director and serve as the Council’s legal advisor.

(2) Appointment of other attorneys.—The Executive Director shall appoint other attorneys as may be necessary to—(A) assist the General Counsel;

(B) represent the Council in court when appropriate, including enforcement of agreements with Federal agencies to which the Council is a party;

(C) assist the Department of Justice in handling litigation concerning the Council in court; and

(D) perform such other legal duties and functions as the Executive Director and the Council may direct.



(c) Appointment and Compensation of Officers and Employees.—The Executive Director of the Council may appoint and fix the compensation of officers and employees in the competitive service who are necessary to perform the functions of the Council at rates not to exceed that prescribed for the highest rate for grade 15 of the General Schedule under section 5332 of title 5. The Executive Director, with the concurrence of the Chairman, may appoint and fix the compensation of not to exceed 5 employees in the competitive service at rates that exceed that prescribed for the highest rate established for grade 15 of the General Schedule under section 5332 of title 5 or in the Senior Executive Service under section 3393 of title 5.

(d) Appointment and Compensation of Additional Personnel.—The Executive Director may appoint and fix the compensation of such additional personnel as may be necessary to carry out the Council’s duties, without regard to the civil service laws and chapter 51 and subchapter III of chapter 53 of title 5.

(e) Expert and Consultant Services.—The Executive Director may procure expert and consultant services in accordance with section 3109 of title 5.

(f) Financial and Administrative Services.—(1) Services to be provided by secretary, agency, or private entity.—Financial and administrative services (including those related to budgeting, accounting, financial reporting, personnel and procurement) shall be provided the Council by the Secretary or, at the discretion of the Council, another agency or private entity that reaches an agreement with the Council, for which payments shall be made in advance, or by reimbursement, from funds of the Council in such amounts as may be agreed on by the Chairman of the Council and the head of the agency or the authorized representative of the private entity that will provide the services.

(2) Federal agency regulations relating to collection apply.—When a Federal agency affords those services, the regulations of that agency under section 5514(b) of title 5 for the collection of indebtedness of personnel resulting from erroneous payments shall apply to the collection of erroneous payments made to or on behalf of a Council employee, and regulations of that agency under sections 1513(d) and 1514 of title 31 for the administrative control of funds shall apply to appropriations of the Council. The Council shall not be required to prescribe those regulations.


(g) Funds, Personnel, Facilities, and Services.—(1) Provided by federal agency.—Any Federal agency may provide the Council, with or without reimbursement as may be agreed on by the Chairman and the agency, with such funds, personnel, facilities, and services under its jurisdiction and control as may be needed by the Council to carry out its duties, to the extent that the funds, personnel, facilities, and services are requested by the Council and are otherwise available for that purpose. Any funds provided to the Council pursuant to this subsection shall be obligated by the end of the fiscal year following the fiscal year in which the funds are received by the Council.

(2) Obtaining additional property, facilities, and services and receiving donations of money.—To the extent of available appropriations, the Council may obtain by purchase, rental, donation, or otherwise additional property, facilities, and services as may be needed to carry out its duties and may receive donations of money for that purpose. The Executive Director may accept, hold, use, expend, and administer the property, facilities, services, and money for the purposes of this division.


(h) Rights, Benefits, and Privileges of Transferred Employees.—Any employee in the competitive service of the United States transferred to the Council under section 207 of the National Historic Preservation Act (Public Law 89–665) retains all the rights, benefits, and privileges pertaining to the competitive service held prior to the transfer.

(i) Exemption From Federal Advisory Committee Act.—The Council is exempt from the Federal Advisory Committee Act (5 U.S.C. App.).

(j) Provisions That Govern Operations of Council.—Subchapter II of chapter 5 and chapter 7 of title 5 shall govern the operations of the Council.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3211; Pub. L. 114–289, title V, § 501(c)(3), Dec. 16, 2016, 130 Stat. 1490.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


304105(a) through (g)16 U.S.C. 470m.Pub. L. 89–665, title II, § 205, Oct. 15, 1966, 80 Stat. 919; Pub. L. 91–243, § 1(g), May 9, 1970, 84 Stat. 204; Pub. L. 94–422, title II, § 201(7), Sept. 28, 1976, 90 Stat. 1321; Pub. L. 96–515, title III, § 301(i), Dec. 12, 1980, 94 Stat. 2999; Pub. L. 104–333, div. I, title V, § 509(c)(4), Nov. 12, 1996, 110 Stat. 4158; Pub. L. 106–176, title I, § 109, Mar. 10, 2000, 114 Stat. 26; Pub. L. 109–453, § 1(e), Dec. 22, 2006, 120 Stat. 3367.
304105(h)16 U.S.C. 470p.Pub. L. 89–665, title II, §§ 208, 209, as added Pub. L. 94–422, title II, § 201(9), Sept. 28, 1976, 90 Stat. 1322.
304105(i), (j)16 U.S.C. 470q.


In subsection (a), the words “at a rate within the Executive Schedule” are added to retain the ability to hire an Executive Director within the General Schedule. The words “in the competitive service at a rate that may exceed the rate prescribed for the highest rate established for grade 15 of the General Schedule under section 5332 of title 5, or in the Senior Executive Service under section 3393 of title 5” are added for consistency with the intent of the source provision language as it existed in 1966, which included all Federal employees. The language is updated to reflect the existence of the Senior Executive Service and senior level employees above grade 15.
In subsection (c), the words “that exceed that prescribed for the highest rate established for grade 15 of the General Schedule under section 5332 of title 5 or in the Senior Executive Service under section 3393 of title 5” are substituted for “not to exceed that now or hereafter prescribed for the highest rate of grade 15 of the General Schedule under section 5332 of title 5” for consistency with the intent of the source provision language as it existed in 1966, which included all Federal employees. The language is updated to reflect the existence of the Senior Executive Service and senior level employees above grade 15.
In subsection (d), the words “chapter 51 and subchapter III of chapter 53 of title 5” are substituted for “the Classification Act of 1949” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the 1st section of which enacted Title 5, United States Code.
In subsection (f)(1), the word “Secretary” is substituted for “Department of the Interior” because of 43 U.S.C. 1451.

Editorial Notes

References in TextSection 207 of the National Historic Preservation Act, referred to in subsec. (h), is section 207 of Pub. L. 89–665, as added Pub. L. 94–422, title II, § 201(9), Sept. 28, 1976, 90 Stat. 1322, which related to transfer of personnel and property by Department of the Interior to Advisory Council on Historic Preservation and was classified to section 470o of Title 16, Conservation, prior to repeal by Pub. L. 113–287, § 7, Dec. 19, 2014, 128 Stat. 3272.
The Federal Advisory Committee Act, referred to in subsec. (i), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2016—Subsec. (a). Pub. L. 114–289 substituted “report directly to the Chairman” for “report directly to the Council” and “duties as the Chairman may prescribe” for “duties as the Council may prescribe”.



§ 304106. International Centre for the Study of the Preservation and Restoration of Cultural Property(a) Authorization of Participation.—The participation of the United States as a member in the International Centre for the Study of the Preservation and Restoration of Cultural Property is authorized.

(b) Official Delegation.—The Council shall recommend to the Secretary of State, after consultation with the Smithsonian Institution and other public and private organizations concerned with the technical problems of preservation, the members of the official delegation that will participate in the activities of the International Centre for the Study of the Preservation and Restoration of Cultural Property on behalf of the United States. The Secretary of State shall appoint the members of the official delegation from the persons recommended to the Secretary of State by the Council.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30410616 U.S.C. 470n.Pub. L. 89–665, title II, § 206, as added Pub. L. 91–243, § 2, May 9, 1970, 84 Stat. 204; Pub. L. 93–54, § 1(b), July 1, 1973, 87 Stat. 139; Pub. L. 94–422, title II, § 201(8), Sept. 28, 1976, 90 Stat. 1322; Pub. L. 96–199, title I, § 114, Mar. 5, 1980, 94 Stat. 71; Pub. L. 106–208, § 5(b), May 26, 2000, 114 Stat. 319.


The text of 16 U.S.C. 470n(c) is omitted as obsolete.



§ 304107. Transmittal of legislative recommendations, testimony, or comments to any officer or agency of the United States prior to submission to Congress
No officer or agency of the United States shall have any authority to require the Council to submit its legislative recommendations, or testimony, or comments on legislation to any officer or agency of the United States for approval, comments, or review, prior to the submission of the recommendations, testimony, or comments to Congress. When the Council voluntarily seeks to obtain the comments or review of any officer or agency of the United States, the Council shall include a description of the actions in its legislative recommendations, testimony, or comments on legislation that it transmits to Congress.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30410716 U.S.C. 470r.Pub. L. 89–665, title II, § 210, as added Pub. L. 94–422, title II, § 201(9), Sept. 28, 1976, 90 Stat. 1322; Pub. L. 96–515, title III, § 301(k), Dec. 12, 1980, 94 Stat. 2999.





§ 304108. Regulations, procedures, and guidelines(a) In General.—The Council may promulgate regulations as it considers necessary to govern the implementation of section 306108 of this title in its entirety.

(b) Participation by Local Governments.—The Council shall by regulation establish such procedures as may be necessary to provide for participation by local governments in proceedings and other actions taken by the Council with respect to undertakings referred to in section 306108 of this title that affect the local governments.

(c) Exemption for Federal Programs or Undertakings.—The Council, with the concurrence of the Secretary, shall promulgate regulations or guidelines, as appropriate, under which Federal programs or undertakings may be exempted from any or all of the requirements of this division when the exemption is determined to be consistent with the purposes of this division, taking into consideration the magnitude of the exempted undertaking or program and the likelihood of impairment of historic property.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3214.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


304108(a), (b)16 U.S.C. 470s.Pub. L. 89–665, title II, § 211, as added Pub. L. 94–422, title II, § 201(9), Sept. 28, 1976, 90 Stat. 1322; Pub. L. 96–515, title III, § 301(l), Dec. 12, 1980, 94 Stat. 2999; Pub. L. 102–575, title XL, § 4018, Oct. 30, 1992, 106 Stat. 4763.
304108(c)16 U.S.C. 470v.Pub. L. 89–665, title II, § 214, as added Pub. L. 96–515, title III, § 302(a), Dec. 12, 1980, 94 Stat. 3000.





§ 304109. Budget submission(a) Time and Manner of Submission.—The Council shall submit its budget annually as a related agency of the Department of the Interior.

(b) Transmittal of Copies to Congressional Committees.—Whenever the Council submits any budget estimate or request to the President or the Office of Management and Budget, it shall concurrently transmit copies of that estimate or request to the Committee on Natural Resources and Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and Committee on Appropriations of the Senate.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3214.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


304109(a)16 U.S.C. 470t(a) (1st sentence).Pub. L. 89–665, title II, § 212(a) (1st sentence), (b), as added Pub. L. 94–422, title II, § 201(9), Sept. 28, 1976, 90 Stat. 1323; Pub. L. 96–205, title VI, § 608(a)(3), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title III, § 302(b), Dec. 12, 1980, 94 Stat. 3000; Pub. L. 103–437, § 6(d)(29), Nov. 2, 1994, 108 Stat. 4584.
304109(b)16 U.S.C. 470t(b).





§ 304110. Report by Secretary to Council
To assist the Council in discharging its responsibilities under this division, the Secretary at the request of the Chairman shall provide a report to the Council detailing the significance of any historic property, describing the effects of any proposed undertaking on the affected property, and recommending measures to avoid, minimize, or mitigate adverse effects.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3214.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30411016 U.S.C. 470u.Pub. L. 89–665, title II, § 213, as added Pub. L. 96–515, title III, § 302(a), Dec. 12, 1980, 94 Stat. 3000.





§ 304111. Reimbursements from State and local agencies
Subject to applicable conflict of interest laws, the Council may receive reimbursements from State and local agencies and others pursuant to agreements executed in furtherance of this division.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3214.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30411116 U.S.C. 470v–1.Pub. L. 89–665, title II, § 215, as added Pub. L. 104–333, div. I, title V, § 509(c)(3), Nov. 12, 1996, 110 Stat. 4157.





§ 304112. Effectiveness of Federal grant and assistance programs(a) Cooperative Agreements.—The Council may enter into a cooperative agreement with any Federal agency that administers a grant or assistance program for the purpose of improving the effectiveness of the administration of the program in meeting the purposes and policies of this division. The cooperative agreement may include provisions that modify the selection criteria for a grant or assistance program to further the purposes of this division or that allow the Council to participate in the selection of recipients, if those provisions are not inconsistent with the grant or assistance program’s statutory authorization and purpose.

(b) Review of Grant and Assistance Programs.—The Council may—(1) review the operation of any Federal grant or assistance program to evaluate the effectiveness of the program in meeting the purposes and policies of this division;

(2) make recommendations to the head of any Federal agency that administers the program to further the consistency of the program with the purposes and policies of this division and to improve its effectiveness in carrying out those purposes and policies; and

(3) make recommendations to the President and Congress regarding the effectiveness of Federal grant and assistance programs in meeting the purposes and policies of this division, including recommendations with regard to appropriate funding levels.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3214.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30411216 U.S.C. 470v–2.Pub. L. 89–665, title II, § 216, as added Pub. L. 109–453, § 1(g), Dec. 22, 2006, 120 Stat. 3368.







Subdivision 4—Other Organizations and Programs
CHAPTER 3051—HISTORIC LIGHT STATION PRESERVATION



Sec.


305101.Definitions.


305102.Duties of Secretary in providing a national historic light station program.


305103.Selection of eligible entity and conveyance of historic light stations.


305104.Terms of conveyance.


305105.Description of property.


305106.Historic light station sales.



§ 305101. Definitions
In this chapter:(1) Administrator.—The term “Administrator” means the Administrator of General Services.

(2) Eligible entity.—The term “eligible entity” means—(A) any department or agency of the Federal Government; or

(B) any department or agency of the State in which a historic light station is located, the local government of the community in which a historic light station is located, a nonprofit corporation, an educational agency, or a community development organization that—(i) has agreed to comply with the conditions set forth in section 305104 of this title and to have the conditions recorded with the deed of title to the historic light station; and

(ii) is financially able to maintain the historic light station in accordance with the conditions set forth in section 305104 of this title.



(3) Federal aid to navigation.—(A) In general.—The term “Federal aid to navigation” means any device, operated and maintained by the United States, external to a vessel or aircraft, intended to assist a navigator to determine position or safe course, or to warn of dangers or obstructions to navigation.

(B) Inclusions.—The term “Federal aid to navigation” includes a light, lens, lantern, antenna, sound signal, camera, sensor, piece of electronic navigation equipment, power source, or other piece of equipment associated with a device described in subparagraph (A).


(4) Historic light station.—The term “historic light station” includes the light tower, lighthouse, keeper’s dwelling, garages, storage sheds, oil house, fog signal building, boat house, barn, pumphouse, tramhouse support structures, piers, walkways, underlying and appurtenant land and related real property and improvements associated with a historic light station that is a historic property.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3215.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30510116 U.S.C. 470w–7(e).Pub. L. 89–665, title III, § 308(e), as added Pub. L. 106–355, § 2, Oct. 24, 2000, 114 Stat. 1388.


The text of 16 U.S.C. 470w–7(e)(5) is omitted as unnecessary.
In paragraph (3)(A), the words “that is a historic property” are substituted for “provided that the ‘historic light station’ shall be included in or eligible for inclusion in the National Register of Historic Places” because of the definition of “historic property” in section 300308 of the new title.



§ 305102. Duties of Secretary in providing a national historic light station program
To provide a national historic light station program, the Secretary shall—(1) collect and disseminate information concerning historic light stations;

(2) foster educational programs relating to the history, practice, and contribution to society of historic light stations;

(3) sponsor or conduct research and study into the history of light stations;

(4) maintain a listing of historic light stations; and

(5) assess the effectiveness of the program established by this chapter regarding the conveyance of historic light stations.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3216.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30510216 U.S.C. 470w–7(a).Pub. L. 89–665, title III, § 308(a), as added Pub. L. 106–355, § 2, Oct. 24, 2000, 114 Stat. 1385.





§ 305103. Selection of eligible entity and conveyance of historic light stations(a) Process and Policies.—The Secretary and the Administrator shall maintain a process and policies for identifying, and selecting, an eligible entity to which a historic light station could be conveyed for education, park, recreation, cultural, or historic preservation purposes, and to monitor the use of the light station by the eligible entity.

(b) Application Review.—(1) In general.—The Secretary shall—(A) review all applications for the conveyance of a historic light station, when the agency with administrative jurisdiction over the historic light station has determined the property to be excess property (as that term is defined in section 102 of title 40); and

(B) forward to the Administrator a single approved application for the conveyance of the historic light station.


(2) Consultation.—When selecting an eligible entity, the Secretary shall consult with the State Historic Preservation Officer of the State in which the historic light station is located.


(c) Conveyance or Sale of Historic Light Stations.—(1) Conveyance by administrator.—Except as provided in paragraph (2), after the Secretary’s selection of an eligible entity, the Administrator shall convey, by quitclaim deed, without consideration, all right, title, and interest of the United States in and to a historic light station, subject to the conditions set forth in section 305104 of this title. The conveyance of a historic light station under this chapter shall not be subject to the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) or section 416(d) of the Coast Guard Authorization Act of 1998 (Public Law 105–383, 14 U.S.C. 93 note).11 See References in Text note below.

(2) Historic light station located within a system unit or a refuge within national wildlife refuge system.—(A) Approval of secretary required.—A historic light station located within the exterior boundaries of a System unit or a refuge within the National Wildlife Refuge System shall be conveyed or sold only with the approval of the Secretary.

(B) Conditions of conveyance.—If the Secretary approves the conveyance of a historic light station described in subparagraph (A), the conveyance shall be subject to the conditions set forth in section 305104 of this title and any other terms or conditions that the Secretary considers necessary to protect the resources of the System unit or wildlife refuge.

(C) Conditions of sale.—If the Secretary approves the sale of a historic light station described in subparagraph (A), the sale shall be subject to the conditions set forth in paragraphs (1) to (4) and (8) of subsection (a), and subsection (b), of section 305104 of this title and any other terms or conditions that the Secretary considers necessary to protect the resources of the System unit or wildlife refuge.

(D) Cooperative agreements.—The Secretary is encouraged to enter into cooperative agreements with appropriate eligible entities with respect to historic light stations described in subparagraph (A), as provided in this division, to the extent that the cooperative agreements are consistent with the Secretary’s responsibilities to manage and administer the System unit or wildlife refuge.



(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3216.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30510316 U.S.C. 470w–7(b).Pub. L. 89–665, title III, § 308(b), as added Pub. L. 106–355, § 2, Oct. 24, 2000, 114 Stat. 1385; Pub. L. 106–400, § 2, Oct. 30, 2000, 114 Stat. 1675.



Editorial Notes

References in TextThe McKinney-Vento Homeless Assistance Act, referred to in subsec. (c)(1), is Pub. L. 100–77, July 22, 1987, 101 Stat. 482, which is classified principally to chapter 119 (§ 11301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 11301 of Title 42 and Tables.
Section 416(d) of the Coast Guard Authorization Act of 1998, referred to in subsec. (c)(1), which was formerly set out as a note under section 93 of Title 14, Coast Guard, was transferred and is now set out as a note under section 504 of Title 14.



§ 305104. Terms of conveyance(a) In General.—The conveyance of a historic light station shall be made subject to any conditions, including the reservation of easements and other rights on behalf of the United States, that the Administrator considers necessary to ensure that—(1) the Federal aids to navigation located at the historic light station in operation on the date of conveyance remain the personal property of the United States and continue to be operated and maintained by the United States for as long as needed for navigational purposes;

(2) there is reserved to the United States the right to remove, replace, or install any Federal aid to navigation located at the historic light station as may be necessary for navigational purposes;

(3) the eligible entity to which the historic light station is conveyed shall not interfere or allow interference in any manner with any Federal aid to navigation or hinder activities required for the operation and maintenance of any Federal aid to navigation without the express written permission of the head of the agency responsible for maintaining the Federal aid to navigation;

(4)(A) the eligible entity to which the historic light station is conveyed shall, at its own cost and expense, use and maintain the historic light station in accordance with this division, the Secretary of the Interior’s Standards for the Treatment of Historic Properties contained in part 68 of title 36, Code of Federal Regulations, and other applicable laws; and

(B) any proposed changes to the historic light station shall be reviewed and approved by the Secretary in consultation with the State Historic Preservation Officer of the State in which the historic light station is located, for consistency with section 800.5(a)(2)(vii) of title 36, Code of Federal Regulations and the Secretary’s Standards for Rehabilitation contained in section 67.7 of title 36, Code of Federal Regulations;


(5) the eligible entity to which the historic light station is conveyed shall make the historic light station available for education, park, recreation, cultural, or historic preservation purposes for the general public at reasonable times and under reasonable conditions;

(6) the eligible entity to which the historic light station is conveyed shall not sell, convey, assign, exchange, or encumber the historic light station, any part of the historic light station, or any associated historic artifact conveyed to the eligible entity in conjunction with the historic light station conveyance, including any lens or lantern, unless the sale, conveyance, assignment, exchange, or encumbrance is approved by the Secretary;

(7) the eligible entity to which the historic light station is conveyed shall not conduct any commercial activity at the historic light station, at any part of the historic light station, or in connection with any associated historic artifact conveyed to the eligible entity in conjunction with the historic light station conveyance, in any manner, unless the commercial activity is approved by the Secretary; and

(8) the United States shall have the right, at any time, to enter the historic light station without notice, for purposes of operating, maintaining, and inspecting any aid to navigation and for the purpose of ensuring compliance with this section, to the extent that it is not possible to provide advance notice.


(b) Maintenance of Aid to Navigation.—Any eligible entity to which a historic light station is conveyed shall not be required to maintain any Federal aid to navigation associated with a historic light station, except any private aid to navigation permitted to the eligible entity under section 83 11 See References in Text note below. of title 14.

(c) Reversion.—In addition to any term or condition established pursuant to this section, the conveyance of a historic light station shall include a condition that the historic light station, or any associated historic artifact conveyed to the eligible entity in conjunction with the historic light station conveyance, including any lens or lantern, at the option of the Administrator, shall revert to the United States and be placed under the administrative control of the Administrator, if—(1) the historic light station, any part of the historic light station, or any associated historic artifact ceases to be available for education, park, recreation, cultural, or historic preservation purposes for the general public at reasonable times and under reasonable conditions that shall be set forth in the eligible entity’s application;

(2) the historic light station or any part of the historic light station ceases to be maintained in a manner that ensures its present or future use as a site for a Federal aid to navigation;

(3) the historic light station, any part of the historic light station, or any associated historic artifact ceases to be maintained in compliance with this division, the Secretary of the Interior’s Standards for the Treatment of Historic Properties contained in part 68 of title 36, Code of Federal Regulations, and other applicable laws;

(4) the eligible entity to which the historic light station is conveyed sells, conveys, assigns, exchanges, or encumbers the historic light station, any part of the historic light fixture, or any associated historic artifact, without approval of the Secretary;

(5) the eligible entity to which the historic light station is conveyed conducts any commercial activity at the historic light station, at any part of the historic light station, or in conjunction with any associated historic artifact, without approval of the Secretary; or

(6) at least 30 days before the reversion, the Administrator provides written notice to the owner that the historic light station or any part of the historic light station is needed for national security purposes.


(d) Light Stations Originally Conveyed Under Other Authority.—On receiving notice of an executed or intended conveyance by an owner that received from the Federal Government under authority other than this division a historic light station in which the United States retains a reversionary or other interest and that is conveying it to another person by sale, gift, or any other manner, the Secretary shall review the terms of the executed or proposed conveyance to ensure that any new owner is capable of or is complying with any and all conditions of the original conveyance. The Secretary may require the parties to the conveyance and relevant Federal agencies to provide information as is necessary to complete the review. If the Secretary determines that the new owner has not complied or is unable to comply with those conditions, the Secretary shall immediately advise the Administrator, who shall invoke any reversionary interest or take other action as may be necessary to protect the interests of the United States.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3217.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30510416 U.S.C. 470w–7(c)(1) through (3).Pub. L. 89–665, title III, § 308(c)(1) through (3), as added Pub. L. 106–355, § 2, Oct. 24, 2000, 114 Stat. 1386.
 16 U.S.C. 470w–7(c)(4).Pub. L. 89–665, title III, § 308(c)(4), as added Pub. L. 108–293, title VI, § 627, Aug. 9, 2004, 118 Stat. 1066.



Editorial Notes
References in TextSection 83 of title 14, referred to in subsec. (b), was redesignated section 542 of title 14 by Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200, and references to section 83 of title 14 deemed to refer to such redesignated section, see section 123(b)(1) of Pub. L. 115–282, set out as a References to Redesignated Sections of Title 14 note preceding section 101 of Title 14, Coast Guard.



§ 305105. Description of property(a) In General.—The Administrator shall prepare the legal description of any historic light station conveyed under this chapter. The Administrator, in consultation with the Secretary of Homeland Security and the Secretary, may retain all right, title, and interest of the United States in and to any historical artifact, including any lens or lantern, that is associated with the historic light station and located at the historic light station at the time of conveyance. Wherever possible, the historical artifacts should be used in interpreting the historic light station. In cases where there is no method for preserving lenses and other artifacts and equipment in situ, priority should be given to preservation or museum entities most closely associated with the historic light station, if they meet loan requirements.

(b) Artifacts.—Artifacts associated with, but not located at, a historic light station at the time of conveyance shall remain the property of the United States under the administrative control of the Secretary of Homeland Security.

(c) Covenants.—All conditions placed with the quitclaim deed of title to the historic light station shall be construed as covenants running with the land.

(d) Submerged Land.—No submerged land shall be conveyed under this chapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3219.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30510516 U.S.C. 470w–7(d).Pub. L. 89–665, title III, § 308(d), as added Pub. L. 106–355, § 2, Oct. 24, 2000, 114 Stat. 1388.


In subsection (a), the words “Secretary of Homeland Security” are substituted for “Commandant, United States Coast Guard” because of 6 U.S.C. 112(a)(2), 468(b) and (h), 551(d), and 552(d) and the Department of Homeland Security Reorganization Plan of November 25, 2002 (H. Doc. No. 108–16, 108th Cong., 1st Sess. (6 U.S.C. 542 note)).



§ 305106. Historic light station sales(a) In General.—(1) When sale may occur.—If no applicant is approved for the conveyance of a historic light station pursuant to sections 305101 through 305105 of this title, the historic light station shall be offered for sale.

(2) Terms of sale.—Terms of the sales—(A) shall be developed by the Administrator; and

(B) shall be consistent with the requirements of paragraphs (1) to (4) and (8) of subsection (a), and subsection (b), of section 305104 of this title.


(3) Covenants to be included in conveyance documents.—Conveyance documents shall include all necessary covenants to protect the historical integrity of the historic light station and ensure that any Federal aid to navigation located at the historic light station is operated and maintained by the United States for as long as needed for that purpose.


(b) Net Sale Proceeds.—(1) Disposition and use of funds.—Net sale proceeds from the disposal of a historic light station—(A) located on public domain land shall be transferred to the National Maritime Heritage Grants Program established under chapter 3087 in the Department of the Interior; and

(B) under the administrative control of the Secretary of Homeland Security—(i) shall be credited to the Coast Guard’s Operating Expenses appropriation account; and

(ii) shall be available for obligation and expenditure for the maintenance of light stations remaining under the administrative control of the Secretary of Homeland Security.



(2) Availability of funds.—The funds referred to in paragraph (1)(B) shall remain available until expended and shall be available in addition to funds available in the Coast Guard’s Operating Expense appropriation for that purpose.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3220.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30510616 U.S.C. 470w–8.Pub. L. 89–665, title III, § 309, as added Pub. L. 106–355, § 3, Oct. 24, 2000, 114 Stat. 1389.


In subsection (b)(1)(B), the words “Secretary of Homeland Security” are substituted for “Coast Guard” because of 6 U.S.C. 112(a)(2), 468(b) and (h), 551(d), and 552(d) and the Department of Homeland Security Reorganization Plan of November 25, 2002 (H. Doc. No. 108–16, 108th Cong., 1st Sess. (6 U.S.C. 542 note)).




CHAPTER 3053—NATIONAL CENTER FOR PRESERVATION TECHNOLOGY AND TRAINING



Sec.


305301.Definitions.


305302.National Center for Preservation Technology and Training.


305303.Preservation Technology and Training Board.


305304.Preservation grants.


305305.General provisions.


305306.Service preservation centers and offices.



§ 305301. Definitions
In this chapter:(1) Board.—The term “Board” means the Preservation Technology and Training Board established pursuant to section 305303 of this title.

(2) Center.—The term “Center” means the National Center for Preservation Technology and Training established pursuant to section 305302 of this title.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3220.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30530116 U.S.C. 470x–1.Pub. L. 89–665, title IV, § 402, as added Pub. L. 102–575, title XL, § 4022, Oct. 30, 1992, 106 Stat. 4766.





§ 305302. National Center for Preservation Technology and Training(a) Establishment.—There is established within the Department of the Interior a National Center for Preservation Technology and Training. The Center shall be located at Northwestern State University of Louisiana in Natchitoches, Louisiana.

(b) Purposes.—The purposes of the Center shall be to—(1) develop and distribute preservation and conservation skills and technologies for the identification, evaluation, conservation, and interpretation of historic property;

(2) develop and facilitate training for Federal, State, and local resource preservation professionals, cultural resource managers, maintenance personnel, and others working in the preservation field;

(3) take steps to apply preservation technology benefits from ongoing research by other agencies and institutions;

(4) facilitate the transfer of preservation technology among Federal agencies, State and local governments, universities, international organizations, and the private sector; and

(5) cooperate with related international organizations including the International Council on Monuments and Sites, the International Center for the Study of Preservation and Restoration of Cultural Property, and the International Council on Museums.


(c) Programs.—The purposes shall be carried out through research, professional training, technical assistance, and programs for public awareness, and through a program of grants established under section 305304 of this title.

(d) Executive Director.—The Center shall be headed by an Executive Director with demonstrated expertise in historic preservation appointed by the Secretary with advice of the Board.

(e) Assistance From Secretary.—The Secretary shall provide the Center assistance in obtaining such personnel, equipment, and facilities as may be needed by the Center to carry out its activities.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3221.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30530216 U.S.C. 470x–2.Pub. L. 89–665, title IV, § 403, as added Pub. L. 102–575, title XL, § 4022, Oct. 30, 1992, 106 Stat. 4766.





§ 305303. Preservation Technology and Training Board(a) Establishment.—There is established a Preservation Technology and Training Board.

(b) Duties.—The Board shall—(1) provide leadership, policy advice, and professional oversight to the Center;

(2) advise the Secretary on priorities and the allocation of grants among the activities of the Center; and

(3) submit an annual report to the President and Congress.


(c) Membership.—The Board shall be comprised of—(1) the Secretary;

(2) 6 members appointed by the Secretary, who shall represent appropriate Federal, State, and local agencies, State and local historic preservation commissions, and other public and international organizations; and

(3) 6 members appointed by the Secretary on the basis of outstanding professional qualifications, who represent major organizations in the fields of archeology, architecture, conservation, curation, engineering, history, historic preservation, landscape architecture, planning, or preservation education.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3221.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30530316 U.S.C. 470x–3.Pub. L. 89–665, title IV, § 404, as added Pub. L. 102–575, title XL, § 4022, Oct. 30, 1992, 106 Stat. 4766; Pub. L. 106–208, § 5(a)(14), May 26, 2000, 114 Stat. 319.


In subsection (c)(1), the words “or the Secretary’s designee” are omitted as unnecessary because of section 2 of Reorganization Plan No. 3 of 1950 (5 U.S.C. App., 43 U.S.C. 1451 note).



§ 305304. Preservation grants(a) In General.—The Secretary, in consultation with the Board, shall provide preservation technology and training grants to eligible applicants with a demonstrated institutional capability and commitment to the purposes of the Center, in order to ensure an effective and efficient system of research, information distribution, and skills training in all the related historic preservation fields.

(b) Grant Requirements.—(1) Allocation.—Grants provided under this section shall be allocated in such a fashion as to reflect the diversity of the historic preservation fields and shall be geographically distributed.

(2) Limit on amount a recipient may receive.—No grant recipient may receive more than 10 percent of the grants allocated under this section within any year.

(3) Limit on administrative costs.—The total administrative costs, direct and indirect, charged for carrying out grants under this section may not exceed 25 percent of the aggregate costs.


(c) Eligible Applicants.—Eligible applicants may include—(1) Federal and non-Federal laboratories;

(2) accredited museums;

(3) universities;

(4) nonprofit organizations;

(5) System units and offices and Cooperative Park Study Units of the System;

(6) State Historic Preservation Offices;

(7) tribal preservation offices; and

(8) Native Hawaiian organizations.


(d) Standards and Methods.—Grants shall be awarded in accordance with accepted professional standards and methods, including peer review of projects.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3222.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30530416 U.S.C. 470x–4.Pub. L. 89–665, title IV, § 405, as added Pub. L. 102–575, title XL, § 4022, Oct. 30, 1992, 106 Stat. 4767.


The text of 16 U.S.C. 470x–4(e) is omitted as unnecessary.



§ 305305. General provisions(a) Acceptance of Grants and Transfers.—The Center may accept—(1) grants and donations from private individuals, groups, organizations, corporations, foundations, and other entities; and

(2) transfers of funds from other Federal agencies.


(b) Contracts and Cooperative Agreements.—Subject to appropriations, the Center may enter into contracts and cooperative agreements with Federal, State, local, and tribal governments, Native Hawaiian organizations, educational institutions, and other public entities to carry out the Center’s responsibilities under this chapter.

(c) Additional Funds.—Funds appropriated for the Center shall be in addition to funds appropriated for Service programs, centers, and offices in existence on October 30, 1992.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3222.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30530516 U.S.C. 470x–5.Pub. L. 89–665, title IV, § 406, as added Pub. L. 102–575, title XL, § 4022, Oct. 30, 1992, 106 Stat. 4767.


In subsection (c), the text of 16 U.S.C. 470x–5(c) (1st sentence) is omitted as unnecessary.



§ 305306. Service preservation centers and offices
To improve the use of existing Service resources, the Secretary shall fully utilize and further develop the Service preservation (including conservation) centers and regional offices. The Secretary shall improve the coordination of the centers and offices within the Service, and shall, where appropriate, coordinate their activities with the Center and with other appropriate parties.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3222.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30530616 U.S.C. 470x–6.Pub. L. 89–665, title IV, § 407, as added Pub. L. 102–575, title XL, § 4022, Oct. 30, 1992, 106 Stat. 4768.






CHAPTER 3055—NATIONAL BUILDING MUSEUM



Sec.


305501.Definitions.


305502.Cooperative agreement to operate museum.


305503.Activities and functions.


305504.Matching grants to Committee.


305505.Annual report.



§ 305501. Definitions
In this chapter:(1) Building arts.—The term “building arts” includes all practical and scholarly aspects of prehistoric, historic, and contemporary architecture, archeology, construction, building technology and skills, landscape architecture, preservation and conservation, building and construction, engineering, urban and community design and renewal, city and regional planning, and related professions, skills, trades, and crafts.

(2) Committee.—The term “Committee” means the Committee for a National Museum of the Building Arts, Incorporated, a nonprofit corporation organized and existing under the laws of the District of Columbia, or its successor.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3223.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30550116 U.S.C. 470w–5(f).Pub. L. 89–665, title III, § 306(f), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3003.





§ 305502. Cooperative agreement to operate museum
To provide a national center to commemorate and encourage the building arts and to preserve and maintain a nationally significant building that exemplifies the great achievements of the building arts in the United States, the Secretary and the Administrator of General Services shall enter into a cooperative agreement with the Committee for the operation of a National Building Museum in the Federal building located in the block bounded by Fourth Street, Fifth Street, F Street, and G Street, Northwest in Washington, District of Columbia. The cooperative agreement shall include provisions that—(1) make the site available to the Committee without charge;

(2) provide, subject to available appropriations, such maintenance, security, information, janitorial, and other services as may be necessary to ensure the preservation and operation of the site; and

(3) prescribe reasonable terms and conditions by which the Committee can fulfill its responsibilities under this division.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3223.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30550216 U.S.C. 470w–5(a) (1st sentence), (b).Pub. L. 89–665, title III, § 306(a) (1st sentence), (b), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3002, 3003.


The words “Administrator of General Services” are substituted for “Administrator of the General Services Administration” to use the correct title of the Administrator.



§ 305503. Activities and functions
The National Building Museum shall—(1) collect and disseminate information concerning the building arts, including the establishment of a national reference center for current and historic documents, publications, and research relating to the building arts;

(2) foster educational programs relating to the history, practice, and contribution to society of the building arts, including promotion of imaginative educational approaches to enhance understanding and appreciation of all facets of the building arts;

(3) publicly display temporary and permanent exhibits illustrating, interpreting and demonstrating the building arts;

(4) sponsor or conduct research and study into the history of the building arts and their role in shaping our civilization; and

(5) encourage contributions to the building arts.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3223.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30550316 U.S.C. 470w–5(a) (last sentence).Pub. L. 89–665, title III, § 306(a) (last sentence), (b), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3003.





§ 305504. Matching grants to Committee
The Secretary shall provide matching grants to the Committee for its programs related to historic preservation. The Committee shall match the grants in such a manner and with such funds and services as shall be satisfactory to the Secretary, except that not more than $500,000 may be provided to the Committee in any one fiscal year.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3224.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30550416 U.S.C. 470w–5(c).Pub. L. 89–665, title III, § 306(c), Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3003.


The word “grant” is substituted for “grants-in-aid” for clarity and consistency in the revised division. See page 48 of H. Rept. 96–1457 (96th Cong., 2d Sess., 1980).



§ 305505. Annual report
The Committee shall submit an annual report to the Secretary and the Administrator of General Services concerning its activities under this chapter and shall provide the Secretary and the Administrator of General Services with such other information as the Secretary may consider necessary or advisable.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3224.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30550516 U.S.C. 470w–5(e).Pub. L. 89–665, title III, § 306(e), as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3003.







Subdivision 5—Federal Agency Historic Preservation Responsibilities
CHAPTER 3061—PROGRAM RESPONSIBILITIES AND AUTHORITIES




SUBCHAPTER I—IN GENERAL


Sec.


306101.Assumption of responsibility for preservation of historic property.


306102.Preservation program.


306103.Recordation of historic property prior to alteration or demolition.


306104.Agency Preservation Officer.


306105.Agency programs and projects.


306106.Review of plans of transferees of surplus federally owned historic property.


306107.Planning and actions to minimize harm to National Historic Landmarks.


306108.Effect of undertaking on historic property.


306109.Costs of preservation as eligible project costs.


306110.Annual preservation awards program.


306111.Environmental impact statement.


306112.Waiver of provisions in event of natural disaster or imminent threat to national security.


306113.Anticipatory demolition.


306114.Documentation of decisions respecting undertakings.



SUBCHAPTER II—LEASE, EXCHANGE, OR MANAGEMENT OF HISTORIC PROPERTY


306121.Lease or exchange.


306122.Contracts for management of historic property.



SUBCHAPTER III—PROTECTION AND PRESERVATION OF RESOURCES


306131.Standards and guidelines.



SUBCHAPTER I—IN GENERAL
§ 306101. Assumption of responsibility for preservation of historic property(a) In General.—(1) Agency head responsibility.—The head of each Federal agency shall assume responsibility for the preservation of historic property that is owned or controlled by the agency.

(2) Use of available historic property.—Prior to acquiring, constructing, or leasing a building for purposes of carrying out agency responsibilities, a Federal agency shall use, to the maximum extent feasible, historic property available to the agency, in accordance with Executive Order No. 13006 (40 U.S.C. 3306 note).

(3) Necessary preservation.—Each Federal agency shall undertake, consistent with the preservation of historic property, the mission of the agency, and the professional standards established pursuant to subsection (c), any preservation as may be necessary to carry out this chapter.


(b) Guidelines for Federal Agency Responsibility for Agency-Owned Historic Property.—In consultation with the Council, the Secretary shall promulgate guidelines for Federal agency responsibilities under this subchapter (except section 306108).

(c) Professional Standards for Preservation of Federally Owned or Controlled Historic Property.—The Secretary shall establish, in consultation with the Secretary of Agriculture, the Secretary of Defense, the Smithsonian Institution, and the Administrator of General Services, professional standards for the preservation of historic property in Federal ownership or control.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3224.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


306101(a)16 U.S.C. 470h–2(a)(1).Pub. L. 89–665, title I, § 110(a)(1), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2996; Pub. L. 102–575, title XL, § 4012(1), Oct. 30, 1992, 106 Stat. 4760; Pub. L. 106–208, § 4, May 26, 2000, 114 Stat. 318.
306101(b)16 U.S.C. 470a(g).Pub. L. 89–665, title I, § 101(g), (h), formerly § 101(f), (g), Oct. 15, 1966, 80 Stat. 915; Pub. L. 91–383, § 11, as added Pub. L. 94–458, § 2, Oct. 7, 1976, 90 Stat. 1942; Pub. L. 93–54, § 1(d), July 1, 1973, 87 Stat. 139; Pub. L. 96–205, title VI, § 608(a)(1), (2), Mar. 12, 1980, 94 Stat. 92; Pub. L. 96–515, title II, § 201(a), Dec. 12, 1980, 94 Stat. 2992; redesignated as § 101(g), (h), Pub. L. 102–575, title XL, § 4006(a)(1), Oct. 30, 1992, 106 Stat. 4758.
306101(c)16 U.S.C. 470a(h).


In subsection (a)(3), the cross reference is treated as a cross reference to 16 U.S.C. 470a(h), restated as subsection (c) of this section, rather than 16 U.S.C. 470a(g), restated as subsection (b) of this section, to correct an error in the source provision.
In subsection (c), the words “Administrator of General Services” are substituted for “Administrator of the General Services Administration” to use the correct title of the Administrator.

Executive Documents

Ex. Ord. No. 13287. Preserve America
Ex. Ord. No. 13287, Mar. 3, 2003, 68 F.R. 10635, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the National Historic Preservation Act ([former] 16 U.S.C. 470 et seq.) [see 54 U.S.C. 300301 et seq.] (NHPA) and the National Environmental Policy Act [of 1969] (42 U.S.C. 4321 et seq.), it is hereby ordered:
Section 1. Statement of Policy. It is the policy of the Federal Government to provide leadership in preserving America’s heritage by actively advancing the protection, enhancement, and contemporary use of the historic properties owned by the Federal Government, and by promoting intergovernmental cooperation and partnerships for the preservation and use of historic properties. The Federal Government shall recognize and manage the historic properties in its ownership as assets that can support department and agency missions while contributing to the vitality and economic well-being of the Nation’s communities and fostering a broader appreciation for the development of the United States and its underlying values. Where consistent with executive branch department and agency missions, governing law, applicable preservation standards, and where appropriate, executive branch departments and agencies (“agency” or “agencies”) shall advance this policy through the protection and continued use of the historic properties owned by the Federal Government, and by pursuing partnerships with State and local governments, Indian tribes, and the private sector to promote the preservation of the unique cultural heritage of communities and of the Nation and to realize the economic benefit that these properties can provide. Agencies shall maximize efforts to integrate the policies, procedures, and practices of the NHPA and this order into their program activities in order to efficiently and effectively advance historic preservation objectives in the pursuit of their missions.
Sec. 2. Building Preservation Partnerships. When carrying out its mission activities, each agency, where consistent with its mission and governing authorities, and where appropriate, shall seek partnerships with State and local governments, Indian tribes, and the private sector to promote local economic development and vitality through the use of historic properties in a manner that contributes to the long-term preservation and productive use of those properties. Each agency shall examine its policies, procedures, and capabilities to ensure that its actions encourage, support, and foster public-private initiatives and investment in the use, reuse, and rehabilitation of historic properties, to the extent such support is not inconsistent with other provisions of law, the Secretary of the Interior’s Standards for Archeology and Historic Preservation, and essential national department and agency mission requirements.
Sec. 3. Improving Federal Agency Planning and Accountability. (a) Accurate information on the state of Federally owned historic properties is essential to achieving the goals of this order and to promoting community economic development through local partnerships. Each agency with real property management responsibilities shall prepare an assessment of the current status of its inventory of historic properties required by section 110(a)(2) of the NHPA ([former] 16 U.S.C. 470h–2(a)(2)) [see 54 U.S.C. 306102], the general condition and management needs of such properties, and the steps underway or planned to meet those management needs. The assessment shall also include an evaluation of the suitability of the agency’s types of historic properties to contribute to community economic development initiatives, including heritage tourism, taking into account agency mission needs, public access considerations, and the long-term preservation of the historic properties. No later than September 30, 2004, each covered agency shall complete a report of the assessment and make it available to the Chairman of the Advisory Council on Historic Preservation (Council) and the Secretary of the Interior (Secretary).
(b) No later than September 30, 2004, each agency with real property management responsibilities shall review its regulations, management policies, and operating procedures for compliance with sections 110 and 111 of the NHPA [former] (16 U.S.C. 470h–2 & 470[h]–3 [see 54 U.S.C. 306101 to 306107, 306109 to 306114, 306121, 306122]) and make the results of its review available to the Council and the Secretary. If the agency determines that its regulations, management policies, and operating procedures are not in compliance with those authorities, the agency shall make amendments or revisions to bring them into compliance.
(c) Each agency with real property management responsibilities shall, by September 30, 2005, and every third year thereafter, prepare a report on its progress in identifying, protecting, and using historic properties in its ownership and make the report available to the Council and the Secretary. The Council shall incorporate this data into a report on the state of the Federal Government’s historic properties and their contribution to local economic development and submit this report to the President by February 15, 2006, and every third year thereafter.
(d) Agencies may use existing information gathering and reporting systems to fulfill the assessment and reporting requirements of subsections 3(a)–(c) of this order. To assist agencies, the Council, in consultation with the Secretary, shall, by September 30, 2003, prepare advisory guidelines for agencies to use at their discretion.
(e) No later than June 30, 2003, the head of each agency shall designate a senior policy level official to have policy oversight responsibility for the agency’s historic preservation program and notify the Council and the Secretary of the designation. This senior official shall be an assistant secretary, deputy assistant secretary, or the equivalent, as appropriate to the agency organization. This official, or a subordinate employee reporting directly to the official, shall serve as the agency’s Federal Preservation Officer in accordance with section 110(c) of the NHPA [see 54 U.S.C. 306104]. The senior official shall ensure that the Federal Preservation Officer is qualified consistent with guidelines established by the Secretary for that position and has access to adequate expertise and support to carry out the duties of the position.
Sec. 4. Improving Federal Stewardship of Historic Properties. (a) Each agency shall ensure that the management of historic properties in its ownership is conducted in a manner that promotes the long-term preservation and use of those properties as Federal assets and, where consistent with agency missions, governing law, and the nature of the properties, contributes to the local community and its economy.
(b) Where consistent with agency missions and the Secretary of the Interior’s Standards for Archeology and Historic Preservation, and where appropriate, agencies shall cooperate with communities to increase opportunities for public benefit from, and access to, Federally owned historic properties.
(c) The Council is directed to use its existing authority to encourage and accept donations of money, equipment, and other resources from public and private parties to assist other agencies in the preservation of historic properties in Federal ownership to fulfill the goals of the NHPA and this order.
(d) The National Park Service, working with the Council and in consultation with other agencies, shall make available existing materials and information for education, training, and awareness of historic property stewardship to ensure that all Federal personnel have access to information and can develop the skills necessary to continue the productive use of Federally owned historic properties while meeting their stewardship responsibilities.
(e) The Council, in consultation with the National Park Service and other agencies, shall encourage and recognize exceptional achievement by such agencies in meeting the goals of the NHPA and this order. By March 31, 2004, the Council shall submit to the President and the heads of agencies recommendations to further stimulate initiative, creativity, and efficiency in the Federal stewardship of historic properties.
Sec. 5. Promoting Preservation Through Heritage Tourism.
(a) To the extent permitted by law and within existing resources, the Secretary of Commerce, working with the Council and other agencies, shall assist States, Indian tribes, and local communities in promoting the use of historic properties for heritage tourism and related economic development in a manner that contributes to the long-term preservation and productive use of those properties. Such assistance shall include efforts to strengthen and improve heritage tourism activities throughout the country as they relate to Federally owned historic properties and significant natural assets on Federal lands.
(b) Where consistent with agency missions and governing law, and where appropriate, agencies shall use historic properties in their ownership in conjunction with State, tribal, and local tourism programs to foster viable economic partnerships, including, but not limited to, cooperation and coordination with tourism officials and others with interests in the properties.
Sec. 6. National and Homeland Security Considerations.
Nothing in this order shall be construed to require any agency to take any action or disclose any information that would conflict with or compromise national and homeland security goals, policies, programs, or activities.
Sec. 7. Definitions. For the purposes of this order, the term “historic property” means any prehistoric or historic district, site, building, structure, and object included on or eligible for inclusion on the National Register of Historic Places in accordance with section 301(5) of the NHPA ([former] 16 U.S.C. 470w(5)) [see 54 U.S.C. 300308]. The term “heritage tourism” means the business and practice of attracting and accommodating visitors to a place or area based especially on the unique or special aspects of that locale’s history, landscape (including trail systems), and culture. The terms “Federally owned” and “in Federal ownership,” and similar terms, as used in this order, do not include properties acquired by agencies as a result of foreclosure or similar actions and that are held for a period of less than 5 years.
Sec. 8. Judicial Review. This order is intended only to improve the internal management of the Federal Government and it is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or equity by a party against the United States, its departments, agencies, instrumentalities or entities, its officers or employees, or any other person.

George W. Bush.




§ 306102. Preservation program(a) Establishment.—Each Federal agency shall establish (except for programs or undertakings exempted pursuant to section 304108(c) of this title), in consultation with the Secretary, a preservation program for the identification, evaluation, and nomination to the National Register, and protection, of historic property.

(b) Requirements.—The program shall ensure that—(1) historic property under the jurisdiction or control of the agency is identified, evaluated, and nominated to the National Register;

(2) historic property under the jurisdiction or control of the agency is managed and maintained in a way that considers the preservation of their historic, archeological, architectural, and cultural values in compliance with section 306108 of this title and gives special consideration to the preservation of those values in the case of property designated as having national significance;

(3) the preservation of property not under the jurisdiction or control of the agency but potentially affected by agency actions is given full consideration in planning;

(4) the agency’s preservation-related activities are carried out in consultation with other Federal, State, and local agencies, Indian tribes, Native Hawaiian organizations carrying out historic preservation planning activities, and the private sector; and

(5) the agency’s procedures for compliance with section 306108 of this title—(A) are consistent with regulations promulgated by the Council pursuant to section 304108(a) and (b) of this title;

(B) provide a process for the identification and evaluation of historic property for listing on the National Register and the development and implementation of agreements, in consultation with State Historic Preservation Officers, local governments, Indian tribes, Native Hawaiian organizations, and the interested public, as appropriate, regarding the means by which adverse effects on historic property will be considered; and

(C) provide for the disposition of Native American cultural items from Federal or tribal land in a manner consistent with section 3(c) of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3002(c)).



(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3225.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30610216 U.S.C. 470h–2(a)(2).Pub. L. 89–665, title I, § 110(a)(2), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2996; Pub. L. 102–575, title XL, § 4012(2), Oct. 30, 1992, 106 Stat. 4760.


In subsection (a), the words “except for programs and undertakings exempted” are substituted for “unless exempted” for clarity.
In subsection (b)(2), the words “as are listed in or may be eligible for the National Register” are omitted as unnecessary because of the definition of “historic property” in section 300308 of the new title.



§ 306103. Recordation of historic property prior to alteration or demolition
Each Federal agency shall initiate measures to ensure that where, as a result of Federal action or assistance carried out by the agency, a historic property is to be substantially altered or demolished—(1) timely steps are taken to make or have made appropriate records; and

(2) the records are deposited, in accordance with section 302107 of this title, in the Library of Congress or with such other appropriate agency as the Secretary may designate, for future use and reference.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3226.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30610316 U.S.C. 470h–2(b).Pub. L. 89–665, title I, § 110(b), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2996.





§ 306104. Agency Preservation Officer
The head of each Federal agency (except an agency that is exempted under section 304108(c) of this title) shall designate a qualified official as the agency’s Preservation Officer who shall be responsible for coordinating the agency’s activities under this division. Each Preservation Officer may, to be considered qualified, satisfactorily complete an appropriate training program established by the Secretary under section 306101(c) of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3226.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30610416 U.S.C. 470h–2(c).Pub. L. 89–665, title I, § 110(c), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2996; Pub. L. 102–575, title XL, § 4006(b), Oct. 30, 1992, 106 Stat. 4757.





§ 306105. Agency programs and projects
Consistent with the agency’s missions and mandates, each Federal agency shall carry out agency programs and projects (including those under which any Federal assistance is provided or any Federal license, permit, or other approval is required) in accordance with the purposes of this division and give consideration to programs and projects that will further the purposes of this division.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3226.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30610516 U.S.C. 470h–2(d).Pub. L. 89–665, title I, § 110(d), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2996.





§ 306106. Review of plans of transferees of surplus federally owned historic property
The Secretary shall review and approve the plans of transferees of surplus federally owned historic property not later than 90 days after receipt of the plans to ensure that the prehistorical, historical, architectural, or culturally significant values will be preserved or enhanced.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3226.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30610616 U.S.C. 470h–2(e).Pub. L. 89–665, title I, § 110(e), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2996.





§ 306107. Planning and actions to minimize harm to National Historic Landmarks
Prior to the approval of any Federal undertaking that may directly and adversely affect any National Historic Landmark, the head of the responsible Federal agency shall to the maximum extent possible undertake such planning and actions as may be necessary to minimize harm to the landmark. The head of the Federal agency shall afford the Council a reasonable opportunity to comment with regard to the undertaking.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3226.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30610716 U.S.C. 470h–2(f).Pub. L. 89–665, title I, § 110(f), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2996.





§ 306108. Effect of undertaking on historic property
The head of any Federal agency having direct or indirect jurisdiction over a proposed Federal or federally assisted undertaking in any State and the head of any Federal department or independent agency having authority to license any undertaking, prior to the approval of the expenditure of any Federal funds on the undertaking or prior to the issuance of any license, shall take into account the effect of the undertaking on any historic property. The head of the Federal agency shall afford the Council a reasonable opportunity to comment with regard to the undertaking.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3227.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30610816 U.S.C. 470f.Pub. L. 89–665, title I, § 106, Oct. 15, 1966, 80 Stat. 917; Pub. L. 94–422, title II, § 201(3), Sept. 28, 1976, 90 Stat. 1320.


The words “historic property” are substituted for “district, site, building, structure, or object that is included in or eligible for inclusion in the National Register” because of the definition of “historic property” in section 300308 of the new title.



§ 306109. Costs of preservation as eligible project costs
A Federal agency may include the costs of preservation activities of the agency under this division as eligible project costs in all undertakings of the agency or assisted by the agency. The eligible project costs may include amounts paid by a Federal agency to a State to be used in carrying out the preservation responsibilities of the Federal agency under this division, and reasonable costs may be charged to Federal licensees and permittees as a condition to the issuance of the license or permit.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3227.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30610916 U.S.C. 470h–2(g).Pub. L. 89–665, title I, § 110(g), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2996.





§ 306110. Annual preservation awards program
The Secretary shall establish an annual preservation awards program under which the Secretary may make monetary awards in amounts of not to exceed $1,000 and provide citations for special achievement to officers and employees of Federal, State, and certified local governments in recognition of their outstanding contributions to the preservation of historic property. The program may include the issuance of annual awards by the President to any citizen of the United States recommended for the award by the Secretary.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3227.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30611016 U.S.C. 470h–2(h).Pub. L. 89–665, title I, § 110(h), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2997.


The words “historic property” are substituted for “historic resources” for consistency because the defined term in the new division is “historic property”.



§ 306111. Environmental impact statement
Nothing in this division shall be construed to—(1) require the preparation of an environmental impact statement where the statement would not otherwise be required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or

(2) provide any exemption from any requirement respecting the preparation of an environmental impact statement under that Act.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3227.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30611116 U.S.C. 470h–2(i).Pub. L. 89–665, title I, § 110(i), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2997.



Editorial Notes

References in TextThe National Environmental Policy Act of 1969, referred to in text, is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.



§ 306112. Waiver of provisions in event of natural disaster or imminent threat to national security
The Secretary shall promulgate regulations under which the requirements of this subchapter (except section 306108) may be waived in whole or in part in the event of a major natural disaster or an imminent threat to national security.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3227.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30611216 U.S.C. 470h–2(j).Pub. L. 89–665, title I, § 110(j), as added Pub. L. 96–515, title II, § 206, Dec. 12, 1980, 94 Stat. 2997.





§ 306113. Anticipatory demolition
Each Federal agency shall ensure that the agency will not grant a loan, loan guarantee, permit, license, or other assistance to an applicant that, with intent to avoid the requirements of section 306108 of this title, has intentionally significantly adversely affected a historic property to which the grant would relate, or having legal power to prevent it, has allowed the significant adverse effect to occur, unless the agency, after consultation with the Council, determines that circumstances justify granting the assistance despite the adverse effect created or permitted by the applicant.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3227.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30611316 U.S.C. 470h–2(k).Pub. L. 89–665, title I, § 110(k), as added Pub. L. 102–575, title XL, § 4012(3), Oct. 30, 1992, 106 Stat. 4760.





§ 306114. Documentation of decisions respecting undertakings
With respect to any undertaking subject to section 306108 of this title that adversely affects any historic property for which a Federal agency has not entered into an agreement pursuant to regulations issued by the Council, the head of the agency shall document any decision made pursuant to section 306108 of this title. The head of the agency may not delegate the responsibility to document a decision pursuant to this section. Where an agreement pursuant to regulations issued by the Council has been executed with respect to an undertaking, the agreement shall govern the undertaking and all of its parts.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3228.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30611416 U.S.C. 470h–2(l).Pub. L. 89–665, title I, § 110(l), as added Pub. L. 102–575, title XL, § 4012(3), Oct. 30, 1992, 106 Stat. 4761; Pub. L. 106–208, § 5(a)(8), May 26, 2000, 114 Stat. 319.


The words “historic property” are substituted for “property included in or eligible for inclusion in the National Register” because of the definition of “historic property” in section 300308 of the new title. The words “to document a decision pursuant to this section” are substituted for “pursuant to such section” for clarity. The language was not intended to limit agency authority to delegate responsibilities under section 106 of the National Historic Preservation Act (Public Law 89–665, 80 Stat. 917). The words “agreement pursuant to regulations issued by the Council” are substituted for “a section 106 memorandum”, and the word “agreement” is substituted for “memorandum”, for clarity and for consistency in the new section.




SUBCHAPTER II—LEASE, EXCHANGE, OR MANAGEMENT OF HISTORIC PROPERTY
§ 306121. Lease or exchange(a) Authority To Lease or Exchange.—Notwithstanding any other provision of law, each Federal agency, after consultation with the Council—(1) shall, to the extent practicable, establish and implement alternatives (including adaptive use) for historic property that is not needed for current or projected agency purposes; and

(2) may lease historic property owned by the agency to any person or organization, or exchange any property owned by the agency with comparable historic property, if the agency head determines that the lease or exchange will adequately ensure the preservation of the historic property.


(b) Proceeds of Lease.—Notwithstanding any other provision of law, the proceeds of a lease under subsection (a) may be retained by the agency entering into the lease and used to defray the costs of administration, maintenance, repair, and related expenses incurred by the agency with respect to that property or other property that is on the National Register that is owned by, or are under the jurisdiction or control of, the agency. Any surplus proceeds from the leases shall be deposited in the Treasury at the end of the 2d fiscal year following the fiscal year in which the proceeds are received.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3228.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


306121(a)16 U.S.C. 470h–3(a).Pub. L. 89–665, title I, § 111(a), as added Pub. L. 96–515, title II, § 207, Dec. 12, 1980, 94 Stat. 2997; Pub. L. 102–575, title XL, § 4013, Oct. 30, 1992, 106 Stat. 4761.
306121(b)16 U.S.C. 470h–3(b).Pub. L. 89–665, title I, § 111(b), as added Pub. L. 96–515, title II, § 207, Dec. 12, 1980, 94 Stat. 2997.



Statutory Notes and Related Subsidiaries
Historic Lease Process SimplificationPub. L. 105–391, title VIII, § 802(b), Nov. 13, 1998, 112 Stat. 3523, provided that: “The Secretary is directed to simplify, to the maximum extent possible, the leasing process for historic properties with the goal of leasing available structures in a timely manner.”

[For “Secretary” as used in section 802(b) of Pub. L. 105–391, set out above, as meaning the Secretary of the Interior, see section 2 of Pub. L. 105–391, Nov. 13, 1998, 112 Stat. 3498, which was classified to section 5901 of Title 16, Conservation, prior to repeal by Pub. L. 113–287.]



§ 306122. Contracts for management of historic property
The head of any Federal agency having responsibility for the management of any historic property may, after consultation with the Council, enter into a contract for the management of the property. The contract shall contain terms and conditions that the head of the agency considers necessary or appropriate to protect the interests of the United States and ensure adequate preservation of the historic property.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3228.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30612216 U.S.C. 470h–3(c).Pub. L. 89–665, title I, § 111(c), as added Pub. L. 96–515, title II, § 207, Dec. 12, 1980, 94 Stat. 2997.






SUBCHAPTER III—PROTECTION AND PRESERVATION OF RESOURCES
§ 306131. Standards and guidelines(a) Standards.—(1) In general.—Each Federal agency that is responsible for the protection of historic property (including archeological property) pursuant to this division or any other law shall ensure that—(A) all actions taken by employees or contractors of the agency meet professional standards under regulations developed by the Secretary in consultation with the Council, other affected agencies, and the appropriate professional societies of archeology, architecture, conservation, history, landscape architecture, and planning;

(B) agency personnel or contractors responsible for historic property meet qualification standards established by the Office of Personnel Management in consultation with the Secretary and appropriate professional societies of archeology, architecture, conservation, curation, history, landscape architecture, and planning; and

(C) records and other data, including data produced by historical research and archeological surveys and excavations, are permanently maintained in appropriate databases and made available to potential users pursuant to such regulations as the Secretary shall promulgate.


(2) Considerations.—The standards referred to in paragraph (1)(B) shall consider the particular skills and expertise needed for the preservation of historic property and shall be equivalent requirements for the disciplines involved.

(3) Revision.—The Office of Personnel Management shall revise qualification standards for the disciplines involved.


(b) Guidelines.—To promote the preservation of historic property eligible for listing on the National Register, the Secretary shall, in consultation with the Council, promulgate guidelines to ensure that Federal, State, and tribal historic preservation programs subject to this division include plans to—(1) provide information to the owners of historic property (including architectural, curatorial, and archeological property) with demonstrated or likely research significance, about the need for protection of the historic property, and the available means of protection;

(2) encourage owners to preserve historic property intact and in place and offer the owners of historic property information on the tax and grant assistance available for the donation of the historic property or of a preservation easement of the historic property;

(3) encourage the protection of Native American cultural items (within the meaning of section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001)) and of property of religious or cultural importance to Indian tribes, Native Hawaiian organizations, or other Native American groups; and

(4) encourage owners that are undertaking archeological excavations to—(A) conduct excavations and analyses that meet standards for federally-sponsored excavations established by the Secretary;

(B) donate or lend artifacts of research significance to an appropriate research institution;

(C) allow access to artifacts for research purposes; and

(D) prior to excavating or disposing of a Native American cultural item in which an Indian tribe or Native Hawaiian organization may have an interest under subparagraph (B) or (C) of section 3(a)(2) of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3002(a)(2)(B), (C)), give notice to and consult with the Indian tribe or Native Hawaiian organization.



(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3229; Pub. L. 114–289, title VI, § 601(f), Dec. 16, 2016, 130 Stat. 1491.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30613116 U.S.C. 470h–4.Pub. L. 89–665, title I, § 112, as added Pub. L. 102–575, title XL, § 4014, Oct. 30, 1992, 106 Stat. 4761; Pub. L. 106–208, § 5(a)(9), May 26, 2000, 114 Stat. 319.


In subparagraphs (A) and (B) of subsection (a)(1), the words “the disciplines involved, specifically” are omitted as unnecessary.
In subsection (a)(3), the words “within 2 years after October 20, 1992” are omitted as obsolete.
In subsection (b)(1), the word “property” is substituted for “resources” for consistency because the defined term in the new division is “property”.

Editorial Notes
Amendments2016—Subsec. (a)(3). Pub. L. 114–289 substituted “Office of Personnel Management” for “Office of Management and Budget”.






Subdivision 6—Miscellaneous
CHAPTER 3071—MISCELLANEOUS



Sec.


307101.World Heritage Convention.


307102.Effective date of regulations.


307103.Access to information.


307104.Inapplicability of division to White House, Supreme Court building, or United States Capitol.


307105.Attorney’s fees and costs to prevailing parties in civil actions.


307106.Authorization for expenditure of appropriated funds.


307107.Donations and bequests of money, personal property, and less than fee interests in historic property.


307108.Privately donated funds.



§ 307101. World Heritage Convention(a) Authority of Secretary.—In carrying out this section, the Secretary of the Interior may act directly or through an appropriate officer in the Department of the Interior.

(b) Participation by United States.—The Secretary shall direct and coordinate participation by the United States in the World Heritage Convention in cooperation with the Secretary of State, the Smithsonian Institution, and the Council. Whenever possible, expenditures incurred in carrying out activities in cooperation with other nations and international organizations shall be paid for in such excess currency of the country or area where the expense is incurred as may be available to the United States.

(c) Nomination of Property to World Heritage Committee.—The Secretary shall periodically nominate property that the Secretary determines is of international significance to the World Heritage Committee on behalf of the United States. No property may be nominated unless it has previously been determined to be of national significance. Each nomination shall include evidence of such legal protections as may be necessary to ensure preservation of the property and its environment (including restrictive covenants, easements, or other forms of protection). Before making any nomination, the Secretary shall notify the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.

(d) Nomination of Non-Federal Property to World Heritage Committee Requires Written Concurrence of Owner.—No non-Federal property may be nominated by the Secretary to the World Heritage Committee for inclusion on the World Heritage List unless the owner of the property concurs in the nomination in writing.

(e) Consideration of Undertaking on Property.—Prior to the approval of any undertaking outside the United States that may directly and adversely affect a property that is on the World Heritage List or on the applicable country’s equivalent of the National Register, the head of a Federal agency having direct or indirect jurisdiction over the undertaking shall take into account the effect of the undertaking on the property for purposes of avoiding or mitigating any adverse effect.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3230.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


307101(a)no source.
307101(b) through (d)16 U.S.C. 470a–1.Pub. 96–515, title IV, § 401, Dec. 12, 1980, 94 Stat. 3000; Pub. L. 103–437, § 6(d)(28), Nov. 2, 1994, 108 Stat. 4584.
307101(e)16 U.S.C. 470a–2.Pub. L. 96–515, title IV, § 402, Dec. 12, 1980, 94 Stat. 3000.


Subsection (a) is added for clarity because of the definition of “Secretary” in section 300316 of the new title.



§ 307102. Effective date of regulations(a) Publication in Federal Register.—No final regulation of the Secretary shall become effective prior to the expiration of 30 calendar days after it is published in the Federal Register during which either or both Houses of Congress are in session.

(b) Disapproval of Regulation by Resolution of Congress.—The regulation shall not become effective if, within 90 calendar days of continuous session of Congress after the date of promulgation, both Houses of Congress adopt a concurrent resolution, the matter after the resolving clause of which is as follows: “That Congress disapproves the regulation promulgated by the Secretary dealing with the matter of         , which regulation was transmitted to Congress on         ,” the blank spaces in the resolution being appropriately filled.

(c) Failure of Congress To Adopt Resolution of Disapproval of Regulation.—If at the end of 60 calendar days of continuous session of Congress after the date of promulgation of a regulation, no committee of either House of Congress has reported or been discharged from further consideration of a concurrent resolution disapproving the regulation, and neither House has adopted such a resolution, the regulation may go into effect immediately. If, within the 60 calendar days, a committee has reported or been discharged from further consideration of such a resolution, the regulation may go into effect not sooner than 90 calendar days of continuous session of Congress after its promulgation unless disapproved as provided for.

(d) Sessions of Congress.—For purposes of this section—(1) continuity of session is broken only by an adjournment sine die; and

(2) the days on which either House is not in session because of an adjournment of more than 3 days to a day certain are excluded in the computation of 60 and 90 calendar days of continuous session of Congress.


(e) Congressional Inaction or Rejection of Resolution of Disapproval Not Deemed Approval of Regulation.—Congressional inaction on or rejection of a resolution of disapproval shall not be deemed an expression of approval of the regulation.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3231.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30710216 U.S.C. 470w–6.Pub. L. 89–665, title III, § 307, as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3004; Pub. L. 103–437, § 6(d)(29), Nov. 2, 1994, 108 Stat. 4584; Pub. L. 104–333, div. I, title VIII, § 814(d)(1)(O), (2)(E), Nov. 12, 1996, 110 Stat. 4196; Pub. L. 106–176, title I, § 120(a)(2), Mar. 10, 2000, 114 Stat. 28; Pub. L. 106–208, § 5(a)(11)–(13), May 26, 2000, 114 Stat. 319.





§ 307103. Access to information(a) Authority To Withhold From Disclosure.—The head of a Federal agency, or other public official receiving grant assistance pursuant to this division, after consultation with the Secretary, shall withhold from disclosure to the public information about the location, character, or ownership of a historic property if the Secretary and the agency determine that disclosure may—(1) cause a significant invasion of privacy;

(2) risk harm to the historic property; or

(3) impede the use of a traditional religious site by practitioners.


(b) Access Determination.—When the head of a Federal agency or other public official determines that information should be withheld from the public pursuant to subsection (a), the Secretary, in consultation with the Federal agency head or official, shall determine who may have access to the information for the purpose of carrying out this division.

(c) Consultation With Council.—When information described in subsection (a) has been developed in the course of an agency’s compliance with section 306107 or 306108 of this title, the Secretary shall consult with the Council in reaching determinations under subsections (a) and (b).

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3231.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30710316 U.S.C. 470w–3.Pub. L. 89–665, title III, § 304, as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3002; Pub. L. 102–575, title XL, § 4020, Oct. 30, 1992, 106 Stat. 4765.





§ 307104. Inapplicability of division to White House, Supreme Court building, or United States Capitol
Nothing in this division applies to the White House and its grounds, the Supreme Court building and its grounds, or the United States Capitol and its related buildings and grounds.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30710416 U.S.C. 470g.Pub. L. 89–665, title I, § 107, Oct. 15, 1966, 80 Stat. 915.





§ 307105. Attorney’s fees and costs to prevailing parties in civil actions
In any civil action brought in any United States district court by any interested person to enforce this division, if the person substantially prevails in the action, the court may award attorney’s fees, expert witness fees, and other costs of participating in the civil action, as the court considers reasonable.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30710516 U.S.C. 470w–4.Pub. L. 89–665, title III, § 305, as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3002.





§ 307106. Authorization for expenditure of appropriated funds
Where appropriate, each Federal agency may expend funds appropriated for its authorized programs for the purposes of activities carried out pursuant to this division, except to the extent that appropriations legislation expressly provides otherwise.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30710616 U.S.C. 470w–1.Pub. L. 89–665, title III, § 302, as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3002.





§ 307107. Donations and bequests of money, personal property, and less than fee interests in historic property(a) Money and Personal Property.—The Secretary may accept donations and bequests of money and personal property for the purposes of this division and shall hold, use, expend, and administer the money and personal property for those purposes.

(b) Less Than Fee Interest in Historic Property.—The Secretary may accept gifts or donations of less than fee interests in any historic property where the acceptance of an interest will facilitate the conservation or preservation of the historic property. Nothing in this section or in any provision of this division shall be construed to affect or impair any other authority of the Secretary under other provision of law to accept or acquire any property for conservation or preservation or for any other purpose.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30710716 U.S.C. 470w–2.Pub. L. 89–665, title III, § 303, as added Pub. L. 96–515, title V, § 501, Dec. 12, 1980, 94 Stat. 3002.





§ 307108. Privately donated funds(a) Projects for Which Funds May Be Used.—In furtherance of the purposes of this division, the Secretary may accept the donation of funds that may be expended by the Secretary for projects to acquire, restore, preserve, or recover data from any property included on the National Register, as long as the project is owned by a State, any unit of local government, or any nonprofit entity.

(b) Consideration of Factors Respecting Expenditure of Funds.—(1) In general.—In expending the funds, the Secretary shall give due consideration to—(A) the national significance of the project;

(B) its historical value to the community;

(C) the imminence of its destruction or loss; and

(D) the expressed intentions of the donor.


(2) Funds available without regard to matching requirements.—Funds expended under this subsection shall be made available without regard to the matching requirements established by sections 302901 and 302902(b) of this title, but the recipient of the funds shall be permitted to utilize them to match any grants from the Historic Preservation Fund.


(c) Transfer of Unobligated Funds.—The Secretary may transfer unobligated funds previously donated to the Secretary for the purposes of the Service, with the consent of the donor, and any funds so transferred shall be used or expended in accordance with this division.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30710816 U.S.C. 470h–1.Pub. L. 89–665, title I, § 109, as added Pub. L. 96–244, § 1, May 19, 1980, 94 Stat. 346.


In subsection (a), the word “included” is substituted for “listed” for consistency in the revised subtitle.






DIVISION B—ORGANIZATIONS AND PROGRAMS
Subdivision 1—Administered by National Park Service
CHAPTER 3081—AMERICAN BATTLEFIELD PROTECTION PROGRAM



Sec.


308101.Definition.


308102.Preservation assistance.


308103.Battlefield acquisition grant program.


308104.Battlefield interpretation modernization grant program.


308105.Battlefield restoration grant program.




Editorial Notes
Amendments2019—Pub. L. 116–94, div. P, title VII, § 703(b), Dec. 20, 2019, 133 Stat. 3196, added items 308104 and 308105.


§ 308101. Definition
In this chapter, the term “Secretary” means the Secretary, acting through the American Battlefield Protection Program.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3233.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30810116 U.S.C. 469k–1(c)(1)(D).Pub. L. 111–11, title VII, subtitle D, § 7301(c)(1)(D), Mar. 30, 2009, 123 Stat. 1213.



Statutory Notes and Related Subsidiaries
PurposePub. L. 111–11, title VII, § 7301(a), Mar. 30, 2009, 123 Stat. 1213, provided that: “The purpose of this section [enacting former section 469k–1 of Title 16, Conservation] is to assist citizens, public and private institutions, and governments at all levels in planning, interpreting, and protecting sites where historic battles were fought on American soil during the armed conflicts that shaped the growth and development of the United States, in order that present and future generations may learn and gain inspiration from the ground where Americans made their ultimate sacrifice.”




§ 308102. Preservation assistance(a) In General.—Using the established national historic preservation program to the extent practicable, the Secretary shall encourage, support, assist, recognize, and work in partnership with citizens, Federal, State, local, and tribal governments, other public entities, educational institutions, and private nonprofit organizations in identifying, researching, evaluating, interpreting, and protecting historic battlefields and associated sites on a national, State, and local level.

(b) Financial Assistance.—To carry out subsection (a), the Secretary may use a cooperative agreement, grant, contract, or other generally adopted means of providing financial assistance.

(c) Authorization of Appropriations.—There is authorized to be appropriated to carry out this section $3,000,000 for each fiscal year, to remain available until expended.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3233.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30810216 U.S.C. 469k–1(b).Pub. L. 111–11, title VII, subtitle D, § 7301(b), Mar. 30, 2009, 123 Stat. 1213.





§ 308103. Battlefield acquisition grant program(a) Definition.—In this section, the term “eligible site” means a site—(1) that is not within the exterior boundaries of a System unit; and

(2) that is identified in the document entitled “Report on the Nation’s Civil War Battlefields”, prepared by the Civil War Sites Advisory Commission, and dated July 1993.


(b) Establishment.—The Secretary shall establish a battlefield acquisition grant program under which the Secretary may provide grants to State and local governments to pay the Federal share of the cost of acquiring interests in eligible sites for the preservation and protection of those eligible sites.

(c) Nonprofit Partners.—A State or local government may acquire an interest in an eligible site using a grant under this section in partnership with a nonprofit organization.

(d) Non-Federal Share.—The non-Federal share of the total cost of acquiring an interest in an eligible site under this section shall be not less than 50 percent.

(e) Limitation on Land Use.—An interest in an eligible site acquired under this section shall be subject to section 200305(f)(3) of this title.

(f) Authorization of Appropriations.—There is authorized to be appropriated to the Secretary to provide grants under this section $18,000,000 for each of fiscal years 2020 through 2028.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3234; Pub. L. 113–76, div. G, title IV, § 429, Jan. 17, 2014, 128 Stat. 345; Pub. L. 113–235, div. F, title IV, § 421, Dec. 16, 2014, 128 Stat. 2449; Pub. L. 113–291, div. B, title XXX, § 3050, Dec. 19, 2014, 128 Stat. 3799; Pub. L. 116–94, div. P, title VII, § 702, Dec. 20, 2019, 133 Stat. 3195.)

Amendment Not Shown in TextThis section was derived from section 469k–1(c)(1)(A) to (C), (2) to (6) of Title 16, Conservation, which was amended by Pub. L. 113–76, div. G, title IV, § 429, Jan. 17, 2014, 128 Stat. 345; Pub. L. 113–235, div. F, title IV, § 421, Dec. 16, 2014, 128 Stat. 2449; and Pub. L. 113–291, div. B, title XXX, § 3050, Dec. 19, 2014, 128 Stat. 3799. For applicability of those amendments to this section, see section 6(b) of Pub. L. 113–287, set out as a Transitional and Savings Provisions note preceding section 100101 of this title.
Subsec. (c)(6) of former section 469k–1 of Title 16 [restated in subsec. (f) of this section] was amended by Pub. L. 113–76 by striking “2013” and inserting “2014” and by Pub. L. 113–235 by striking “2014” and inserting “2021”.
Subsec. (c) of former section 469k–1 of Title 16 was amended by Pub. L. 113–291 as follows:
(1) In paragraph (1)—
(A) by striking subparagraph (A) [restated in subsec. (a)(2) of this section] and inserting the following:
“(A) Battlefield report.—The term ‘battlefield report’ means, collectively—
“(i) the report entitled ‘Report on the Nation’s Civil War Battlefields’, prepared by the Civil War Sites Advisory Commission, and dated July 1993; and
“(ii) the report entitled ‘Report to Congress on the Historic Preservation of Revolutionary War and War of 1812 Sites in the United States’, prepared by the National Park Service, and dated September 2007.”; and
(B) in subparagraph (C)(ii) [restated in subsec. (a)(2) of this section], by striking “Battlefield Report” and inserting “battlefield report”;
(2) In paragraph (2) [restated in subsec. (b) of this section], by inserting “eligible sites or” after “acquiring”;
(3) In paragraph (3) [restated in subsec. (c) of this section], by inserting “an eligible site or” after “acquire”;
(4) In paragraph (4) [restated as subsec. (d) of this section], by inserting “an eligible site or” after “acquiring”;
(5) In paragraph (5) [restated as subsec. (e) of this section], by striking “An” and inserting “An eligible site or an”;
(6) By redesignating paragraph (6) [restated as subsec. (f) of this section] as paragraph (9);
(7) By inserting after paragraph (5) [restated as subsec. (e) of this section] the following new paragraphs:
“(6) Willing sellers.—Acquisition of land or interests in land under this subsection shall be from willing sellers only.
“(7) Report.—Not later than 5 years after the date of the enactment of this paragraph, the Secretary shall submit to Congress a report on the activities carried out under this subsection, including a description of—
“(A) preservation activities carried out at the battlefields and associated sites identified in the battlefield report during the period between publication of the battlefield report and the report required under this paragraph;
“(B) changes in the condition of the battlefields and associated sites during that period; and
“(C) any other relevant developments relating to the battlefields and associated sites during that period.
“(8) Prohibition on lobbying.—None of the funds provided pursuant to this section shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress.”; and
(8) In paragraph (9) [restated as subsec. (f) of this section] (as redesignated), by striking “2014” and inserting “2021”.











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


308103(a)16 U.S.C. 469k–1(c)(1)(A), (C).Pub. L. 111–11, title VII, subtitle D, § 7301(c)(1)(A) through (C), (2) through (6), Mar. 30, 2009, 123 Stat. 1213.
308103(b)16 U.S.C. 469k–1(c)(1)(B), (2).
308103(c)16 U.S.C. 469k–1(c)(1)(B), (3).
308103(d) through (f)16 U.S.C. 469k–1(c)(4) through (6).


In subsection (f), reference to fiscal years 2009 to 2011 is omitted as obsolete.

Editorial Notes
Amendments2019—Subsec. (f). Pub. L. 116–94 substituted “$18,000,000 for each of fiscal years 2020 through 2028” for “$10,000,000 for each of fiscal years 2012 and 2013”.



§ 308104. Battlefield interpretation modernization grant program(a) Establishment.—The Secretary shall establish a battlefield interpretation modernization grant program under which the Secretary may provide competitive grants to States, Tribes, local governments, and nonprofit organizations for projects and programs that deploy technology to modernize battlefield interpretation and education.

(b) Eligible Sites.—The Secretary may make grants under this section for Revolutionary War, War of 1812, and Civil War battlefield sites eligible for assistance under the battlefield acquisition grant program established under section 308103(b).

(c) Federal Share.—The Federal share of the cost of a project or program funded through a grant provided under the program established under subsection (a) shall be not more than 50 percent of the total cost of the applicable project or program.

(d) Authorization of Appropriations.—There is authorized to be appropriated to the Secretary to provide grants under this section $1,000,000 for each of fiscal years 2020 through 2028.

(Added Pub. L. 116–94, div. P, title VII, § 703(a), Dec. 20, 2019, 133 Stat. 3195.)

§ 308105. Battlefield restoration grant program(a) Establishment.—The Secretary shall establish a battlefield restoration grant program (referred to in this section as the “program”) under which the Secretary may provide grants to States, Tribes, local governments, and nonprofit organizations for projects that restore day-of-battle conditions on land preserved under the battlefield acquisition grant program established under section 308103(b).

(b) Eligible Sites.—The Secretary may make grants under this section for Revolutionary War, War of 1812, and Civil War battlefield sites eligible for assistance under the battlefield acquisition grant program established under section 308103(b).

(c) Federal Share.—The Federal share of the cost of a restoration project funded through a grant provided under the program shall be not more than 50 percent of the total cost of the project.

(d) Restoration Standards.—All restoration work carried out through a grant awarded under the program shall be performed in accordance with the Secretary of the Interior’s Standards for the Treatment of Historic Properties under part 68 of title 36, Code of Federal Regulations (or successor regulations).

(e) Authorization of Appropriations.—There is authorized to be appropriated to the Secretary to provide grants under this section $1,000,000 for each of fiscal years 2020 through 2028.

(Added Pub. L. 116–94, div. P, title VII, § 703(a), Dec. 20, 2019, 133 Stat. 3196.)


CHAPTER 3083—NATIONAL UNDERGROUND RAILROAD NETWORK TO FREEDOM



Sec.


308301.Definition.


308302.Program.


308303.Preservation and interpretation of Underground Railroad history, historic sites, and structures.


308304.Authorization of appropriations.



§ 308301. Definition
In this chapter, the term “national network” means the National Underground Railroad Network to Freedom established under section 308302 of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3234.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


308301no source.



Statutory Notes and Related Subsidiaries
Purposes of Pub. L. 105–203Pub. L. 105–203, § 2(b), July 21, 1998, 112 Stat. 679, provided that: 
“The purposes of this Act [see 54 U.S.C. 308301 et seq.] are the following:
“(1) To recognize the importance of the Underground Railroad, the sacrifices made by those who used the Underground Railroad in search of freedom from tyranny and oppression, and the sacrifices made by the people who helped them.

“(2) To authorize the National Park Service to coordinate and facilitate Federal and non-Federal activities to commemorate, honor, and interpret the history of the Underground Railroad, its significance as a crucial element in the evolution of the national civil rights movement, and its relevance in fostering the spirit of racial harmony and national reconciliation.”






§ 308302. Program(a) Establishment; Responsibilities of Secretary.—The Secretary shall establish in the Service the National Underground Railroad Network to Freedom. Under the national network, the Secretary shall—(1) produce and disseminate appropriate educational materials, such as handbooks, maps, interpretive guides, or electronic information;

(2) enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (c); and

(3) create and adopt an official, uniform symbol or device for the national network and issue regulations for its use.


(b) Elements.—The national network shall encompass the following elements:(1) All System units and programs of the Service determined by the Secretary to pertain to the Underground Railroad.

(2) Other Federal, State, local, and privately owned properties pertaining to the Underground Railroad that have a verifiable connection to the Underground Railroad and that are included on, or determined by the Secretary to be eligible for inclusion on, the National Register of Historic Places.

(3) Other governmental and nongovernmental facilities and programs of an educational, research, or interpretive nature that are directly related to the Underground Railroad.


(c) Cooperative Agreements and Memoranda of Understanding.—To achieve the purposes of this chapter and to ensure effective coordination of the Federal and non-Federal elements of the national network with System units and programs of the Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance—(1) to the heads of other Federal agencies, States, localities, regional governmental bodies, and private entities; and

(2) in cooperation with the Secretary of State, to the governments of Canada, Mexico, and any appropriate country in the Caribbean.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3234.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30830216 U.S.C. 469l–1.Pub. L. 105–203, § 3, July 21, 1998, 112 Stat. 679; Pub. L. 110–229, title III, subtitle G, § 361(a)(1), May 8, 2008, 122 Stat. 801.


In subsection (a), the words “a program to be known as” are omitted as unnecessary. The words “national network” are substituted for “program” because of the definition of “national network” in section 308301 of this title and for consistency with subsections (b) and (c).



§ 308303. Preservation and interpretation of Underground Railroad history, historic sites, and structures(a) Authority To Make Grants.—The Secretary may make grants in accordance with this section for the preservation and restoration of historic buildings or structures associated with the Underground Railroad, and for related research and documentation to sites, programs, or facilities that have been included in the national network.

(b) Grant Conditions.—Any grant made under this section shall provide that—(1) no change or alteration may be made in property for which the grant is used except with the agreement of the property owner and the Secretary;

(2) the Secretary shall have the right of access at reasonable times to the public portions of the property for interpretive and other purposes; and

(3) conversion, use, or disposal of the property for purposes contrary to the purposes of this chapter, as determined by the Secretary, shall result in a right of the United States to compensation equal to all Federal funds made available to the grantee under this chapter.


(c) Matching Requirement.—The Secretary may obligate funds made available for a grant under this section only if the grantee agrees to match, from funds derived from non-Federal sources, the amount of the grant with an amount that is equal to or greater than the grant. The Secretary may waive the requirement if the Secretary determines that an extreme emergency exists or that a waiver is in the public interest to ensure the preservation of historically significant resources.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3235.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30830316 U.S.C. 469l–2.Pub. L. 105–203, § 4, as added Pub. L. 106–291, title I, § 150(h), Oct. 11, 2000, 114 Stat. 959; Pub. L. 110–229, title III, subtitle G, § 361(a)(2), May 8, 2008, 122 Stat. 801.



Statutory Notes and Related Subsidiaries
National Underground Railroad Freedom CenterPub. L. 106–291, title I, § 150(b), Oct. 11, 2000, 114 Stat. 956, provided that:
“(1) Findings.—Congress finds that—“(A) the National Underground Railroad Freedom Center (hereinafter ‘Freedom Center’) is a nonprofit organization incorporated under the laws of the State of Ohio in 1995;

“(B) the objectives of the Freedom Center are to interpret the history of the Underground Railroad through development of a national cultural institution in Cincinnati, Ohio, that will house an interpretive center, including museum, educational, and research facilities, all dedicated to communicating to the public the importance of the quest for human freedom which provided the foundation for the historic and inspiring story of the Underground Railroad;

“(C) the city of Cincinnati has granted exclusive development rights for a prime riverfront location to the Freedom Center;

“(D) the Freedom Center will be a national center linked through state-of-the-art technology to Underground Railroad sites and facilities throughout the United States and to a constituency that reaches across the United States, Canada, Mexico, the Caribbean and beyond; and

“(E) the Freedom Center has reached an agreement with the National Park Service to pursue a range of historical and educational cooperative activities related to the Underground Railroad, including but not limited to assisting the National Park Service in the implementation of the National Underground Railroad Network to Freedom Act [see 54 U.S.C. 308301 et seq.].


“(2) Purposes.—The purposes of this section are—“(A) to promote preservation and public awareness of the history of the Underground Railroad;

“(B) to assist the Freedom Center in the development of its programs and facilities in Cincinnati, Ohio; and

“(C) to assist the National Park Service in the implementation of the National Underground Railroad Network to Freedom Act (112 Stat. 679; [former] 16 U.S.C. 469l and following) [see 54 U.S.C. 308301 et seq.].”







§ 308304. Authorization of appropriations(a) Amounts.—There is authorized to be appropriated to carry out this chapter $2,500,000 for each fiscal year, of which—(1) $2,000,000 shall be used to carry out section 308302 of this title; and

(2) $500,000 shall be used to carry out section 308303 of this title.


(b) Limitation.—No amount may be appropriated for the purposes of this chapter except to the Secretary for carrying out the responsibilities of the Secretary as set forth in this chapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3235.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30830416 U.S.C. 469l–3.Pub. L. 105–203, § 5, as added Pub. L. 110–229, title III, subtitle G, § 361(a)(3), May 8, 2008, 122 Stat. 801.






CHAPTER 3084—AFRICAN AMERICAN CIVIL RIGHTS NETWORK



Sec.


308401.Definition of network.


308402.African American Civil Rights Network.


308403.Cooperative agreements and memoranda of understanding.


308404.Sunset.




Editorial Notes
Amendments2019—Pub. L. 116–9, title II, § 2407(a), Mar. 12, 2019, 133 Stat. 750, substituted “African American Civil Rights Network” for “U.S. Civil Rights Network” in chapter heading and in item 308402.


§ 308401. Definition of network 11 So in original. Probably should be capitalized.
In this chapter, the term “Network” means the African American Civil Rights Network established under section 308402(a).
(Added Pub. L. 115–104, § 3(a), Jan. 8, 2018, 131 Stat. 2260.)

Statutory Notes and Related Subsidiaries
PurposesPub. L. 115–104, § 2, Jan. 8, 2018, 131 Stat. 2260, provided that: 
“The purposes of this Act [enacting this chapter] are—
“(1) to recognize—“(A) the importance of the African American civil rights movement; and

“(B) the sacrifices made by the people who fought against discrimination and segregation; and


“(2) to authorize the National Park Service to coordinate and facilitate Federal and non-Federal activities to commemorate, honor, and interpret—“(A) the history of the African American civil rights movement;

“(B) the significance of the civil rights movement as a crucial element in the evolution of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.); and

“(C) the relevance of the African American civil rights movement in fostering the spirit of social justice and national reconciliation.”







§ 308402. African American Civil Rights Network(a) In General.—The Secretary shall establish, within the Service, a program to be known as the “African American Civil Rights Network”.

(b) Duties of Secretary.—In carrying out the Network, the Secretary shall—(1) review studies and reports to complement and not duplicate studies of the historical importance of the African American civil rights movement that may be underway or completed, such as the Civil Rights Framework Study;

(2) produce and disseminate appropriate educational materials relating to the African American civil rights movement, such as handbooks, maps, interpretive guides, or electronic information;

(3) enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance under subsection (c); and

(4)(A) create and adopt an official, uniform symbol or device for the Network; and

(B) issue regulations for the use of the symbol or device adopted under subparagraph (A).



(c) Elements.—The Network shall encompass the following elements:(1) All units and programs of the Service that are determined by the Secretary to relate to the African American civil rights movement during the period from 1939 through 1968.

(2) With the consent of the property owner, other Federal, State, local, and privately owned properties that—(A) relate to the African American civil rights movement;

(B) have a verifiable connection to the African American civil rights movement; and

(C) are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places.


(3) Other governmental and nongovernmental facilities and programs of an educational, research, or interpretive nature that are directly related to the African American civil rights movement.


(Added Pub. L. 115–104, § 3(a), Jan. 8, 2018, 131 Stat. 2261; amended Pub. L. 116–9, title II, § 2407(a), Mar. 12, 2019, 133 Stat. 750.)

Editorial Notes
Amendments2019—Pub. L. 116–9 substituted “African American Civil Rights Network” for “U.S. Civil Rights Network” in section catchline and subsec. (a).

Statutory Notes and Related Subsidiaries
ReferencesPub. L. 116–9, title II, § 2407(c), Mar. 12, 2019, 133 Stat. 750, provided that: “Any reference in any law (other than in this section [amending this section and analyses preceding section 100101 and preceding section 308401 of this title]), regulation, document, record, map, or other paper of the United States to the ‘U.S. Civil Rights Network’ shall be considered to be a reference to the ‘African American Civil Rights Network’.”




§ 308403. Cooperative agreements and memoranda of understanding
To achieve the purposes of this chapter and to ensure effective coordination of the Federal and non-Federal elements of the Network described in section 308402(c) with System units and programs of the Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities.
(Added Pub. L. 115–104, § 3(a), Jan. 8, 2018, 131 Stat. 2261.)

§ 308404. Sunset
This program shall expire on the date that is 7 years after the date of enactment of this chapter.
(Added Pub. L. 115–104, § 3(a), Jan. 8, 2018, 131 Stat. 2261.)

Editorial Notes

References in TextThe date of enactment of this chapter, referred to in text, is the date of enactment of Pub. L. 115–104, which was approved Jan. 8, 2018.




CHAPTER 3085—NATIONAL WOMEN’S RIGHTS HISTORY PROJECT



Sec.


308501.National women’s rights history project national registry.


308502.National women’s rights history project partnerships network.



§ 308501. National women’s rights history project national registry(a) In General.—The Secretary may make annual grants to State historic preservation offices for not more than 5 years to assist the State historic preservation offices in surveying, evaluating, and nominating to the National Register of Historic Places women’s rights history properties.

(b) Eligibility.—In making grants under subsection (a), the Secretary shall give priority to grants relating to properties associated with the multiple facets of the women’s rights movement, such as politics, economics, education, religion, and social and family rights.

(c) Updates.—The Secretary shall ensure that the National Register travel itinerary website entitled “Places Where Women Made History” is updated to contain—(1) the results of the inventory conducted under subsection (a); and

(2) any links to websites related to places on the inventory.


(d) Cost-Sharing Requirement.—The Federal share of the cost of any activity carried out using any assistance made available under this section shall be 50 percent.

(e) Authorization of Appropriations.—There is authorized to be appropriated to the Secretary to carry out this section $1,000,000 for each of fiscal years 2012 and 2013.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3236.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30850116 U.S.C. 469m(b).Pub. L. 111–11, title VII, subtitle B, § 7111(b), Mar. 30, 2009, 123 Stat. 1200.


In subsection (e), reference to fiscal years 2009 to 2011 is omitted as obsolete.



§ 308502. National women’s rights history project partnerships network(a) Grants.—The Secretary may make matching grants and give technical assistance for development of a network of governmental and nongovernmental entities (referred to in this section as the “network”), the purpose of which is to provide interpretive and educational program development of national women’s rights history, including historic preservation.

(b) Management of Network.—(1) In general.—Through a competitive process, the Secretary shall designate a nongovernmental managing entity to manage the network.

(2) Coordination.—The nongovernmental managing entity designated under paragraph (1) shall work in partnership with the Director and State historic preservation offices to coordinate operation of the network.


(c) Cost-Sharing Requirement.—(1) In general.—The Federal share of the cost of any activity carried out using any assistance made available under this section shall be 50 percent.

(2) State historic preservation offices.—Matching grants for historic preservation specific to the network may be made available through State historic preservation offices.


(d) Authorization of Appropriations.—There is authorized to be appropriated to the Secretary to carry out this section $1,000,000 for each of fiscal years 2012 and 2013.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3236.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30850216 U.S.C. 469m(c).Pub. L. 111–11, title VII, subtitle B, § 7111(c), Mar. 30, 2009, 123 Stat. 1200.


In subsection (b)(1), the words “nongovernmental managing entity” are substituted for “nongovernmental managing network” for consistency.
In subsection (d), reference to fiscal years 2009 to 2011 is omitted as obsolete.




CHAPTER 3087—NATIONAL MARITIME HERITAGE



Sec.


308701.Policy.


308702.Definitions.


308703.National Maritime Heritage Grants Program.


308704.Funding.


308705.Designation of America’s National Maritime Museum.


308706.Regulations.


308707.Applicability of other authorities.



§ 308701. Policy
It shall be the policy of the Federal Government, in partnership with the States and local governments and private organizations and individuals, to—(1) use measures, including financial and technical assistance, to foster conditions under which our modern society and our historic maritime resources can exist in productive harmony;

(2) provide leadership in the preservation of the historic maritime resources of the United States;

(3) contribute to the preservation of historic maritime resources and give maximum encouragement to organizations and individuals undertaking preservation by private means; and

(4) assist State and local governments to expand their maritime historic preservation programs and activities.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3237.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30870116 U.S.C. 5402.Pub. L. 103–451, § 3, Nov. 2, 1994, 108 Stat. 4770.





§ 308702. Definitions
In this chapter:(1) National trust.—The term “National Trust” means the National Trust for Historic Preservation in the United States established under section 312102 of this title.

(2) Private nonprofit organization.—The term “private nonprofit organization” means any person that is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 501(a)) and described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)).

(3) Program.—The term “Program” means the National Maritime Heritage Grants Program established under section 308703(a) of this title.

(4) State historic preservation officer.—The term “State Historic Preservation Officer” means a State Historic Preservation Officer appointed pursuant to section 302301(1) of this title by the chief executive official of a State having a State Historic Preservation Program approved by the Secretary under that section.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3237.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30870216 U.S.C. 5406.Pub. L. 103–451, § 7, Nov. 2, 1994, 108 Stat. 4777.


The definition of “Committee” is omitted as obsolete.



§ 308703. National Maritime Heritage Grants Program(a) Establishment.—There is established in the Department of the Interior the National Maritime Heritage Grants Program, to foster in the American public a greater awareness and appreciation of the role of maritime endeavors in our Nation’s history and culture. The Program shall consist of—(1) annual grants to the National Trust for subgrants administered by the National Trust for maritime heritage education projects under subsection (b); and

(2) grants to State Historic Preservation Officers for maritime heritage preservation projects carried out or administered by those Officers under subsection (c).


(b) Grants for Maritime Heritage Education Projects.—(1) Grants to national trust.—The Secretary, subject to paragraph (2), and the availability of amounts for that purpose under section 308704(b)(1)(A) of this title, shall make an annual grant to the National Trust for maritime heritage education projects.

(2) Use of grants.—Amounts received by the National Trust as an annual grant under this subsection shall be used to make subgrants to State and local governments and private nonprofit organizations to carry out education projects that have been approved by the Secretary under subsection (f) and that consist of—(A) assistance to any maritime museum or historical society for—(i) existing and new educational programs, exhibits, educational activities, conservation, and interpretation of artifacts and collections;

(ii) minor improvements to educational and museum facilities; and

(iii) other similar activities;


(B) activities designed to encourage the preservation of traditional maritime skills, including—(i) building and operation of vessels of all sizes and types for educational purposes;

(ii) special skills such as wood carving, sail making, and rigging;

(iii) traditional maritime art forms; and

(iv) sail training;


(C) other educational activities relating to historic maritime resources, including—(i) maritime  educational  waterborne-experience programs in historic vessels or vessel reproductions;

(ii) maritime archeological field schools; and

(iii) educational programs on other aspects of maritime history;


(D) heritage programs focusing on maritime historic resources, including maritime heritage trails and corridors; or

(E) the construction and use of reproductions of historic maritime resources for educational purposes, if a historic maritime resource no longer exists or would be damaged or consumed through direct use.



(c) Grants for Maritime Heritage Preservation Projects.—(1) Grants to state historic preservation officers.—The Secretary, acting through the National Maritime Initiative of the Service and subject to paragraph (2), and the availability of amounts for that purpose under section 308704(b)(1)(A) of this title, shall make grants to State Historic Preservation Officers for maritime heritage preservation projects.

(2) Use of grants.—Amounts received by a State Historic Preservation Officer as a grant under this subsection shall be used by the Officer to carry out, or to make subgrants to local governments and private nonprofit organizations to carry out, projects that have been approved by the Secretary under subsection (f) for the preservation of historic maritime resources through—(A) identification of historic maritime resources, including underwater archeological sites;

(B) acquisition of historic maritime resources for the purposes of preservation;

(C) repair, restoration, stabilization, maintenance, or other capital improvements to historic maritime resources, in accordance with standards prescribed by the Secretary; and

(D) research, recording (through drawings, photographs, or otherwise), planning (through feasibility studies, architectural and engineering services, or otherwise), and other services carried out as part of a preservation program for historic maritime resources.



(d) Criteria for Direct Grant and Subgrant Eligibility.—To qualify for a subgrant from the National Trust under subsection (b), or a direct grant to or a subgrant from a State Historic Preservation Officer under subsection (c), a person shall—(1) demonstrate that the project for which the direct grant or subgrant will be used has the potential for reaching a broad audience with an effective educational program based on American maritime history, technology, or the role of maritime endeavors in American culture;

(2) match the amount of the direct grant or subgrant, on a 1-to-1 basis, with non-Federal assets from non-Federal sources, which may include cash or donated services fairly valued as determined by the Secretary;

(3) maintain records as may be reasonably necessary to fully disclose—(A) the amount and the disposition of the proceeds of the direct grant or subgrant;

(B) the total cost of the project for which the direct grant or subgrant is made; and

(C) other records as may be required by the Secretary, including such records as will facilitate an effective accounting for project funds;


(4) provide access to the Secretary for the purposes of any required audit and examination of any records of the person; and

(5) be a unit of State or local government, or a private nonprofit organization.


(e) Procedures, Terms, and Conditions.—(1) Application procedures.—An application for a subgrant under subsection (b), or a direct grant or subgrant under subsection (c), shall be submitted under procedures prescribed by the Secretary.

(2) Terms and conditions.—A person may not receive a subgrant under subsection (b), or a direct grant or subgrant under subsection (c), unless the person agrees to assume, after completion of the project for which the direct grant or subgrant is awarded, the total cost of the continued maintenance, repair, and administration of any property for which the subgrant will be used in a manner satisfactory to the Secretary.


(f) Allocation of, and Limitation on, Grant Funding.—(1) Allocation.—To the extent feasible, the Secretary shall ensure that the amount made available under subsection (b) for maritime heritage education projects is equal to the amount made available under subsection (c) for maritime heritage preservation projects.

(2) Limitation.—The amount provided by the Secretary in a fiscal year as grants under this section for projects relating to historic maritime resources owned or operated by the Federal Government shall not exceed 40 percent of the total amount available for the fiscal year for grants under this section.


(g) Publication of Direct Grant and Subgrant Information.—The Secretary shall publish annually in the Federal Register and otherwise as the Secretary considers appropriate—(1) a solicitation of applications for direct grants and subgrants under this section;

(2) a list of priorities for the making of those direct grants and subgrants;

(3) a single deadline for the submission of applications for those direct grants and subgrants; and

(4) other relevant information.


(h) Direct Grant and Subgrant Administration.—(1) Responsibility.—(A) National trust.—The National Trust is responsible for administering subgrants for maritime heritage education projects under subsection (b).

(B) Secretary.—The Secretary is responsible for administering direct grants for maritime heritage preservation projects under subsection (c).

(C) State historic preservation officers.—State Historic Preservation Officers are responsible for administering subgrants for maritime heritage preservation projects under subsection (c).


(2) Actions.—The appropriate responsible party under paragraph (1) shall administer direct grants or subgrants by—(A) publicizing the Program to prospective grantees, subgrantees, and the public at large, in cooperation with the Service, the Maritime Administration, and other appropriate government agencies and private institutions;

(B) answering inquiries from the public, including providing information on the Program as requested;

(C) distributing direct grant and subgrant applications;

(D) receiving direct grant and subgrant applications and ensuring their completeness;

(E) keeping records of all direct grant and subgrant awards and expenditures of funds;

(F) monitoring progress of projects carried out with direct grants and subgrants; and

(G) providing to the Secretary such progress reports as may be required by the Secretary.



(i) Assistance of Maritime Preservation Organizations.—The Secretary, the National Trust, and the State Historic Preservation Officers may, individually or jointly, enter into cooperative agreements with any private nonprofit organization with appropriate expertise in maritime preservation issues, or other qualified maritime preservation organizations, to assist in the administration of the Program.

(j) Report to Congress.—The Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Natural Resources of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on Armed Services of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives an annual report on the Program, including—(1) the total number of grant applications submitted and approved under the Program in the period covered by the report;

(2) a detailed description of each project funded under the Program in the period covered by the report;

(3) the results or accomplishments of each such project; and

(4) recommended priorities for achieving the policy set forth in section 308701 of this title.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3238; Pub. L. 114–328, div. C, title XXXV, § 3507(b), (c), Dec. 23, 2016, 130 Stat. 2778.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30870316 U.S.C. 5403.Pub. L. 103–451, § 4, Nov. 2, 1994, 108 Stat. 4770.


The text of 16 U.S.C. 5403(j) is omitted as obsolete.
In subsection (a), the text of 16 U.S.C. 5403(a)(3) is omitted as obsolete.
In subsections (b)(1) and (c)(1), the references are to paragraph (2) to correct errors in the source provisions.
In subsection (d)(4), the word “records” is substituted for “books, documents, papers, and records” to eliminate unnecessary words.
In subsection (f), the text of 16 U.S.C. 5403(f)(1) is omitted as obsolete.
In subsection (g), the text of 16 U.S.C. 5403(g)(2) is omitted as obsolete.
In subsection (h)(2), the text of 16 U.S.C. 5403(h)(5) and (6) is omitted as obsolete.

Editorial Notes
Amendments2016—Subsec. (c)(1). Pub. L. 114–328, § 3507(b), substituted “under section 308704(b)(1)(A)” for “under section 308704(b)(1)(B)”.
Subsec. (j). Pub. L. 114–328, § 3507(c)(1), in introductory provisions, substituted “the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Natural Resources of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on Armed Services of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives” for “Congress”.
Subsec. (j)(1). Pub. L. 114–328, § 3507(c)(3), added par. (1). Former par. (1) redesignated (2).
Subsec. (j)(2). Pub. L. 114–328, § 3507(c)(2), (4), redesignated par. (1) as (2) and inserted “detailed” before “description”. Former par. (2) redesignated (3).
Subsec. (j)(3), (4). Pub. L. 114–328, § 3507(c)(2), redesignated pars. (2) and (3) as (3) and (4), respectively.



§ 308704. Funding(a) Availability of Funds From Sale and Scrapping of Obsolete Vessels.—(1) In general.—Notwithstanding any other provision of law, the amount of funds credited in a fiscal year to the Vessel Operations Revolving Fund established by section 50301(a) of title 46 that is attributable to the sale of obsolete vessels in the National Defense Reserve Fleet that are scrapped or sold under section 57102, 57103, or 57104 of title 46 shall be available until expended as follows:(A) Fifty percent shall be available to the Administrator of the Maritime Administration for such acquisition, maintenance, repair, reconditioning, or improvement of vessels in the National Defense Reserve Fleet as is authorized under other Federal law.

(B) Twenty five percent shall be available to the Administrator of the Maritime Administration for the payment or reimbursement of expenses incurred by or on behalf of State maritime academies or the United States Merchant Marine Academy for facility and training ship maintenance, repair, and modernization, and for the purchase of simulators and fuel.

(C) The remainder shall be available to the Secretary to carry out the Program, as provided in subsection (b).


(2) Applicability.—Paragraph (1) does not apply to amounts credited to the Vessel Operations Revolving Fund before July 1, 1994.


(b) Use of Amounts for Program.—(1) Allocation.—(A) In general.—Except as provided in subparagraph (B) and paragraph (2), of the amounts available each fiscal year for the Program under subsection (a)(1)(C)—(i) 50 percent shall be used for grants under section 308703(b); and

(ii) 50 percent shall be used for grants under section 308703(c).


(B) Set aside.—(i) In general.—Not less than 25 percent of the amounts available each fiscal year for the Program under subsection (a)(1)(C) shall be used for the preservation and presentation to the public of the maritime heritage property of the Maritime Administration.

(ii) Direct transfers.—The Secretary may provide amounts used for the preservation and presentation to the public of the maritime heritage property of the Maritime Administration through direct transfers to the Maritime Administration.

(iii) Waiver.—The Maritime Administrator may waive the application of clause (i) for any fiscal year.



(2) Administrative expenses.—(A) In general.—Not more than 15 percent or $500,000, whichever is less, of the amount available for the Program under subsection (a)(1)(C) for a fiscal year may be used for expenses of administering the Program.

(B) Allocation.—Of the amount available under subparagraph (A) for a fiscal year—(i) one half shall be allocated to the National Trust for expenses incurred in administering grants under section 308703(b) of this title; and

(ii) one half shall be allocated as appropriate by the Secretary to the Service and participating State Historic Preservation Officers.




(c) Disposal of Vessels.—(1) Requirement.—The Secretary of Transportation shall dispose (by sale or by purchase of disposal services) of all vessels described in paragraph (2)—(A) in accordance with a priority system for disposing of vessels, as determined by the Secretary, that shall include provisions requiring the Maritime Administration to—(i) dispose of all deteriorated high priority ships that are available for disposal within 12 months of their designation as available for disposal; and

(ii) give priority to the disposition of those vessels that pose the most significant danger to the environment or cost the most to maintain;


(B) in the manner that provides the best value to the Federal Government, except in any case in which obtaining the best value would require towing a vessel and the towing poses a serious threat to the environment; and

(C) in accordance with the plan of the Department of Transportation for disposal of those vessels and requirements under sections 57102 to 57104 of title 46.


(2) Description of vessels.—The vessels referred to in paragraph (1) are the vessels in the National Defense Reserve Fleet after July 1, 1994, that—(A) are not assigned to the Ready Reserve Force component of the National Defense Reserve Fleet; and

(B) are not specifically authorized or required by statute to be used for a particular purpose.



(d) Treatment of Available Amounts.—Amounts available under this section shall not be considered in any determination of the amounts available to the Department of the Interior.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3241; Pub. L. 114–328, div. C, title XXXV, § 3507(a), Dec. 23, 2016, 130 Stat. 2777.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30870416 U.S.C. 5405.Pub. L. 103–451, § 6, Nov. 2, 1994, 108 Stat. 4776; Pub. L. 105–85, div. A, title X, § 1026(c), Nov. 18, 1997, 111 Stat. 1878; Pub. L. 106–398, § 1 [div. C, title XXXV, § 3502(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–490; Pub. L. 110–181, div. C, title XXXV, § 3514, Jan. 28, 2008, 122 Stat. 594; Pub. L. 111–84, div. C, title XXXV, § 3509, Oct. 28, 2009, 123 Stat. 2721; Pub. L. 111–383, div. A, title X, § 1075(n), Jan. 7, 2011, 124 Stat. 4378.


The text of 16 U.S.C. 5405(b)(2) is omitted as obsolete.
In subsection (a)(1)(C), before subparagraph (i), the words “whether collected before or after October 28, 2009” are omitted as obsolete.

Editorial Notes
Amendments2016—Subsec. (a)(1)(C). Pub. L. 114–328, § 3507(a)(1), amended subpar. (C) generally. Prior to amendment, subpar. (C) related to availability of remainder of funds.
Subsec. (b)(1). Pub. L. 114–328, § 3507(a)(2), amended par. (1) generally. Prior to amendment, par. (1) related to use of amounts for certain projects under the National Maritime Heritage Grants Program.

Statutory Notes and Related Subsidiaries
Pilot Program on Export of Obsolete Vessels for Dismantlement and RecyclingPub. L. 107–314, div. C, title XXXV, § 3504(c), (d), Dec. 2, 2002, 116 Stat. 2755, 2756, provided that:
“(c) Pilot Program on Export of Obsolete Vessels for Dismantlement and Recycling.—(1)(A) The Secretary of Transportation, Secretary of State, and Administrator of the Environmental Protection Agency shall jointly carry out one or more pilot programs through the Maritime Administration to explore the feasibility and advisability of various alternatives for exporting obsolete vessels in the National Defense Reserve Fleet for purposes of the dismantlement and recycling of such vessels.

“(B) The pilot programs shall be carried out in accordance with applicable provisions of law and regulations.


“(2)(A) The pilot programs under paragraph (1) shall be carried out during fiscal year 2003.

“(B) The pilot programs shall include a total of not more than four vessels.

“(C) The authority provided by this subsection is in addition to any other authority available to Maritime Administration for exporting obsolete vessels in the National Defense Reserve Fleet.


“(3) Activities under the pilot programs under paragraph (1) shall include the following:“(A) Exploration of the feasibility and advisability of a variety of alternatives (developed for purposes of the pilot programs) for exporting obsolete vessels in the National Defense Reserve Fleet for purposes of the dismantlement and recycling of such vessels.

“(B) Response by the Maritime Administration to proposals from the international ship recycling industry for innovative and cost-effective disposal solutions for obsolete vessels in the National Defense Reserve Fleet, including an evaluation of the feasibility and advisability of such proposals.

“(C) Demonstration of the extent to which the cost-effective dismantlement or recycling of obsolete vessels in the National Defense Reserve Fleet can be accomplished abroad in [a] manner that appropriately addresses concerns regarding worker health and safety and the environment.

“(D) Opportunities to transfer abroad processes, methodologies, and technologies for ship dismantlement and recycling in order to support the pilot programs and to improve international practices and standards for ship dismantlement and recycling.

“(E) Exploration of cooperative efforts with foreign governments (under a global action program on ship recycling or other program) in order to foster economically and environmentally sound ship recycling abroad.


“(4) The Secretary of Transportation shall submit to Congress a report on the pilot programs under paragraph (1) through the existing ship disposal reporting requirements in section 3502 of Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 [section 1 [div. C, title XXXV, § 3502] of Pub. L. 106–398, which amended former section 5405 of Title 16, Conservation, and enacted provisions set out below]. The report shall include a description of the activities under the pilot programs, and such recommendations for further legislative or administrative action as the Secretary considers appropriate.


“(d) Construction.—Nothing in this section shall be construed to establish a preference for the reefing or export of obsolete vessels in the National Defense Reserve Fleet over other alternatives available to the Secretary for the scrapping of such vessels under section 3502(d)(3) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001.”




Scrapping of National Defense Reserve Fleet VesselsPub. L. 106–398, § 1 [div. C, title XXXV, § 3502(b)–(f)], Oct. 30, 2000, 114 Stat. 1654, 1654A–490 to 1654A–492, as amended by Pub. L. 109–163, div. C, title XXXV, § 3505(a), Jan. 6, 2006, 119 Stat. 3551; Pub. L. 112–81, div. C, title XXXV, § 3504, Dec. 31, 2011, 125 Stat. 1717; Pub. L. 112–239, div. C, title XXXV, § 3502, Jan. 2, 2013, 126 Stat. 2222, provided that:
“(b) Selection of Scrapping Facilities.—The Secretary of Transportation may scrap obsolete vessels pursuant to section 6(c)(1) of the National Maritime Heritage Act of 1994 ([former] 16 U.S.C. 5405(c)(1)) [see 54 U.S.C. 308704(c)(1)] through qualified scrapping facilities, using the most expeditious scrapping methodology and location practicable. Scrapping facilities shall be selected under that section on a best value basis consistent with the Federal Acquisition Regulation, as in effect on the date of contract award, without any predisposition toward foreign or domestic facilities taking into consideration, among other things, the ability of facilities to scrap vessels—“(1) at least cost to the Government;

“(2) in a timely manner;

“(3) giving consideration to worker safety and the environment; and

“(4) in a manner that minimizes the geographic distance that a vessel must be towed when towing a vessel poses a serious threat to the environment.


“(c) Comprehensive Management Plan.—“(1) Requirement to develop plan.—The Secretary of Transportation shall prepare, publish, and submit to the Congress by not later than 180 days after the date of the enactment of this Act [probably should be “this subsection”, Jan. 6, 2006] a comprehensive plan for management of the vessel disposal program of the Maritime Administration in accordance with the recommendations made in the Government Accountability Office in report number GAO–05–264, dated March 2005.

“(2) Contents of plan.—The plan shall—“(A) include a strategy and implementation plan for disposal of obsolete National Defense Reserve Fleet vessels (including vessels added to the fleet after the enactment of this paragraph) in a timely manner, maximizing the use of all available disposal methods, including dismantling, use for artificial reefs, donation, and Navy training exercises;

“(B) identify and describe the funding and other resources necessary to implement the plan, and specific milestones for disposal of vessels under the plan;

“(C) establish performance measures to track progress toward achieving the goals of the program, including the expeditious disposal of ships commencing upon the date of the enactment of this paragraph;

“(D) develop a formal decisionmaking framework for the program; and

“(E) identify external factors that could impede successful implementation of the plan, and describe steps to be taken to mitigate the effects of such factors.



“(d) Implementation of Management Plan.—“(1) Requirement to implement.—Subject to the availability of appropriations, the Secretary shall implement the vessel disposal program of the Maritime Administration in accordance with—“(A) the management plan submitted under subsection (c); and

“(B) the requirements set forth in paragraph (2).


“(2) Utilization of domestic sources.—In the procurement of services under the vessel disposal program of the Maritime Administration, the Secretary shall—“(A) use full and open competition; and

“(B) utilize domestic sources to the maximum extent practicable.



“(e) Failure to Submit Plan.—“(1) Private management contract for disposal of maritime administration vessels.—The Secretary of Transportation, subject to the availability of appropriations, shall promptly award a contract using full and open competition to expeditiously implement all aspects of disposal of obsolete National Defense Reserve Fleet vessels.

“(2) Application.—This subsection shall apply beginning 180 days after the date of the enactment of this subsection [Jan. 6, 2006], unless the Secretary of Transportation has submitted to the Congress the comprehensive plan required under subsection (c).


“(f) Briefings.—The Maritime Administrator shall, upon request, provide briefings to the Committee on Transportation and Infrastructure, the Committee on Natural Resources, and the Committee on Armed Services of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate, on the progress made in recycling vessels, problems encountered with recycling vessels, issues relating to vessel recycling, and other issues relating to vessel recycling and disposal.”






§ 308705. Designation of America’s National Maritime Museum(a) In General.—America’s National Maritime Museum shall be composed of the museums designated by law to be museums of America’s National Maritime Museum on the basis that the museums—(1) house a collection of maritime artifacts clearly representing the Nation’s maritime heritage; and

(2) provide outreach programs to educate the public about the Nation’s maritime heritage.


(b) Initial Designation.—The following museums (meeting the criteria specified in subsection (a)) are designated as museums of America’s National Maritime Museum:(1) The Mariners’ Museum, located at 100 Museum Drive, Newport News, Virginia.

(2) The South Street Seaport Museum, located at 207 Front Street, New York, New York.


(c) Future Designation of Other Museums Not Precluded.—The designation of the museums referred to in subsection (b) as museums of America’s National Maritime Museum does not preclude the designation by law of any other museum that meets the criteria specified in subsection (a) as a museum of America’s National Maritime Museum.

(d) Reference to Museums.—Any reference in any law, map, regulation, document, paper, or other record of the United States to a museum designated by law to be a museum of America’s National Maritime Museum shall be deemed to be a reference to that museum as a museum of America’s National Maritime Museum.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3242.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30870516 U.S.C. 5409.Pub. L. 105–261, div. A, title X, § 1068, Oct. 17, 1998, 112 Stat. 2135.





§ 308706. Regulations
The Secretary, after consultation with the National Trust, the National Conference of State Historic Preservation Officers, and appropriate members of the maritime heritage community, shall prescribe appropriate guidelines, procedures, and regulations to carry out the chapter, including direct grant and subgrant priorities, the method of solicitation and review of direct grant and subgrant proposals, criteria for review of direct grant and subgrant proposals, administrative requirements, reporting and recordkeeping requirements, and any other requirements the Secretary considers appropriate.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30870616 U.S.C. 5407.Pub. L. 103–451, § 8, Nov. 2, 1994, 108 Stat. 4778.


The words “within 1 year after November 2, 1994” are omitted as obsolete.



§ 308707. Applicability of other authorities
The authorities contained in this chapter shall be in addition to, and shall not be construed to supersede or modify those contained in division A of this subtitle.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30870716 U.S.C. 5408.Pub. L. 103–451, § 9, Nov. 2, 1994, 108 Stat. 4778.






CHAPTER 3089—SAVE AMERICA’S TREASURES PROGRAM



Sec.


308901.Definitions.


308902.Establishment.


308903.Grants.


308904.Guidelines and regulations.


308905.Authorization of appropriations.



§ 308901. Definitions
In this chapter:(1) Collection.—The term “collection” means a collection of intellectual and cultural artifacts, including documents, sculpture, and works of art.

(2) Eligible entity.—The term “eligible entity” means a Federal entity, State, local, or tribal government, educational institution, or nonprofit organization.

(3) Historic property.—The term “historic property” has the meaning given the term in section 300308 of this title.

(4) Nationally significant.—The term “nationally significant”, in reference to a collection or historic property, means a collection or historic property that meets the applicable criteria for national significance, in accordance with regulations promulgated by the Secretary pursuant to section 302103 of this title.

(5) Program.—The term “program” means the Save America’s Treasures Program established under section 308902(a) of this title.

(6) Secretary.—The term “Secretary” means the Secretary, acting through the Director.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3243.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30890116 U.S.C. 469o(b).Pub. L. 111–11, title VII, subtitle D, § 7303(b), Mar. 30, 2009, 123 Stat. 1216.


In paragraph (4), the words “in reference to a collection or historic property” are added for clarity.



§ 308902. Establishment(a) In General.—There is established in the Department of the Interior the Save America’s Treasures Program.

(b) Participants.—In consultation and partnership with the National Endowment for the Arts, the National Endowment for the Humanities, the Institute of Museum and Library Services, the National Trust for Historic Preservation in the United States, the National Conference of State Historic Preservation Officers, the National Association of Tribal Historic Preservation Officers, and the President’s Committee on the Arts and the Humanities, the Secretary shall use the amounts made available under section 308905 of this title to provide grants to eligible entities for projects to preserve nationally significant collections and historic property.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3244.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30890216 U.S.C. 469o(a), (c)(1).Pub. L. 111–11, title VII, subtitle D, § 7303(a), (c)(1), Mar. 30, 2009, 123 Stat. 1216, 1217.


In subsection (a), the words “The purpose of this section is to authorize within the Department of the Interior the Save America’s Treasures Program” are omitted as unnecessary. The words “to be carried out by the Director of the National Park Service” are omitted because the definition of “Secretary” in section 308901 of the new title provides that the Secretary acts through the Director and because this is the only place in the chapter where the Director is mentioned.
In subsection (b), the words “subject to paragraph (6)(A)(ii)” are omitted as unnecessary.



§ 308903. Grants(a) Determination of Grants.—Of the amounts made available for grants under section 308905 of this title, not less than 50 percent shall be made available for grants for projects to preserve collections and historic property, to be distributed through a competitive grant process administered by the Secretary, subject to the selection criteria established under subsection (d).

(b) Application for Grants.—To be considered for a grant under the program an eligible entity shall submit to the Secretary an application containing such information as the Secretary may require.

(c) Collections and Historic Property Eligible for Grants.—(1) In general.—A collection or historic property shall be provided a grant under the program only if the Secretary determines that the collection or historic property is—(A) nationally significant; and

(B) threatened or endangered.


(2) Eligible collections.—A determination by the Secretary regarding the national significance of a collection under paragraph (1)(A) shall be made in consultation with the organizations described in section 308902(b) of this title, as appropriate.

(3) Eligible historic property.—To be eligible for a grant under the program, a historic property shall, as of the date of the grant application—(A) be listed on the National Register of Historic Places at the national level of significance; or

(B) be designated as a National Historic Landmark.



(d) Selection Criteria.—(1) In general.—The Secretary shall not provide a grant under this chapter to a project for a collection or historic property unless the project—(A) eliminates or substantially mitigates the threat of destruction or deterioration of the collection or historic property;

(B) has a clear public benefit; and

(C) is able to be completed on schedule and within the budget described in the grant application.


(2) Preference.—In providing grants under this chapter, the Secretary may give preference to projects that carry out the purposes of both the program and the Preserve America Program.

(3) Limitation.—In providing grants under this chapter, the Secretary shall provide only one grant to each project selected for a grant.


(e) Consultation and Notification by Secretary.—(1) Consultation.—(A) In general.—Subject to subparagraph (B), the Secretary shall consult with the organizations described in section 308902(b) of this title in preparing the list of projects to be provided grants for a fiscal year under the program.

(B) Limitation.—If an organization described in section 308902(b) of this title has submitted an application for a grant under the program, the organization shall be recused by the Secretary from the consultation requirements under subparagraph (A) and section 308902(b) of this title.


(2) Notification.—Not later than 30 days before the date on which the Secretary provides grants for a fiscal year under the program, the Secretary shall submit to the Committee on Energy and Natural Resources and Committee on Appropriations of the Senate and the Committee on Natural Resources and Committee on Appropriations of the House of Representatives a list of any eligible projects that are to be provided grants under the program for the fiscal year.


(f) Cost-Sharing Requirement.—(1) In general.—The non-Federal share of the cost of carrying out a project provided a grant under this chapter shall be not less than 50 percent of the total cost of the project.

(2) Form of non-federal share.—The non-Federal share required under paragraph (1) shall be in the form of—(A) cash; or

(B) donated supplies or related services, the value of which shall be determined by the Secretary.


(3) Requirement.—The Secretary shall ensure that each applicant for a grant has the capacity and a feasible plan for securing the non-Federal share for an eligible project required under paragraph (1) before a grant is provided to the eligible project under the program.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3244.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30890316 U.S.C. 469o(c)(2) through (7).Pub. L. 111–11, title VII, subtitle D, § 7303(c)(2) through (7), Mar. 30, 2009, 123 Stat. 1217.


In subsections (b) and (c), the word “competitive” is omitted for consistency in the chapter.
In subsection (e)(1)(A), the words “by the Secretary” are omitted as unnecessary.
In subsection (e)(1)(B), the word “organization” is substituted for “entity” for consistency.



§ 308904. Guidelines and regulations
The Secretary shall develop any guidelines and prescribe any regulations that the Secretary determines to be necessary to carry out this chapter.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3245.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30890416 U.S.C. 469o(d).Pub. L. 111–11, title VII, subtitle D, § 7303(d), Mar. 30, 2009, 123 Stat. 1218.





§ 308905. Authorization of appropriations
There is authorized to be appropriated to carry out this chapter $50,000,000 for each fiscal year, to remain available until expended.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3245.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30890516 U.S.C. 469o(e).Pub. L. 111–11, title VII, subtitle D, § 7303(e), Mar. 30, 2009, 123 Stat. 1218.






CHAPTER 3091—COMMEMORATION OF FORMER PRESIDENTS



Sec.


309101.Sites and structures that commemorate former Presidents.



§ 309101. Sites and structures that commemorate former Presidents(a) Survey.—The Secretary may conduct a survey of sites that the Secretary considers exhibit qualities most appropriate for the commemoration of each former President. The survey may—(1) include sites associated with the deeds, leadership, or lifework of a former President; and

(2) identify sites or structures historically unrelated to a former President but that may be suitable as a memorial to honor that President.


(b) Reports.—The Secretary shall, from time to time, prepare and transmit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate reports on individual sites and structures identified in a survey under subsection (a), together with the Secretary’s recommendation as to whether the site or structure is suitable for establishment as a national historic site or national memorial to commemorate a former President. Each report shall include pertinent information with respect to the need for acquisition of land and interests in land, the development of facilities, and the operation and maintenance of the site or structure and the estimated cost of the operation and maintenance.

(c) Establishment as National Historic Site.—If during the 6-month period following the transmittal of a report pursuant to subsection (b) neither Committee has by vote of a majority of its members disapproved a recommendation of the Secretary that a site or structure is suitable for establishment as a national historic site, the Secretary may by appropriate order establish the site or structure as a national historic site, including the land and interests in land identified in the report accompanying the recommendation of the Secretary.

(d) Acquistion 11 So in original. Probably should be “Acquisition”. of Land and Interests in Land.—The Secretary may acquire the land and interests in land by donation, purchase with donated or appropriated funds, transfer from any other Federal agency, or exchange.

(e) Effect of Section.—Nothing in this section shall be construed as diminishing the authority of the Secretary under chapter 3201 of this title or as authorizing the Secretary to establish any national memorial, creation of which is expressly reserved to Congress.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3246.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30910116 U.S.C. 467b(a) through (c).Pub. L. 96–199, title I, § 120(a) through (c), Mar. 5, 1980, 94 Stat. 73; Pub. L. 103–437, § 6(d)(26), Nov. 2, 1994, 108 Stat. 4584.


In subsection (d), the words “and he shall administer the site in accordance with sections 1, 2, 3, and 4 of this title, as amended and supplemented, and sections 461 to 467 of this title, as amended” are omitted as unnecessary because a site established under this section is a System unit that the Secretary administers under 16 U.S.C. 1, 2, 3, 4, and 461 to 467, restated as section 100101(a), chapter 1003, sections 100751(a), 100752, 100753, and 102101, and chapter 3201 of the new title.





Subdivision 2—Administered Jointly With National Park Service
CHAPTER 3111—PRESERVE AMERICA PROGRAM



Sec.


311101.Definitions.


311102.Establishment.


311103.Designation of Preserve America Communities.


311104.Regulations.


311105.Authorization of appropriations.



§ 311101. Definitions
In this chapter:(1) Council.—The term “Council” means the Advisory Council on Historic Preservation.

(2) Heritage tourism.—The term “heritage tourism” means the conduct of activities to attract and accommodate visitors to a site or area based on the unique or special aspects of the history, landscape (including trail systems), and culture of the site or area.

(3) Program.—The term “program” means the Preserve America Program established under section 311102(a).

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3247.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31110116 U.S.C. 469n(b).Pub. L. 111–11, title VII, subtitle D, § 7302(b), Mar. 30, 2009, 123 Stat. 1214.





§ 311102. Establishment(a) In General.—There is established in the Department of the Interior the Preserve America Program, under which the Secretary, in partnership with the Council, may provide competitive grants to States, local governments (including local governments in the process of applying for designation as Preserve America Communities under section 311103 of this title, Indian tribes, communities designated as Preserve America Communities under section 311103 of this title, State historic preservation offices, and tribal historic preservation offices to support preservation efforts through heritage tourism, education, and historic preservation planning activities.

(b) Eligible Projects.—(1) In general.—The following projects shall be eligible for a grant under this chapter:(A) A project for the conduct of—(i) research on, and documentation of, the history of a community; and

(ii) surveys of the historic resources of a community.


(B) An education and interpretation project that conveys the history of a community or site.

(C) A planning project (other than building rehabilitation) that advances economic development using heritage tourism and historic preservation.

(D) A training project that provides opportunities for professional development in areas that would aid a community in using and promoting its historic resources.

(E) A project to support heritage tourism in a Preserve America Community designated under section 311103 of this title.

(F) Other nonconstruction projects that identify or promote historic properties or provide for the education of the public about historic properties that are consistent with the purposes of this chapter.


(2) Limitation.—In providing grants under this chapter, the Secretary shall provide only one grant to each eligible project selected for a grant.


(c) Preference.—In providing grants under this chapter, the Secretary may give preference to projects that carry out the purposes of both the program and the Save America’s Treasures Program.

(d) Consultation and Notification.—(1) Consultation.—The Secretary shall consult with the Council in preparing the list of projects to be provided grants for a fiscal year under the program.

(2) Notification.—Not later than 30 days before the date on which the Secretary provides grants for a fiscal year under the program, the Secretary shall submit to the Committee on Energy and Natural Resources and Committee on Appropriations of the Senate and the Committee on Natural Resources and Committee on Appropriations of the House of Representatives a list of any eligible projects that are to be provided grants under the program for the fiscal year.


(e) Cost-Sharing Requirement.—(1) In general.—The non-Federal share of the cost of carrying out a project provided a grant under this chapter shall be not less than 50 percent of the total cost of the project.

(2) Form of non-federal share.—The non-Federal share required under paragraph (1) shall be in the form of—(A) cash; or

(B) donated supplies and related services, the value of which shall be determined by the Secretary.


(3) Requirement.—The Secretary shall ensure that each applicant for a grant has the capacity to secure, and a feasible plan for securing, the non-Federal share for an eligible project required under paragraph (1) before a grant is provided to the eligible project under the program.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3247.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31110216 U.S.C. 469n(c).Pub. L. 111–11, title VII, subtitle D, § 7302(c), Mar. 30, 2009, 123 Stat. 1214.





§ 311103. Designation of Preserve America Communities(a) Application.—To be considered for designation as a Preserve America Community, a community, tribal area, or neighborhood shall submit to the Council an application containing such information as the Council may require.

(b) Criteria.—To be designated as a Preserve America Community under the program, a community, tribal area, or neighborhood that submits an application under subsection (a) shall, as determined by the Chairman of the Council, in consultation with the Secretary, meet criteria required by the Chairman of the Council and, in addition, consider—(1) protection and celebration of the heritage of the community, tribal area, or neighborhood;

(2) use of the historic assets of the community, tribal area, or neighborhood for economic development and community revitalization; and

(3) encouragement of people to experience and appreciate local historic resources through education and heritage tourism programs.


(c) Local Governments Previously Certified for Historic Preservation Activities.—The Council shall establish an expedited process for Preserve America Community designation for local governments previously certified for historic preservation activities under section 302502 of this title.

(d) Guidelines.—The Chairman of the Council, in consultation with the Secretary, shall establish any guidelines that are necessary to carry out this section.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3248; Pub. L. 114–289, title V, § 501(d), Dec. 16, 2016, 130 Stat. 1490.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31110316 U.S.C. 469n(d).Pub. L. 111–11, title VII, subtitle D, § 7302(d), Mar. 30, 2009, 123 Stat. 1215.



Editorial Notes
Amendments2016—Subsec. (b). Pub. L. 114–289 substituted “Chairman of the Council” for “Council” in two places in introductory provisions.
Subsec. (d). Pub. L. 114–289 substituted “Chairman of the Council” for “Council”.



§ 311104. Regulations
The Secretary shall develop any guidelines and issue any regulations that the Secretary determines to be necessary to carry out this chapter.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3248.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31110416 U.S.C. 469n(e).Pub. L. 111–11, title VII, subtitle D, § 7302(e), Mar. 30, 2009, 123 Stat. 1216.





§ 311105. Authorization of appropriations
There is authorized to be appropriated to carry out this chapter $25,000,000 for each fiscal year, to remain available until expended.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3249; Pub. L. 113–291, div. B, title XXX, § 3033(e), Dec. 19, 2014, 128 Stat. 3777.)

Amendment Not Shown in TextThis section was derived from section 469n(f) of Title 16, Conservation, which was amended by Pub. L. 113–291, div. B, title XXX, § 3033(e), Dec. 19, 2014, 128 Stat. 3777. For applicability of that amendment to this section, see section 6(b) of Pub. L. 113–287, set out as a Transitional and Savings Provisions note preceding section 100101 of this title. Former section 469n(f) of Title 16 was amended by Pub. L. 113–291 by inserting “, except that the amount authorized to be appropriated to carry out this section not appropriated as of the date of enactment of the First State National Historical Park Act shall be reduced by $6,500,000” before period at end.











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31110516 U.S.C. 469n(f).Pub. L. 111–11, title VII, subtitle D, § 7302(f), Mar. 30, 2009, 123 Stat. 1216.



Editorial Notes

References in TextThe date of enactment of the First State National Historical Park Act, referred to in Amendment Not Shown in Text note above, probably means the date of enactment of section 3033 of Pub. L. 113–291, which provided for the establishment of the First State National Historical Park and was approved Dec. 19, 2014. See section 410rrr of Title 16, Conservation. No act with the title First State National Historical Park Act has been enacted.





Subdivision 3—Administered by Other Than National Park Service
CHAPTER 3121—NATIONAL TRUST FOR HISTORIC PRESERVATION IN THE UNITED STATES



Sec.


312101.Definitions.


312102.Establishment and purposes.


312103.Principal office.


312104.Board of trustees.


312105.Powers.


312106.Consultation with National Park System Advisory Board.



§ 312101. Definitions
In this chapter:(1) Board.—The term “Board” means the board of trustees of the National Trust.

(2) National trust.—The term “National Trust” means the National Trust for Historic Preservation in the United States established under section 312102 of this title.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3249.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


312101no source.





§ 312102. Establishment and purposes(a) Establishment.—To further the policy enunciated in chapter 3201 of this title, and to facilitate public participation in the preservation of sites, buildings, and objects of national significance or interest, there is established a charitable, educational, and nonprofit corporation to be known as the National Trust for Historic Preservation in the United States.

(b) Purposes.—The purposes of the National Trust shall be to—(1) receive donations of sites, buildings, and objects significant in American history and culture;

(2) preserve and administer the sites, buildings, and objects for public benefit;

(3) accept, hold, and administer gifts of money, securities, or other property of any character for the purpose of carrying out the preservation program; and

(4) execute other functions vested in the National Trust by this chapter.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3249.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31210216 U.S.C. 468.Oct. 26, 1949, ch. 735, § 1, 63 Stat. 927.





§ 312103. Principal office
The National Trust shall have its principal office in the District of Columbia and shall be deemed, for purposes of venue in civil actions, to be a resident of the District of Columbia. The National Trust may establish offices in other places as it may consider necessary or appropriate in the conduct of its business.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3249.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31210316 U.S.C. 468a.Oct. 26, 1949, ch. 735, § 2, 63 Stat. 927.


The words “inhabitant and” are omitted as unnecessary.



§ 312104. Board of trustees(a) Membership.—The affairs of the National Trust shall be under the general direction of a board of trustees composed as follows:(1) The Attorney General, the Secretary, and the Director of the National Gallery of Art, ex officio.

(2) Not fewer than 6 general trustees who shall be citizens of the United States.


(b) Designation of Another Officer.—The Attorney General and the Secretary, when it appears desirable in the interest of the conduct of the business of the Board and to such extent as they consider it advisable, may, by written notice to the National Trust, designate any officer of their respective departments to act for them in the discharge of their duties as a member of the Board.

(c) General Trustees.—(1) Number and selection.—The number of general trustees shall be fixed by the Board and shall be chosen by the members of the National Trust from its members at any regular meeting of the National Trust.

(2) Term of office.—The respective terms of office of the general trustees shall be as prescribed by the Board but in no case shall exceed a period of 5 years from the date of election.

(3) Successor.—A successor to a general trustee shall be chosen in the same manner and shall have a term expiring 5 years from the date of the expiration of the term for which the predecessor was chosen, except that a successor chosen to fill a vacancy occurring prior to the expiration of a term shall be chosen only for the remainder of that term.


(d) Chairman.—The chairman of the Board shall be elected by a majority vote of the members of the Board.

(e) Compensation and Reimbursement.—No compensation shall be paid to the members of the Board for their services as such members, but they shall be reimbursed for travel and actual expenses necessarily incurred by them in attending board meetings and performing other official duties on behalf of the National Trust at the direction of the Board.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3249.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31210416 U.S.C. 468b.Oct. 26, 1949, ch. 735, § 3, 63 Stat. 928; July 28, 1953, ch. 255, 67 Stat. 228.





§ 312105. Powers(a) In General.—To the extent necessary to enable it to carry out the functions vested in it by this chapter, the National Trust has the general powers described in this section.

(b) Succession.—The National Trust has succession until dissolved by Act of Congress, in which event title to the property of the National Trust, both real and personal, shall, insofar as consistent with existing contractual obligations and subject to all other legally enforceable claims or demands by or against the National Trust, pass to and become vested in the United States.

(c) Sue and Be Sued.—The National Trust may sue and be sued in its corporate name.

(d) Corporate Seal.—The National Trust may adopt, alter, and use a corporate seal that shall be judicially noticed.

(e) Constitution, Bylaws, and Regulations.—The National Trust may adopt a constitution and prescribe such bylaws and regulations, not inconsistent with the laws of the United States or of any State, as it considers necessary for the administration of its functions under this chapter, including among other matters, bylaws and regulations governing visitation to historic properties, administration of corporate funds, and the organization and procedure of the Board.

(f) Personal Property.—The National Trust may accept, hold, and administer gifts and bequests of money, securities, or other personal property of any character, absolutely or in trust, for the purposes for which the National Trust is created. Unless otherwise restricted by the terms of a gift or bequest, the National Trust may sell, exchange, or otherwise dispose of, and invest or reinvest in investments as it may determine from time to time, the moneys, securities, or other property given or bequeathed to it. The principal of corporate funds and the income from those funds and all other revenues received by the National Trust from any source shall be placed in such depositories as the National Trust shall determine and shall be subject to expenditure by the National Trust for its corporate purposes.

(g) Real Property.—The National Trust may acquire by gift, devise, purchase, or otherwise, absolutely or in trust, and hold and, unless otherwise restricted by the terms of the gift or devise, encumber, convey, or otherwise dispose of, any real property, or any estate or interest in real property (except property within the exterior boundaries of a System unit), as may be necessary and proper in carrying into effect the purposes of the National Trust.

(h) Contracts and Cooperative Agreements Respecting Protection, Preservation, Maintenance, or Operation.—The National Trust may contract and make cooperative agreements with Federal, State, or local agencies, corporations, associations, or individuals, under terms and conditions that the National Trust considers advisable, respecting the protection, preservation, maintenance, or operation of any historic site, building, object, or property used in connection with the site, building, object, or property for public use, regardless of whether the National Trust has acquired title to the property, or any interest in the property.

(i) Enter Into Contracts and Execute Instruments.—The National Trust may enter into contracts generally and execute all instruments necessary or appropriate to carry out its corporate purposes, including concession contracts, leases, or permits for the use of land, buildings, or other property considered desirable either to accommodate the public or to facilitate administration.

(j) Officers, Agents, and Employees.—The National Trust may appoint and prescribe the duties of officers, agents, and employees as may be necessary to carry out its functions, and fix and pay compensation to them for their services as the National Trust may determine.

(k) Lawful Acts.—The National Trust may generally do any and all lawful acts necessary or appropriate to carry out the purposes for which the National Trust is created.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3250.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31210516 U.S.C. 468c.Oct. 26, 1949, ch. 735, § 4, 63 Stat. 928.


In subsection (h), the words “local agencies” are substituted for “municipal departments or agencies” for consistency in the revised title and with other titles of the United States Code.



§ 312106. Consultation with National Park System Advisory Board
In carrying out its functions under this chapter, the National Trust may consult with the National Park System Advisory Board on matters relating to the selection of sites, buildings, and objects to be preserved and protected pursuant to this chapter.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3251.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31210616 U.S.C. 468d.Oct. 26, 1949, ch. 735, § 5, 63 Stat. 929.


The words “National Park System Advisory Board” are substituted for “Advisory Board on National Parks, Historic Sites, Buildings, and Museums” because the Board was renamed when section 3 of the Act of August 21, 1935 (known as the Historic Sites, Buildings, and Antiquities Act (ch. 593, 49 Stat. 667)) was amended by section 9 of Public Law 91–383, as added by section 2 of Public Law 94–458 (90 Stat. 1940).




CHAPTER 3123—COMMISSION FOR THE PRESERVATION OF AMERICA’S HERITAGE ABROAD



Sec.


312301.Definition.


312302.Declaration of national interest.


312303.Establishment.


312304.Duties and powers; administrative support.


312305.Reports.



§ 312301. Definition
In this chapter, the term “Commission” means the Commission for the Preservation of America’s Heritage Abroad established under section 312303 of this title.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3252.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


312301no source.





§ 312302. Declaration of national interest
Because the fabric of a society is strengthened by visible reminders of the historical roots of the society, it is in the national interest to encourage the preservation and protection of the cemeteries, monuments, and historic buildings associated with the foreign heritage of United States citizens.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3252.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31230216 U.S.C. 469j(a).Pub. L. 99–83, title XIII, § 1303(a), Aug. 8, 1985, 99 Stat. 280.





§ 312303. Establishment(a) Establishment.—There is established a commission to be known as the Commission for the Preservation of America’s Heritage Abroad.

(b) Membership.—The Commission shall consist of 21 members appointed by the President, 7 of whom shall be appointed after consultation with the Speaker of the House of Representatives and 7 of whom shall be appointed after consultation with the President pro tempore of the Senate.

(c) Term.—(1) In general.—Except as provided in paragraph (2), a member of the Commission shall be appointed for a term of 3 years.

(2) Vacancy.—A member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the member’s predecessor was appointed.

(3) Member until successor appointed.—A member may retain membership on the Commission until the member’s successor has been appointed.


(d) Chairman.—The President shall designate the Chairman of the Commission from among its members.

(e) Meetings.—The Commission shall meet at least once every 6 months.

(f) Compensation and Expenses.—(1) Compensation.—Members of the Commission shall receive no pay on account of their service on the Commission.

(2) Expenses.—While away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as individuals employed intermittently in the Government service are allowed expenses under section 5703 of title 5.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3252.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


312303(a)16 U.S.C. 469j(b).Pub. L. 99–83, title XIII, § 1303(b), (d) through (f), Aug. 8, 1985, 99 Stat. 280.
312303(b) through (f)16 U.S.C. 469j(d) through (f).


In subsection (c), the text of 16 U.S.C. 469j(d)(2)(B) is omitted as obsolete.



§ 312304. Duties and powers; administrative support(a) Duties.—The Commission shall—(1) identify and publish a list of cemeteries, monuments, and historic buildings located abroad that are associated with the foreign heritage of United States citizens from eastern and central Europe, particularly cemeteries, monuments, and buildings that are in danger of deterioration or destruction;

(2) encourage the preservation and protection of those cemeteries, monuments, and historic buildings by obtaining, in cooperation with the Secretary of State, assurances from foreign governments that the cemeteries, monuments, and buildings will be preserved and protected; and

(3) prepare and disseminate reports on the condition of, and the progress toward preserving and protecting, those cemeteries, monuments, and historic buildings.


(b) Powers.—(1) Hold hearings, request attendance, take testimony, and receive evidence.—The Commission or any member it authorizes may, for the purposes of carrying out this chapter, hold such hearings, sit and act at such times and places, request such attendance, take such testimony, and receive such evidence, as the Commission considers appropriate.

(2) Appoint personnel and fix pay.—The Commission may appoint such personnel (subject to the provisions of title 5 governing appointments in the competitive service) and may fix the pay of such personnel (subject to the provisions of chapter 51 and subchapter III of chapter 53 of title 5), as the Commission considers desirable.

(3) Procure temporary and intermittent services.—The Commission may procure temporary and intermittent services to the same extent as is authorized by section 3109(b) of title 5, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay then in effect under section 5376 of title 5.

(4) Detail personnel to commisison 11 So in original. Probably should be “commission”..—On request of the Commission, the head of any Federal department or agency, including the Secretary of State, may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this chapter.

(5) Secure information.—The Commission may secure directly from any department or agency of the United States, including the Department of State, any information necessary to enable it to carry out this chapter. On the request of the Chairman of the Commission, the head of the department or agency shall furnish the information to the Commission.

(6) Gifts or donations.—The Commission may accept, use, and dispose of gifts or donations of money or property.

(7) Use of mails.—The Commission may use the United States mails in the same manner and on the same conditions as other departments and agencies of the United States.


(c) Administrative Support.—The Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support services as the Commission may request.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3252.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


312304(a)16 U.S.C. 469j(c).Pub. L. 99–83, title XIII, § 1303(c), (g), Aug. 8, 1985, 99 Stat. 280, 281.
312304(b)16 U.S.C. 469j(g).


In subsection (a)(2), the word “Secretary” is substituted for “Department” because of 22 U.S.C. 2651 and 2651a(a).
In subsection (b)(3), the words “under section 5376 of title 5” are substituted for “for grade GS–18 of the General Schedule (5 U.S.C. 5332(a))” because of section 529 [title I, § 101(c)(1)] of the Treasury, Postal Service and General Government Appropriations Act, 1991 (Public Law 101–509, 5 U.S.C. 5376 note).



§ 312305. Reports
As soon as practicable after the end of each fiscal year, the Commission shall transmit to the President a report that includes—(1) a detailed statement of the activities and accomplishments of the Commission during the fiscal year; and

(2) any recommendations of the Commission for legislation and administrative actions.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3253.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31230516 U.S.C. 469j(h).Pub. L. 99–83, title XIII, § 1303(h), Aug. 8, 1985, 99 Stat. 282.


The words “and to each House of Congress” are omitted pursuant to section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note). See the 4th item on page 174 of House Document No. 103–7.




CHAPTER 3125—PRESERVATION OF HISTORICAL AND ARCHEOLOGICAL DATA



Sec.


312501.Definition.


312502.Threat of irreparable loss or destruction of significant scientific, prehistorical, historical, or archeological data by Federal construction projects.


312503.Survey and recovery by Secretary.


312504.Progress reports by Secretary on surveys and work undertaken as result of surveys.


312505.Notice of dam construction.


312506.Administration.


312507.Assistance to Secretary by Federal agencies responsible for construction projects.


312508.Costs for identification, surveys, evaluation, and data recovery with respect to historic property.



§ 312501. Definition
In this chapter, the term “State” includes a State, the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3254.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31250116 U.S.C. 469c–1.Pub. L. 86–523, § 8, as added Pub. L. 96–205, title VI, § 608(b)(2), Mar. 12, 1980, 94 Stat. 92.


The words “the Trust Territory of the Pacific Islands” are omitted as obsolete. See note at 48 U.S.C. prec. 1681. For continued application of certain laws of the United States in certain cases, see the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (48 U.S.C. 1801 note), the Compact of Free Association between the Government of the United States of America and the Governments of the Marshall Islands and the Federated States of Micronesia (48 U.S.C. 1901 note), and the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note).



§ 312502. Threat of irreparable loss or destruction of significant scientific, prehistorical, historical, or archeological data by Federal construction projects(a) Activity of Federal Agency.—(1) Notification of secretary.—When any Federal agency finds, or is notified, in writing, by an appropriate historical or archeological authority, that its activities in connection with any Federal construction project or federally licensed project, activity, or program may cause irreparable loss or destruction of significant scientific, prehistorical, historical, or archeological data, the agency shall notify the Secretary, in writing, and shall provide the Secretary with appropriate information concerning the project, program, or activity.

(2) Recovery, protection, and preservation of data.—The agency—(A) may request the Secretary to undertake the recovery, protection, and preservation of the data (including preliminary survey, or other investigation as needed, and analysis and publication of the reports resulting from the investigation); or

(B) may, with funds appropriated for the project, program, or activity, undertake those activities.


(3) Availability of reports.—Copies of reports of any investigations made pursuant to this section shall be submitted to the Secretary, who shall make them available to the public for inspection and review.


(b) Activity of Private Person, Association, or Public Entity.—(1) Recovery by secretary.—When any Federal agency provides financial assistance by loan, grant, or otherwise to any private person, association, or public entity, the Secretary, if the Secretary determines that significant scientific, prehistorical, historical, or archeological data might be irrevocably lost or destroyed, may, with funds appropriated expressly for this purpose—(A) conduct, with the consent of all persons, associations, or public entities having a legal interest in the property, a survey of the affected site; and

(B) undertake the recovery, protection, and preservation of the data (including analysis and publication).


(2) Compensation.—The Secretary shall, unless otherwise agreed to in writing, compensate any person, association, or public entity damaged as a result of delays in construction or as a result of the temporary loss of the use of private or any nonfederally owned land.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3254.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31250216 U.S.C. 469a–1.Pub. L. 86–523, § 3, as added Pub. L. 93–291, § 1(3), May 24, 1974, 88 Stat. 174.





§ 312503. Survey and recovery by Secretary(a) In General.—The Secretary, on notification, in writing, by any Federal or State agency or appropriate historical or archeological authority that scientific, prehistorical, historical, or archeological data are being or may be irrevocably lost or destroyed by any Federal or federally assisted or licensed project, activity, or program, shall, if the Secretary determines that the data are significant and are being or may be irrevocably lost or destroyed and after reasonable notice to the agency responsible for funding or licensing the project, activity, or program—(1) conduct or cause to be conducted a survey and other investigation of the areas that are or may be affected; and

(2) recover and preserve the data (including analysis and publication) that, in the opinion of the Secretary, are not being, but should be, recovered and preserved in the public interest.


(b) When Survey or Recovery Not Required.—No survey or recovery work shall be required pursuant to this section that, in the determination of the head of the responsible agency, would impede Federal or federally assisted or licensed projects or activities undertaken in connection with any emergency, including projects or activities undertaken in anticipation of, or as a result of, a natural disaster.

(c) Initiation of Survey.—The Secretary shall initiate the survey or recovery effort within—(1) 60 days after notification pursuant to subsection (a); or

(2) such time as may be agreed on with the head of the agency responsible for funding or licensing the project, activity, or program in all other cases.


(d) Compensation by Secretary.—The Secretary shall, unless otherwise agreed to in writing, compensate any person, association, or public entity damaged as a result of delays in construction or as a result of the temporary loss of the use of private or nonfederally owned land.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3255.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31250316 U.S.C. 469a–2.Pub. L. 86–523, § 4, as added Pub. L. 93–291, § 1(3), May 24, 1974, 88 Stat. 174.





§ 312504. Progress reports by Secretary on surveys and work undertaken as result of surveys(a) Progress Reports to Funding or Licensing Agency.—The Secretary shall keep the agency responsible for funding or licensing the project notified at all times of the progress of any survey made under this chapter or of any work undertaken as a result of a survey, in order that there will be as little disruption or delay as possible in the carrying out of the functions of the agency. The survey and recovery programs shall terminate at a time agreed on by the Secretary and the head of the agency unless extended by agreement.

(b) Disposition of Relics and Specimens.—The Secretary shall consult with any interested Federal and State agencies, educational and scientific organizations, private institutions, and qualified individuals, with a view to determining the ownership of, and the most appropriate repository for, any relics and specimens recovered as a result of any work performed as provided for in this section.

(c) Coordination of Activities.—The Secretary shall coordinate all Federal survey and recovery activities authorized under this chapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3255.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31250416 U.S.C. 469a–3.Pub. L. 86–523, § 5, formerly § 2(c), (e), June 27, 1960, 74 Stat. 220, renumbered as § 5 and amended Pub. L. 93–291, § 1(4), (6), (7), May 24, 1974, 88 Stat. 175; Pub. L. 96–205, title VI, § 608(b)(1), Mar. 12, 1980, 94 Stat. 92; Pub. L. 103–437, § 6(d)(27), Nov. 2, 1994, 108 Stat. 4584; Pub. L. 104–333, div. I, title VIII, § 814(d)(2)(B), Nov. 12, 1996, 110 Stat. 4196.





§ 312505. Notice of dam construction(a) In General.—Before any Federal agency undertakes the construction of a dam, or issues a license to any private individual or corporation for the construction of a dam, it shall give written notice to the Secretary setting forth the site of the proposed dam and the approximate area to be flooded and otherwise changed if construction is undertaken.

(b) Dams With Certain Detention Capacity or Reservoir.—With respect to any flood water retarding dam that provides fewer than 5,000 acre-feet of detention capacity, and with respect to any other type of dam that creates a reservoir of fewer than 40 surface acres, this section shall apply only when the constructing agency, in its preliminary surveys, finds or is presented with evidence that historical or archeological materials exist or may be present in the proposed reservoir area.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31250516 U.S.C. 469a.Pub. L. 86–523, § 2, formerly § 2(a), June 27, 1960, 74 Stat. 220, renumbered as § 2 and amended Pub. L. 93–291, § 1(2), (5), May 24, 1974, 88 Stat. 174, 175.


In subsection (a), the words “Federal agency” are substituted for “agency of the United States” for consistency in the revised title and with other titles of the United States Code.



§ 312506. Administration
In the administration of this chapter, the Secretary may—(1) enter into contracts or make cooperative agreements with any Federal or State agency, educational or scientific organization, or institution, corporation, association, or qualified individual;

(2) obtain the services of experts and consultants or organizations of experts and consultants in accordance with section 3109 of title 5; and

(3) accept and utilize funds made available for salvage archeological purposes by any private person or corporation or transferred to the Secretary by any Federal agency.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31250616 U.S.C. 469b.Pub. L. 86–523, § 6, formerly § 3, June 27, 1960, 74 Stat. 221, renumbered as § 6 and amended Pub. L. 93–291, § 1(8), May 24, 1974, 88 Stat. 175.





§ 312507. Assistance to Secretary by Federal agencies responsible for construction projects(a) Assistance of Federal Agencies.—To carry out this chapter, any Federal agency responsible for a construction project may assist the Secretary or may transfer to the Secretary funds as may be agreed on, but not more than 1 percent of the total amount authorized to be appropriated for the project, except that the 1 percent limitation under this section shall not apply if the cost of the project is $50,000 or less. The costs of the survey, recovery, analysis, and publication shall be deemed nonreimbursable project costs.

(b) Availability of Appropriations.—Amounts appropriated for purposes of this section shall remain available until expended.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


312507(a)16 U.S.C. 469c(a) through (c).Pub. L. 86–523, § 7, formerly § 4, June 27, 1960, 74 Stat. 221, renumbered as § 7 and amended Pub. L. 93–291, § 1(9), May 24, 1974, 88 Stat. 175; Pub. L. 95–625, title VI, § 603, Nov. 10, 1978, 92 Stat. 3518.
312507(b)16 U.S.C. 469c(d).


In subsection (a), the text of 16 U.S.C. 469c(b) and (c) is omitted as obsolete. The words “cost of the” are added for clarity.
In subsection (b), the words “Beginning fiscal year 1979” are omitted as obsolete.



§ 312508. Costs for identification, surveys, evaluation, and data recovery with respect to historic property
Notwithstanding section 312507(a) of this title or any other provision of law—(1) identification, surveys, and evaluation carried out with respect to historic property within project areas may be treated for purposes of any law or rule of law as planning costs of the project and not as costs of mitigation;

(2) reasonable costs for identification, surveys, evaluation, and data recovery carried out with respect to historic property within project areas may be charged to Federal licensees and permittees as a condition to the issuance of the license or permit; and

(3) Federal agencies, with the concurrence of the Secretary and after notification of the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, may waive, in appropriate cases, the 1 percent limitation under section 312507(a) of this title.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3256.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


31250816 U.S.C. 469c–2. Pub. L. 96–515, title II, § 208, Dec. 12, 1980, 94 Stat. 2997; Pub. L. 103–437, § 6(d)(28), Nov. 2, 1994, 108 Stat. 4584.








DIVISION C—AMERICAN ANTIQUITIES
CHAPTER 3201—POLICY AND ADMINISTRATIVE PROVISIONS



Sec.


320101.Declaration of national policy.


320102.Powers and duties of Secretary.


320103.Cooperation with governmental and private agencies and individuals.


320104.Jurisdiction of States in acquired land.


320105.Criminal penalties.


320106.Limitation on obligation or expenditure of appropriated amounts.



§ 320101. Declaration of national policy
It is declared that it is a national policy to preserve for public use historic sites, buildings, and objects of national significance for the inspiration and benefit of the people of the United States.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3257.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


32010116 U.S.C. 461.Aug. 21, 1935, ch. 593, § 1, 49 Stat. 666.


Statutory Notes and Related Subsidiaries









National Historic Sites






Adams National Historic Site, Massachusetts [redesignated Adams National Historical Park by Pub. L. 105–342, § 5(e), Nov. 2, 1998, 112 Stat. 3202 (16 U.S.C. 410eee et seq.)].—Designated Dec. 9, 1946.
Allegheny Portage Railroad National Historic Site, Pennsylvania.—Pub. L. 88–546, Aug. 31, 1964, 78 Stat. 752; Pub. L. 107–369, Dec. 19, 2002, 116 Stat. 3069; Pub. L. 108–352, § 16, Oct. 21, 2004, 118 Stat. 1398.
Andersonville National Historic Site, Georgia.—Pub. L. 91–465, Oct. 16, 1970, 84 Stat. 989; Pub. L. 107–357, § 1, Dec. 17, 2002, 116 Stat. 3014.
Andrew Johnson National Historic Site.—Aug. 29, 1935, ch. 801, 49 Stat. 958 (16 U.S.C. 450o–450q); Proc. No. 2554, Apr. 27, 1942, 56 Stat. 1955; Pub. L. 88–197, Dec. 11, 1963, 77 Stat. 349; Pub. L. 94–578, title II, § 201(1), Oct. 21, 1976, 90 Stat. 2733.
Ansley Wilcox House National Historic Site (see Theodore Roosevelt Inaugural National Historic Site, New York).
Bent’s Old Fort National Historic Site, Colorado.—Pub. L. 86–487, June 3, 1960, 74 Stat. 155.
Boston African American National Historic Site, Massachusetts.—Pub. L. 96–430, title I, Oct. 10, 1980, 94 Stat. 1845.
Brown v. Board of Education National Historic Site, Kansas.—Pub. L. 102–525, title I, Oct. 26, 1992, 106 Stat. 3438.
Carl Sandburg Home National Historic Site, North Carolina.—Pub. L. 90–592, Oct. 17, 1968, 82 Stat. 1154; Pub. L. 110–229, title III, § 311, May 8, 2008, 122 Stat. 769.
Carter G. Woodson Home National Historic Site, District of Columbia.—Pub. L. 108–192, Dec. 19, 2003, 117 Stat. 2873.
Charles Pinckney National Historic Site, South Carolina.—Pub. L. 100–421, Sept. 8, 1988, 102 Stat. 1581.
Clara Barton National Historic Site, Maryland.—Pub. L. 93–486, title I, § 101(a)(1), Oct. 26, 1974, 88 Stat. 1461.
Edgar Allan Poe National Historic Site, Pennsylvania.—Pub. L. 95–625, title V, § 503, Nov. 10, 1978, 92 Stat. 3498.
Edison National Historic Site [references to Edison National Historic Site deemed to refer to the Thomas Edison National Historical Park by Pub. L. 111–11, title VII, § 7110(c)(5), Mar. 30, 2009, 123 Stat. 1198, see 16 U.S.C. 410mmm].—Pub. L. 87–628, Sept. 5, 1962, 76 Stat. 428; Pub. L. 94–578, title III, § 311, Oct. 21, 1976, 90 Stat. 2736; repealed by Pub. L. 111–11, title VII, § 7110(c)(4), Mar. 30, 2009, 123 Stat. 1198.
Eisenhower National Historic Site, Pennsylvania.—33 F.R. 16031, Nov. 27, 1967; Pub. L. 91–133, Dec. 2, 1969, 83 Stat. 274.
Eleanor Roosevelt National Historic Site, New York.—Pub. L. 95–32, May 26, 1977, 91 Stat. 171; Pub. L. 105–364, Nov. 6, 1998, 112 Stat. 3300.
Eugene O’Neill National Historic Site, California.—Pub. L. 94–539, §§ 1, 2, Oct. 18, 1976, 90 Stat. 2501.
Fallen Timbers Battlefield and Fort Miamis National Historic Site, Ohio.—Pub. L. 106–164, Dec. 9, 1999, 113 Stat. 1792; Pub. L. 106–387, § 1(a) [title VII, § 777], Oct. 28, 2000, 114 Stat. 1549, 1549A–46.
First Ladies National Historic Site, Ohio.—Pub. L. 106–291, title I, § 145, Oct. 11, 2000, 114 Stat. 950.
Ford’s Theatre National Historic Site, District of Columbia.—Pub. L. 91–288, June 23, 1970, 84 Stat. 322.
Fort Bowie National Historic Site, Arizona.—Pub. L. 88–510, Aug. 30, 1964, 78 Stat. 681.
Fort Davis National Historic Site, Texas.—Pub. L. 87–213, Sept. 8, 1961, 75 Stat. 488; Pub. L. 105–355, title V, § 506, Nov. 6, 1998, 112 Stat. 3263; Pub. L. 111–11, title VII, § 7118, Mar. 30, 2009, 123 Stat. 1205.
Fort Laramie National Historic Site, Wyoming.—Proc. No. 2292, July 16, 1938, 53 Stat. 2461; Pub. L. 86–444, Apr. 29, 1960, 74 Stat. 83.
Fort Larned National Historic Site, Kansas.—Pub. L. 88–541, Aug. 31, 1964, 78 Stat. 748; Pub. L. 94–578, title II, § 201(4), Oct. 21, 1976, 90 Stat. 2733.
Fort Point National Historic Site, California.—Pub. L. 91–457, Oct. 16, 1970, 84 Stat. 970.
Fort Raleigh National Historic Site, North Carolina.—Designated Apr. 5, 1941; Pub. L. 87–148, Aug. 17, 1961, 75 Stat. 384; Pub. L. 101–603, Nov. 16, 1990, 104 Stat. 3065.
Fort Saint Marks National Historic Site, Florida.—Pub. L. 87–789, Oct. 10, 1962, 76 Stat. 807.
Fort Scott National Historic Site, Kansas.—Pub. L. 95–484, Oct. 19, 1978, 92 Stat. 1610; Pub. L. 95–625, title XII, Nov. 10, 1978, 92 Stat. 3548; Pub. L. 116–9, title II, § 2105, Mar. 12, 2019, 133 Stat. 726.
Fort Smith National Historic Site, Arkansas.—Pub. L. 87–215, Sept. 13, 1961, 75 Stat. 489; Pub. L. 94–578, title III, § 312, Oct. 21, 1976, 90 Stat. 2737.
Fort Union Trading Post National Historic Site, North Dakota and Montana.—Pub. L. 89–458, June 20, 1966, 80 Stat. 211.
Frederick Law Olmsted National Historic Site, Massachusetts.—Pub. L. 96–87, title II, Oct. 12, 1979, 93 Stat. 664; Pub. L. 105–343, Nov. 2, 1998, 112 Stat. 3203.
Friendship Hill National Historic Site, Pennsylvania.—Pub. L. 95–625, title V, § 509, Nov. 10, 1978, 92 Stat. 3509.
Georgia O’Keeffe National Historic Site, New Mexico.—Pub. L. 96–344, § 3, Sept. 8, 1980, 94 Stat. 1133; repealed by Pub. L. 98–396, title I, Aug. 22, 1984, 98 Stat. 1386.
Golden Spike National Historic Site, Utah [redesignated Golden Spike National Historical Park by Pub. L. 116–9, title II, § 2205(b), Mar. 12, 2019, 133 Stat. 738 (16 U.S.C. 410cccc et seq.)].—Pub. L. 89–102, July 30, 1965, 79 Stat. 426; Pub. L. 94–578, title II, § 201(5), Oct. 21, 1976, 90 Stat. 2733.
Grant-Kohrs Ranch National Historic Site, Montana.—Pub. L. 92–406, Aug. 25, 1972, 86 Stat. 632; Pub. L. 105–365, Nov. 6, 1998, 112 Stat. 3301.
Grey Towers National Historic Site, Pennsylvania.—Pub. L. 108–447, div. E, title III, § 348, Dec. 8, 2004, 118 Stat. 3106.
Hampton National Historic Site, Maryland.—Designated June 22, 1948.
Harry S Truman National Historic Site, Missouri.—Pub. L. 98–32, May 23, 1983, 97 Stat. 193; Pub. L. 101–105, Oct. 2, 1989, 103 Stat. 675; Pub. L. 103–184, § 1, Dec. 14, 1993, 107 Stat. 2243; Pub. L. 108–396, Oct. 30, 2004, 118 Stat. 2250; Pub. L. 116–9, title II, § 2109(b), Mar. 12, 2019, 133 Stat. 731.
Herbert Hoover National Historic Site, Iowa.—Pub. L. 89–119, Aug. 12, 1965, 79 Stat. 510.
Home of Franklin D. Roosevelt National Historic Site, New York.—Designated Jan. 15, 1944; Pub. L. 105–364, Nov. 6, 1998, 112 Stat. 3300; Pub. L. 106–147, Dec. 9, 1999, 113 Stat. 1717; Pub. L. 116–9, title II, § 2110, Mar. 12, 2019, 133 Stat. 733.
Honouliuli National Historic Site, Hawai’i.—Pub. L. 116–9, title II, § 2206(d), Mar. 12, 2019, 133 Stat. 741.
Hopewell Furnace [formerly Hopewell Village] National Historic Site, Pennsylvania.—Designated Aug. 3, 1938; redesignated Sept. 19, 1985, 50 F.R. 52385.
Hubbell Trading Post National Historic Site, Arizona.—Pub. L. 89–148, Aug. 28, 1965, 79 Stat. 584.
James A. Garfield National Historic Site, Ohio.—Pub. L. 96–607, title XII, Dec. 28, 1980, 94 Stat. 3545.
Jefferson National Expansion Memorial, National Historical Site, Missouri [redesignated Gateway Arch National Park by Pub. L. 115–128, § 2, Feb. 22, 2018, 132 Stat. 328 (16 U.S.C. 450jj–10)].—Designated Dec. 21, 1935.
Jimmy Carter National Historic Site, Georgia [redesignated Jimmy Carter National Historical Park by Pub. L. 116–341, § 2(a), Jan. 13, 2021, 134 Stat. 5132 (16 U.S.C. 410hhhh et seq.)].—Pub. L. 100–206, Dec. 23, 1987, 101 Stat. 1434; Pub. L. 105–106, § 1, Nov. 20, 1997, 111 Stat. 2247.
John Fitzgerald Kennedy National Historic Site, Massachusetts.—Pub. L. 90–20, May 26, 1967, 81 Stat. 29.
John Muir National Historic Site, California.—Pub. L. 88–547, Aug. 31, 1964, 78 Stat. 753; Pub. L. 100–563, § 5, Oct. 31, 1988, 102 Stat. 2829; Pub. L. 108–385, Oct. 30, 2004, 118 Stat. 2227; Pub. L. 115–191, June 22, 2018, 132 Stat. 1501.
Kate Mullany National Historic Site, New York.–Pub. L. 108–438, Dec. 3, 2004, 118 Stat. 2625.
Knife River Indian Villages National Historic Site, North Dakota.—Pub. L. 93–486, title I, § 101(a)(3), Oct. 26, 1974, 88 Stat. 1461; Pub. L. 101–430, § 1, Oct. 15, 1990, 104 Stat. 959.
Lincoln Home National Historic Site, Illinois.—Pub. L. 92–127, Aug. 18, 1971, 85 Stat. 347; Pub. L. 94–578, title I, § 101(7), Oct. 21, 1976, 90 Stat. 2732.
Little Rock Central High School National Historic Site, Arkansas.—Pub. L. 105–356, Nov. 6, 1998, 112 Stat. 3268; Pub. L. 115–117, Jan. 12, 2018, 131 Stat. 2283.
Longfellow House-Washington’s Headquarters [formerly Longfellow] National Historic Site, Massachusetts.—Pub. L. 92–475, Oct. 9, 1972, 86 Stat. 791; Pub. L. 111–333, Dec. 22, 2010, 124 Stat. 3581.
Lower East Side Tenement National Historic Site, New York.—Pub. L. 105–378, title I, Nov. 12, 1998, 112 Stat. 3395; Pub. L. 113–291, div. B, title XXX, § 3038, Dec. 19, 2014, 128 Stat. 3783.
Lyndon B. Johnson National Historic Site, Texas [redesignated Lyndon B. Johnson National Historical Park by Pub. L. 96–607, title VI, Dec. 3, 1980, 94 Stat. 3540 (16 U.S.C. 410kk to 410kk–2)].—Pub. L. 91–134, Dec. 2, 1969, 83 Stat. 274.
Maggie L. Walker National Historic Site, Virginia.—Pub. L. 95–625, title V, § 511, Nov. 10, 1978, 92 Stat. 3510.
Manzanar National Historic Site, California.—Pub. L. 102–248, title I, Mar. 3, 1992, 106 Stat. 40; Pub. L. 104–333, div. I, title V, § 515, Nov. 12, 1996, 110 Stat. 4167.
Mar-A-Lago National Historic Site, Florida [redesignated Mar-A-Lago National Historic Landmark by Pub. L. 96–586, § 4(a)(2), Dec. 23, 1980, 94 Stat. 3386 (16 U.S.C. 467a note)].—Designated Jan. 16, 1969; Pub. L. 92–527, Oct. 21, 1972, 86 Stat. 1049; repealed by Pub. L. 96–586, § 4(a)(1), Dec. 23, 1980, 94 Stat. 3386.
Martin Luther King, Junior, National Historic Site, Georgia [redesignated Martin Luther King, Jr. National Historical Park by Pub. L. 115–108, § 3, Jan. 8, 2018, 131 Stat. 2267 (16 U.S.C. 410www et seq.)].—Pub. L. 96–428, Oct. 10, 1980, 94 Stat. 1839; Pub. L. 102–575, title XL, § 4024, Oct. 30, 1992, 106 Stat. 4768; Pub. L. 108–314, Oct. 5, 2004, 118 Stat. 1198.
Martin Van Buren National Historic Site, New York.—Pub. L. 93–486, title I, § 101(a)(6), Oct. 26, 1974, 88 Stat. 1462; Pub. L. 111–11, title VII, § 7112, Mar. 30, 2009, 123 Stat. 1201.
Mary McLeod Bethune Council House National Historic Site, District of Columbia.—Pub. L. 97–329, Oct. 15, 1982, 96 Stat. 1615; Pub. L. 102–211, Dec. 11, 1991, 105 Stat. 1652.
Minidoka National Historic Site, Idaho.—Pub. L. 110–229, title III, § 313, May 8, 2008, 122 Stat. 770; Pub. L. 113–171, § 1, Sept. 26, 2014, 128 Stat. 1895.
Minuteman Missile National Historic Site, South Dakota.—Pub. L. 106–115, Nov. 29, 1999, 113 Stat. 1540; Pub. L. 113–36, Sept. 18, 2013, 127 Stat. 521.
Nicodemus National Historic Site, Kansas.—Pub. L. 104–333, div. I, title V, § 512, Nov. 12, 1996, 110 Stat. 4163; Pub. L. 106–176, title I, § 112, Mar. 10, 2000, 114 Stat. 27.
Ninety Six National Historic Site, South Carolina.—Pub. L. 94–393, Aug. 19, 1976, 90 Stat. 1196.
Old Philadelphia Custom House National Historic Site, Pennsylvania.—Designated May 26, 1939.
Palo Alto Battlefield National Historic Site, Texas [redesignated Palo Alto Battlefield National Historical Park by Pub. L. 111–11, title VII, § 7113(a)(1), Mar. 30, 2009, 123 Stat. 1201 (16 U.S.C. 410nnn et seq.)].—Pub. L. 95–625, title V, § 506, Nov. 10, 1978, 92 Stat. 3500; Pub. L. 102–304, June 23, 1992, 106 Stat. 256.
President William Jefferson Clinton Birthplace Home National Historic Site, Arkansas.—Pub. L. 111–11, title VII, § 7002, Mar. 30, 2009, 123 Stat. 1188.
Puʻukohola̅ Heiau National Historic Site, Hawai’i.—Pub. L. 92–388, Aug. 17, 1972, 86 Stat. 562; Pub. L. 106–510, § 3(e), Nov. 13, 2000, 114 Stat. 2364.
Ronald Reagan Boyhood Home National Historic Site, Illinois.—Pub. L. 107–137, Feb. 6, 2002, 116 Stat. 3.
Saint-Gaudens National Historic Site, New Hampshire [redesignated Saint-Gaudens National Historical Park by Pub. L. 116–9, title II, § 2201(a), Mar. 12, 2019, 133 Stat. 733 (16 U.S.C. 410zzz et seq.)].—Pub. L. 88–543, Aug. 31, 1964, 78 Stat. 749; Pub. L. 94–578, title I, § 101(10), title II, § 201(7), title III, § 306, Oct. 21, 1976, 90 Stat. 2732, 2733, 2735; Pub. L. 106–491, Nov. 9, 2000, 114 Stat. 2209.
Salem Maritime National Historic Site, Massachusetts.—Designated Mar. 17, 1938; Pub. L. 100–349, June 27, 1988, 102 Stat. 659; Pub. L. 101–632, Nov. 28, 1990, 104 Stat. 4575.
San Juan National Historic Site, Puerto Rico.—Designated Feb. 14, 1949.
Sand Creek Massacre National Historic Site, Colorado.—Pub. L. 106–465, Nov. 7, 2000, 114 Stat. 2019; Pub. L. 109–45, Aug. 2, 2005, 119 Stat. 445.
Saugus Iron Works National Historic Site, Massachusetts.—Pub. L. 90–282, Apr. 5, 1968, 82 Stat. 72.
Sewall-Belmont House National Historic Site, District of Columbia.—Pub. L. 93–486, title II, Oct. 26, 1974, 88 Stat. 1463.
Springfield Armory National Historic Site, Massachusetts.—Pub. L. 93–486, title I, § 101(a)(4), Oct. 26, 1974, 88 Stat. 1461.
Steamtown National Historic Site, Pennsylvania.—Pub. L. 99–500, § 101(h) [title I, §§ 1–5], Oct. 18, 1986, 100 Stat. 1783–248, and Pub. L. 99–591, § 101(h) [title I, §§ 1–5], Oct. 30, 1986, 100 Stat. 3341–248.
Thaddeus Kosciuszko Home National Historic Site, Pennsylvania.—Pub. L. 92–524, Oct. 21, 1972, 86 Stat. 1046.
Theodore Roosevelt Inaugural [formerly Ansley Wilcox House] National Historic Site, New York.—Pub. L. 89–708, Nov. 2, 1966, 80 Stat. 1101; Pub. L. 96–607, title VIII, Dec. 28, 1980, 94 Stat. 3541.
Thomas Cole National Historic Site, New York.—Pub. L. 106–146, Dec. 9, 1999, 113 Stat. 1714.
Thomas Stone National Historic Site, Maryland.—Pub. L. 95–625, title V, § 510, Nov. 10, 1978, 92 Stat. 3510.
Tuskegee Airmen National Historic Site, Alabama.—Pub. L. 105–355, title III, Nov. 6, 1998, 112 Stat. 3254.
Tuskegee Institute National Historic Site, Alabama.—Pub. L. 93–486, title I, § 101(a)(5), Oct. 26, 1974, 88 Stat. 1462.
Ulysses S. Grant National Historic Site, Missouri.—Pub. L. 101–106, Oct. 2, 1989, 103 Stat. 677.
Vanderbilt Mansion National Historic Site, New York.—Designated Dec. 18, 1940.
Weir Farm National Historic Site, Connecticut [redesignated Weir Farm National Historical Park by Pub. L. 116–305, § 2(a), Jan. 5, 2021, 134 Stat. 4917 (16 U.S.C. 410ffff et seq.)].—Pub. L. 101–485, Oct. 31, 1990, 104 Stat. 1171; Pub. L. 103–449, title II, Nov. 2, 1994, 108 Stat. 4756; Pub. L. 105–363, § 1, Nov. 10, 1998, 112 Stat. 3296; Pub. L. 111–11, title VII, § 7102, Mar. 30, 2009, 123 Stat. 1190.
William Howard Taft National Historic Site, Ohio.—Pub. L. 91–132, Dec. 2, 1969, 83 Stat. 273; Pub. L. 107–60, Nov. 5, 2001, 115 Stat. 408.


For other historic sites, see General Index.









National Battlefield Sites






Cowpens National Battlefield Site, South Carolina.—Act Mar. 4, 1929, ch. 699, 45 Stat. 1558.
Fort Necessity National Battlefield Site, Pennsylvania.—Act Mar. 4, 1931, ch. 504, 46 Stat. 1522 [redesignated Fort Necessity National Battlefield by Pub. L. 87–134, § 3, Aug. 10, 1961, 75 Stat. 336. See section 430rr of this title].
Shenandoah Valley Battlefields National Historic District, Virginia.—Pub. L. 104–333, div. I, title VI, § 606, Nov. 12, 1996, 110 Stat. 4174; Pub. L. 106–176, title I, § 115, Mar. 10, 2000, 114 Stat. 27.
Washita Battlefield National Historic Site, Oklahoma.—Pub. L. 104–333, div. I, title VI, § 607, Nov. 12, 1996, 110 Stat. 4180; Pub. L. 106–176, title I, § 116, Mar. 10, 2000, 114 Stat. 27.











National Heritage and River Corridors






Blackstone River Valley National Heritage Corridor, Massachusetts and Rhode Island (see John H. Chafee Blackstone River Valley National Heritage Corridor, Massachusetts and Rhode Island).
Cache La Poudre Corridor, Colorado.—Pub. L. 104–323, Oct. 19, 1996, 110 Stat. 3889; repealed by Pub. L. 111–11, title VIII, § 8002(j), Mar. 30, 2009, 123 Stat. 1235.
Delaware and Lehigh National Heritage Corridor, Pennsylvania.—Pub. L. 100–692, Nov. 18, 1988, 102 Stat. 4552; Pub. L. 105–355, title IV, Nov. 6, 1998, 112 Stat. 3258; Pub. L. 108–199, div. H, § 141, Jan. 23, 2004, 118 Stat. 443; Pub. L. 111–11, title VIII, § 8202, Mar. 30, 2009, 123 Stat. 1292; Pub. L. 113–6, div. F, title IV, § 1404(c), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(c), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(A), (2), Dec. 19, 2014, 128 Stat. 3801, 3802.
Erie Canalway National Heritage Corridor, New York.—Pub. L. 106–554, § 1(a)(4) [div. B, title VIII], Dec. 21, 2000, 114 Stat. 2763, 2763A–295; Pub. L. 111–11, title VIII, § 8203, Mar. 30, 2009, 123 Stat. 1294; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(G), (2), Dec. 19, 2014, 128 Stat. 3802; Pub. L. 115–31, div. G, title I, § 115(b), May 5, 2017, 131 Stat. 461; Pub. L. 116–94, div. D, title I, § 113(e), Dec. 20, 2019, 133 Stat. 2714.
Gullah/Geechee Cultural Heritage Corridor, Florida, Georgia, North Carolina, and South Carolina.—Pub. L. 109–338, title II, §§ 295–295L, Oct. 12, 2006, 120 Stat. 1832–1837; Pub. L. 114–233, § 1, Oct. 7, 2016, 130 Stat. 962.
Illinois and Michigan Canal National Heritage Corridor, Illinois.—Pub. L. 98–398, title I, Aug. 24, 1984, 98 Stat. 1456; Pub. L. 104–333, div. I, title IX, § 902, Nov. 12, 1996, 110 Stat. 4204; Pub. L. 105–355, title V, § 502, Nov. 6, 1998, 112 Stat. 3261; Pub. L. 106–554, § 1(a)(4) [div. B, title I, § 126], Dec. 21, 2000, 114 Stat. 2763, 2763A–229; Pub. L. 109–338, title IV, Oct. 12, 2006, 120 Stat. 1850.
John H. Chafee Blackstone River Valley National Heritage Corridor [formerly Blackstone River Valley National Heritage Corridor], Massachusetts and Rhode Island.—Pub. L. 99–647, Nov. 10, 1986, 100 Stat. 3625; Pub. L. 101–441, Oct. 18, 1990, 104 Stat. 1017; Pub. L. 102–154, title I, § 118, Nov. 13, 1991, 105 Stat. 1013; Pub. L. 104–208, div. A, title I, § 101(d) [title I, § 115], Sept. 30, 1996, 110 Stat. 3009–181, 3009–201; Pub. L. 104–333, div. I, title IX, § 901, Nov. 12, 1996, 110 Stat. 4201; Pub. L. 105–355, title V, § 501, Nov. 6, 1998, 112 Stat. 3261; Pub. L. 106–113, div. B, § 1000(a)(3) [title III, § 343], Nov. 29, 1999, 113 Stat. 1535, 1501A–202; Pub. L. 106–176, title I, § 121, Mar. 10, 2000, 114 Stat. 29; Pub. L. 109–338, title VII, §§ 701, 702, Oct. 12, 2006, 120 Stat. 1857; Pub. L. 111–11, title VIII, § 8204, Mar. 30, 2009, 123 Stat. 1295; Pub. L. 112–10, div. B, title VII, § 1767, Apr. 15, 2011, 125 Stat. 155; Pub. L. 113–6, div. F, title IV, § 1404(b), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(b), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(b), Dec. 19, 2014, 128 Stat. 3803.
Ohio & Erie Canal National Heritage Corridor, Ohio (see Ohio & Erie National Heritage Canalway, Ohio).
Quinebaug and Shetucket Rivers Valley National Heritage Corridor (see The Last Green Valley National Heritage Corridor, Connecticut and Massachusetts).
South Carolina National Heritage Corridor, South Carolina.—Pub. L. 104–333, div. II, title VI, Nov. 12, 1996, 110 Stat. 4260; Pub. L. 110–229, title IV, §§ 461, 473, May 8, 2008, 122 Stat. 824, 826; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 114–113, div. G, title I, § 116(b)(2), Dec. 18, 2015, 129 Stat. 2551; Pub. L. 115–141, div. G, title I, § 117(a), Mar. 23, 2018, 132 Stat. 661; Pub. L. 116–6, div. E, title I, § 117, Feb. 15, 2019, 133 Stat. 233; Pub. L. 116–9, title VI, § 6004(i), Mar. 12, 2019, 133 Stat. 778; Pub. L. 116–94, div. D, title I, § 113(d), Dec. 20, 2019, 133 Stat. 2714.
The Last Green Valley National Heritage Corridor [formerly Quinebaug and Shetucket Rivers Valley National Heritage Corridor], Connecticut and Massachusetts.—Pub. L. 103–449, title I, Nov. 2, 1994, 108 Stat. 4752; Pub. L. 106–149, Dec. 9, 1999, 113 Stat. 1726; Pub. L. 111–11, title VIII, § 8201, Mar. 30, 2009, 123 Stat. 1291; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(H), (2), (c)(1), Dec. 19, 2014, 128 Stat. 3802, 3804; Pub. L. 116–94, div. D, title I, § 113(c), Dec. 20, 2019, 133 Stat. 2714.











National Heritage Areas






Abraham Lincoln National Heritage Area, Illinois.—Pub. L. 110–229, title IV, §§ 441–451, May 8, 2008, 122 Stat. 818–824; Pub. L. 116–9, title VI, § 6002, Mar. 12, 2019, 133 Stat. 776.
Appalachian Forest National Heritage Area, Maryland and West Virginia.—Pub. L. 116–9, title VI, § 6001(a)(1), Mar. 12, 2019, 133 Stat. 768.
Arabia Mountain National Heritage Area, Georgia.—Pub. L. 109–338, title II, §§ 231–242, Oct. 12, 2006, 120 Stat. 1795–1800.
Atchafalaya National Heritage Area, Louisiana.—Pub. L. 109–338, title II, §§ 211–221, Oct. 12, 2006, 120 Stat. 1791–1795.
Augusta Canal National Heritage Area, Georgia.—Pub. L. 104–333, div. II, title III, Nov. 12, 1996, 110 Stat. 4249; Pub. L. 106–176, title II, § 203, Mar. 10, 2000, 114 Stat. 31; Pub. L. 110–229, title IV, § 461, May 8, 2008, 122 Stat. 824; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 114–113, div. G, title I, § 116(b)(2), Dec. 18, 2015, 129 Stat. 2551; Pub. L. 115–141, div. G, title I, § 117(a), Mar. 23, 2018, 132 Stat. 661; Pub. L. 116–6, div. E, title I, § 117, Feb. 15, 2019, 133 Stat. 233; Pub. L. 116–9, title VI, § 6004(h), Mar. 12, 2019, 133 Stat. 778.
Automobile National Heritage Area (see MotorCities National Heritage Area, Michigan).
Baltimore National Heritage Area, Maryland.—Pub. L. 111–11, title VIII, § 8005, Mar. 30, 2009, 123 Stat. 1247; Pub. L. 114–289, title VI, § 601(b), Dec. 16, 2016, 130 Stat. 1490.
Blue Ridge National Heritage Area, North Carolina.—Pub. L. 108–108, title I, § 140, Nov. 10, 2003, 117 Stat. 1274; Pub. L. 115–31, div. G, title I, § 115(a), May 5, 2017, 131 Stat. 461; Pub. L. 115–141, div. G, title I, § 117(b), Mar. 23, 2018, 132 Stat. 661; Pub. L. 116–9, title VI, § 6004(d), Mar. 12, 2019, 133 Stat. 778.
Cache La Poudre River National Heritage Area, Colorado.—Pub. L. 111–11, title VIII, § 8002, Mar. 30, 2009, 123 Stat. 1229.
Crossroads of the American Revolution National Heritage Area, New Jersey.—Pub. L. 109–338, title II, §§ 297–297J, Oct. 12, 2006, 120 Stat. 1837–1844; Pub. L. 111–11, title VII, § 7116(i), Mar. 30, 2009, 123 Stat. 1203.
Essex National Heritage Area, Massachusetts.—Pub. L. 104–333, div. II, title V, Nov. 12, 1996, 110 Stat. 4257; Pub. L. 106–176, title II, § 204, Mar. 10, 2000, 114 Stat. 31; Pub. L. 110–229, title IV, § 461, May 8, 2008, 122 Stat. 824; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(B)(iii), Dec. 19, 2014, 128 Stat. 3801; Pub. L. 114–113, div. G, title I, § 116(b)(1), Dec. 18, 2015, 129 Stat. 2550; Pub. L. 116–9, title VI, § 6004(b), Mar. 12, 2019, 133 Stat. 778.
Freedom’s Frontier National Heritage Area, Kansas and Missouri.—Pub. L. 109–338, title II, §§ 261–269, Oct. 12, 2006, 120 Stat. 1807–1813.
Freedom’s Way National Heritage Area, Massachusetts and New Hampshire.—Pub. L. 111–11, title VIII, § 8006, Mar. 30, 2009, 123 Stat. 1253.
Hudson River Valley National Heritage Area (see Maurice D. Hinchey Hudson River Valley National Heritage Area, New York).
Journey Through Hallowed Ground National Heritage Area, Maryland, Pennsylvania, Virginia, West Virginia.—Pub. L. 110–229, title IV, §§ 401–411, May 8, 2008, 122 Stat. 802–809.
Kenai Mountains-Turnagain Arm National Heritage Area, Alaska.—Pub. L. 111–11, title VIII, § 8010, Mar. 30, 2009, 123 Stat. 1282.
Lackawanna Valley National Heritage Area, Pennsylvania.—Pub. L. 106–278, title I, Oct. 6, 2000, 114 Stat. 814; Pub. L. 108–352, § 2, Oct. 21, 2004, 118 Stat. 1395; Pub. L. 113–6, div. F, title IV, § 1404(d), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(d), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(D)(i), (2), Dec. 19, 2014, 128 Stat. 3802; Pub. L. 116–260, div. G, title I, § 113(b), Dec. 27, 2020, 134 Stat. 1505.
Maritime Washington National Heritage Area, Washington.—Pub. L. 116–9, title VI, § 6001(a)(2), Mar. 12, 2019, 133 Stat. 769.
Maurice D. Hinchey Hudson River Valley National Heritage Area [formerly Hudson River Valley National Heritage Area], New York.—Pub. L. 104–333, div. II, title IX, Nov. 12, 1996, 110 Stat. 4275; Pub. L. 105–83, title III, §§ 317, 324, Nov. 14, 1997, 111 Stat. 1595, 1597; Pub. L. 106–176, title II, § 206, Mar. 10, 2000, 114 Stat. 31; Pub. L. 110–229, title IV, § 461, May 8, 2008, 122 Stat. 824; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(B)(vi), (2), Dec. 19, 2014, 128 Stat. 3801, 3802; Pub. L. 116–9, title VI, § 6004(k), Mar. 12, 2019, 133 Stat. 779.
Mississippi Delta National Heritage Area, Mississippi.—Pub. L. 111–11, title VIII, § 8008, Mar. 30, 2009, 123 Stat. 1267.
Mississippi Gulf Coast National Heritage Area, Mississippi.—Pub. L. 108–447, div. J, title VII, Dec. 8, 2004, 118 Stat. 3374.
Mississippi Hills National Heritage Area, Mississippi.—Pub. L. 111–11, title VIII, § 8007, Mar. 30, 2009, 123 Stat. 1260.
Mormon Pioneer National Heritage Area, Utah.—Pub. L. 109–338, title II, §§ 251–260, Oct. 12, 2006, 120 Stat. 1800–1807.
MotorCities National Heritage Area [formerly Automobile National Heritage Area], Michigan.—Pub. L. 105–355, title I, Nov. 6, 1998, 112 Stat. 3247; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(C), (2), (c)(2), Dec. 19, 2014, 128 Stat. 3802, 3805; Pub. L. 116–9, title VI, § 6004(e), Mar. 12, 2019, 133 Stat. 778.
Mountains to Sound Greenway National Heritage Area, Washington.—Pub. L. 116–9, title VI, § 6001(a)(3), Mar. 12, 2019, 133 Stat. 769.
Muscle Shoals National Heritage Area, Alabama.—Pub. L. 111–11, title VIII, § 8009, Mar. 30, 2009, 123 Stat. 1275; Pub. L. 114–289, title VI, § 601(h), Dec. 16, 2016, 130 Stat. 1491.
National Aviation Heritage Area, Ohio.—Pub. L. 108–447, div. J, title V, Dec. 8, 2004, 118 Stat. 3361; Pub. L. 111–11, title VII, § 7117(d), Mar. 30, 2009, 123 Stat. 1204; Pub. L. 116–94, div. D, title I, § 113(a), Dec. 20, 2019, 133 Stat. 2713.
National Coal Heritage Area, West Virginia.—Pub. L. 104–333, div. II, title I, Nov. 12, 1996, 110 Stat. 4243; Pub. L. 106–176, title II, § 201, Mar. 10, 2000, 114 Stat. 31; Pub. L. 109–338, title IX, § 901, Oct. 12, 2006, 120 Stat. 1862; Pub. L. 110–229, title IV, §§ 461, 471, May 8, 2008, 122 Stat. 824, 825; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(B)(i), (2), Dec. 19, 2014, 128 Stat. 3801, 3802.
Niagara Falls National Heritage Area, New York.—Pub. L. 110–229, title IV, §§ 421–432, May 8, 2008, 122 Stat. 809–818.
Northern Plains National Heritage Area, North Dakota.—Pub. L. 111–11, title VIII, § 8004, Mar. 30, 2009, 123 Stat. 1240; Pub. L. 111–88, div. A, title I, § 120, Oct. 30, 2009, 123 Stat. 2929.
Northern Rio Grande National Heritage Area, New Mexico.—Pub. L. 109–338, title II, §§ 201–209, Oct. 12, 2006, 120 Stat. 1787–1790.
Oil Region National Heritage Area, Pennsylvania.—Pub. L. 108–447, div. J, title VI, Dec. 8, 2004, 118 Stat. 3368; Pub. L. 116–9, title VI, § 6004(j), Mar. 12, 2019, 133 Stat. 779; Pub. L. 116–94, div. D, title I, § 113(b), Dec. 20, 2019, 133 Stat. 2713.
Rivers of Steel National Heritage Area [formerly Steel Industry American Heritage Area], Pennsylvania.—Pub. L. 104–333, div. II, title IV, Nov. 12, 1996, 110 Stat. 4252; Pub. L. 106–113, div. B, § 1000(a)(3) [title I, § 116], Nov. 29, 1999, 113 Stat. 1535, 1501A–158; Pub. L. 110–229, title IV, §§ 461, 472, May 8, 2008, 122 Stat. 824, 826; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(B)(ii), (2), Dec. 19, 2014, 128 Stat. 3801, 3802; Pub. L. 114–113, div. G, title I, § 116(b)(1), Dec. 18, 2015, 129 Stat. 2550; Pub. L. 116–9, title VI, § 6004(a), Mar. 12, 2019, 133 Stat. 778.
Sacramento-San Joaquin Delta National Heritage Area, California.—Pub. L. 116–9, title VI, § 6001(a)(4), Mar. 12, 2019, 133 Stat. 770.
Sangre de Cristo National Heritage Area, Colorado.—Pub. L. 111–11, title VIII, § 8001, Mar. 30, 2009, 123 Stat. 1224.
Santa Cruz Valley National Heritage Area, Arizona.—Pub. L. 116–9, title VI, § 6001(a)(5), Mar. 12, 2019, 133 Stat. 771.
Schuylkill River Valley National Heritage Area, Pennsylvania.—Pub. L. 106–278, title II, Oct. 6, 2000, 114 Stat. 819; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(D)(ii), (2), Dec. 19, 2014, 128 Stat. 3802.
South Park National Heritage Area, Colorado.—Pub. L. 111–11, title VIII, § 8003, Mar. 30, 2009, 123 Stat. 1235.
Steel Industry American Heritage Area (see Rivers of Steel National Heritage Area, Pennsylvania).
Susquehanna National Heritage Area, Pennsylvania.—Pub. L. 116–9, title VI, § 6001(a)(6), Mar. 12, 2019, 133 Stat. 771.
Tennessee Civil War Heritage Area, Tennessee.—Pub. L. 104–333, div. II, title II, Nov. 12, 1996, 110 Stat. 4245; Pub. L. 106–176, title II, § 202, Mar. 10, 2000, 114 Stat. 31; Pub. L. 110–229, title IV, § 461, May 8, 2008, 122 Stat. 824; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 114–113, div. G, title I, § 116(b)(2), Dec. 18, 2015, 129 Stat. 2551; Pub. L. 115–141, div. G, title I, § 117(a), Mar. 23, 2018, 132 Stat. 661; Pub. L. 116–6, div. E, title I, § 117, Feb. 15, 2019, 133 Stat. 233; Pub. L. 116–9, title VI, § 6004(g), Mar. 12, 2019, 133 Stat. 778.
Upper Housatonic Valley National Heritage Area, Connecticut and Massachusetts.—Pub. L. 109–338, title II, §§ 271–280B, Oct. 12, 2006, 120 Stat. 1813–1819.
Wheeling National Heritage Area, West Virginia.—Pub. L. 106–291, title I, § 157, Oct. 11, 2000, 114 Stat. 963; Pub. L. 113–235, div. F, title I, § 120(b), Dec. 16, 2014, 128 Stat. 2421; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(E), (2), Dec. 19, 2014, 128 Stat. 3802; Pub. L. 114–113, div. G, title I, § 116(a), Dec. 18, 2015, 129 Stat. 2550; Pub. L. 116–9, title VI, § 6004(f), Mar. 12, 2019, 133 Stat. 778.
Yuma Crossing National Heritage Area, Arizona.—Pub. L. 106–319, Oct. 19, 2000, 114 Stat. 1280; Pub. L. 109–318, § 1, Oct. 11, 2006, 120 Stat. 1745; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(F), (2), Dec. 19, 2014, 128 Stat. 3802.











National Heritage Canalways






Ohio & Erie National Heritage Canalway, Ohio [formerly Ohio & Erie Canal National Heritage Corridor].—Pub. L. 104–333, div. II, title VIII, Nov. 12, 1996, 110 Stat. 4267; Pub. L. 106–176, title II, § 205, Mar. 10, 2000, 114 Stat. 31; Pub. L. 110–229, title IV, §§ 461, 474, May 8, 2008, 122 Stat. 824, 826; Pub. L. 111–11, title VII, § 7116(j), Mar. 30, 2009, 123 Stat. 1203; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(B)(v), (2), Dec. 19, 2014, 128 Stat. 3801, 3802; Pub. L. 114–113, div. G, title I, § 116(b)(1), Dec. 18, 2015, 129 Stat. 2550; Pub. L. 116–9, title VI, § 6004(c), Mar. 12, 2019, 133 Stat. 778.











National Heritage Partnerships






America’s Agricultural Heritage Partnership, Iowa.—Pub. L. 104–333, div. II, title VII, Nov. 12, 1996, 110 Stat. 4264; Pub. L. 106–176, title III, § 309, Mar. 10, 2000, 114 Stat. 34; Pub. L. 110–229, title IV, § 461, May 8, 2008, 122 Stat. 824; Pub. L. 113–6, div. F, title IV, § 1404(a), Mar. 26, 2013, 127 Stat. 420; Pub. L. 113–76, div. G, title I, § 119(a), Jan. 17, 2014, 128 Stat. 314; Pub. L. 113–291, div. B, title XXX, § 3052(a)(1)(B)(iv), Dec. 19, 2014, 128 Stat. 3801; Pub. L. 116–260, div. G, title I, § 113(a), Dec. 27, 2020, 134 Stat. 1505.
Champlain Valley National Heritage Partnership, New York and Vermont.—Pub. L. 109–338, title II, §§ 281–289, Oct. 12, 2006, 120 Stat. 1819–1824.











National Heritage Routes






Great Basin National Heritage Route, Nevada and Utah.—Pub. L. 109–338, title II, §§ 291–291L, Oct. 12, 2006, 120 Stat. 1824–1831.











National Commemorative Sites






Charleston National Commemorative Site, Arkansas.—Pub. L. 105–277, div. A, § 101(e) [title I, § 128], Oct. 21, 1998, 112 Stat. 2681–231, 2681–262.
Kennedy–King National Commemorative Site, Indiana.—Pub. L. 115–163, Apr. 4, 2018, 132 Stat. 1251.
Quindaro Townsite National Commemorative Site, Kansas.—Pub. L. 116–9, title IX, § 9008, Mar. 12, 2019, 133 Stat. 838.



Management of National Heritage Areas Designated by Section 6001(a) of Pub. L. 116–9Pub. L. 116–9, title VI, § 6001(b)–(g), Mar. 12, 2019, 133 Stat. 771–776, related to the management of the Appalachian Forest National Heritage Area, Maritime Washington National Heritage Area, Mountains to Sound Greenway National Heritage Area, Sacramento-San Joaquin Delta National Heritage Area, Santa Cruz Valley National Heritage Area, and Susquehanna National Heritage Area, including administration, management plans, relationship to other Federal agencies, private property and regulatory protections, evaluation and report, and authorization of appropriations.

Conditional Extension of AuthoritiesPub. L. 113–291, div. B, title XXX, § 3052(a)(2), Dec. 19, 2014, 128 Stat. 3802, provided that:
“(A) In general.—The amendments made by paragraph (1) [amending provisions listed in a table of National Historic Sites, a table of National Heritage and River Corridors, a table of National Heritage Areas, a table of National Heritage Canalways, and a table of National Heritage Partnerships set out under this section] (other than the amendments made by clauses (iii) and (iv) of paragraph (1)(B) [amending provisions listed in a table of National Heritage Areas and a table of National Heritage Partnerships set out under this section]), shall apply only through September 30, 2020, unless the Secretary of the Interior (referred to in this section as the ‘Secretary’)—“(i) conducts an evaluation of the accomplishments of the national heritage areas extended under paragraph (1), in accordance with subparagraph (B); and

“(ii) prepares a report in accordance with subparagraph (C) that recommends a future role for the National Park Service with respect to the applicable national heritage area.


“(B) Evaluation.—An evaluation conducted under subparagraph (A)(i) shall—“(i) assess the progress of the local management entity with respect to—“(I) accomplishing the purposes of the authorizing legislation for the national heritage area; and

“(II) achieving the goals and objectives of the approved management plan for the national heritage area;


“(ii) analyze the investments of Federal, State, tribal, and local government and private entities in each national heritage area to determine the impact of the investments; and

“(iii) review the management structure, partnership relationships, and funding of the national heritage area for purposes of identifying the critical components for sustainability of the national heritage area.


“(C) Report.—Based on the evaluation conducted under subparagraph (A)(i), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service with respect to the national heritage area.”




Crossroads of the West Historic DistrictPub. L. 106–577, title III, § 302, Dec. 28, 2000, 114 Stat. 3072, established the Crossroads of the West Historic District in Ogden, Utah, provided that the Secretary of the Interior could make grants and enter into cooperative agreements with the State of Utah, local governments, and nonprofit entities for the preparation of a plan for the development of historic, architectural, natural, cultural, and interpretive resources within the District, for implementation of projects approved by the Secretary under that development plan, for an analysis assessing measures that could be taken to encourage economic development and revitalization within the District in a manner consistent with the District’s historic character, and for assisting in the restoration, repair, rehabilitation and improvement of historic infrastructure, and the preservation and interpretation of properties, within the District, set forth the application process, and authorized appropriations.

Route 66 CorridorPub. L. 106–45, Aug. 10, 1999, 113 Stat. 224, as amended by Pub. L. 111–11, title VII, § 7304, Mar. 30, 2009, 123 Stat. 1218, authorized the Secretary of the Interior, acting through the Cultural Resource Programs at the National Park Service, to develop and carry out programs of technical assistance, grants, and coordination of activities for the preservation of the Route 66 corridor and authorized appropriations for these purposes.

Chesapeake Bay InitiativePub. L. 105–312, title V, Oct. 30, 1998, 112 Stat. 2961, as amended by Pub. L. 107–308, § 9, Dec. 2, 2002, 116 Stat. 2448; Pub. L. 111–212, title III, § 3005, July 29, 2010, 124 Stat. 2339; Pub. L. 112–74, div. E, title I, Dec. 23, 2011, 125 Stat. 991; Pub. L. 113–76, div. G, title IV, § 428, Jan. 17, 2014, 128 Stat. 345; Pub. L. 114–113, div. G, title IV, § 422, Dec. 18, 2015, 129 Stat. 2579; Pub. L. 115–141, div. G, title IV, § 420, Mar. 23, 2018, 132 Stat. 691; Pub. L. 116–188, title I, § 110, Oct. 30, 2020, 134 Stat. 920, known as the Chesapeake Bay Initiative Act of 1998, authorized Secretary of the Interior, in cooperation with Administrator of the Environmental Protection Agency, to create a Chesapeake Bay Gateways and Watertrails Network and to provide assistance to State and local governments in establishing this network, and authorized appropriations for these purposes.

Vancouver National Historic ReservePub. L. 104–333, div. I, title V, § 502, Nov. 12, 1996, 110 Stat. 4154, as amended by Pub. L. 106–176, title I, § 107, Mar. 10, 2000, 114 Stat. 26; Pub. L. 107–342, § 1, Dec. 17, 2002, 116 Stat. 2891, established Vancouver National Historic Reserve, Washington, directed that Reserve be administered through general management plan submitted by National Park Service to Secretary of the Interior within 3 years after Nov. 12, 1996, developed by partnership of interests including National Park Service, Historic Preservation Office of State of Washington, Department of the Army, and City of Vancouver, Washington, and to include specific findings of Vancouver Historic Reserve Report and to meet with approval of Secretary of the Interior and Secretary of the Army, directed that plan not be deemed new unit of National Park System and not limit authority of Federal Aviation Administration, and authorized appropriations.

Great Falls Historic District, New JerseyPub. L. 104–333, div. I, title V, § 510, Nov. 12, 1996, 110 Stat. 4158, as amended by Pub. L. 106–176, title I, § 110, Mar. 10, 2000, 114 Stat. 26, established Great Falls Historic District in Paterson, New Jersey, and included statement of purposes, definitions, development plan, and provisions relating to cooperative agreements and applications for restoration, preservation and interpretation of properties, and authorization of appropriations.

Aleutian World War II National Historic AreaPub. L. 104–333, div. I, title V, § 513, Nov. 12, 1996, 110 Stat. 4165, as amended by Pub. L. 106–176, title I, § 113, Mar. 10, 2000, 114 Stat. 27, cited as “Aleutian World War II National Historic Areas Act of 1996”, designated and preserved Aleutian World War II National Historic Area within lands owned by Ounalaska Corporation on Island of Amaknak, Alaska, set boundaries of Historic Area, set terms, conditions, and limitations, and authorized Secretary of the Interior to award grants and provide technical assistance to Ounalaska Corporation and City of Unalaska.

Maine Acadian Culture Preservation ActPub. L. 101–543, Nov. 8, 1990, 104 Stat. 2389, established Maine Acadian Culture Preservation Commission, prescribed duties of Commission, required Secretary of the Interior within 1 year to prepare and transmit to Congress a comprehensive study of Acadian culture in Maine, authorized cooperative agreements and establishment of Acadian Culture Center, and authorized appropriations.

Southwestern Pennsylvania Heritage Preservation CommissionPub. L. 100–698, § 1, title I, §§ 101–105, Nov. 19, 1988, 102 Stat. 4618, as amended by Pub. L. 104–333, div. I, title VIII, § 814(d)(1)(L), Nov. 12, 1996, 110 Stat. 4196; Pub. L. 106–291, title I, § 148, Oct. 11, 2000, 114 Stat. 956, provided for the establishment and staffing of the Southwestern Pennsylvania Heritage Preservation Commission and set forth its powers and functions as a means for recognizing, preserving, promoting, and interpreting the cultural heritage of the 9-county region in southwestern Pennsylvania associated with the three basic industries of iron and steel, coal, and transportation.

Historic Resources of Camden, South CarolinaPub. L. 97–184, May 24, 1982, 96 Stat. 99, provided: 
“That (a) in order to assist in the preservation of the nationally significant historic resources associated with the town of Camden, South Carolina, a key location in the development of South Carolina and in military operations in the South during the American Revolution, the Secretary of the Interior is authorized, in accordance with subsection 2(e) of the Act of August 21, 1935 (49 Stat. 666) [see 54 U.S.C. 320301(f)], to enter into a cooperative agreement or agreements with the Camden Historical Commission, the Camden District Heritage Foundation, or other appropriate public, governmental, or private nonprofit entities pursuant to which the Secretary may assist in the protection, restoration, and interpretation of such resources for the benefit of the public.

“(b) Beginning October 1, 1982, there are hereby authorized to be appropriated such sums as may be necessary to carry out the provisions of this Act [this note], but not to exceed $250,000.”




Saint Paul’s Church, EastchesterPub. L. 95–625, title V, § 504, Nov. 10, 1978, 92 Stat. 3498, provided:
“(a) [Acquisition of property] In order to preserve and protect Saint Paul’s Church, Eastchester, in Mount Vernon, New York, for the benefit of present and future generations, the Secretary may accept any gift or bequest of any property or structure which comprises such church and any other real or personal property located within the square bounded by South Columbus Avenue, South Third Avenue, Edison Avenue, and South Fulton Avenue, in Mount Vernon, New York, including the cemetery located within such square and any real property located within such square which was at any time a part of the old village green, now in Mount Vernon, New York.

“(b) [Administration; repairs; cooperative agreements: management protection, development and interpretation] Any property acquired under subsection (a) shall be administered by the Secretary acting through the National Park Service, in accordance with this section and provisions of law generally applicable to units of the National Park System, including the Act approved August 25, 1916 ([former] 16 U.S.C. 1 and following) [see 18 U.S.C. 1865(a), 54 U.S.C. 100101(a), 100301 et seq., 100751(a), 100752, 100753, 102101] and the Act approved August 21, 1935 [see 18 U.S.C. 1866(a), 54 U.S.C. 102303, 102304, 320101 et seq.]. The Secretary, in carrying out the provisions of such Acts (i) shall give particular attention to assuring the completion of such structural and other repairs as he considers necessary to restore and preserve any property acquired in accordance with this section, and (ii) may enter into cooperative agreements with other public or private entities for the management, protection, development, and interpretation, in whole or in part, of the property so acquired.”




Ebey’s Landing National Historical ReservePub. L. 95–625, title V, § 508, Nov. 10, 1978, 92 Stat. 3507, as amended Pub. L. 96–87, title IV, § 401(k), Oct. 12, 1979, 93 Stat. 666, provided:
“(a) [Establishment, area of reserve] There is hereby established the Ebey’s Landing National Historical Reserve (hereinafter referred to as the ‘reserve’), in order to preserve and protect a rural community which provides an unbroken historical record from nineteenth century exploration and settlement in Puget Sound to the present time, and to commemorate—“(1) the first thorough exploration of the Puget Sound area, by Captain George Vancouver, in 1792;

“(2) settlement by Colonel Isaac Neff Ebey who led the first permanent settlers to Whidbey Island, quickly became an important figure in Washington Territory, and ultimately was killed by Haidahs from the Queen Charlotte Islands during a period of Indian unrest in 1857;

“(3) early active settlement during the years of the Donation Land Law (1850–1855) [Sept. 27, 1850, ch. 76, 9 Stat. 496, Feb. 14, 1853, ch. 69, 10 Stat. 158, July 17, 1854, ch. 84, 10 Stat. 305] and thereafter; and

“(4) the growth since 1883 of the historic town of Coupeville.

The reserve shall include the area of approximately eight thousand acres identified as the Central Whidbey Island Historic District.

“(b) [Comprehensive plan; transmittal to Congress] (1) To achieve the purpose of this section, the Secretary, in cooperation with the appropriate State and local units of general government, shall formulate a comprehensive plan for the protection, preservation, and interpretation of the reserve. The plan shall identify those areas or zones within the reserve which would most appropriately be devoted to—“(A) public use and development;

“(B) historic and natural preservation; and

“(C) private use subject to appropriate local zoning ordinances designed to protect the historical rural setting.

“(2) Within eighteen months following the date of enactment of this section [Nov. 10, 1978], the Secretary shall transmit the plan to the President of the Senate and the Speaker of the House of Representatives.


“(c) [Cooperative agreement; land use controls; transfer of management and administration; assistance; grants, limitation of amount] At such time as the State or appropriate units of local government having jurisdiction over land use within the reserve have enacted such zoning ordinances or other land use controls which in the judgment of the Secretary will protect and preserve the historic and natural features of the area in accordance with the comprehensive plan, the Secretary may, pursuant to cooperative agreement—“(1) transfer management and administration over all or any part of the property acquired under subsection (d) of this section to the State or appropriate units of local government;

“(2) provide technical assistance to such State or unit of local government in the management, protection, and interpretation of the reserve; and

“(3) make periodic grants, which shall be supplemental to any other funds to which the grantee may be entitled under any other provision of law, to such State or local unit of government for the annual costs of operation and maintenance, including but not limited to, salaries of personnel and the protection, preservation, and rehabilitation of the reserve except that no such grant may exceed 50 per centum of the estimated annual cost, as determined by the Secretary, of such operation and maintenance.


“(d) [Acquisition of property; administration by Secretary] The Secretary is authorized to acquire such lands and interests as he determines are necessary to accomplish the purposes of this section by donation, purchase with donated or appropriated funds, or exchange, except that the Secretary may not acquire the fee simple title to any land without the consent of the owner. The Secretary shall, in addition, give prompt and careful consideration to any offer made by an individual owning property within the historic district to sell such property, if such individual notifies the Secretary that the continued ownership of such property is causing, or would result in, undue hardship.“Lands and interests therein so acquired shall, so long as responsibility for management and administration remains with the United States, be administered by the Secretary subject to the provisions of the Act of August 25, 1916 (39 Stat. 535) [see 18 U.S.C. 1865(a), 54 U.S.C. 100101(a), 100301 et seq., 100751(a), 100752, 100753, 102101], as amended and supplemented, and in a manner consistent with the purpose of this section.


“(e) [Management inconsistencies; notification; modifications; withdrawal; management by Secretary] If, after the transfer of management and administration of any lands pursuant to subsection (c) of this section, the Secretary determines that the reserve is not being managed in a manner consistent with the purposes of this section, he shall so notify the appropriate officers of the State or local unit of government to which such transfer was made and provide for a ninety-day period in which the transferee may make such modifications in applicable laws, ordinances, rules, and procedures as will be consistent with such purposes. If, upon the expiration of such ninety-day period, the Secretary determines that such modifications have not been made or are inadequate, he shall withdraw the management and administration from the transferee and he shall manage such lands in accordance with the provisions of this section.

“(f) [Authorization of appropriations] There is hereby authorized to be appropriated not to exceed $5,000,000 to carry out the provisions of this section.”




Executive Documents

Proc. No. 3339. Establishment of Key Largo Coral Reef Preserve
Proc. No. 3339, Mar. 15, 1960, 25 F.R. 2352, provided:
WHEREAS there is situated seaward from the coast of Key Largo, Florida, an undersea coral reef formation which is part of the only living coral reef formation along the coast of North America; and
WHEREAS this unique coral formation and its associated marine life are of great scientific interest and value to students of the sea; and
WHEREAS this coral reef is considered to be one of the most beautiful formations of its kind in the world; and
WHEREAS the reef is being subjected to commercial exploitation and is in danger of destruction; and
WHEREAS it is in the public interest to preserve this formation of great scientific and esthetic importance for the benefit and enjoyment of the people; and
WHEREAS a portion of this reef lies inside the three-mile limit in the area relinquished to the State of Florida by the United States through the Submerged Lands Act, approved May 22, 1953 (67 Stat. 29; 43 U.S.C. 1301 et seq.), and the remainder lies on the sea bed of the outer Continental Shelf outside the seaward boundary of the State of Florida and appertains to the United States, as declared by the Outer Continental Shelf Lands Act, approved August 7, 1953 (67 Stat. 462; 43 U.S.C. 1331 et seq.); and
WHEREAS the United States and the State of Florida are desirous of cooperating for the purpose of preserving the scenic and scientific values of this area unimpaired for the benefit of future generations; and
WHEREAS by the terms of the Outer Continental Shelf Lands Act the United States has jurisdiction over the lands of the outer Continental Shelf and has the exclusive right to dispose of the natural resources of the sea bed and subsoil thereof; and
WHEREAS section 12(a) of the Outer Continental Shelf Lands Act [subsec. (a) of section 1341 of Title 43, Public Lands] authorizes the President to withdraw from disposition any of the unleased lands of the outer Continental Shelf; and
WHEREAS section 5 of the Outer Continental Shelf Lands Act [section 1334 of Title 43] authorizes the Secretary of the Interior to prescribe rules and regulations for the conservation of the natural resources of the outer Continental Shelf and to cooperate with the conservation agencies of adjacent States in the enforcement of conservation laws, rules, and regulations:
NOW, THEREFORE, I, DWIGHT D. EISENHOWER, President of the United States of America, acting under and by virtue of the authority vested in me by the Constitution and the statutes of the United States, particularly section 12(a) of the Outer Continental Shelf Lands Act [subsec. (a) of section 1341 of Title 43], do proclaim that, subject to valid existing rights, the following-described area is designated as the Key Largo Coral Reef Preserve, and so much thereof as lies on the outer Continental Shelf is withdrawn from disposition:
That portion of the outer Continental Shelf situated seaward of a line three geographic miles from Key Largo, Monroe County, Florida, lying and being within the following described area:
Beginning at a point on the 60-foot depth curve (10-fathom line) as delineated on Coast and Geodetic Survey Chart 1249 (approximate Latitude 25°17′36′′ N., Longitude 80°10′00′′ W.), 200 yards southeast of Flashing White Light—Whistle Buoy “2”; thence northwesterly approximately 7,000 yards through Whistle Buoy “2” to Can Buoy “21” (approximate Latitude 25°20′06′′ N., Longitude 80°12′36′′ W.) southeast of Old Rhodes Key; thence southwesterly about 6,900 yards to Can Buoy “25”; thence southwesterly approximately 5,500 yards to Can Buoy “27”; thence southwesterly approximately 5,000 yards to Flashing Green Light “31BH” in Hawk Channel southeast of Point Elizabeth; thence southwesterly approximately 10,650 yards to Black Day Beacon “33” in Hawk Channel east of Point Willie; thence southwesterly approximately 9,800 yards to Flashing White Light “35” on Mosquito Bank east of Point Charles; thence southwesterly approximately 5,400 yards to Black Day Beacon “37” (approximate Latitude 25°02′25′′ N., Longitude 80°25′36′′ W.), southeast of Rodriguez Key; thence southeasterly approximately 7,100 yards (pass 600 yards southwest of Flashing Light “2” at Molasses Reef) to the 60-foot depth curve (10-fathom line) 800 yards due south of said light at Molasses Reef (approximate Latitude 25°00′18′′ N., Longitude 80°22′30′′ W.); thence northeasterly with the 60-foot depth curve and 10-fathom line (passing easterly of French Reef, Dixie Shoal, The Elbow, and Carysfort Reef) approximately 21 miles to the point of beginning.
I call upon all persons to join in the effort to protect and preserve this natural wonder for the benefit of future generations.
The Secretary of the Interior is requested to prescribe rules and regulations governing the protection and conservation of the coral and other mineral resources in this area and to cooperate with the State of Florida and its conservation agencies in the preservation of the reef.
IN WITNESS WHEREOF, I have hereunto set my hand and caused the Seal of the United States of America to be affixed.
DONE at the City of Washington this fifteenth day of March in the year of our Lord nineteen hundred and sixty, and of the Independence of the United States of America the one hundred and eighty-fourth.
[seal]

Dwight D. Eisenhower.




§ 320102. Powers and duties of Secretary(a) In General.—The Secretary, acting through the Director, for the purpose of effectuating the policy expressed in section 320101 of this title, has the powers and shall perform the duties set out in this section.

(b) Preservation of Data.—The Secretary shall secure, collate, and preserve drawings, plans, photographs, and other data of historic and archeologic sites, buildings, and objects.

(c) Survey.—The Secretary shall make a survey of historic and archeologic sites, buildings, and objects for the purpose of determining which possess exceptional value as commemorating or illustrating the history of the United States.

(d) Investigations and Researches.—The Secretary shall make necessary investigations and researches in the United States relating to particular sites, buildings, and objects to obtain accurate historical and archeological facts and information concerning the sites, buildings, and objects.

(e) Acquisition of Property.—The Secretary may, for the purpose of this chapter, acquire in the name of the United States by gift, purchase, or otherwise any property, personal or real, or any interest or estate in property, title to any real property to be satisfactory to the Secretary. Property that is owned by any religious or educational institution or that is owned or administered for the benefit of the public shall not be acquired without the consent of the owner. No property shall be acquired or contract or agreement for the acquisition of the property made that will obligate the general fund of the Treasury for the payment of the property, unless Congress has appropriated money that is available for that purpose.

(f) Contracts and Cooperative Agreements.—The Secretary may contract and make cooperative agreements with States, municipal subdivisions, corporations, associations, or individuals, with proper bond where considered advisable, to protect, preserve, maintain, or operate any historic or archeologic building, site, or object, or property used in connection with the building, site, or object, for public use, regardless whether the title to the building, site, object, or property is in the United States. No contract or cooperative agreement shall be made or entered into that will obligate the general fund of the Treasury unless or until Congress has appropriated money for that purpose.

(g) Protection of Sites, Buildings, Objects, and Property.—The Secretary shall restore, reconstruct, rehabilitate, preserve, and maintain historic or prehistoric sites, buildings, objects, and property of national historical or archeological significance and where considered desirable establish and maintain museums in connection with the sites, buildings, objects, and property.

(h) Tablets To Mark or Commemorate Places and Events.—The Secretary shall erect and maintain tablets to mark or commemorate historic or prehistoric places and events of national historical or archeological significance.

(i) Operation for Benefit of Public.—The Secretary may operate and manage historic and archeologic sites, buildings, and property acquired under this chapter together with land and subordinate buildings for the benefit of the public and may charge reasonable visitation fees and grant concessions, leases, or permits for the use of land, building space, roads, or trails when necessary or desirable either to accommodate the public or to facilitate administration. The Secretary may grant those concessions, leases, or permits and enter into contracts relating to the contracts, leases, or permits with responsible persons, firms, or corporations without advertising and without securing competitive bids.

(j) Corporation To Carry Out Duties.—When the Secretary determines that it would be administratively burdensome to restore, reconstruct, operate, or maintain any particular historic or archeologic site, building, or property donated to the United States through the Service, the Secretary may cause the restoration, reconstruction, operation, or maintenance to be done by organizing a corporation for that purpose under the laws of the District of Columbia or any State.

(k) Educational Program and Service.—The Secretary shall develop an educational program and service for the purpose of making available to the public information pertaining to American historic and archeologic sites, buildings, and properties of national significance. Reasonable charges may be made for the dissemination of any such information.

(l) Actions and Regulations Necessary To Carry Out Chapter.—The Secretary shall perform any and all acts and make regulations not inconsistent with this chapter that may be necessary and proper to carry out this chapter.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3257.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


32010216 U.S.C. 462(a) through (k) (1st sentence).Aug. 21, 1935, ch. 593, § 2(a) through (k) (1st sentence), 49 Stat. 666; Pub. L. 89–249, § 8, Oct. 9, 1965, 79 Stat. 971.



Statutory Notes and Related Subsidiaries
National Historic Site Support Facility ImprovementsPub. L. 113–291, div. B, title XXX, § 3053, Dec. 19, 2014, 128 Stat. 3806, provided that:
“(a) Improvement.—The Secretary of the Interior, acting through the Director of the National Park Service (referred to in this section as the ‘Secretary’), may make improvements to a support facility, including a visitor center, for a National Historic Site operated by the National Park Service if the project—“(1) is conducted using amounts included in the budget of the National Park Service in effect on the date on which the project is authorized;

“(2) is subject to a 50 percent non-Federal cost-sharing requirement; and

“(3) is conducted in an area in which the National Park Service was authorized by law in effect before the date of enactment of this Act [Dec. 19, 2014] to establish a support facility.


“(b) Operation and Use.—The Secretary may operate and use all or part of a support facility, including a visitor center, for a National Historic Site operated by the National Park Service—“(1) to carry out duties associated with operating and supporting the National Historic Site; and

“(2) only in accordance with an agreement between the Secretary and the unit of local government in which the support facility is located.”





Financial Assistance for Maintenance and Protection of Folger Library and Corcoran Gallery of Art; Limitation on Contract AuthorityPub. L. 96–344, § 1, Sept. 8, 1980, 94 Stat. 1133, provided: 
“That (a) in furtherance of the purposes of subsection 2(e) of the Act of August 21, 1935 (49 Stat. 666) [see 54 U.S.C. 320102(f)], the Secretary of the Interior may provide financial assistance for the maintenance and protection of the Folger Library and the Corcoran Gallery of Art.

“(b) Authority to enter into contracts or cooperative agreements, to incur obligations, or to make payments under this Act [Pub. L. 96–344, Sept. 8, 1980, 94 Stat. 1133] shall be effective only to the extent, and in such amounts, as are provided in advance in appropriation Acts.”






§ 320103. Cooperation with governmental and private agencies and individuals(a) Authorization of Secretary.—The Secretary may cooperate with and may seek and accept the assistance of any Federal, State, or local agency, educational or scientific institution, patriotic association, or individual.

(b) Technical Advisory Committees.—When the Secretary considers it necessary, the Secretary may establish technical advisory committees to act in an advisory capacity in connection with the restoration or reconstruction of any historic or prehistoric building or other structure.

(c) Employment of Assistance.—The Secretary may employ professional and technical assistance and establish service as may be required to accomplish the purposes of this chapter and for which money may be appropriated by Congress or made available by gifts for those purposes.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


32010316 U.S.C. 464.Aug. 21, 1935, ch. 593, § 4, 49 Stat. 668.





§ 320104. Jurisdiction of States in acquired land
Nothing in this chapter shall be held to deprive any State, or political subdivision of a State, of its civil and criminal jurisdiction in and over land acquired by the United States under this chapter.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


32010416 U.S.C. 465.Aug. 21, 1935, ch. 593, § 5, 49 Stat. 668.





§ 320105. Criminal penalties
Criminal penalties for a violation of a regulation authorized by this chapter are provided by section 1866 of title 18.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


320105no source.


The section is added for informational purposes.



§ 320106. Limitation on obligation or expenditure of appropriated amounts
Notwithstanding any other provision of law, no funds appropriated or otherwise made available to the Secretary to carry out subsection (f) or (g) of section 320102 of this title may be obligated or expended—(1) unless the appropriation of the funds has been specifically authorized by law enacted on or after October 30, 1992; or

(2) in excess of the amount prescribed by law enacted on or after October 30, 1992.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


32010616 U.S.C. 466(a).Aug. 21, 1935, ch. 593, § 6(a), 49 Stat. 668; Pub. L. 102–575, title XL, § 4023, Oct. 30, 1992, 106 Stat. 4768.


The words “Except as provided in subsection (b) of this section” are omitted as obsolete.




CHAPTER 3203—MONUMENTS, RUINS, SITES, AND OBJECTS OF ANTIQUITY



Sec.


320301.National monuments.


320302.Permits.


320303.Regulations.



§ 320301. National monuments(a) Presidential Declaration.—The President may, in the President’s discretion, declare by public proclamation historic landmarks, historic and prehistoric structures, and other objects of historic or scientific interest that are situated on land owned or controlled by the Federal Government to be national monuments.

(b) Reservation of Land.—The President may reserve parcels of land as a part of the national monuments. The limits of the parcels shall be confined to the smallest area compatible with the proper care and management of the objects to be protected.

(c) Relinquishment to Federal Government.—When an object is situated on a parcel covered by a bona fide unperfected claim or held in private ownership, the parcel, or so much of the parcel as may be necessary for the proper care and management of the object, may be relinquished to the Federal Government and the Secretary may accept the relinquishment of the parcel on behalf of the Federal Government.

(d) Limitation on Extension or Establishment of National Monuments in Wyoming.—No extension or establishment of national monuments in Wyoming may be undertaken except by express authorization of Congress.

(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


320301(a) through (c)16 U.S.C. 431.June 8, 1906, ch. 3060, § 2, 34 Stat. 225.
320301(d)16 U.S.C. 431a.Sept. 14, 1950, ch. 950, § 1 (proviso relating to national monuments), 64 Stat. 849.


In subsection (c), the word “parcel” is substituted for “tract” for consistency in this section.
In subsection (d), the word “further” is omitted as obsolete.
Statutory Notes and Related Subsidiaries









National Monuments Established Under Presidential Proclamation






Ackia Battleground National Monument, Mississippi [see section 450r of Title 16, Conservation].—Proc. No. 2307, Oct. 25, 1938, 53 Stat. 2494.
Admiralty Island National Monument, Alaska [Monument established within Tongass National Forest by Pub. L. 96–487, title V, § 503(b), Dec. 2, 1980, 94 Stat. 2399; Pub. L. 104–123, Apr. 1, 1996, 110 Stat. 879; Pub. L. 105–60, Oct. 10, 1997, 111 Stat. 1269].—Proc. No. 4611, Dec. 1, 1978, 93 Stat. 1446.
African Burial Ground National Monument, New York.—Proc. No. 7984, Feb. 27, 2006, 71 F.R. 10793.
Agua Fria National Monument, Arizona.—Proc. No. 7263, Jan. 11, 2000, 65 F.R. 2817.
Andrew Johnson National Monument, Tennessee [Monument redesignated Andrew Johnson National Historical Site, see section 450o of Title 16, Conservation].—Proc. No. 2554, Apr. 27, 1942, 56 Stat. 1955.
Aniakchak National Monument, Alaska [Monument established as unit of National Park System, see section 410hh(1) of Title 16, Conservation].—Proc. No. 4612, Dec. 1, 1978, 93 Stat. 1448.
Arches National Monument, Utah [Monument abolished and funds made available to Arches National Park, see section 272 of Title 16, Conservation].—Proc. No. 1875, Apr. 12, 1929, 46 Stat. 2988; Proc. No. 2312, Nov. 25, 1938, 53 Stat. 2504; Proc. No. 3360, July 22, 1960, 74 Stat. c79; Proc. No. 3887, Jan. 20, 1969, 83 Stat. 920.
Aztec Ruins National Monument, New Mexico.—Proc. No. 1650, Jan. 24, 1923, 42 Stat. 2295; Proc. No. 1840, July 2, 1928, 45 Stat. 2954; Proc. No. 1928, Dec. 19, 1930, 46 Stat. 3040; Proc. No. 2787, May 27, 1948, 62 Stat. 1513; Pub. L. 100–559, title VI, §§ 601–604, Oct. 28, 1988, 102 Stat. 2800.
Badlands National Monument, South Dakota [Monument redesignated Badlands National Park, see section 441e–1 of Title 16, Conservation].—Proc. No. 2320, Jan. 25, 1939, 53 Stat. 2521.
Bandelier National Monument, New Mexico.—Proc. No. 1322, Feb. 11, 1916, 39 Stat. 1764; Proc. No. 1991, Feb. 25, 1932, 47 Stat. 2503; Proc. No. 3388, Jan. 9, 1961, 75 Stat. 1014; Proc. No. 3539, May 27, 1963, 77 Stat. 1006; Pub. L. 94–578, title III, § 309, Oct. 21, 1976, 90 Stat. 2736; Pub. L. 105–85, div. C, title XXXI, § 3164, Nov. 18, 1997, 111 Stat. 2050; Pub. L. 105–376, Nov. 12, 1998, 112 Stat. 3388.
Basin and Range National Monument, Nevada.—Proc. No. 9297, July 10, 2015, 80 F.R. 41969.
Bears Ears National Monument, Utah.—Proc. No. 9558, Dec. 28, 2016, 82 F.R. 1139; Ex. Ord. No. 13811, § 1(dd), Sept. 29, 2017, 82 F.R. 46364; Proc. No. 9681, Dec. 4, 2017, 82 F.R. 58081; Ex. Ord. No. 13889, § 1(aa), Sept. 27, 2019, 84 F.R. 52744.
Becharof National Monument, Alaska.—Proc. No. 4613, Dec. 1, 1978, 93 Stat. 1450.
Belmont-Paul Women’s Equality National Monument, District of Columbia.—Proc. No. 9423, Apr. 12, 2016, 81 F.R. 22505.
Bering Land Bridge National Monument, Alaska.—Proc. No. 4614, Dec. 1, 1978, 93 Stat. 1451.
Berryessa Snow Mountain National Monument, California.—Proc. No. 9298, July 10, 2015, 80 F.R. 41975.
Big Hole Battlefield National Monument, Montana [Monument redesignated Big Hole National Battlefield, see section 430uu of Title 16, Conservation].—Ex. Ord. No. 1216, June 23, 1910; Proc. No. 2339, June 29, 1939, 53 Stat. 2544.
Birmingham Civil Rights National Monument, Alabama.—Proc. No. 9565, Jan. 12, 2017, 82 F.R. 6151.
Black Canyon of the Gunnison National Monument, Colorado [Monument abolished and lands incorporated in, and funds made available for, Black Canyon of the Gunnison National Park, see section 410fff–2 of Title 16, Conservation].—Proc. No. 2033, Mar. 2, 1933, 47 Stat. 2558; Proc. No. 2286, May 16, 1938, 52 Stat. 1548; Proc. No. 2372, Oct. 28, 1939, 54 Stat. 2669; Proc. No. 3344, Apr. 8, 1960, 74 Stat. c56; Pub. L. 98–357, July 13, 1984, 98 Stat. 397.
Browns Canyon National Monument, Colorado.—Proc. No. 9232, Feb. 19, 2015, 80 F.R. 9975.
Bryce Canyon National Monument, Utah.—Proc. No. 1664, June 8, 1923, 43 Stat. 1914; Proc. No. 1930, Jan. 5, 1931, 46 Stat. 3042; Proc. No. 1952, May 4, 1931, 47 Stat. 2455.
Buck Island Reef National Monument, Virgin Islands.—Proc. No. 3443, Dec. 28, 1961, 76 Stat. 1441; Proc. No. 4346, Feb. 1, 1975, 89 Stat. 1237; Proc. No. 4359, Mar. 28, 1975, 89 Stat. 1254; Proc. No. 7392, Jan. 17, 2001, 66 F.R. 7335.
Cabrillo National Monument, California.—Proc. No. 1255, Oct. 14, 1913, 38 Stat. 1965; Proc. No. 3273, Feb. 2, 1959, 73 Stat. c19; Proc. No. 4319, Sept. 28, 1974, 88 Stat. 2514.
California Coastal National Monument, California.—Proc. No. 7264, Jan. 11, 2000, 65 F.R. 2821; Proc. No. 9089, Mar. 11, 2014, 79 F.R. 14603; Proc. No. 9563, Jan. 12, 2017, 82 F.R. 6131.
Camp Nelson National Monument, Kentucky.—Proc. No. 9811, Oct. 26, 2018, 83 F.R. 54845.
Canyon De Chelly National Monument, Arizona [see section 445 of Title 16, Conservation].—Proc. No. 1945, Apr. 1, 1931, 47 Stat. 2448; Proc. No. 2036, Mar. 3, 1933, 47 Stat. 2562.
Canyons of the Ancients National Monument, Colorado.—Proc. No. 7317, June 9, 2000, 65 F.R. 37243.
Cape Krusenstern National Monument, Alaska [Monument established as unit of National Park System, see section 410hh(3) of Title 16, Conservation].—Proc. No. 4615, Dec. 1, 1978, 93 Stat. 1453.
Capitol Reef National Monument, Utah [Monument abolished and funds made available to Capitol Reef National Park, see section 273 of Title 16, Conservation].—Proc. No. 2246, Aug. 2, 1937, 50 Stat. 1856; Proc. No. 3249, July 2, 1958, 72 Stat. c48; Proc. No. 3888, Jan. 20, 1969, 83 Stat. 922.
Capulin Mountain National Monument, New Mexico [Monument redesignated Capulin Volcano National Monument by Pub. L. 100–225, title V, § 506(g), Dec. 31, 1987, 101 Stat. 1547].—Proc. No. 1340, Aug. 9, 1916, 39 Stat. 1792.
Capulin Volcano National Monument, New Mexico [Monument changed from Capulin Mountain National Monument, see section 460uu–46(g) of Title 16, Conservation].—Proc. No. 1340, Aug. 9, 1916, 39 Stat. 1792; Pub. L. 87–635, Sept. 5, 1962, 76 Stat. 436; Pub. L. 100–225, title V, § 506(g), Dec. 31, 1987, 101 Stat. 1547.
Carlsbad Cave National Monument, New Mexico [Monument redesignated Carlsbad Caverns National Park, see section 407 of Title 16, Conservation].—Proc. No. 1679, Oct. 25, 1923, 43 Stat. 1929.
Carrizo Plain National Monument, California.—Proc. No. 7393, Jan. 17, 2001, 66 F.R. 7339.
Casa Grande National Monument, Arizona.—Proc. No. 1470, Aug. 3, 1918, 40 Stat. 1818.
Cascade-Siskiyou National Monument, Oregon.—Proc. No. 7318, June 9, 2000, 65 F.R. 37249; Pub. L. 111–11, title I, §§ 1401–1406, Mar. 30, 2009, 123 Stat. 1026–1031; Proc. No. 9564, Jan. 12, 2017, 82 F.R. 6145.
Castillo de San Marcos National Monument, Florida [Monument changed from Fort Marion National Monument by act June 5, 1942, ch. 337, 56 Stat. 312].—Proc. No. 1713, Oct. 15, 1924, 43 Stat. 1968; Pub. L. 108–480, Dec. 23, 2004, 118 Stat. 3907.
Castle Mountains National Monument, California.—Proc. No. 9394, Feb. 12, 2016, 81 F.R. 8365.
Castle Pinckney National Monument, South Carolina.—Proc. No. 1713, Oct. 15, 1924, 43 Stat. 1968.
Cedar Breaks National Monument, Utah.—Proc. No. 2054, Aug. 22, 1933, 48 Stat. 1705.
César E. Chávez National Monument, California.—Proc. No. 8884, Oct. 8, 2012, 77 F.R. 62413.
Chaco Canyon National Monument, New Mexico [Monument abolished and funds made available to Chaco Culture National Historical Park, see section 410ii–1(a) of Title 16, Conservation].—Proc. No. 740, Mar. 11, 1907, 35 Stat. 2119; Proc. No. 1826, Jan. 10, 1928, 45 Stat. 2937.
Channel Islands National Monument, California [Monument abolished and incorporated in Channel Islands National Park, see section 410ff of Title 16, Conservation].—Proc. No. 2281, Apr. 26, 1938, 52 Stat. 1541; Proc. No. 2825, Feb. 9, 1949, 63 Stat. 1258; Pub. L. 93–477, title IV, § 401, Oct. 26, 1974, 88 Stat. 1447; Pub. L. 94–578, title II, § 201(9), Oct. 21, 1976, 90 Stat. 2733.
Charles Young Buffalo Soldiers National Monument, Ohio.—Proc. No. 8945, Mar. 25, 2013, 78 F.R. 18777.
Chesapeake and Ohio Canal National Monument, Maryland.—Proc. No. 3391, Jan. 18, 1961, 75 Stat. 1023.
Chimney Rock National Monument, Colorado.—Proc. No. 8868, Sept. 21, 2012, 77 F.R. 59275.
Chiricahua National Monument, Arizona.—Proc. No. 1692, Apr. 18, 1924, 43 Stat. 1946; Proc. No. 2288, June 10, 1938, 52 Stat. 1551.
Cinder Cone National Monument, California.—Proc. No. 753, May 6, 1907, 35 Stat. 2131.
Colonial National Monument, Virginia [Monument redesignated Colonial National Historical Park, see section 81 of Title 16, Conservation].—Proc. No. 1929, Dec. 30, 1930, 46 Stat. 3041; Proc. No. 2055, Aug. 22, 1933, 48 Stat. 1706.
Colorado National Monument, Colorado.—Proc. No. 1126, May 24, 1911, 37 Stat. 1681; Proc. No. 2037, Mar. 3, 1933, 47 Stat. 2563; Proc. No. 3307, Aug. 7, 1959, 73 Stat. c69; Pub. L. 94–578, title III, § 302(a), Oct. 21, 1976, 90 Stat. 2734.
Craters of the Moon National Monument, Idaho.—Proc. No. 1694, May 2, 1924, 43 Stat. 1947; Proc. No. 1843, July 23, 1928, 45 Stat. 2959; Proc. No. 1916, July 9, 1930, 46 Stat. 3029; Proc. No. 2499, July 18, 1941, 55 Stat. 1660; Proc. No. 3506, Nov. 19, 1962, 77 Stat. 960; Pub. L. 104–333, div. I, title II, § 205, Nov. 12, 1996, 110 Stat. 4106; Proc. No. 7373, Nov. 9, 2000, 65 F.R. 69221; Pub. L. 107–213, § 1, Aug. 21, 2002, 116 Stat. 1052.
Death Valley National Monument, California and Nevada [Monument abolished and incorporated in Death Valley National Park, see section 410aaa–1 of Title 16, Conservation].—Proc. No. 2028, Feb. 11, 1933, 47 Stat. 2554; Proc. No. 2228, Mar. 26, 1937, 50 Stat. 1823; Proc. No. 2961, Jan. 17, 1952, 66 Stat. c18; Pub. L. 103–433, title III, § 302, Oct. 31, 1994, 108 Stat. 4485.
Denali National Monument, Alaska.—Proc. No. 4616, Dec. 1, 1978, 93 Stat. 1455.
Devil Postpile National Monument, California.—Proc. No. 1166, July 6, 1911, 37 Stat. 1715.
Devils Tower National Monument, Wyoming.—Proc. No. 658, Sept. 24, 1906, 34 Stat. 3236; act Aug. 9, 1955, ch. 647, 69 Stat. 575.
Dinosaur National Monument, Utah-Colorado.—Proc. No. 1313, Oct. 4, 1915, 39 Stat. 1752; Proc. No. 2290, July 14, 1938, 53 Stat. 2454; Pub. L. 100–701, §§ 2–4, Nov. 19, 1988, 102 Stat. 4641.
Edison Laboratory National Monument, New Jersey [Monument and Edison Home National Historic Site together with certain adjacent lands redesignated Edison National Historic Site by Pub. L. 87–628, § 1, Sept. 5, 1962, 76 Stat. 428; Pub. L. 87–628 repealed and references to the Edison National Historic Site deemed to refer to the Thomas Edison National Historical Park by Pub. L. 111–11, title VII, § 7110(c)(4), (5), Mar. 30, 2009, 123 Stat. 1198, see section 410mmm of Title 16, Conservation].—Proc. No. 3148, July 14, 1956, 70 Stat. c49.
Effigy Mounds National Monument, Iowa.—Proc. No. 2860, Oct. 25, 1949, 64 Stat. a371; Pub. L. 106–323, Oct. 19, 2000, 114 Stat. 1289.
El Morro National Monument, New Mexico.—Proc. No. 695, Dec. 8, 1906, 34 Stat. 3264; Proc. No. 1377, June 18, 1917, 40 Stat. 1673.
First State National Monument, Delaware [Monument redesignated First State National Historical Park, see section 410rrr of Title 16, Conservation].—Proc. No. 8944, Mar. 25, 2013, 78 F.R. 18769.
Fort Jefferson National Monument, Florida [Monument abolished and incorporated in Dry Tortugas National Park, see section 410xx of Title 16, Conservation].—Proc. No. 2112, Jan. 4, 1935, 49 Stat. 3430; Pub. L. 96–287, title II, June 28, 1980, 94 Stat. 600; Pub. L. 102–525, title II, § 201(c), Oct. 26, 1992, 106 Stat. 3440.
Fort Laramie National Monument, Wyoming [Monument redesignated Fort Laramie National Historic Site by Pub. L. 86–444, § 3, Apr. 29, 1960, 74 Stat. 84].—Proc. No. 2292, July 16, 1938, 53 Stat. 2461.
Fort Marion National Monument, Florida [Monument redesignated Castillo de San Marcos National Monument by act June 5, 1942, ch. 337, 56 Stat. 312].—Proc. No. 1713, Oct. 15, 1924, 43 Stat. 1968.
Fort Matanzas National Monument, Florida.—Proc. No. 1713, Oct. 15, 1924, 43 Stat. 1968; Proc. No. 2114, Jan. 9, 1935, 49 Stat. 3433; Proc. No. 2773, Mar. 24, 1948, 62 Stat. 1491; Pub. L. 106–524, Nov. 22, 2000, 114 Stat. 2493.
Fort Monroe National Monument, Virginia.—Proc. No. 8750, Nov. 1, 2011, 76 F.R. 68625.
Fort Niagara National Monument, New York.—Proc. No. 1745, Sept. 5, 1925, 44 Stat. 2582.
Fort Ord National Monument, California.—Proc. No. 8803, Apr. 20, 2012, 77 F.R. 24579.
Fort Pulaski National Monument, Georgia.—Proc. No. 1713, Oct. 15, 1924, 43 Stat. 1968; June 26, 1936, ch. 844, 49 Stat. 1979; Pub. L. 104–333, div. I, title VIII, § 807, Nov. 12, 1996, 110 Stat. 4188.
Fort Wood National Monument, New York.—Proc. No. 1713, Oct. 15, 1924, 43 Stat. 1968.
Fossil Cycad National Monument, South Dakota.—Proc. No. 1641, Oct. 21, 1922, 42 Stat. 2286.
Freedom Riders National Monument, Alabama.—Proc. No. 9566, Jan. 12, 2017, 82 F.R. 6159.
Gates of the Arctic National Monument, Alaska.—Proc. No. 4617, Dec. 1, 1978, 93 Stat. 1457.
Giant Sequoia National Monument, California.—Proc. No. 7295, Apr. 15, 2000, 65 F.R. 24095.
Gila Cliff-Dwellings National Monument, New Mexico.—Proc. No. 781, Nov. 16, 1907, 35 Stat. 2162; Proc. No. 3467, Apr. 17, 1962, 76 Stat. 1465.
Glacier Bay National Monument, Alaska [Monument redesignated Glacier Bay National Park, see section 410hh–1(1) of Title 16, Conservation].—Proc. No. 1733, Feb. 26, 1925, 43 Stat. 1988; Proc. No. 2330, Apr. 18, 1939, 53 Stat. 2534; Proc. No. 3089, Mar. 31, 1955, 69 Stat. c27; Proc. No. 4618, Dec. 1, 1978, 93 Stat. 1458.
Gold Butte National Monument, Nevada.—Proc. No. 9559, Dec. 28, 2016, 82 F.R. 1149; Ex. Ord. No. 13811, § 1(ee), Sept. 29, 2017, 82 F.R. 46364; Ex. Ord. No. 13889, § 1(bb), Sept. 27, 2019, 84 F.R. 52744.
Governors Island National Monument, New York.—Proc. No. 7402, Jan. 19, 2001, 66 F.R. 7855; Proc. No. 7647, Feb. 7, 2003, 68 F.R. 7053.
Gran Quivira National Monument, New Mexico [Monument abolished and funds made available to Salinas National Monument by Pub. L. 96–550, title VI, § 601(b), Dec. 19, 1980, 94 Stat. 3231. Salinas National Monument redesignated Salinas Pueblo Missions National Monument by Pub. L. 100–559, title I, § 101, Oct. 28, 1988, 102 Stat. 2797].—Proc. No. 882, Mar. 20, 1909, 36 Stat. 2503; Proc. No. 1545, Nov. 25, 1919, 41 Stat. 1778.
Grand Canyon National Monument, Arizona.—Proc. No. 794, Jan. 11, 1908, 35 Stat. 2175; Proc. No. 2022, Dec. 22, 1932, 47 Stat. 2547; Proc. No. 2393, Apr. 4, 1940, 54 Stat. 2692.
Grand Canyon-Parashant National Monument, Arizona.—Proc. No. 7265, Jan. 11, 2000, 65 F.R. 2825.
Grand Staircase-Escalante National Monument, Utah.—Proc. No. 6920, Sept. 18, 1996, 110 Stat. 4561; Pub. L. 105–335, Oct. 31, 1998, 112 Stat. 3139; Pub. L. 105–355, title II, § 201, Nov. 6, 1998, 112 Stat. 3252; Pub. L. 106–176, title III, § 307, Mar. 10, 2000, 114 Stat. 33; Proc. No. 9682, Dec. 4, 2017, 82 F.R. 58089; Ex. Ord. No. 13889, § 1(cc), Sept. 27, 2019, 84 F.R. 52744.
Great Sand Dunes National Monument, Colorado [Monument abolished and incorporated in Great Sand Dunes National Park, see section 410hhh–2 of Title 16, Conservation].—Proc. No. 1994, Mar. 17, 1932, 47 Stat. 2506; Proc. No. 2681, Mar. 12, 1946, 60 Stat. 1339; Proc. No. 3138, June 7, 1956, 70 Stat. c31.
Hanford Reach National Monument, Washington.—Proc. No. 7319, June 9, 2000, 65 F.R. 37253.
Harriet Tubman—Underground Railroad National Monument, Maryland.—Proc. No. 8943, Mar. 25, 2013, 78 F.R. 18763.
Holy Cross National Monument, Colorado [Monument abolished by act Aug. 3, 1950, ch. 530, 64 Stat. 404].—Proc. No. 1877, May 11, 1929, 46 Stat. 2993.
Honouliuli National Monument, Hawaii [Monument abolished by Pub. L. 116–9, title II, § 2206(d), Mar. 12, 2019, 133 Stat. 741].—Proc. No. 9234, Feb. 24, 2015, 80 F.R. 11069.
Hovenweep National Monument, Colorado-Utah.—Proc. No. 1654, Mar. 2, 1923, 42 Stat. 2299; Proc. No. 2924, Apr. 26, 1951, 65 Stat. c8; Proc. No. 2998, Nov. 20, 1952, 67 Stat. c21; Proc. No. 3132, Apr. 6, 1956, 70 Stat. c26.
Ironwood Forest National Monument, Arizona.—Proc. No. 7320, June 9, 2000, 65 F.R. 37259.
Jackson Hole National Monument, Wyoming [Monument abolished and incorporated in Grand Teton National Park, see section 406d–1 of Title 16, Conservation].—Proc. No. 2578, Mar. 15, 1943, 57 Stat. 731.
Jewel Cave National Monument, South Dakota.—Proc. No. 799, Feb. 7, 1908, 35 Stat. 2180; Pub. L. 89–250, Oct. 9, 1965, 79 Stat. 971.
Joshua Tree National Monument, California [see section 450ii of Title 16, Conservation] [Monument abolished and incorporated in Joshua Tree National Park, see section 410aaa–22 of Title 16, Conservation].—Proc. No. 2193, Aug. 10, 1936, 50 Stat. 1760; Pub. L. 103–433, title IV, § 402, Oct. 31, 1994, 108 Stat. 4488.
Kasha-Katuwe Tent Rocks National Monument, New Mexico.—Proc. No. 7394, Jan. 17, 2001, 66 F.R. 7343.
Katahdin Woods and Waters National Monument, Maine.—Proc. No. 9476, Aug. 24, 2016, 81 F.R. 59121.
Katmai National Monument, Alaska [Monument redesignated Katmai National Park, see section 410hh–1(2) of Title 16, Conservation].—Proc. No. 1487, Sept. 24, 1918, 40 Stat. 1855; Proc. No. 1950, Apr. 24, 1931, 47 Stat. 2453; Proc. No. 2177, June 15, 1936, 49 Stat. 3523; Proc. No. 2564, Aug. 4, 1942, 56 Stat. 1972; Proc. No. 3890, Jan. 20, 1969, 83 Stat. 926; Proc. No. 4619, Dec. 1, 1978, 93 Stat. 1460.
Kenai Fjords National Monument, Alaska.—Proc. No. 4620, Dec. 1, 1978, 93 Stat. 1462.
Kobuk Valley National Monument, Alaska.—Proc. No. 4621, Dec. 1, 1978, 93 Stat. 1463.
Lake Clark National Monument, Alaska.—Proc. No. 4622, Dec. 1, 1978, 93 Stat. 1465.
Lassen Peak National Monument, California.—Proc. No. 754, May 6, 1907, 35 Stat. 2132.
Lava Beds National Monument, California.—Proc. No. 1755, Nov. 21, 1925, 44 Stat. 2591; Proc. No. 2925, Apr. 27, 1951, 65 Stat. c9.
Lehman Caves National Monument, Nevada [Monument abolished and lands incorporated in, and funds made available for, Great Basin National Park, see section 410mm(d) of Title 16, Conservation].—Proc. No. 1618, Jan. 24, 1922, 42 Stat. 2260.
Lewis and Clark Cavern National Monument, Montana.—Proc. No. 807, May 11, 1908, 35 Stat. 2187; Proc. No. 1123, May 16, 1911, 37 Stat. 1679.
Marble Canyon National Monument, Arizona.—Proc. No. 3889, Jan. 20, 1969, 83 Stat. 924.
Marianas Trench Marine National Monument, Northern Mariana Islands and Guam.—Proc. No. 8335, Jan. 6, 2009, 74 F.R. 1557.
Meriwether Lewis National Monument, Tennessee [Monument included in Natchez Trace Parkway, see section 460–1 of Title 16, Conservation].—Proc. No. 1730, Feb. 6, 1925, 43 Stat. 1986; Proc. No. 1825, Dec. 6, 1927, 45 Stat. 2935.
Minidoka Internment National Monument, Idaho [Monument abolished and lands incorporated in Minidoka Historic Site by Pub. L. 110–229, title III, § 313, May 8, 2008, 122 Stat. 770, as amended by Pub. L. 113–171, § 1, Sept. 26, 2014, 128 Stat. 1895].—Proc. No. 7395, Jan. 17, 2001, 66 F.R. 7347.
Misty Fjords National Monument, Alaska [Monument established within Tongass National Forest by Pub. L. 96–487, title V, § 503(a), Dec. 2, 1980, 94 Stat. 2399].—Proc. No. 4623, Dec. 1, 1978, 93 Stat. 1466.
Mojave Trails National Monument, California.—Proc. No. 9395, Feb. 12, 2016, 81 F.R. 8371.
Montezuma Castle National Monument, Arizona.—Proc. No. 696, Dec. 8, 1906, 34 Stat. 3265; Proc. No. 2226, Feb. 23, 1937, 50 Stat. 1817; Pub. L. 108–190, Dec. 19, 2003, 117 Stat. 2867.
Mound City Group National Monument, Ohio [Monument redesignated Hopewell Culture National Historic Park, see section 401uu of Title 16, Conservation].—Proc. No. 1653, Mar. 2, 1923, 42 Stat. 2298; Pub. L. 96–607, title VII, § 701, Dec. 28, 1980, 94 Stat. 3540.
Mount Olympus National Monument, Washington [Monument abolished and lands incorporated in Mount Olympus National Park, see section 251 of Title 16, Conservation].—Proc. No. 869, Mar. 2, 1909, 35 Stat. 2247; Proc. No. 1191, Apr. 17, 1912, 37 Stat. 1737; Proc. No. 1293, May 11, 1915, 39 Stat. 1726; Proc. No. 1862, Jan. 7, 1929, 45 Stat. 2984.
Muir Woods National Monument, California.—Proc. No. 793, Jan. 9, 1908, 35 Stat. 2174; Proc. No. 1608, Sept. 22, 1921, 42 Stat. 2249; Proc. No. 2122, Apr. 5, 1935, 49 Stat. 3443; Proc. No. 2932, June 26, 1951, 65 Stat. c20; Proc. No. 3311, Sept. 8, 1959, 73 Stat. c76.
Mukuntuweap National Monument, Utah [Monument redesignated Zion National Monument by Proc. No. 1435, Mar. 18, 1918, 40 Stat. 1760, and later redesignated Zion National Park, see section 344 of Title 16, Conservation].—Proc. No. 877, July 31, 1909, 36 Stat. 2498.
Natural Bridges National Monument, Utah.—Proc. No. 804, Apr. 16, 1908, 35 Stat. 2183; Proc. No. 881, Sept. 25, 1909, 36 Stat. 2502; Proc. No. 1323, Feb. 11, 1916, 39 Stat. 1764; Proc. No. 3486, Aug. 14, 1962, 76 Stat. 1495.
Navajo National Monument, Arizona.—Proc. No. 873, Mar. 20, 1909, 36 Stat. 2491; Proc. No. 1186, Mar. 14, 1912, 37 Stat. 1733.
Noatak National Monument, Alaska.—Proc. No. 4624, Dec. 1, 1978, 93 Stat. 1468.
Northeast Canyons and Seamounts Marine National Monument, Atlantic Ocean.—Proc. No. 9496, Sept. 15, 2016, 81 F.R. 65161; Proc. No. 10049, June 5, 2020, 85 F.R. 35793.
Northwestern Hawaiian Islands Marine National Monument, Hawaii [Monument redesignated Papaha̅naumokua̅kea Marine National Monument by Proc. No. 8112, Feb. 28, 2007, 72 F.R. 10031].—Proc. No. 8031, June 15, 2006, 71 F.R. 36443.
Ocmulgee National Monument, Georgia [Monument redesignated Ocmulgee Mounds National Historical Park, see section 410yyy–3(b)(1) of Title 16, Conservation].—Proc. No. 2212, Dec. 23, 1936, 50 Stat. 1798; Proc. No. 2493, June 13, 1941, 55 Stat. 1654; Pub. L. 102–67, July 9, 1991, 105 Stat. 325.
Old Kasaan National Monument, Alaska [Monument abolished and incorporated in Tongass National Forest by act July 26, 1955, ch. 387, 69 Stat. 380].—Proc. No. 1351, Oct. 25, 1916, 39 Stat. 1812.
Oregon Caves National Monument, Oregon [Monument and land designated as National Preserve to be administered as single unit of National Park System and designated as Oregon Caves National Monument and Preserve, see section 410vvv of Title 16, Conservation].—Proc. No. 876, July 12, 1909, 36 Stat. 2497.
Organ Mountains-Desert Peaks National Monument, New Mexico.—Proc. No. 9131, May 21, 2014, 79 F.R. 30431; Pub. L. 116–9, title I, § 1201(a), (d), Mar. 12, 2019, 133 Stat. 642, 649.
Organ Pipe Cactus National Monument, Arizona.—Proc. No. 2232, Apr. 13, 1937, 50 Stat. 1827; Pub. L. 108–64, July 29, 2003, 117 Stat. 874.
Pacific Remote Islands Marine National Monument, Wake, Baker, Howland, and Jarvis Islands, Johnston Atoll, Kingman Reef, and Palmyra Atoll.—Proc. No. 8336, Jan. 6, 2009, 74 F.R. 1565.
Pacific Remote Islands Marine National Monument Expansion, Wake and Jarvis Islands, Johnston Atoll.—Proc. No. 9173, Sept. 25, 2014, 79 F.R. 58645.
Papago Saguaro National Monument, Arizona [Monument abolished by act Apr. 7, 1930, ch. 107, 46 Stat. 142, as amended by Pub. L. 109–163, div. B, title XXVIII, § 2873, Jan. 6, 2006, 119 Stat. 3535].—Proc. No. 1262, Jan. 31, 1914, 38 Stat. 1991.
Papaha̅naumokua̅kea Marine National Monument, Hawaii [Monument changed from Northwestern Hawaiian Islands Marine National Monument by Proc. No. 8112, Feb. 28, 2007, 72 F.R. 10031].—Proc. No. 8031, June 15, 2006, 71 F.R. 36443.
Papaha̅naumokua̅kea Marine National Monument Expansion, Hawaii.—Proc. No. 9478, Aug. 26, 2016, 81 F.R. 60227.
Perry’s Victory and International Peace Memorial National Monument, Ohio.—Proc. No. 2182, July 6, 1936, 50 Stat. 1734.
Petrified Forest National Monument [Monument disestablished on establishment of Petrified Forest National Park, see sections 119 and 444 of Title 16, Conservation].—Proc. No. 697, Dec. 8, 1906, 34 Stat. 3266; Proc. No. 1167, July 31, 1911, 37 Stat. 1716; Proc. No. 1927, Nov. 14, 1930, 46 Stat. 3040; Proc. No. 1975, Nov. 30, 1931, 47 Stat. 2486; Proc. No. 2011, Sept. 23, 1932, 47 Stat. 2532.
Pinnacles National Monument, California [Monument abolished and lands and interests therein incorporated within and made part of Pinnacles National Park, see section 410ooo–1 of Title 16, Conservation].—Proc. No. 796, Jan. 16, 1908, 35 Stat. 2177; Proc. No. 1660, May 7, 1923, 43 Stat. 1911; Proc. No. 1704, July 2, 1924, 43 Stat. 1961; Proc. No. 1948, Apr. 13, 1931, 47 Stat. 2451; Proc. No. 2050, July 11, 1933, 48 Stat. 1701; Proc. No. 2528, Dec. 5, 1941, 55 Stat. 1709; Proc. No. 7266, Jan. 11, 2000, 65 F.R. 2831.
Pipe Spring National Monument, Arizona.—Proc. No. 1663, May 31, 1923, 43 Stat. 1913.
Pompeys Pillar National Monument, Montana.—Proc. No. 7396, Jan. 17, 2001, 66 F.R. 7351.
President Lincoln and Soldiers’ Home National Monument, District of Columbia.—Proc. No. 7329, July 7, 2000, 65 F.R. 43673.
Pullman National Monument, Illinois.—Proc. No. 9233, Feb. 19, 2015, 80 F.R. 10315.
Rainbow Bridge National Monument, Utah.—Proc. No. 1043, May 30, 1910, 36 Stat. 2703.
Reconstruction Era National Monument, South Carolina [Monument redesignated Reconstruction Era National Historical Park, see section 410bbbb(b)(1) of Title 16, Conservation].—Proc. No. 9567, Jan. 12, 2017, 82 F.R. 6167.
Río Grande del Norte National Monument, New Mexico.—Proc. No. 8946, Mar. 25, 2013, 78 F.R. 18783.
Rose Atoll Marine National Monument, American Samoa.—Proc. No. 8337, Jan. 6, 2009, 74 F.R. 1577.
Russell Cave National Monument, Alabama.—Proc. No. 3413, May 11, 1961, 75 Stat. 1058.
Saguaro National Monument, Arizona [Monument abolished and incorporated in Saguaro National Park, see section 410zz–1 of Title 16, Conservation].—Proc. No. 2032, Mar. 1, 1933, 47 Stat. 2557; Proc. No. 3439, Nov. 15, 1961, 76 Stat. 1437; Pub. L. 102–61, June 19, 1991, 105 Stat. 303; Pub. L. 103–364, § 3, Oct. 14, 1994, 108 Stat. 3467.
San Gabriel Mountains National Monument, California.—Proc. No. 9194, Oct. 10, 2014, 79 F.R. 62303.
San Juan Islands National Monument, Washington.—Proc. No. 8947, Mar. 25, 2013, 78 F.R. 18789; Ex. Ord. No. 13708, § 1(nn), Sept. 30, 2015, 80 F.R. 60272; Ex. Ord. No. 13811, § 1(cc), Sept. 29, 2017, 82 F.R. 46364; Ex. Ord. No. 13889, § 1(z), Sept. 27, 2019, 84 F.R. 52744.
Sand to Snow National Monument, California.—Proc. No. 9396, Feb. 12, 2016, 81 F.R. 8379.
Santa Rosa Island National Monument, Florida.—Proc. No. 2337, May 17, 1939, 53 Stat. 2542; Proc. No. 2659, Aug. 13, 1945, 59 Stat. 877.
Scotts Bluff National Monument, Nebraska.—Proc. No. 1547, Dec. 12, 1919, 41 Stat. 1779; Proc. No. 1999, June 1, 1932, 47 Stat. 2512; Proc. No. 2391, Mar. 29, 1940, 54 Stat. 2690.
Shoshone Cavern National Monument, Wyoming [Monument abolished by act May 17, 1954, ch. 203, 68 Stat. 98].—Proc. No. 880, Sept. 21, 1909, 36 Stat. 2501.
Sieur de Monts National Monument, Maine.—Proc. No. 1339, July 8, 1916, 39 Stat. 1785.
Sitka National Monument, Alaska [Monument redesignated Sitka National Historical Park by Pub. L. 92–501, Oct. 18, 1972, 86 Stat. 904, as amended by Pub. L. 106–291, title I, § 130, Oct. 11, 2000, 114 Stat. 946].—Proc. No. 959, Mar. 23, 1910, 36 Stat. 2601; Proc. No. 2965, Feb. 25, 1952, 66 Stat. c22.
Sonoran Desert National Monument, Arizona.—Proc. No. 7397, Jan. 17, 2001, 66 F.R. 7354.
Statue of Liberty National Monument.—Proc. No. 1713, Oct. 15, 1924, 43 Stat. 1968; Proc. No. 2250, Sept. 7, 1937, 51 Stat. 393; Proc. No. 3656, May 11, 1965, 79 Stat. 1490.
Stonewall National Monument, New York.—Proc. No. 9465, June 24, 2016, 81 F.R. 42215.
Sunset Crater Volcano National Monument, Arizona [Monument changed from Sunset Crater National Monument by Pub. L. 101–612, § 15, Nov. 16, 1990, 104 Stat. 3222].—Proc. No. 1911, May 26, 1930, 46 Stat. 3023.
Timpanogos Cave National Monument, Utah.—Proc. No. 1640, Oct. 14, 1922, 42 Stat. 2285; Proc. No. 3457, Mar. 27, 1962, 76 Stat. 1457; Pub. L. 107–329, title I, Dec. 6, 2002, 116 Stat. 2815.
Tonto National Monument, Arizona.—Proc. No. 787, Dec. 19, 1907, 35 Stat. 2168; Proc. No. 2230, Apr. 1, 1937, 50 Stat. 1825.
Tumacacori National Monument, Arizona [Monument abolished and lands incorporated in, and funds made available for, Tumacacori National Historical Park, see section 410ss of Title 16, Conservation].—Proc. No. 821, Sept. 15, 1908, 35 Stat. 2205; Proc. No. 3228, Mar. 28, 1958, 72 Stat. c30.
Tuzigoot National Monument, Arizona.—Proc. No. 2344, July 25, 1939, 53 Stat. 2548.
Upper Missouri River Breaks National Monument, Montana.—Proc. No. 7398, Jan. 17, 2001, 66 F.R. 7359.
Verendrye National Monument, North Dakota.—Proc. No. 1380, June 29, 1917, 40 Stat. 1677.
Vermilion Cliffs National Monument, Arizona.—Proc. No. 7374, Nov. 9, 2000, 65 F.R. 69227.
Virgin Islands Coral Reef National Monument, Virgin Islands.—Proc. No. 7399, Jan. 17, 2001, 66 F.R. 7364.
Waco Mammoth National Monument, Texas.—Proc. No. 9299, July 10, 2015, 80 F.R. 41983.
Walnut Canyon National Monument, Arizona.—Proc. No. 1318, Nov. 30, 1915, 39 Stat. 1761; Proc. No. 2300, Sept. 24, 1938, 53 Stat. 2469; Pub. L. 104–333, div. I, title II, § 208, Nov. 12, 1996, 110 Stat. 4107.
Wheeler National Monument, Colorado [Monument abolished by act Aug. 3, 1950, ch. 534, 64 Stat. 405].—Proc. No. 831, Dec. 7, 1908, 35 Stat. 2214.
White Sands National Monument, New Mexico.—Proc. No. 2025, Jan. 18, 1933, 47 Stat. 2551; Proc. No. 2108, Nov. 28, 1934, 49 Stat. 3426; Proc. No. 2295, Aug. 29, 1938, 53 Stat. 2465; Proc. No. 3024, June 24, 1953, 67 Stat. c53; Pub. L. 104–201, div. B, title XXVIII, § 2854, Sept. 23, 1996, 110 Stat. 2803, repealed by Pub. L. 116–92, div. B, title XXVIII, § 2851(c)(2)(C), Dec. 20, 2019, 133 Stat. 1897.
World War II Valor In the Pacific National Monument, Alaska, California, and Hawaii [Monument redesignated Pearl Harbor National Memorial, Tule Lake National Monument, and Aleutian Islands World War II National Monument by Pub. L. 116–9, title II, § 2206(a)–(c), Mar. 12, 2019, 133 Stat. 740, 741].—Proc. No. 8327, Dec. 5, 2008, 73 F.R. 75293; Pub. L. 115–170, May 7, 2018, 132 Stat. 1286.
Wrangell-St. Elias National Monument, Alaska.—Proc. No. 4625, Dec. 1, 1978, 93 Stat. 1470.
Wupatki National Monument, Arizona.—Proc. No. 1721, Dec. 9, 1924, 43 Stat. 1977; Proc. No. 2243, July 9, 1937, 52 Stat. 1841; Proc. No. 2454, Jan. 20, 1941, 55 Stat. 1608; Pub. L. 104–333, div. I, title II, § 207, Nov. 12, 1996, 110 Stat. 4107.
Yucca House National Monument, Colorado.—Proc. No. 1549, Dec. 19, 1919, 41 Stat. 1781; Pub. L. 104–333, div. I, title II, § 201, Nov. 12, 1996, 110 Stat. 4105; Pub. L. 116–329, Jan. 13, 2021, 134 Stat. 5100.
Yukon-Charley National Monument, Alaska.—Proc. No. 4626, Dec. 1, 1978, 93 Stat. 1472.
Yukon Flats National Monument, Alaska.—Proc. No. 4627, Dec. 1, 1978, 93 Stat. 1473.
Zion National Monument, Utah [Monument combined with Zion National Park into a single National park unit, see section 346b of Title 16, Conservation. A prior Zion National Monument, formerly Mukuntuweap National Monument, Proc. No. 877, July 31, 1909, 36 Stat. 2498, and Proc. No. 1435, Mar. 18, 1918, 40 Stat. 1760, was redesignated Zion National Park, see section 344 of Title 16, Conservation].—Proc. No. 2221, Jan. 22, 1937, 50 Stat. 1809.











Miscellaneous National Monuments






Agate Fossil Beds National Monument, Nebraska.—Pub. L. 89–33, June 5, 1965, 79 Stat. 123.
Aleutian Islands World War II National Monument, Alaska.—Pub. L. 116–9, title II, § 2206(c), Mar. 12, 2019, 133 Stat. 741.
Alibates Flint Quarries National Monument, Texas.—Pub. L. 89–154, Aug. 31, 1965, 79 Stat. 587. Name changed from Alibates Flint Quarries and Texas Panhandle Pueblo Culture National Monument by Pub. L. 95–625, title III, § 321(c), Nov. 10, 1978, 92 Stat. 3488.
Camp Nelson Heritage National Monument, Kentucky.—Pub. L. 116–9, title II, § 2303, Mar. 12, 2019, 133 Stat. 745.
Congaree Swamp National Monument, South Carolina [Monument redesignated Congaree National Park, see section 410jjj of Title 16, Conservation].
El Malpais National Monument, New Mexico.—Pub. L. 100–225, title I, §§ 101–104, Dec. 31, 1987, 101 Stat. 1539 (16 U.S.C. 460uu et seq.).
Florissant Fossil Beds National Monument, Colorado.—Pub. L. 91–60, Aug. 20, 1969, 83 Stat. 101; Pub. L. 116–9, title II, § 2106, Mar. 12, 2019, 133 Stat. 726.
Fossil Butte National Monument, Wyoming.—Pub. L. 92–537, Oct. 23, 1972, 86 Stat. 1069.
Hagerman Fossil Beds National Monument, Idaho.—Pub. L. 100–696, title III, §§ 301–308, Nov. 18, 1988, 102 Stat. 4575, as amended by Pub. L. 101–512, title I, Nov. 5, 1990, 104 Stat. 1923; Pub. L. 104–333, div. I, title II, § 206, Nov. 12, 1996, 110 Stat. 4106; Pub. L. 106–421, Nov. 1, 2000, 114 Stat. 1870.
Hohokam Pima National Monument, Arizona.—Pub. L. 92–525, Oct. 21, 1972, 86 Stat. 1047.
John Day Fossil Beds National Monument, Oregon.—Pub. L. 93–486, title I, § 101(a)(2), Oct. 26, 1974, 88 Stat. 1461.
Jurassic National Monument, Utah.—Pub. L. 116–9, title I, § 1252, Mar. 12, 2019, 133 Stat. 676.
Kill Devil National Monument, North Carolina.—Act Mar. 2, 1927, ch. 251, 44 Stat. 1264. Redesignated Wright Brothers National Memorial, Dec. 1, 1953.
Little Bighorn Battlefield National Monument, Montana.—Pub. L. 102–201, titles I, II, Dec. 10, 1991, 105 Stat. 1631.
Medgar and Myrlie Evers Home National Monument, Mississippi.—Pub. L. 116–9, title II, § 2301, Mar. 12, 2019, 133 Stat. 743.
Mill Springs Battlefield National Monument, Kentucky.—Pub. L. 116–9, title II, § 2302, Mar. 12, 2019, 133 Stat. 744.
Mount St. Helens National Volcanic Monument, Washington.—Pub. L. 97–243, Aug. 26, 1982, 96 Stat. 301; Pub. L. 105–279, Oct. 23, 1998, 112 Stat. 2690.
National Military Working Dog Teams Monument, Virginia.—Pub. L. 110–181, div. B, title XXVIII, § 2877, Jan. 28, 2008, 122 Stat. 563; Pub. L. 111–84, div. B, title XXVIII, § 2871, Oct. 28, 2009, 123 Stat. 2696.
Newberry National Volcanic Monument, Oregon.—Pub. L. 101–522, Nov. 5, 1990, 104 Stat. 2288.
Pecos National Monument, New Mexico [included in Pecos National Historical Park by Pub. L. 101–313, title II, § 202(b), June 27, 1990, 104 Stat. 278 (16 U.S.C. 410rr–1(b))].—Pub. L. 89–54, June 28, 1965, 79 Stat. 195; Pub. L. 94–578, title III, § 317, Oct. 21, 1976, 90 Stat. 2737; repealed by Pub. L. 101–313, title II, § 202(c), June 27, 1990, 104 Stat. 278 (16 U.S.C. 410rr–1(c)).
Petroglyph National Monument, New Mexico.—Pub. L. 101–313, title I, June 27, 1990, 104 Stat. 272, as amended by Pub. L. 103–50, ch. IV, § 401, July 2, 1993, 107 Stat. 252; Pub. L. 104–333, div. I, title VIII, § 814(d)(2)(D), Nov. 12, 1996, 110 Stat. 4196; Pub. L. 105–174, title III, § 3005, May 1, 1998, 112 Stat. 82.
Poverty Point National Monument, Louisiana.—Pub. L. 100–560, Oct. 31, 1988, 102 Stat. 2803.
Prehistoric Trackways National Monument, New Mexico.—Pub. L. 111–11, title II, §§ 2101–2105, Mar. 30, 2009, 123 Stat. 1096–1099.
Saint Francis Dam Disaster National Monument, California.—Pub. L. 116–9, title I, § 1111, Mar. 12, 2019, 133 Stat. 611.
Salinas Pueblo Missions National Monument, New Mexico.—Pub. L. 96–550, title VI, § 601, Dec. 19, 1980, 94 Stat. 3231, as amended by Pub. L. 100–559, title I, § 101, Oct. 28, 1988, 102 Stat. 2797.
Santa Rosa and San Jacinto Mountains National Monument, California.—Pub. L. 106–351, Oct. 24, 2000, 114 Stat. 1362; Pub. L. 106–434, § 2, Nov. 6, 2000, 114 Stat. 1913; Pub. L. 111–11, title I, § 1853, Mar. 30, 2009, 123 Stat. 1068.
Tule Lake National Monument, California.—Pub. L. 116–9, title II, § 2206(b), Mar. 12, 2019, 133 Stat. 741.
Tule Springs Fossil Beds National Monument, Nevada.—Pub. L. 113–291, div. B, title XXX, § 3092(a), Dec. 19, 2014, 128 Stat. 3861.











National Memorials






AIDS Memorial Grove National Memorial, California.—Pub. L. 104–333, div. I, title V, § 516, Nov. 12, 1996, 110 Stat. 4170.
Arkansas Post National Memorial, Arkansas.—Pub. L. 86–595, July 6, 1960, 74 Stat. 333; Pub. L. 94–578, title II, § 201(2), Oct. 21, 1976, 90 Stat. 2733; Pub. L. 105–83, title I, § 126, Nov. 14, 1997, 111 Stat. 1567.
Arlington House, The Robert E. Lee Memorial, Virginia.—Act Mar. 4, 1925, ch. 562, 43 Stat. 1356. Made permanent memorial by act June 29, 1955, ch. 223, 69 Stat. 190; Pub. L. 93–333, June 30, 1972, 86 Stat. 401; Pub. L. 116–92, div. B, title XXVIII, § 2834(e)(4), Dec. 20, 2019, 133 Stat. 1894.
Astronauts Memorial, John F. Kennedy Space Center, Florida.—Recognized as national memorial to astronauts who die in line of duty by Pub. L. 102–41, May 8, 1991, 105 Stat. 242.
Battle of Midway National Memorial, Midway Atoll.—Pub. L. 106–113, div. B, § 1000(a)(3) [title I, § 126], Nov. 29, 1999, 113 Stat. 1535, 1501A–164.
Benjamin Franklin National Memorial, Pennsylvania.—Designation of Benjamin Franklin Memorial Hall as National Memorial by Pub. L. 92–551, Oct. 25, 1972, 86 Stat. 1164.
Bosque Redondo Memorial, New Mexico.—Pub. L. 106–511, title II, Nov. 13, 2000, 114 Stat. 2369; Pub. L. 108–204, title I, § 101, Mar. 2, 2004, 118 Stat. 543.
Buffalo Soldiers Memorial, Louisiana.—Pub. L. 109–152, Dec. 30, 2005, 119 Stat. 2887.
Chamizal National Memorial, Texas.—Pub. L. 89–479, June 30, 1966, 80 Stat. 232; Pub. L. 94–578, title II, § 201(3), Oct. 21, 1976, 90 Stat. 2733.
Coronado National Memorial, Arizona.—Acts Aug. 18, 1941, ch. 365, § 1, 55 Stat. 630, and July 9, 1952, ch. 610, 66 Stat. 510 (16 U.S.C. 450y); Proc. No. 2995, Nov. 5, 1952, 67 Stat. c18.
Custis-Lee Mansion National Memorial, Virginia.—Transferred to and renamed Arlington House, The Robert E. Lee Memorial.
David Berger Memorial, Ohio.—Pub. L. 96–199, title I, § 116, Mar. 5, 1980, 94 Stat. 71.
Disabled American Veterans Vietnam Veterans National Memorial, New Mexico.—Recognized as a memorial of national significance by Pub. L. 100–164, Nov. 13, 1987, 101 Stat. 905.
Distinguished Flying Cross National Memorial, California.—Pub. L. 113–132, July 25, 2014, 128 Stat. 1727.
Father Marquette National Memorial, Michigan.—Pub. L. 94–160, Dec. 20, 1975, 89 Stat. 848.
Federal Hall National Memorial, New York.—Designated May 26, 1939. Designation changed from Federal Hall Memorial Historic Site by act Aug. 11, 1955, ch. 779, § 3, 69 Stat. 633.
Flight 93 National Memorial, Pennsylvania.—Pub. L. 107–226, Sept. 24, 2002, 116 Stat. 1345; Pub. L. 110–161, div. F, title I, § 128, Dec. 26, 2007, 121 Stat. 2122.
Fort Caroline National Memorial, Florida.—Act Sept. 21, 1950, ch. 973, 64 Stat. 897. Established Jan. 16, 1953.
Franklin Delano Roosevelt National Memorial, District of Columbia.—Acts Aug. 11, 1955, ch. 833, 69 Stat. 694; Sept. 1, 1959, Pub. L. 86–214, 73 Stat. 445; Oct. 18, 1962, Pub. L. 87–842, 76 Stat. 1079; Oct. 30, 1965, Pub. L. 89–305, 79 Stat. 1126; Sept. 8, 1970, Pub. L. 91–398, 84 Stat. 837; June 30, 1972, Pub. L. 92–332, 86 Stat. 401; July 28, 1982, Pub. L. 97–224, 96 Stat. 243; Oct. 1, 1996, Pub. L. 104–221, §§ 3, 4, 110 Stat. 3024; July 24, 1997, Pub. L. 105–29, 111 Stat. 246; Nov. 14, 1997, Pub. L. 105–83, title III, § 335, 111 Stat. 1601.
Hamilton Grange National Memorial, New York.—Pub. L. 87–438, Apr. 27, 1962, 76 Stat. 57, as amended by Pub. L. 100–701, § 1, Nov. 19, 1988, 102 Stat. 4640; Pub. L. 106–482, Nov. 9, 2000, 114 Stat. 2192.
House Where Lincoln Died National Memorial, District of Columbia.—Act June 11, 1896, ch. 420, 29 Stat. 439.
Johnstown Flood National Memorial, Pennsylvania.—Pub. L. 88–546, Aug. 31, 1964, 78 Stat. 752; Pub. L. 108–313, Oct. 5, 2004, 118 Stat. 1196.
Lincoln Boyhood National Memorial, Indiana.—Pub. L. 87–407, Feb. 19, 1962, 76 Stat. 9.
Lincoln Museum National Memorial, District of Columbia.—Act Apr. 7, 1866, ch. 28, § 1, 14 Stat. 23.
Lincoln National Memorial, District of Columbia.—Act Feb. 9, 1911, ch. 42, 36 Stat. 898.
Medicine Creek Treaty National Memorial, Washington.—Pub. L. 114–101, § 3, Dec. 18, 2015, 129 Stat. 2203.
Memorial to the Victims of the Shooting at the Washington Navy Yard on September 16, 2013, District of Columbia.—Pub. L. 113–291, div. B, title XXVIII, § 2853, Dec. 19, 2014, 128 Stat. 3715.
Military Divers Memorial.—Pub. L. 113–66, div. B, title XXVIII, § 2842, Dec. 26, 2013, 127 Stat. 1024.
Mount Rushmore National Memorial, South Dakota.—Act Feb. 25, 1929, ch. 315, 45 Stat. 1300.
Mt. Soledad Veterans Memorial, California.—Pub. L. 108–447, div. J, title I, § 116, Dec. 8, 2004, 118 Stat. 3346; Pub. L. 109–272, Aug. 14, 2006, 120 Stat. 770; Pub. L. 109–364, div. A, title X, § 1071(d), Oct. 17, 2006, 120 Stat. 2401; Pub. L. 113–291, div. B, title XXVIII, § 2852, Dec. 19, 2014, 128 Stat. 3713.
National D-Day Memorial, Virginia.—Pub. L. 104–201, div. A, title X, § 1080, Sept. 23, 1996, 110 Stat. 2670.
National Fallen Firefighters’ Memorial, Maryland.—Pub. L. 101–347, Aug. 9, 1990, 104 Stat. 398.
National Law Enforcement Officers Memorial, District of Columbia.—Establishment of Maintenance Fund by Pub. L. 104–329, title II, § 201, Oct. 20, 1996, 110 Stat. 4011; Pub. L. 109–314, Oct. 6, 2006, 120 Stat. 1739.
National Medal of Honor Sites.—Pub. L. 106–83, Oct. 28, 1999, 113 Stat. 1293.
National Memorial to Fallen Educators, Kansas.—Pub. L. 115–169, Apr. 30, 2018, 132 Stat. 1285.
National Pulse Memorial, Florida.—Pub. L. 117–20, June 25, 2021, 135 Stat. 291.
National Veterans Memorial and Museum, Ohio.—Pub. L. 115–186, June 21, 2018, 132 Stat. 1487.
Patrick Henry National Memorial, Virginia.—Pub. L. 99–296, May 12, 1986, 100 Stat. 429.
Pearl Harbor National Memorial, Hawai’i.—Pub. L. 116–9, title II, § 2206(a), Mar. 12, 2019, 133 Stat. 740.
Port Chicago National Memorial, California.—Pub. L. 102–562, title II, Oct. 28, 1992, 106 Stat. 4235; Pub. L. 111–84, div. B, title XXVIII, § 2853(a), Oct. 28, 2009, 123 Stat. 2685.
Prisoner of War/Missing in Action National Memorial, California.—Pub. L. 108–454, title VI, § 601, Dec. 10, 2004, 118 Stat. 3623.
Richard L. Kohnstamm Memorial Area, Oregon.—Pub. L. 111–11, title I, § 1202(b), Mar. 30, 2009, 123 Stat. 1009.
Saint Francis Dam Disaster National Memorial, California. Pub. L. 116–9, title I, § 1111, Mar. 12, 2019, 133 Stat. 611.
Seabees of the United States Navy Memorial.—Pub. L. 92–422, Sept. 18, 1972, 86 Stat. 678.
Signers of the Declaration of Independence Memorial, District of Columbia.—Pub. L. 95–260, Apr. 17, 1978, 92 Stat. 197.
Thomas Jefferson National Memorial, District of Columbia.—Act June 26, 1934, ch. 763, 48 Stat. 1243.
United States Marine Corps Memorial, Virginia.—Act July 1, 1947, ch. 196, 61 Stat. 242, as amended July 7, 1952, ch. 585, 66 Stat. 441; June 16, 1953, ch. 120, 67 Stat. 64.
United States National Civil Defense Monument, Maryland.—Authorized by Pub. L. 106–103, Nov. 13, 1999, 113 Stat. 1482.
United States Navy Memorial, District of Columbia.—Pub. L. 96–199, title I, § 113, Mar. 5, 1980, 94 Stat. 70.
U.S.S. Indianapolis Memorial, Indiana.—Pub. L. 103–160, div. A, title XI, § 1165, Nov. 30, 1993, 107 Stat. 1765.
USS Oklahoma Memorial, Hawaii.—Pub. L. 109–163, div. A, title X, § 1017, Jan. 6, 2006, 119 Stat. 3425.
Vietnam Veterans Memorial, District of Columbia.—Pub. L. 96–297, July 1, 1980, 94 Stat. 827; Pub. L. 106–214, § 1, June 15, 2000, 114 Stat. 335; Pub. L. 108–126, title I, § 101, Nov. 17, 2003, 117 Stat. 1348; Pub. L. 111–270, § 1, Oct. 12, 2010, 124 Stat. 2851; Pub. L. 112–74, div. E, title IV, § 420, Dec. 23, 2011, 125 Stat. 1045; Pub. L. 113–21, July 18, 2013, 127 Stat. 490.
Washington Monument National Memorial, District of Columbia.—Act Aug. 2, 1876, ch. 250, § 1, 19 Stat. 123.
White Cross World War I Memorial, California.—Pub. L. 107–117, div. A, title VIII, § 8137, Jan. 10, 2002, 115 Stat. 2278; Pub. L. 108–87, title VIII, § 8121, Sept. 30, 2003, 117 Stat. 1100.
World War II Memorial, Guam.—Pub. L. 106–398, § 1 [div. B, title XXVIII, § 2886], Oct. 30, 2000, 114 Stat. 1654, 1654A–441, as amended by Pub. L. 107–107, div. B, title XXVIII, § 2868, Dec. 28, 2001, 115 Stat. 1334.
Wright Brothers National Memorial, North Carolina.—Kill Devil Hill National Monument authorized by act Mar. 2, 1927, ch. 251, 44 Stat. 1264. Redesignated Wright Brothers National Memorial, Dec. 1, 1953.



Grants for 9/11 MemorialsPub. L. 115–413, Jan. 3, 2019, 132 Stat. 5427, provided for competitive grants for operation, security, and maintenance of certain memorials to victims of the terrorist attacks of Sept. 11, 2001, to be used by eligible 501(c)(3) organizations in existence on Jan. 3, 2019, including criteria for awards, requirements for free admission to facilities and allowance of Federal audits of finanacial statements, and reporting requirements.

Albert Einstein MemorialPub. L. 95–625, title VI, § 612, Nov. 10, 1978, 92 Stat. 3521, as amended by Pub. L. 96–87, title IV, § 401(o), Oct. 12, 1979, 93 Stat. 666, authorized conveyance of property to National Academy of Sciences for erection and maintenance of a Memorial to Albert Einstein on south side of Square Numbered 88 between 21st Street, 22d Street, and Constitution Avenue, District of Columbia, with reverter of title when no longer used for memorial purposes or public access is restricted.



§ 320302. Permits(a) Authority To Grant Permit.—The Secretary, the Secretary of Agriculture, or the Secretary of the Army may grant a permit for the examination of ruins, the excavation of archeological sites, and the gathering of objects of antiquity on land under their respective jurisdictions to an institution that the Secretary concerned considers properly qualified to conduct the examination, excavation, or gathering, subject to such regulations as the Secretary concerned may prescribe.

(b) Purpose of Examination, Excavation, or Gathering.—A permit may be granted only if—(1) the examination, excavation, or gathering is undertaken for the benefit of a reputable museum, university, college, or other recognized scientific or educational institution, with a view to increasing the knowledge of the objects; and

(2) the gathering shall be made for permanent preservation in a public museum.


(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


32030216 U.S.C. 432 (1st sentence).June 8, 1906, ch. 3060, § 3, 34 Stat. 225; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.


In subsection (a), section 205(a) of the National Security Act of 1947 (ch. 343, 61 Stat. 501) was repealed by section 53 of the Act of August 10, 1956 (ch. 1041, 70A Stat. 676). Section 1 of the Act of August 10, 1956 (70A Stat. 1), enacted Title 10, “Armed Forces”, and under sections 3010 to 3013 of title 10, the Department of the Army remains under the administrative supervision of the Secretary of the Army.



§ 320303. Regulations
The Secretary, the Secretary of Agriculture, and the Secretary of the Army shall make and publish uniform regulations for the purpose of carrying out this chapter.
(Pub. L. 113–287, § 3, Dec. 19, 2014, 128 Stat. 3260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


32030316 U.S.C. 432 (last sentence).June 8, 1906, ch. 3060, § 4, 34 Stat. 225.










